Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 1 of 407

EXHIBIT 1
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 2 of 407

CANADIAN COUNTY
Tract No(s). CN-0004.000

1. Surface Owner(s):
Clayton J. Hufnagel and Christi L. Hufnagel, Trustees of
the Clayton J. Hufnagel Trust,
a revocable trust dated the 17th day of May 2004,
609 Elizabeth Drive.,
Okarche, OK 73762

Christi L. Hufnagel and Clayton J. Hufnagel, Trustees of the Christi
L. Hufnagel Trust, a revocable trust dated the 17th day of May, 2004,
609 Elizabeth Drive.,

Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$15,093.00 (with CN-0005.000 and CN-0006.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 3 of 407

 

 

 

 

 

 

 

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SEDTION 4, TOWNSHIP 44 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

Raw
i A — At 9A nl | a0 —
. aay
: See PAOTIONG, T4401, RW ; ¥ | wf
. r a
pacmer !
————— COMMENCES

SEOTION #1, THB,

rehie!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 4 of 407

Chentere Midstream EXHIBIT “A” MIDSHIP Mainiine

Owner: Gayton J. Hufitagel ane Chiriett L. Hufnagel, Trumees ofthe Clayton J. Hufnagel Trust and Christi i.
Hufrage! and Clayton J, Hufnagel, Trastess of the Christi L. Hufnage! Trust TRAST NO. CN-0004.000

 

Description of a fify-foot wide Permanent Easement & Right of Way situated in the northwest quarter of Ssction
6, Towrahip 14 North, Range @ West of tha indian Meridian, Cennciian County, Qiiehoma and being over, trough
and ucross a tract offend conveyed to Clayton J, Hufnagel und Christ] L. Hufnagel, Trusteas of the Clayton.
Hufnagel Trust and Chetst! L. Hufnagel and Clayton J. Hufnagel, Trustese of the Christ! L. Hufnagel Trust, recorded
In Sook RB 2546, Page 135 and in Book NG 2857, Page €27 of tha Office of the Clerk and Recorder of Canadien
County, Oldshoms (0.C0.C.C.0K)}, antd fity-foot wide Fenmanent Easement & Right of Way being stusted
twenty-five-lsat on each sits of tha herein dasoribed baseline, the sidelines of sald Parmenari: Easement & Rlght
of Wary being lengthened or shortened to mest the boundary Ines of eid tract of lend, anid baseline being more
particularly described as follows:

COMPAINCIIG at a 1/2-Inch fon rod found marking the north quarter comer of said Section 6: THENCE South
00°1.6°2" Fast with the exst Ine of the northwest comer ofesid Section 6 u distunce of 1487.20 feet to tha POINT

THENCE forth 26°10°37" Waet, « distance of 1810.12 feet, to the POINT OF TERMINATION In the south fine of tha
noriinviel quarter of seid Section 6, from wiioh b M-inch-ron rod found mazking the wast quarter conner of said
Section 6 bears South 88°S7'45" Wast o distance of 1740.64 feet, seid baseline having a total distance of 1310.12
fest (78.40 rods], eeld Parmensnt Exsamant & Right af Way containing £04 acres of lancl.

All baarings, distances, and coordinates shawn herein ere grid, based ppon the Universal Tranverua Mercator

Coordinate System, Zone 14 North, North American Datum of 1963, 0.5. Survey Feet, as derived fram anon the
[round survey performed by TRE Pipeline Services LLG, conducted in May af 2017.

For reference and further information vee Exhibit “A", Sheet No. & of 2, drmwing number CH-O304.000, Rav. 0,

dat

   

Page 20ft
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 5 of 407

Tract No(s). CN-0005.000
1. Surface Owner(s):

Clayton J. Hufnagel and Christi L. Hufnagel, Trustees of
the Clayton J. Hufnagel Trust,

a revocable trust dated the 17th day of May 2004,

609 Elizabeth Drive.,

Okarche, OK. 73762

Christi L. Hufnagel and Clayton J. Hufnagel, Trustees of the Christi
L. Hufnagel Trust, a revocable trust dated the 17th day of May, 2004,
609 Elizabeth Drive.,

Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See CN-0004.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 6 of 407

 

GANADIAN GOUNTY, OKLAHOMA
SECTION 8, TOWNGHIP 14 NORTH,
8 RANGE @ WEST OF THE INDIAN MERIDIAN

 

EXHIBIT "A"

soar ean =

 

 

 

 

 

 

 

 

 

it
mL acre
"Tal é
PERM ASE] LASEK r
* GE RE Ee Sea eee ee ND ee oer ie
a Lr
a TE SABLE a o
—jAb——  PETRTD PPh = =
meee = TATLTOY. 1

 

 

 

 

 

 

 

 

 

Oh LG ts TEE?
MIDBHIP PIPELINE COMPANY, LLO
Swern __LAT MANLNE
CDSN: TRS | PRISZARINT BAMBONAIT & RIGHT CF air
DAT GATT ACROGS THE PROPERTY OF
AE Paar CLRFCORLAL PARDEE THAT AOS CHRO PO,
maw | OTe DALIGRIPTION
8 | anor | ERTIES =
DRAWING: ON-Q008.0O0| GHENTG. ¢ OF 5 |

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 7 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Muiniine
Guar: Gaytoe.L Hufnagel and Chiat L. Hufaagel, Trastees of he Cayton 1. Huge Tostand Chr

_ Hufnagel enzl Clayton J. Hufnagel, Truptess of the Chvtet! L. Hufxagal Trust TRACT Na, cH-0008.000

 

Description of a fiftyfoct wile Parmenent Hasentsnd &: Night of Way stunted in the sputhwast quarterof Section
G Township 14 Marth, Range 8 West of the infin Meridian, Canadian County, Okiahome ene being over, through
ind across « tract of lend conveyed tc Clayton J. Hufsegel end Christ! L. Hufnagel, Trustess of the Clayton J,
Hufnagel Trust end Christ! L. Hufnagel and Glryton J. Hufnagel, Trustees of tha Christi L. Hufhapel Trust recorded in
Book RS 2836, Page 104, unc Sook Fh 2081, Page 780 of the Office of tha Clark and Recorder of Canadian County,
Oldahome (6.C.2.C.C.OK), eakl fifty-fent wile Permenent Easement & Right of Wey belng eftusted tvanty-4ia-
feat on aech side of tha herein dascsibed bassiing, the sidelines of sald Parmanant Resercent & Right of Way
being lengthened or shortened to meat the boundary Eines of setd tract of land, seid baanline baling more
particularly described ax falown

COMMENCING at: B/8-inch iron rod found marking the south quarter comer of aaid Section Gp THENCE North
OPE 14" Want a diatance of 2034.81 fest ta the Horthaeet comer of the southwest quarter of sald Seotien 6,
THENCE Gouth 98° 7°45" West with the north fine of the chuthevnst quarter of anid Section 6 a distance of 645.57
fant to the POINT OF ORRIN ING;

‘THENCE South 25°24'57" Wart, a distence of 1215.60 feat, to « poling

THENGE Eouth 20°42°45" Weet, a distance of 845.48 feet, to the PORT OF TERMINATION on the west Zine ofthe
east haifof the anuthweat quarter of sald Section 6, fram which sxld 8/f-inch iron rod bears South 00°14'34" Exst
a distance of 1385.17 fest to the southwest comer of the est half of the southwest quartar of saki Section 4,
THENCE Worth 63°S2'03" East a distance of 1221.58 feat, eal baseline having a tote! distance of 1485.08 feet
(00.75 rods), seld Permanent Essarnent & Rigitt of Way containing 1.007 acres of lend.

All bearings, dietences, and coordinates shown harain ara grid, bused upon the Universs! Tranevarsa Mercator
Coordingts System, Zone 14. North, North American Detuns of 108%, U.6. Survey Peet, a5 derived from an an the
ground survey parformed by TAC Pipstine Services LLC, conducted In May of 2027.

Por reference and further information saa Schfbft “A”, Sheet No. 1 of 2, drewing nwemnbar CN-OO08.000, Rev. G,

 

A Wil wits SE Ss Se Qa Zbie

 

is du \e:
- i rei Prcdeaiondtand Surveyor {F DENY ej
Obiahionm Registration No. 1424 3 aN, 44
Firm License Wo. 144 2 aa *

te x

Page tof2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 8 of 407

Tract No(s). CN-0006.000

1. Surface Owner(s):

Clayton J. Hufnagel and Christi L. Hufnagel, Trustees of
the Clayton J. Hufnagel Trust,

a revocable trust dated the 17th day of May 2004,

609 Elizabeth Drive.,

Okarche, OK 73762

Christi L. Hufnagel and Clayton J. Hufnagel, Trustees of the Christi
L. Hufnagel Trust, a revocable trust dated the 17th day of May, 2004,
609 Elizabeth Drive.,

Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See CN-0004.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 9 of 407

 

CANADIAN COUNTY, OKLAHOMA
SECTION 6, TOWNSHIP 14 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

8 ! bh

ih paereriere- a0net' =

EXHIBIT "A"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 10 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
~ SECTION 6, TOWNGHIP 14 NORTH,
RANGE B WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OE:
O08 SHEET 1 OF 3 POR NOTES, BONATURE, AND GHA,

MEDSHIP PIPELINE COMPANY, LLG

 

 

 

 

 

 

 

 

 

 

 

 

DOB: LAT MDOHIP MARU PROUROT
GOB: TRO | ParMuAMEENT BASEMENT &F0SHT OP WAY
DATE: -«GAVAIT ACROOSTHRPROPERIVOR =
LAL mts Pe AT ALP
ee P 7 = co |_4_| eons ‘ADGED CETAL
OIRS Gr SS a ee
"noapic 4 @n) OLE lv POET RAV: ou.00a.000| AHETNO. 2 OF &

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 11 of 407

Chanlere itidstreamn EXHIBIT “A” MIDSHIP Mainline
Owner Clayton. Hufnagel and Christ] L. Hufnagel, Trustees of the Clayton J. Hufnagel Trust and Christi L.
Hufnagel and Clayton J, Hufnagel, Trestees of the Christi L. Hufnagel Trust TRACT NO, CN-0008.000

 

 

Daseripiion of a fift-foot wide Permanent Easement & Nght of Wey sftusted in tha southwest quarter of Section
6 Township 14 North, Range 8 Wast of the indian Meridian, Canadian County, Okiahome and being over, through
end soress e tract of land conveyed to Clayton J. Hufnagel and Christi L. Hufhagel, Trustees of tha Cleyton J.
Huhage! Trust and Christi. Huinege! enc! Clayton J. Hufnagel, Trestess of the Christ! L. Hufnagel Trust, recorded
In Book NO 2916, Page 185 and in Book AD 2884, Pegs 782 of tha Office of tha Clerk and Recorder of Canadian
County, Okdshoma (0.C/.CN.C.00.), ented fifty-foot wide Permanent Easemant & Night of Way being situated
twentpfive-faet on each side of the herein described! baselina, tha sidefinas of said Parmanent Easement & Aight
of Way baling lengthened or shertened ta ment the boundary Enas of auld tract of land, anid baseline being mora
particularly described ae folows:

COMBERGING ut a X¢inch [ron rod found marking tire west querter comer of sald Section &; THENCE North
88°57'45" Eeet 0 distance of 1066.41 feet to the northeast comer of Lot 6 of sald Section 6, THENCE South
00°14'14" Gest with the east Eine of Lot 6 of said Section & @ distance of 1286.08 feat to the POINT OF BEGINIFEOG;

THENCE South 20°43'45" Weet, 2 distance of 1453.00 feat, to the POINT OF THLMINATION on the south Ene of

sald Section &, from whieh 2 5/8 inch iron rod found marking the soulinaset comer of said Section €, bears South
66°S1'14* Wart a distance of 543.28 feat, sid baseline heaving = totel distance of 1458.00 feet (89.36 rods), sald

Permanent Easement & Right of Way containing L674 acres of fand.

Al bearings, distances, and coordinmtes chown hareln are grid, beeed upan the Universal Transverse Mercator
Coordinate System, Zona 14 North, North Aivarican Datum of 1983, U.S. Survey Pant, as derived from an onthe
Qround survey parformed by TRC Mpaline Services LLC, conducted in Mey of 2027.

ee

ae oceesitnas
. so mat Ss
j Nei

    

       
 
 

   

a — Set = :
Jie! Micheal Dennay ee, / Se, Date
hegiitened Professional tend Survayar %. 2,‘ 2486 _/ <7
Gidahomma Ragitrafion Na, 1454 —— kiwe ee
Firm License tt. 144 "eb peee

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 12 of 407

Tract No(s). CN-0007.010
1. Surface Owner(s):

Tracy G. Maass
28319 N 2780 Rd.,
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,146.00 (with CN-0011.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 13 of 407

 

 

 

EXHIBIT “A"
CANADIAN COUNTY, OKLAHOMA
SECTION 7, TOWNGHIP 14 NORTH,
RANGE 8 WEST GF THE INDIAN MERIDIAN

 

 

 

 

© RRO
wT

 

* So

   

 

proce Baie bie Be Some
eeesslOnay”s

 

 

 

 

 

 

 

 

 

 

 

CN-OOUTZ10, SHBETNO. 1 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 14 of 407

 

1 WS

 

ON-O00T.0tc) SHEETNG, #£ OF 3

OOF
rear
mosey
re]
meee

 

 

 

 

 

ATHES. SEOGET TABLE
CORR

NOTE:
$02 BHEST ( OF 2 FOR NOTES, AONATUNG, ANG SEA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ta | COREE
Le | eracorw | sor
powony: ___ oR |
=.)
vane?
veiw
DATS
PHIaotB
eran?

 

 

EXHIBIT "A"
GANADIAN COUNTY, OKLAHOMA
SECTION 7, TOWNSHIP 14 NORTH,
RANGE @ WEAT OF THE INDIAN MERIDIAN

      

be pated d
PME OCS
BOOK Rl 2008, PAG BET
n w=
a U 0
GamecureteT

   

te
~
oe

— i a —  — Te ‘Se—
ar@l $i "2 NOLL i,

 

se L's LEE
6a | ola e — ht — a — ee tt a

cy G

VICINITY MAP
NT.B.

 

 

 

OIRC a

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 15 of 407

Chentere Midstream EXHIBIT “A” MIDSHIP Mainline
Oumar Tracy @. Musas TRACT NO, CN-0007.020

Desertption of a fiftyfbat wie Fannanant Easement & Right of Wey skusted in the scutinweet quarter of Section
7, Township 14 North, Renge % West of the indian Maridien, Canadien County, Gidahoma and belag over, through
ond across 4 tract of land conveyed to Tracy G. Meese, recorded In Book RB 2966, Page £27, of the Offices of the
Ctark and Recorder of Cenadian County, Oiishome (0.C.8.C.C.01.), sald fiftyfnot wide Permanent Resernent i
Right of Way being situsiad twanty-five-feat on each sida of the herein described baseline, the sidelines of sald
Paennanent Easement & Right of Way being langthened or shortened t meet tha boundary Iinas of said tract of
lend, sald baseline being more particularly desatibed as follows:

COMMENCING at a i-inch Iron rod found marking the wast quarter comer of eeki Section 7; THENCE North
55700740" Exot u distance of 621.01 feat to the POINT GF BESINNENG;

THENGE South 00°52'24" East, a distance of 58.55 feet, to o petnt;

THENCE South 70°SS'5B" West, a distance of 548.05 feat, to the POUNT OF THMINATION on the weet ine of said
Section 7, from which a 8/8 inch ron rod found marking the southwest comer of said Section 7 bears South
0170390" Enst a distance of 2422.24 feet, nid besaline heving a totel distence of Gf:1.70 fest (36.47 rodel, coll
Permanent Zetemnent & Right of Way containing 0.691 acres of land,

All bearings, distances, and coordinates shown harein ere grid, baasd upan the Universe! Tranaverse Mercator
Coordinate bystem, Zone 14 North, North American Datum of 1983, U.S. Survey #eet, os derived from an on the
ground survey performed by TAC Pipalina Gervicas LLC, conducted In May ef 2017,

For retes ek tre further information ena Rati A's Sg No. - 1 oF B, Grewing number CN-0007.020, Rav, 3,

 

Page Sof B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 16 of 407

Tract No(s).CN-0011.000
1. Surface Owner(s):

Tracy G. Maass
28319 N 2780 Rd.,
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See CN-0007.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 17 of 407

 

 

 

 

 

 

 

 

EXHIBIT "A"
GANADIAN COUNTY, OKLAHOMA
SECTION 12, TOWNSHIP 14 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN
a
i i
/ POT or
moon anots 4
Cre - aT - —— fir “ONNEOF = seaman
Womry MAP erxsor-
: ATM,
oH. PONT OF
20FS i ep
= rtegre2: 23
ow
il
BOOK Ae 5700, PARE S00 17 WOR THA.
IBOOK Kilsone, RAGE $60 SPW t
BOOK RS 3088, FAGH 758
40 Wine TARR. BOOK Ai $058, PAGE a7
@ WOR PRRW. : 5
CUDRTLD a il: nN
PONT OF a ;
TERECNATION SOOK RS s00a, BASE S27
Melase irre
iteDe1OT ek :
O00 RF OE = nz ur
yi SECTION 12 ——— PE - oo | |p ne ta
oan iat |p rin
" GA COR, Om. 18

 

ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 18 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
GECTION 12, TOWNGHIP 14 NORTH,
RANGE 0 WEST OF THE! INDIAN MERIDIAN

 

 

 

SEI i HR
MON 7, Fi, Re

 

 

AMSA CO TAL

 

 

 

 

 

 

 

 

 

 

 

 

B)e\s\6\n\5| §

 

 

GE SHEET | OFS POR MOTE, SIOMATURG, AND SEAL.

____MIDGHIP PIPELINE COMPANY, LLC
owe ca

PRRMAAMEEIT HARDEST 0 FoahTT OF WARY
[DATE ‘BRROT AGROSG THE PREPERTY OF

 

 

 

 

 

 

OAR Pe ‘TRACY 0. MAASS
rae | DATE DRSORIPTION
1 | aot | ADDED DETAL
1
0 | enenntr Canina

 

 

 

 

 

 

DRAINING: GO01i000/ EHEETNG, 2 OF 3.

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 19 of 407

Chaniere Midstream EXHIBIT “A” MIDSHIP Mainline
Cwnee: Troy @. Manse TRACT NO. CH-0011.000

 

Description of a fifty-foot wide Permanant Barenent & Right of Way situated in tha southeast querter of Baction
12, Township 14 North, Range 9 Wast ofthe Indien Maridian, Canadian County, Oklehome and being over,
through and across a tract of land conveyed to Tracy 6. Manes, recorded In Book AB 2066, Page 027, af the Office
of the Clark and Recordar of Canadian County, Oidahoess (0.C.0.C.C.0K), auld fifty-foot wide Permanent
Ensemert & Might of Way being situated twenty-five-fest on eech cide of the herein described basalina, the
sidelines of sald Permanent Exsament & Right of Way being lengthanad of shortened te meat tha baundary Bona
of eeld tract of Land, sald baseline being more particularly described as follows:

COMMENCING st a 1-inch iron rod found marking the east quarter comer of seid Section 12) THENCE South
OL"OS'R0" Rast a distance of 226,58 feat to the POINT OF BESHDANG;

‘THENEE South 70°29'69" Weat, a distance of 557.65 fest, to a polet;

THENCE South 19°82'06" West, a dletance of 1785.52 fest, to the POINT OF THIMINATION on the weet Ene of
noid Manes tract, from whieh a 8/8-Inch ron rod found marking the southeast comer of uid Section 12 bums
South O0°27'02" Eset a distanca of 580.05 feet, THENCE North 69°08 10" East a distance of 2145.00 feat, sald
hassling having a tote dletenca of 23.18.47 feat (140.21 noes}, anid Permanent Exeement & Right of Way
containing 2.638 ecres of lend.

All basringe, distances, and coordinates shown hersin are grid, beand upon the Universal Transverse Mercetor
Coordinate System, Zone 14 North, North American Datum of LOBE, US. Survey Fast, as dertved from enon the
ground survey performed by TRC Pipeline Services LLC, conducted In May of 2017,

For refaranos and further information see Exhibit “A", Sheet Nola}. 1 ofS, drawing aumber CN-001 1.000, Rev. 1,

ae peering,
| > GPX
Lh } fff pes i,

   

Page Soff
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 20 of 407

Tract No(s), CN-0013.000

1. Surface Owner(s):
David John Rother
305 W Elm St.,
El Reno, OK 73762

Bob Alan Rother
1530 192nd St NW
Okarche, OK 73762

Mark D. Rother and Aletia R. Rother Living Trust,
Mark D. Rother and Aletia R. Rother, Trustees,
301 W Elm St.,

El Reno, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$8,631.00 (with CN-0015.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 21 of 407

 

EXHIBIT "A"

ws CANADIAN COUNTY, OKLAHOMA
SECTION 18, TOWNGHIP 14 NORTH,

RANGE § WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

8
VICINITY MAP
NTB.
BOON FS Svcs, RACH 208
BOOK AS 2000, PAGE 1000
BOON Fl S008, PAGE Tal

 

 

 

 

Laon,
LA
vs
Bh
es. TMM SIRNA
os

\ REPRE aa ews ee
—+—
——
—

* ASR See

 

 

 

 

 

 

 

 

 

 

 

 

 

RF
=— Sent eae
— | a) ct
ea rare
MIDSHIP PIPELINEGOMPANY,LLG
DWOEY:  d0L MDGHIP ANHLOOE PROT
CRD BY: TRG TASEMENT & RIGHT OF WAY
DATE: TAU AGRGGS THE PROPERTY OF
be SAE =a DAVIC JOHN NCTHER, ET AL.
SCALE = =
£ TAVIS ADDED BEAL
1 ead? REVEED LEA. DEGG,
DRANG: ONOOHS) GHEETNO. 1 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 22 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 13, TOWNSHIP 14 NORTH,

 

 

 

 

 

 

 

 

RANGE 8 WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

Geers
ROR RS Rags, PAGERS O67 8 faa

 

 

 

 

 

 

 

 

 

GE OT 1 OF 2 Pe NOTES, GHATURE, AND BBAL.

 

WSs: JO

MIDOHIP PIPELINE COMPANY, LLO

 

DATE: PAtAB
RAS i"=b
Rw | DAT

AOROOR THE PROPERTY OF
DAVID JOHN ROTHER, BT AL

 

 

 

 

 

 

 

 

1 | aa
‘DRANG:

" CM001000| GHENTNO, 2 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 23 of 407

Chenlera Midstream EXHIBIT “A” MIDSHIP Mainiine
Quman Danfd Join Rother, ot al TRACT NO. CN-0028.000

Description of'e Parmanant Exsernant & Aight of Way stunted in the northeest quarter of the northeast quarter
of Section 13, ‘Township 14 North, Range @ Wast of the indian Markiian, Canadian County, Okiahoma and being
over, through end across a trect of land conveyed to David John Aether end Bob Alen Rother, recorded in Book
BSD0, Page £1 ard conveyed to the Mark D. Rother end Aletia ft. Rother Living ‘Trust, recorded tn Book 8705, Page
684, of tha Office of the Clark and Recorder of Canadian County, Oklshonss (O.C9LC.C.CH.), sald Permanent
Essenant & Right of Way being more particularly described as followe:

COMAMEICIIG ot 0 2/8 inch Iron rod found maridng the horthenst corner of said Section 15; THENCE South
60°0F'10" Weet, with tha north lina of suid Section 13, a distance of 1324.63 feet to tha POINT CF BEEINNENG;

‘THENCE South 02°02'38" Weet, o dletence of 128.57 feat toa poiat on the west [ina of the northenst quarter of
‘the northeest quarter of said Gection 12)

THENCE North O0°28'22" Want, with the wast line of the northeast quarter of the northesst quarter of sald
Section 13, a distance of 128.50 feet to & polit on the the north Ene af sald Section 18;

‘THENCE North 69°08°0)" Rast, with tha the north Iina of sald Section 18, a distance of 7.58 fest to the POINT OF
GRINNING, ald Permanent Easement & Right of Way corizining 0.011 acres of tand.

Al) bamrings, distances, and coordinates shown berein are grid, based upon the Universe! Tranevarie Mercetor
Coordinate System, Zone 14 North, North American Detom of 1888, U.S, Survey Feet, os derived from an on the
ground survey performad by TRC Pipslina Sevvices LLC, conducted in May of 2037.

For reference and further information sea Exhibit “A”, Sheet Mo, 2 of 8, dhawing number CN-0039.000, Rev. 2,

   
 

Raghtyred professionel Land Su‘v/
Cidahome Registration No. 1454 :

Page 3 of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 24 of 407

Tract No(s). CN-0014,000

1. Surface Owner(s):
Wanda R. Hansen and Christian J. Hansen, Jr., Trustees, or their
successors in trust, under the Wanda R. Hansen Living Trust, dated
August 23, 2000,
16810 N. Calumet Road
Calumet, OK 73014

Christian J. Hansen, Jr. and Wanda R. Hansen, Trustees, or their
successors in trust, under the C. J. Hansen, Jr. Living Trust, dated
August 23, 2000,

16810 N. Calumet Road

Calumet, OK 73014

2. Other Persons-in-Interest:

Canadian Hills Wind, LLC:

The Corporation Company

1833 S Morgan Rd.,
‘Oklahoma City, OK 73128

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,766.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 25 of 407

 

 

 

 

 

 

 

 

 

| EXHIBIT "A"
CANADIAN COUNTY. OKLAHOMA
SECTION 13, TOWNGHIP 14 NORTH,
RANGE § WEBT OF THE INDIAN MERIDIAN

 

 

 

 

the

oS

 

 

   

Pon AO DATUM GF See

* DRAPES

1
i

 

 

 

cima pin
| Cn
‘\ 3 wit
EY 5
w, v7 A =:

    

mt wat
aia

mie oe ree bras

A yy)
CTRG Sr “oper
JTRS

      

aap ue Tee

ehaniaesa
BOOK NS 8040, PADE 81
SG0K RB A7iS, PAGE OSS

FID, 12" LA
COON, O85, 18

 

a

a

eh 1 ao
I
Dl .
=a acre fw ‘Sata =. “i
aon
wat

 

 

 

 

 

 

 

 

Loaort: __oR MCRHP HANLG
CHOBY: THC |. PERMANENT GASEBGINT & RIGHT OP WAY
DATE THOAL AGROGS THE PROPERTY OF
[egads Fm aon] HE WARDA R. HANOENE LIVING TRUST, ST 1
1 | "ete ADDED OSTA —
B | ave ORRTISED
DRAVING: ONOCI4000 SHEETNG. € GF & |

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 26 of 407

 

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 13, TOWNGHIP 14 NORTH,
RANGE 9 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oneotanee
me M ana
TRUSTHUR, GR THER GUCORSGCIND Gi TRURT,
THE AEA BL HARDEN LAANO TRUST ACD OHIEETIAN
LHAMBER, J. AND WADA F. HANSGOL TRUSTEES, OF

 

 

 

 

 

 

 

 

 

 

 

 

 

THER Bt THT,

ORNS EROS ROME GUT Ree ||| MECIENRACHRLURTAL,
uae
i pe | __ BADSHIP PIPELINE COMPANY, LLC
ae Son ae] rey
—— hia ae TAO gx aUIOA R HYOOEN LAMDOD TRONT, BT
©TRC ee CPE PALE ee eT aa Sarina Wear tors

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 27 of 407

Cheniere Midstream EXHIBIT “A* MIDSHIP Mainiins
Qumer: Wence 0. Henan and Christian J. Hansen, Jr, Trustees, or thelr successors In trust, under tha Wanda K.

Hansen Living Trust and Christian J. Haneen, Jr. ane Wanda Rt. Hansen, Trustees, or thelr successors in trast, under
the C.. Hansen, Je. Living Trust TRACT NO, CH-0014.000

Description of u fifty-foot wide Parmenent Easement & Right of Wey stunted In the northeast qusuter of fection
18, Township 14 North, Range & West of the Indian Meridian, Canadian County, Odehome and being over,
through aad across 2 trect of land conveyed to Wanda R. Haneen and Christian J. Hansen, Jr Trusteas, or their
sucowesors In trust, under the Waede A. Harmen Living Trust end Cirivtion J. Hensen, Jr. and Wanda R. Heneen,
Trustees, or thelr successors in trust, under the C.J. Hane, Jr. Living Trust, recorded in Book Al 2068, Pages 067
& SBE, of the Office of the Clerk and Recorder of Canzallan County, Oklahoma (0.C.2.C.C.CiL}, sald fiftfoot wide
Permanent Easement & Right of Way being atuatad twenty-five-Jeet on each side of the herein dasuribed
basefine, the stdefines of cule Permanent Peseraant &, Right of Wey being lengthened or shartenad ts nusat the
bouncery Iinaa of sald tract of land, anid Geestine being more partioularly desorbed ax follows:

COMMENCING at 24 Inch fron rod found marking the novth quarter comer of seid Section 28; THENCE North
G0°08'10" Mast o distance of 1814.25 feat to the POINT OF RRSIEMING;

‘THENCE South 02°52'90" West, b distance of 127.78 feat, to a point;
‘THENCE South 17°37°01" Went, a distance of 1413.52 feat, to 0 polit;
‘THENCE South 18°04 'D8" Wast, » distance of 545.25 feat, tow polnty
‘THENCE South 00°19'04" West, a distance of 227.98 feet, to point;

‘THENCE South 11°08" West, a distance of 455.91 feet, in the POINT OF THRMINATION on the sauth line of said
northeast: quarter from which a ¢ inch fron rod found marking the east quarter comerof seid Section 18 bears
North 8o°ng'S0" East 9 distance of 2082.42 faet, anid bassline having 4 total distance of 2745.85 feat (266.98
Pods}, seid Permanent Easement & Right of Way containing 3.140 acres of lend.

All bearings, distances, and coordinates chown herein are grid, based upon the Universal Transverse Mercetor
Chordinate System, Zone 14 North, North American Datem of 286%, U.S. Survey Faet, os darived from anon the

qround survey performed by TAC Mpeline Services LLC, concucted In May of 2017.

 

Ti, Ran
medie = * Mai,
——f ATI aa
~F ~~ LM ry
chy | 18( abe)
Reglingred Protesstonal Land el is}
Okinhotru Registration No. 184 oN Se
Firm Licenses No. 144 ae

trim

Page 3 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 28 of 407

Tract No(s).CN-0015.000
1. Surface Owner(s):

David John Rother
305 W Elm &t.,
El Reno, OK 73762

Bob Alan Rother
1530 192nd St NW
Okarche, OK 73762

Mark D. Rother and Aletia R. Rother Living Trust,
Mark D. Rother and Aletia R. Rother, Trustees,
301 W Elm St,

El Reno, OK 73762

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3, Legal Description:
See attached plat.

4, Just Compensation:
See CN-0013.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 29 of 407

 

 

 

 

 

 

 

 

 

onucinar SoUNTY, ORLAOMA

. wit area 2

[im |
eT i nS

p=

oc Pe SE

a) a |

ae

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 30 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 13, TOWNSHIP 14 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

THES. LING TABLE

 

Hl

 

 

iT

 

 

 

S\eln\=/5

 

 

 

reat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG
Le 2 | MADRE PROUT
wy oom”, ™ a CASCSMINT & PUGH CF WERY
DATE mone ADRDGG THE PROPERTY OF
SOA  MTe | DAVID JOHN ROTHEIN, ET AL,
|_| ATE __ BRRONFTION
| 4 | eee AGED DETAL
| 0 | anenotr CARTS
| DRAWING: * ONCHiio)) SHEETWO. 2 GF 8.

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 31 of 407

Chenlere Midstream EXHIBIT “A” Midship Mainiins
Owner: David John Rother, Bob Alan Rethar and Mark D, Rather end Aletia R. Rother, Trustees of the Mark D.
Rather ancl Alatia R. Rother Living Trust ‘TRACT NO. CN-0015,090

 

Description of a ffty-foot wikia Pannenent Basement & Might of Way situated in the southasat quarter of Section
18, Township 14 North, Range 9 West of the indian Meridian, Canadian County, Oldshoina ard being over,
through and acrass a tract of lanl conveyed to Davie John Rother, Bob Alen Rother and Mark D. Rotharand Aletta
A. Rother, Truatess of tha Mark D. Rother and Aletiz 1, Rother Living Trust, recorded in Book RB AEBS, Page 81
aad Book (5 8768, Page 688, of the Offices of the Clark enc Recorder of Canadian County, Okiahonre
(O.C.2.65.0%.), sald Sftyfoot wide Permanent Basement & Right of Way being stunted twanty-five-faet on sech
tide of the herein destrihad hanalina, tha sidelines of said Permanent Exsement & Right of Why baing lengthened
or shortened to meet the boundary fines of sald tract of land, suid baseline being more particularly described 25
follows: .

COMMENCING at = ¢-inch [ron rod found marking the enet quarter comer of sald Section 18; THENCE South
BeOS'Sa" West with tha north iine of the zouthenst quarter of said Section 18 o distance of 2082.43 fest to the

‘THENCE South 11°40'08" Weet, 2 distance of 72.42 feat, to a point;
‘THENCE South 00°19°42" Weet, a distance of 1724.00 feat, to a polat;

THENCE South O0°40°S2" West, a distance ef 84,6: fest, to the POINT OF THERENATION on the south Hine of said
Section 18, from whick a i-inch iron red found marking the south quarter comer of sald Section 13 bears South
6071918" West 5 distance of 150,24 feat, onid baseline having a total distance of 2622.02 feat (162.55 rode), sald
Permanent Easement & Right of Way contetning 8.079 pcres of lan.

All bearings, distances, and coordinates shown herein are grid, based upon tha Universal Traneversa Mercator
Coordinate System, Zona 14 North, North American Datum of 1883, U.S. Survey Feet, as derlved fram an on the
ground survey performed by TRC Pipeline Services LLC, conducted! in May of 2027.

Fer iornes and thar formation saa Beh A”, Sheet Wo. wn 2.08 drmutngmumbr CO 035.000 Pa
1, nar)e date cr Tae
Tha, LP
Seine (i ie Ginker \ 8) ee
nce OS us Ah
/

Mirn Licenwe No. 344

Page Sofh
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 32 of 407

Tract No(s). CN-0020.000

1. Surface Owner(s):
Thomas J. Leck Revocable Trust
703 Regency Hill Dr.,
Hockessin, DE 19707

2. Other Persons-in-Interest:
Canadian Hills Wind, LLC
The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 5,356.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 33 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

l EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
BECTION 26, TOWNSHIP 14 NORTH,
RANGE @ WEST OF THE INDIAN MERIDIAN
4
a i
ON-opia.oeo
BOOK RE £160, PAG 29 30
, Fn 2108, PAD S70
: ROS, PAGE AD
VIGINITY MAP
NPB. PORT oF rosiT
BeaOiiNS COMMERIONS
MARBOTIEAS gg FD. 1" LL
BADE Be “4 M4 O08, O2D. 28
2D ETNY 6GOTONM ere at —it—a— hi ie
La a — a ey uy a“
rt ae. pie. r ay hee ae A iy a
=—a—— ¥ Y = Oe, -
one He] | | seerraew- seer
wri 7
ATWa. ‘
BEAR ¢ | BF ej be
GHT.20P8 et)
Ll
‘
“
A
AP EM THB, |
4 NOOO - 4340. —
4 a N
i"
— +] | — oo IDS PUL, clLewnsce
a TEDHD J. LEDR, TRUSTER OF
4 THE THOMAS J. LEO RINGOABLE
a (CoC A RANEY, PAGER 4 Air
~ 17 WDE Twa. BOOK 08 9408, PAGE SOR
4
a]
wxXnyr A
enmons ||
Gay, scp 4 NPR 1,00 AP
qi {
queue enon
ON-ORTOD0
Mri 3 Re ARE
BOOK FS G887, FARE 989
| signe raxr
Fe a)
O,0,0,8 0,2 A Gn
ree an
ln oS OnE BRE oer HE
‘ Deron me tone. = iy fan Pet
Ts SaerGe, LL (IN Mer SIT. toe war OF weer
2 OF TH BUIET TR, 1s GED UPON THLE TAP SRrT Ria eT.
REG elouas wy reuee wae Un ATW ADOT. TEMPORARY wont
te Biv SNE Gale (Pius bee Weans be comnooe oe a moet LAE
ress Caf 7 heen — ‘o phot a
met fee = TEA Peep “
——r—}—Ss=s SATU a or)
ipa ing
aaitin dg
4 MID@HIP PIPELINE COMPANY, LLC
oN, Dany: oR
| : MSHI MAILING PRT
i ‘ 4 CADE: TRO | ParMANENT BADAIABNT B ROGHT OF WAY
teat DENNEY ; DATE TANG ACROGA THE PROPERTY OF
a BCALE Pence | TPE TL
| Rew | Dave D@ECRIPTION n
"4 | ORC ADDED DETALS
‘a | enemy
‘DRAWING: Cuneo] SHEITNO. 4 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 34 of 407

 

EXHIBIT “A"
CANADIAN COUNTY, OKLAHOMA
SECTION 26, TOWNAHIP 14 NORTH,
RANGE 9 WEBT OF THG INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

NTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATS. GEDMENT TABLE

 

 

 

 

 

iii
Blelgielz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 35 of 407

Chenlere Midstream EXHIBIT “A” Midship Mainline
Owner: Thonsas J, Leck, Trustes of the Thomas J. Lack Revocable Trust TRACT NO. CN-0020.000

PERMANENT EASEMENT &. RIGHT OF WAY
Description of a fifty-foot wile Permanent Faament & Right of Way stunted in tha north half of the northwest
quarter of Section 25, Township 14 North, Range § Westof the indian Meridian, Canadian County, Oiiehoma and
being over, threugh and across 2 trect of land conveyed to Thomas J. Leck, Trustee of the Thomas J. Lack
Revocable Trust, recorded In Sook RB 9547, Page 112 and Book RB 948%, Page £02, of tha Office of the Gerk and
Recorier of Canadian County, Oldahome (0.£.8-0.5.00.), ssid #ifty-foot wide Pentienent Easement & Right of Way
baing attunted twenty-five-feot on eect side of the harsin described beealina, tha sldalines of sald Permanent
Exsement & Right of Way being langthaned or shortened to meat the boundary Enes of asd trect of land, saki
hapsine being mora particulatly descrived as followa:

COMMENCHCG at a 36 inch iron rod found marking the north quarter comer of mid action 23) THENGE South
O9°17'20" Want, with tha north Iine of seid Section 28, a distance of 1807.55 fact ip the POINT OF RASINNING:

THENCE South OF°S7'57" Wast, o distance of 1334.28 feel, to tha POINT OF TERMINATION on tha south line of
the north half ofthe northwest quarter of seld Section 24, fron which gakd 4 Inch fron rod found marking tha
north quarter comer of sald Section 25 bears North 80°42'209" Best, with the south [ina of tha north half ofthe
northwest quarter of sald becton 25, a distance of 1800.48 feet, THENCE North OO°RS'00" Weet, with the east line
of the northwest quarter of ssid Section 25, a distance of 1915.95 feet, said basaline having e tote! distance of
‘1314.29 feat (79.65 rode], sald Permanant Exasmant &, Right of Way containing 509 acres of land.

All banrings, distances, and coordinates shown herein are grid, based upon the Univertel Transverse Mercator
Coordinate Systum, Zone 14 North, North American Datum of 1083, U.S. Survey Feet, as decived from an onthe
ground survey performed by TRC Pipalina Services LLC, conducted In May of 2017.

Par ott and further information ees Exhibit “AY, Sheet Mo, 1 ani 2 of ®, drnving number CN-0020.000, Rev.

  

 

Page Soft
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 36 of 407

Tract No(s). CN-0027.000
1. Surface Owner(s):
Charles A. Snyder and Diana M. Snyder

303 S. Walis Ave.,
Calumet, OK 73014

or

P.O. Box 80
Calumet, OK 73014

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:

$3,494.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 37 of 407

 

 

 

 

>

 

——

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA

38, TOWNSHIP 14 NORTH,
RANGE 0 WEST OF THE INDIAN MERIDIAN

 

 

 

 

  

  

a

AT WS. ON0027.008

Gat ei, CHARLES A. GHYDER AND DIANA IL SDE
20F3 BOOK AB 2037, PAGE TM

TOIL DEER AGRON “
ee ee
=~

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19

Page 38 of 407

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"

GANADIAN COUNTY, OKLAHOMA

GECTION 36, TOWNSHIP 14 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

ak

 

 

 

 

 

ATS. GENT TABLE

 

 

 

g

 

 

 

5/6\m\/=|/8

 

 

 

 

 

 

Ale eleielgie| lelele

 

 

 

 

55/6 5/6/6/f)>

 

 

 

 

 

 

 

MIDHIP PIPELINE COMPANY, LLC

 

on MEDGHIP MABILNGE PROJECT
PORMAMENT EAREUENT & RIGHT G9 viAY

ADRDOS THEPROPERTY GF
CHARLES A. GHYDIN AND DIMA DL fervor:

 

 

 

 

ADDED CRTAL

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 39 of 407

Chenlere Midstream EXHIBIT “A* MIDSHIF Mainiine
Gwner: Charles A. Soyder and Diana M4, Seyder TRACT NO, GN-0027,000

Description of a fifty-foct wide Permanent Pasement & Might of Way stunted in the northwest quarter of the
northwest quarter of Gection 26, Township 14 North, Range 0 Waat of the indian Meridien, Canadian County,
‘Oiiehame and being over, through and scroms « trect of land conveyed to Charles A. Smydier and Diane MM, Snyder,
recorded In ook Ai 2007, Pape 774, of the Office of the Clerk and Recordar of Canadian County, Cahama

(0.C.R.C.C.0K), sald fifty-foct wide Permanent Bssement & Right of Way baing situated twanty-five-feat on each
side of thie harain described basalina, tha sidelines of mid Permanent Easement & Right of Wey being lengthaned
cr shertaned to nest the boundary ines of exid tract of und, uald baseline betng mara particulary decribed aa

COMMENONG et a MAG nell with shiner found marking the northwest comer of suid Section 36; THENCE North
GA 58" Past, with the north Ene of sek Section 34, a distance of 232.25 feat to the POINT OF DEGTINENG)

THIRICE South 15°22'°07" Wasi, u distance of 486,011 fest, toe polrts

THENCE South 74°09'17" West, ¢ cletence of 110.18 feat, to the POINT OF TERWENATION on the wast line of said
Section 36, from which 2 1/2 fnch [ron red found marking the weet querter comer cof said Section 84 bears South
O0°25°S.1" Eant, with the weet Ine of said Section 84, a dictence of 2175.15 feat, sald bassline having a total
Gletence of 576.14 feet (54.52 rods), said Parrmanant Easement & Right of Way containing 0.661 ecres of lanc.

All beerings, distances, and coordinates shown harein are grid, based upon the Universal Transverse Meromtor
Coondinete System, Zone 14 North, Marth Amarican Datum of 1983, U.S, Gurvey Feet, an derived from en on the
ground survey performed by TRC Pipeline Services LLC, conducted fn May of 2027.

Pare veney ond farther Inforreetion baa ESR “A", Shed a. 2 ef, sirewing numizer CN-O027.000, Rev. 1,
ame

iE Sus / <a SSIONA",

— 1. LM {= ef &
SS laity i BINNEY 2) Dates
protec! Land Sardayor aah } }
Okishorhe Regietretion No. 1454 DMM
Firm Licerns No, 144 S ee

Page} oF B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 40 of 407

Tract No(s). CN-0038.010

1. Surface Owner(s):
Betty A. Crowly,
1529 W Hickory
El Reno, OK 73014

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 12,136.00 (with CN-0039.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 41 of 407

 

; | EXHIBIT "A"

i CANADIAN COUNTY, OKLAHOMA
SECTION 41, TOWNSHIP 13 NORTH,

RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

    

BSTTY ANN ORDMLY
BOOK RS 4210, PAGE OB
BOOK FS 401, PARE 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 42 of 407

 

i WAR
— | eal A
SECTION 11, TOWNSHIP 13 NORTH,
MANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CME -h14r

 

 

MIDSHIP PIPELINE COMPANY, LLC

 

 

 

 

 

EVO BY: on
OROBV: TR) PRRGAINO(T BARIuOmNT & ROM CPWAY
DATE: TG ACROGS THE PROPERTY OF
a=: ‘TsO BETTY ANN OROWLY
Rave | GATE DEACRPTION
“2 | vente LOE MF
( .| 7a "ADDED ONAL.

 

 

 

 

 

 

 

DRARINO: cn-nne.et0] mH. a2 GF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 43 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Malniine
Oumar: Betty Ann Crowly TACT NO. CN-0098.010

 

Description of a iftfoot wite Permanent Basement & Right of Way eltuated In the oust half of the southwnst
quarter of Section 11, Township 13 North, Renge © Weet of tha indian Meridian, Canadian County, Oléahome and
‘being over, through and across 2 tract of jand conveyed to etty Ann Crowly, recorded In Bock RE 4619, Page 66,
end Buck RB. 401, Page 104, of the Office of the Clerk and Racarder of Canadian County, Oidahome
(0.6-2.C,6.01), said fiftyfeot wide Permanent Exasment & Right of Way being sftunted twanty-five-fest on each
side of the herein described basalina, the sidefines of seid Permanent Essamant & Right of Way baing lengthened
or shortened to meet tha boundary linea of aeid tyect of lend, nid baseline baing more particularly described as

COMM GICING at a 1/2-inch tron ted found marking the west quarter comer of aki Section 14; THENCE North
aoe " Gast, with the torth ine of the eoothwast quarter of suki Section 11, a distance of 1980.70 feet to the
POINT OF RESIN NiG:

THENCE South 02°89'10" Hast, 2 distance of 1055.84 feat, to a points

THENEE South 42°10'41" Weet, a distence of 904.57 fest, to the POINT OF TERNENATION on the west ina ofthe
east half of the southwest quarter of sald Section 14, from which a 2 inch brass cap found marking tha scutinenst
comer of seid Section 11 bears South 00°20°S7" Enat, with the west line ofthe east half of'dve sauthweet quarter
of sald Section 11, a distance of GL5.00 feet, THENCE South G9°18'50" West, with the south Ine of seid Section 14,
a Gistence of 1310.20 feat, coid beseline having a totel distance of 1970.41 feet (119.42 rods), suld Permanent
Pasement & Right of Way containing 2.262 acres of land.

Ad bearings, dictintes, and cocrdingtaa shown harain are grid, based upon the Universal Traneverme Marceter
Conedinata System, Zone 14 North, North American Datum of 1688, U.S. Survey Feat, as derived from an on the
ground survey performed by TAC Pipalina Services LLC, conducted In Mey of 2017,

 
  
  

For ;diere:nce und further Information </>, Sheet No. 1 of §, drewing number CN-0058.010, Rav. 2,
ram dyte. Pegg
t+ rn LY  &
7 = thd Cit. tte \ + =—=—==_———
S| peau wi ey jS:
Mectael Denney VG \ wag fos = Oatm
Repigrened Professloral Land Survey,“ 0 SS

Olishoma Registration No.1434° "=" Giang Se
Firm License No. 144 ee

Page Sofa
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 44 of 407

Tract No(s). CN-0039.000
1. Surface Owner(s):

Betty A. Crowly,
1529 W Hickory
El Reno, OK 73014

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See CN-0038.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 45 of 407

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

} EXHIBIT "A"
j GANADIAN COUNTY, OKLAHOMA
SECTION 1t, TOWNSHIP 13 NORTH,
RANGE 9 WEET OF THE INDIAN MERIDIAN
ul
FAN cease
a a
BOOK RE at Fc 404
Pon OF
~~ mes
Lf Nene nee
: muons |, omens |
= SF cowie! wera 7 YY
row - RE oo coulis
FAD. BRAGS CAP PD. "Le.
COR, S20 11 ON COR, 086.11
ine > woot fesse anne 48
a a a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 46 of 407

 

a EXH RAR
CANADIAN SET aMOMA
SECTION 11, TOWNSHIP 13 NORTH,
RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a a
‘VICINITY MAP
NT
WORKSPARH QHONUT TABLE
l tam | BEARING =| DOBTANOE
r Li | MPa mor
: : Lo | | (OOPTONeRRR 110.14
u Rerere cme
z 6 a | rPenrire oor
& | Sete | coer
i | srwery | ior
| |
i ‘ waoTon 14
t LA fh i 0
} IAEREOGAL IAD. FAR, NOW =e
5 ener - 004.17
= et a aan -—te—af——iay a) “fe

 

 

 

 

 

 

 

 

 

 

 

 

 

‘: om Say Enea OS
LE Be = 5 are
—=~— inure at ees i = ans os

GIRc = rou ——— ae ames = > a |

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 47 of 407

Chaniere Midstream EXHIBIT “A” Midship Mainline
Owner: Betty Ann Crowiy TRACT NO, CN-OD89.000

PERMANENT EARIMENT B, RIGHT OF WAY

Description of a fiftfoot wide Permanent Easement & Right of Way situated In the southwest quarter of the
soutinwest quarter of Section 11, Township 15 Marth, Range 9 West of the indian Maridlan, Genedian County,
Okishoma und being over, through and seross a tract of land conveyed to Batty Ann Crowly, recorded in Book AB
4619, Page 04, and Book AB 461, Page 104, of the Office of the Clark and Recorder of Canadian County, Otiahoma
(O.C.N.C.C.0K,), sald fifty-foot wide Permanent Easement & Right of Way being situated twenty-five-fest on each
tide of the herein described baseline, the sidelinas of suid Parmangnt Easement @, Right of Way being lengthened
or shorberad to peat tha boundary Enes of sek] tract of land, anki! busaline being more particularity described as

COMMENCES at 2 1/2 lack roa rod found marking the south quarter comer of seid Section 11: THENCE South
00°10'S0" West & (Gstunce of 1119.38 fast to the southeast comer of the west half of the southwest quarter of
eaid Section 11, THENCE North 00°80°87" West with the exet line of the weet half of the southwest querter of etd
Section 11. a distance of 915.00 fest ta the POINT OF BESINMING:

THENCE South 42°24741" West, a distance of 1200.05 feat, to a point

‘THENCE South 00°00" Wast, 9 distance of 1210.61 feat, to the POINT OF TERMINATION on the south fine of said
Section 11, from which a 2-inch bres cap found marking the southwest comer of sald Section 1.1 bears auth
5°15'5D" Waet a distance of 589.12 feet, sald bussline having a total dlstanos of 1210.26 feat (73.55 rods), cokd
Permanent Eassment & Right of Way containing 1.289 acres of lend.

All bearings, distances, end cootelinatas shown herein are grid, besed upon tha Linhversel Transverse Mercator
Coordinate System, Zone 14 North, North Amarican Datum of 1968, U.S. Survey Feet, an derived from an on the
ground survey performed by TAC Pipeline Services LLC, conducted it May of 2007,

For yferscce and further brformation sve {jk ft sheet Na, 3.088, drawing number CN-O082.000, Rav. 2

— Ss,

   
 

Page 5 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 48 of 407

Tract No(s). CN-0047.000

1. Surface Owner(s):
Michael Hufnagel
1813 Memorial Rd.,
El Reno OK. 73036

Thomas Hufnagel
P.O. Box 692

504 Hoehner Ave
Okarche, OK 73762

Michael Hufnagel and Ann Hufnagel, as joint tenants
1813 Memorial Rd.,
El Reno OK 73036

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 9,901.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 49 of 407

 

7 EXHIBIT “A"
CANADIAN COUNTY, ONLAH
GEGTION 16, TOWNOHIP 13 NORTH,

 

 

 

 

 

 

 

RANGE 8 WEST OF THE INDIAN MERIDIAN

 

Lam
Li
LF.
ine Hs ie Se nol wT wor 10 emt
Ralener -E ot
Mt Mar 22097, Ais eerie

TF Se PALE
PRET EAR) & HT OF or

TOA aoe
FORMAN ADCSS Roa
BROSDA Lin eT Sabi
PROAEETe LIMe

Cashee MPG at =
cannon oe, et ——— a
ic PALE Pe

 

u maa se

 

 

 

 

 

 

 

 

 

 

MIDBHIP PIPELINE COMPANY, LLG
CwoRT: LAT
oom Tet SIE SAWS 8 eT OF WY
DATE «THAN AOROS THE PROPERTY OF
» OAL eee || MOHALHUPNAG, TAL,
5 ree | CATE | DESORIPTION
3 | caso) Reves OWERSHE
2 | amen ADDED DETAL
DRAWING: GAINES] GHEETWL 1 OF 3

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 50 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIRS SEF

 

 

lr EXHIBIT. "A"
GANADIAN GOUNTY, OKLAHOMA
| SECTION 16, TOWNSHIP 13 NORTH,
3 | RANGE @ WEST OF THE INDIAN MERIDIAN
‘VICINITY MAP
NTS.
nee
SUPmAG, AND THA
HUPHAREL
BOCK RB -4808, PACS 38
BOOK Ra S763, PARE S01
BOOK AR £308, RAGE Ian
BOOK RS £208, PAGE 184
a
TORREPACE BBORENT TADLE a
Une | BEAR | DUITANDS | ST
Lt | eure | mor feo §
is | money | sono pa Zs 4
Tai aan gos 5
“4 | eee | woot ae § aaa
Rosey | a
cComEIo heorLa SECTION 14 .
re a Ae } BPE
separ ee NOOMPETWe<287
= seer woe
GaoTKN en SECTION 83 |
|
4
rae 7

 

 

oi

 

 

 

 

 

pad

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 51 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainiine
Oumar: Micheal Hufuagel, Ann Hufnagel, and Thornas Hutrage! TRACT NO. CN-0067.000

 

Description af'a ffty-foct wide Permanent Easement & Right of Way stunted in the southeast quarter of Section
45, Township 18 North, Renge 9 West of the Indian Meridian, Canadian County, Oldahome and being over,
through and ecross a tract of land conveyed to Michuel Hufiigel, Ann Hufnagel, and Thomas Hufnagel, recoarded
Wi Book RE 40068, Page 25, Book RS 2768, Page 481, Book RB 2308, Page 308, and Bonk AB 2302, Page 134 of the
Office of the Clerk end Recerder of Canadian County, Cidahoma (0.CLCC.OK), seid fifty-foot wide Permanent
Eesement & Right of Way being situated twanty-fiee-feet on each side of the herein cescribed bagsline, tha
sidelines of anid Permanent Easement & Right of Way being lengthened of shortened to meet tha boundary fines
of seid tract of and, ssid Ienslina being more partioulerly described az follows:

COMMENCING at 0 1/2 Inch ran rod found marking the east quarter cornar of sald Section 25> THENCE Sduth
Sa 02" West with the north Ine of the southenst quarter of eeld Saction 15 « distnnce of 128.89 feat to the
POINT OF BORNGNION;

THERGE South OO°2045" Enst, u distence of 23.80 feat, to a pointy
THENCE Gouth 16°08'08" East, o disianos of 199.70 feat, to a polrts

‘THENCE South 00°41'51" East, a distence of 2428.97 feet, tp the PORT OF THRIMENATION on the south line of
geld Section 15, from which a PX nail found marking the southeast comer of said Section 15 baars North §2°82'27"
fest a distence of 74.94 feat, sak bapaline heving a totel distance of 24:56 feet (100.08 rocks), sali Permanent
Earnent & Right of Way containing 3.082 ecres of lend.

All bupvings, distances, end coordinates shown herein are grid, based upon the Universal Traneveree Mercator
Coordinate System, Zone 14 North, North American Datum of 1963, U.S. Survey Feet, as derived from anon tha
ground curvey performed by TRC Pipeline Services LLC, conduated in May af 2017.

For rafetiznee ro end firther lfeorection sue BAU 9, Staet We. L of 2, drewrieg muniewr CODET.COS, Ran.
same iat ‘oN hia

   

 

Pog 5 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 52 of 407

Tract No(s). CN-0052.000

1: Surface Owner(s):
Travis D. Jacobs
213 S. Freehome Ave.,
Calumet, OK 73014

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:

$4,851.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 53 of 407

 

|
EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 23, TOWNSHIP 19 NORTH,
RANGE 9 WEGT OF THE INDIAN MERIDIAN

oe
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— RAPHE GALE EET
MIDSHIP PIPELINE COMPANY,LLG

 

 

 

 

 

 

 

 

 

 

BWO BY: CR
Bld MIDGHIP MAINLINE PROJECT
CxORY: TRO | PERMANENT BAQEMENT & RIGHT OF WAY
DATE 728i AGROGD THE PROPERTY OF
rom TRAVIB D, JAOOBE

ava | DATE ‘DESORPTION

4 | Yeas ADDED BETAS,

"0 | aRaniy CERTFED Hil
DRAWING: Cieumoco! GHERTNG. § OF 8

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 54 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#
I : EXHIBIT "A"
— CANADIAN COUNTY, OKLAHOMA
SECTION 23, TOWNSHIP 13 NORTH,
RANGE O WEST OF THE INDIAN MERIDIAN
WORKEPAOR SEDRIETI TAILE
oT unc | seauna | DIBTANCE
1 | meroorw | tenor
—_—__ 2 | Neovo noon
Lé |, SoreoUre or |
WORKSPACE BEQMEENT TARLE
uns | mARNe | DIUTANOE
| moro | oor
w arora my
yy | MOO nor
u | morocco | ter
uw anyurern “ase
to | sermarw | sooo
WORCEPAGR SEMETIT TABLE
tom | | MSARENG =| DOSTANCE |
Lei | ewrarerw | soo
Lia | moromerw | imog
a
: BOOK RE OOM, FASE 218 La | rE enor
L4 | rere me
peri, Pa 100 7
i Sed
iG mh?
wevrast. 00 —$* VA | |e
Wyse L
Li ae
é ef
MoE = Lo ye
: A\\q
BOOK RS S91, PAGE $00
. Ela
=
f Heo S w
| GROTON £3 Li Za a ad — sm be J
it uae od 4 DARLINGTON BD by!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 55 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Malniina
Oumar: Tras D. Jacoba TRACT NO. €N-0082.000

Daseription of = fity-foot wide Perrnent Easerment & Right of Way sttvated in the southwest quarter of Section
24, Township 15 North, Renge 9 West of the Indian Meridian, Canadian County, Gldehoma end being over,
through and ecroas 4 tract of land conveyad to Travis D. Jncohe, recorded in Book AH 3088, Page 219 of the Office
of'the Clark and Recorder of Ceasdien County, Gkiahorm f0.C..C.C.OK.), said fifty-foct wile Permerert
Easement & Right of Way belng sttusted twanty-five-feet on each side of tha hersin described beveling, the
sideGnes of seicl Permanant Exsement & Right of Way being lengthaned or shortened to meat tha boundery Inez
of said tract of fand, aati busstine bang more particuierty described ps follow:

COMMENCING at a raliroad spike found marking the southwest comer of aald Baction 23; THRICE North
OOPS446" West, with the wast line of sald Section 28, « dlstanen of 5.20 feat to the POINT OF BEGINNING;

‘THENCE Nerth DOOYOO" fast, o distance of 723.95 fest, to a pointy '

THENCE South 00°08'E5" East, a distance of 506.78 feet, to the POINT OF TERATINATION on the south fine of sukd
Section 28, fram which a reliroeel spike found marking the acuthwaet corner of sald Section 23 bears South
00°24/95" Weet, with the south Ene of said Section 29, » distance of 719.27 feat, sald baaaline having a total
distance of1290,75 feet (78.25 reds), said Parmanant Easemant & Aight of Wey containing 1.482 scres of lard.

Allbearings, distenons, end coordinates shown herein are grid, based upon the Universal Transverse Mercator
Coordinate System, Zona 14 North, North American Detum of 1982, U.S, Survey Feet, as derived from mn.on the
ground survey performed by TRC Pipaline Services LLC, conducted in May of 2017,

re and further information sea Exhibit “A”, Sheet No, ‘Lofz, drawing number CN-0052.000, Rev, 1,

 
 

ee t Na;
fee oe
= inf \o
Javras\(Alchial Denwy ig obey )ei Date:
Okiahora Registration We 1454, TAR Pei
Firm Licenes No, 144 id aaeree #

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 56 of 407

Tract No(s). CN-0054.000
1. Surface Owner(s):

Marian Elizabeth Rother
10844 248th Street NW
Okarche, OK 73762

Joan Margaret Watkins
506 Travis Ln.,
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company

1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:

$12,058.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 57 of 407

 

 

 

 

 

 

 

f EXHIBIT "A"
b CANADIAN COUNTY, OKLAHOMA
'*  @ECTION 28, TOWNBHIP 18 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN
|
ou-soet.n00
DOCK Fel G08, FADE EB
|
i postr oF
VIOINITY MAP
NTA, —", imran "som
i a —_—— a — io —— 8 s a" ay.
— = ap Mancow me | cone |
PORT OF Li. aie |
FRE, RALROAD GPa Site lil _
=— 3 mace SN \
ATH PS
| wererern-vi.w—/ FSe)
a WADE TCA, SS.
: WWE THE Ait
« — H\\\:|-— Scorers -aeeer
{ ATS. We
© op A
i me A — ee
g i Ni, OSTA
Fi : \ We Te.
B 1 \" ae DE PULA.
a Wit
i ; et vane Tee. i
Hote ererere-Lcoar \ "A
iF 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 58 of 407

 

 

 

 

 

 

 

 

CANADIAN COUNTY, OKLAHOMA
SECTION 28, TOWNSHIP 15 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

EXHIBIT "A"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKRRAOH SELCEEIT - $ORNBPAGE ORRHNT TASLE
ui | eororeez | ton | Sore. toner
i | ereerw | ne ls | exesrere | «mer
Lo | Aeteeie | tinor . | oatitw | ao
“rere | mo | wu | wrererw) ourad

Lo | Meee | ee

Lo | NORE enor

 

 

 

 

 

 

 

 

 

Lar RR?
MEP ROR

 

 

i

    
 

 

 

 

 

 

ui

 

La

 

 

Lt

 

Li

 

au

 

Lia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREED

 
 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 59 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Malnine
Ounen: joan M. Watidns and Marian Eitzabsth Rother TRACT NO. CN-0084.000

Description of a fifty-foct wide Permanent Easement & Right of Way stunted in the northwest querter of Section
24, Towrahip 15 North, Range 9 Wast of the Indien Meridian, Canedisn County, Gidaboma end being over,
‘through and across 5 tract of land comrmeyad ta Joan M. Watkine and Marian Efaabeth Rother, recorded in Book AB
5738, Page 47, Bock AB 8725, Page 177, Rook RB 2868, Page 78, end Book RB 1801, Page 255 of the Offies ef the
Clerk and Recorder of Canectien County, Oidahome (0.C4LC.C.00,), said fifty-foct wide Permanent Gesemnapt &
Right of Way being sltunted turenty-fve-fest on each side of the harein described bassline, the aidalinas of sek
Permanent Easement & Right of Way belng lengthaned or shortaned to meat the boundary [hes of seld tract of
land, seid baseline being move particularly desoribed! us follows:

COMMANCING at 9 refirced spice found iherking the northwast comer of said Section 24; THENCE North
20/24/89" Eset with the north Ene of said Rection 26 « distance of 719.27 feet to the POENT GF BERNARD;

‘THENCE South GO°CC'S6" East, a distance of 348.57 feat, to a point;

THUNGH South 57°S7'40" Enet, a distance of $10.00 fast, to a point;

THENCE South 0o"se4S" Bast, = distance of 525.27 feat, to a pont:

THENCE South 19°S1'25" Bact, a dletance of 1500.82 feat, to the POINT OF TERMINATION on the south ne ofthe
northwest querter of sat] Section 2é, from which a 5/é-Inch iron rod found marking the weet quariar comer of
mid Section 26 beats South Sa°zi'43" Weet a distance of 1862.26 feet, sald baseline heving a total distence of
3099,25 feat (127.47 rode), suid Parmasnant Gasemerit & Right of Wey containing 8.55: acrag of land,

All bearings, distances, and coordinates shown harsin are grid, based upon the Universal Transverse Mercator
Coordingta System, Zone 14 North, North American Detum of 1083, US, Survey Feet, ae derived from an on the
ground survey perfonnad by TRE Pipaiina Services 1.0, conducted in May of 2077.

For reference and further Information sea Eehibtt "A, Sheet Ne. Lofa, drawing gumber CN-0054,000, Rav, 1,

mame bine

       

Page 8 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 60 of 407

Tract No(s). CN-0060,000

1. Surface Owner(s):

The Allen D. and Cindy L. Stover Revocable Trust,
Allen Dale and Cindy Lou Stover, Co-Trustees
14616 Jones Road NW

Calumet, OK 73014

1. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

2. Legal Description:
See attached plat.

3. Just Compensation:
$22,727.00 (with CN-0062.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 61 of 407

 

Gea ed
BOOK RS Of7, PAGE 128

EXHIBIT "A"

COLINTY, OKLAHOMA, ‘Tad

SANADIAN
SECTION 38, TOWNGHIP 13 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

  

NT,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 62 of 407

 

EXHIBIT "A"
CANADIAN GOUNTY, OKLAHOMA
SECTION 36, TOWNSHIP 12 NORTH,
RANGE 0 WEST OF THE INDIAN MERIDIAN

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

S/E/S/G)B/5/5

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAY. 270/70, ORLLET AO.

 

 

 

 

 

—— sori

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 63 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Malniine
Oumer: Allen Dale and Cincy Lou Staver Revecebie Trust TRACT NO. CN-0080.000

Description of a fiftyfeot wise Parrosnent Ensament & Right of Way situxted in the weet hell’ of the soutinwest
quarter of Section 36, Towneliia 15 Nerth, Range i Waet of the indian Meridian, Canadian County, Oidahonsa and
haing over, through and pcross a tract of lend conveyed to Allen Dale Stover and Cindy Lou Stover, as Co-Trustees
ofthe Allan Dela arte! Cindy Lou Stover Revocable Trust, recorded i Zook RS 4088, Fags 543, of the Offica of tha
Gark and Recordar of Canadien County, Oldahoma (0.C)LC.C.0%)], said fify-fhot wide Permanent Easement &
Fight of Wey baing stunted twanty-five-fast on each afda of tha harein described buseline, the sidelines of sald
Permenant Easement & Right of Wey being lengthened or shartened to meet the boundary Uines of anld trect of
lend, seid baseline belag more perticulerly described us follows:

COMATENCING at 2 1/2 Inch Iron red found marking the wast quarter comer of sexi] Section 86; THENCE South
OO°RO'S1" Fast, with the weet ine of sald Section 54, a distence of 114.51 feat to tha POUT OF BEGINNING;

‘THENCE Noith 69°27°04" East, a distenca of 557.18 fset, to 2 polnt;

THENCE South 44°41'53" Bast, a distance of 2101.92 feat, to a point;

THENCE South 09°21'00" Rest, a distance of 730.53 fant, to a point;

‘THENCE South £0°S0'10" Exat, « distance of 102.25 feat, to the POINT OF TERMINATION on the east fine of the
west hall of the southwest quarter of anid Suction 9¢, from which a 1/2 inch fron red found marking tha ecuth
quarter coraer of atid Section 56, bears South O0°S0'28" Est « distance of 993,92 feet to the southeast comer of
the weet helf of the soutinvest quarter of anid Section 38, THENCE North O9°32'21" East = distance of 1315.71
fest, ssid busaline having a totel distance of 229.85 feet (120.90 rode}, anid Permanent Easement & Might of Wey
containing 2.631 acres of land.

All bearings, distances, and coordinates shown harain ara grid, based upon the Universal Transverse Merostor
Coordinate System, Zona 14 North, North Amarican Datum of 1983, U.S. Survey Feet, as derived from an on tha
gvound survey performed by TAC Pipeline Services LLC, conducted tn May of 2027.
For referanca und further hiformuation see Exj\ (i) ist iyeetyo(s). 3. oP, drmwing number CN-0080.000, Rev. 2,
sama jiate—__ A ne a

*. a Les

   

Page 5 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 64 of 407

Tract No(s). CN-0062.000

1. Surface Owner(s):

The Allen D. and Cindy L. Stover Revocable Trust,
Allen Dale and Cindy Lou Stover, Co-Trustees
14616 Jones Road NW

Calumet, OK 73014

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:

See attached plat.

4, Just Compensation:

See CN-0060.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 65 of 407

 

EXHIBIT "A"

{ ; CANADIAN COUNTY, OKLAHOMA
SECTION 38, TOWNSHIP 13 NORTH,

RANGE 9 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

Rieranaenmoern a
STOVER RINOOABLE Taunt
VICINITY MAP BOOK Fa 4008, PARE O45
LTS.
ouml PETAL. “¢" — SEYSMNTE- 0
SHEET £0F8 wo ease
ATW.
PORT OF a
BROMINE
HeteeneTaLti =r
E-egeee | :
Tere «hea
er ' ‘a? WOE RERW,
ROCK AS40G8, PADEOS pe X am VAS TAA.
Ee ONT E ~ OORT
Pt
ATW.
Z nanTaOrs
. PHO TLR
“ 84. COR, E5C, 66
; JOH REL W. i
ALR 4 f genan eh pS
" * | gROTiON 1, THN, Rey
! NETETR'H- TALE
5
|
5
cusean
-—- ow BOOK RS O08, PASE OS

 

 

  

 

   

 

 

 

 

 

 

 

 

MIDBHIP MAINLINE PROJEOT
' PGRMANENT BASEMUNT & RIGHT OF WAY
parE rath AGROGS THE PROPERTY DF
"RDALES TP espy| ALLEN FEA AXKD ONY LOU STONER ROPOCARLE TROT
Rit | oaTE CRRCRIFTION
4 | 7aviow ADDED DETALS i
0 | anny . CARTED
JRRAING: CN0082.000, BHEETND. 1 OF $

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 66 of 407

 

EXHIBIT "A"
GANADIAN COUNTY, OKLAHOMA
SECTION 38, TOWNGHIP 13 NORTH,
RANGE 8 WEST OF THE INDIAN MERDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oot

 

 

i7a0 |
mraz

 

 

 

 

g/k/& |e) s\5

 

 

 

 

 

 

 

 

 

 

 

 

 

uran NOTE
fer ee O08E GHEY 1 O78 FOR NOTER, GXENATUNE, AND BEAL
MIDGHIP PIPELINE COMPANY, LLO
OWORT OR] yinaHip MAINLINE PROJECT
oD iY: TRO | PERMANENT EAMSMGINT & RIGHT CH WAY
DATE TAH ADROSS THE PROPERTY OF
ra | DATE DEICREPTION
_ 1 Tete | ADDED DETALS
0 | waCmOTT CanTFED

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 67 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Owner Aden Bala and Cindy Lou Stover Revocebls Trust ‘TRACT NO. CN-0D62.000

Description of a fiftyfbot wide Parmenent Bxsemant & Right of Way ettunted In the east bell of the soutinenst
quertar of Section 86, Township 13 North, Range 8 Want of the indian Meridien, Canadian County, Oidahoma and
buing over, through end seroes a trect of land conveyed to Alen Dala Stover end Cindy Lou Etover, ea Co-Trustees:
ofthe Allen Gala and Cinly Lou Stover Nevoceble Trust, recorded in Book AB 4088, Page 643, of the Offica of the
Gark and Recorder of Canadian County, Okishorea (0.C1.C.C.0K.), sald fifty-foot wide Permanent Exsament &.
Right of Way being ettuated twerty-five-feat on seach skia of the harein described baseline, the skielines of anid
Permanent Enasment fi Right of Way being lengthened or shortaned to meet the boundary Enea of said tract of
land, seid baseline being more particularly described ue follows:

COMMENCING ot a PK nell with washer stamped “TNC CA a144” set marking tha northwest comer of Section 1,
Township 12 North, Ranga 9 Wastof the indian Merkley THENCE North 09°01'23" Fust o distance of 18.14 feat
to the southwest comer of the east half of the southwest quarter of mid Section 96, THENCE North O0°S0°15"

West with the weet Ina of the aust heif of the southwest quarter of sald Section 56 a distance of 953.92 feat to

THERE South 89°B0°L0" Cast, a distance of 04.16 fant, to m polrt;

THENCE South 207°21'50" Bast, a distance af 264.48 feat, to a points

THENCE South 99°26°25" Gast, a distance of 395.58 feet, tp a point;

THENCE South 00°O740" Gest, a distance of 187.37 feet, to the POINT OF TERMINATION on tha south Eine of anid
Section 36, from which a 1/2 lech Iron red found marking the south quarter comer of seid fection 36 bears North
25°32'21." Bent, with the south fine of said ection 86, a distance of 700.61 feet, sald baseline having a total
dietance of 1252.28 feet (4.62 rods), sald Permanent Easement E Right of Way containing L413 acres of land.

Al bearings, dlatences, and coordinates shown herein are grid, based upan the Universal Tranzveres Mercetor
Coardinats System, Zone 14 North, North American Datum of 1942, U.3. Survey Feet, as derived from an on the
ground survey performed by TRG Pipalinn Services LLC, conducted in May of 2017.

—— eV.

someg ele

   

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 68 of 407

Tract No(s). CN-0069.000

1. Surface Owner(s):
Calumet Industries, Inc.
c/o LD Todd
Rt. 1
Calumet, OK 73712

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$4,497.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 69 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 12, TOWNGHIP 12 NORTH,
RANGS 0 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

cuent.00d
BOOK Ral 412, PAGE 206
PONT OF ee
chee Eig ee ™
o ie
7 2. (CRD. ‘ATL OS arieeeenae gaoTioN t
= — a
armel meena 7 " ——— ae |
moron tisar——E ae P= aaerereewy- taney
sek ter RC (
— ~
ATM Say
nimNT aOr6 ; Re:
RerSCREE- nae! er araN- Gener
atcme
NT 0Fe 7 WOE TRE
CALLAEET BIJUBTRIND, INC. or =
BOOK RS S858, PARE SEP ae BOOK Fl Bets, PAGE 080
eursvory-x.r—1~
a0 WEE THE. H
av WOE PEAY. | | |
PORT OF
TEREMATION
AMON
Bisse
HOPPE = 42.00'—
00K 0 S0H, PAGE ats

 

 

 

  

 

 

 

 

 

 

 

 

MIDSHIP MAINLINE PROJECT

OND RY: ‘THO | PERMANENT EASEMENT & RIGHT OF WAY
PATE ana AOROGS THE PROPERTY GF
ou Teor CALUMET INDUSTRIRG, ING.
Ama | DATE __ SOUR

O | ios COMEBIEG DRAADEEE

l Tama ADEIED DETAR.
. DRANG: ON-OOSGO:i_Wi) BHENTSO. 1 OF &

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 70 of 407

 

 

L_} EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 12, TOWNGIUP 12 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/E/s|c\s\=£|%

 

 

 

 

 

MIDSHIP PIPELINE COMPANY, LLG

 

 

 

   
 

 

 

 

 

 

Ep
LR oy Roe
yy pweny- — cn MIDSHIP HALNLINE PROJGOT
i * CAD IY: . TRO | PERMANENT RAGEMENT &IWHTOF WAY
Gare: =, Mao ACROSS THE PROPERTY CF
OAL tay | OALUMAT INDUSTRERS, IL,
ee ee Rew | Sere _—___menrron
—— i = MY RE “a 5 ‘a ‘is 3 | poms ESIC BRA
OIRC SEE = = AODED DATA
: ] Sar Gea a MEET DAI: CHODELOO MM) GHEITNO. @ OF 5

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 71 of 407

 

 

 

 

 

 

 

 

 

‘VIOINITY MAP
NTS.

EXHIBIT "A"

GANADIAN GOUNTY, OKLAHOMA
GECTION 12, TOWNSHIP 12 NORTH,
RANOS @ WEST OP THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

CIRC Bae

 

 

: PRIMA Enver

4& ERE GHEY 5 GF 8 FOR DEREK Pa

 

 

 

 
   
 

aul

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 72 of 407

Cheniers Miistream EXHIBIT “A” MIDSHIP Mainiine
Owner: Cafumvet indusiviaa, Inc. TRACT NO. CN-OUGR.000

Description of a fift-foot wide Permanent Easement & Right of Wary stunted in the northeast quarter of the
northeast quarter ofthe nartiewuet quarter pf Section 12, Township 12 North, Range 9 West of the Indian
Meridien, Canadian County, Okishame and being aver, through and across a tract of land conveyed ta Calumet
industzies, Inc., recorded In Book RB 3825, Pagm 287, of the Office of the Clark and Recorder of Canadian County,
Oldahome (0.C1.C.C.010), said filty4oot wide Parmanant Exeament & Right of Way being stunted twenty-five-
fest on esch side of the herein described beselina, the sidelines of cad Permanent Easement & Wght of Way
being fangthened or shortened to mest the boundary lines of sald tract cf land, seid baseline being more
Parlicuderly described as follows:

COMBAENCING ot on *X" In concrete found smarking the north quarter comer of gulf Section 12: THENCE South
09°51'42" West, with tha north Ene of said Section 12, a distance of 122.20 feat to the POENT GF BEGINNING

THENCE South OO°0000" Best, a distanes of 115.55 fest, toe polnt;

THENCE South 20°S4'S2" Est, a distance of 238.34 fest, to = point;

THENCE South O0°S8'05" Bast, a distance of 225.57 feat, to the POINT OF TERMINATION on the south Sine of the
north helf ofthe northeast quarter of the northwest quarter of seid Section 12, from which an °° in concrete
found meriing the porth quarter comer of ssid Section 12 bears North £9°5:1'42" Eagt, with the south Ene of tha
north half of the northeast quarter of the northwest quarter of sak] Section 12, a distance of 40.06 fest, THENCE
Worth 00°82'26" Weer, with the east line of the northwest quarter of sald Section 22, a dietanos of @80.81 fant,
sold baseline having a total Hictence of 676.08 feat (40.98 rods), sold Permanent Easement & Right of Way
containing 0.779 ecres of land.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Transverse Marcator
Coonfinate System, Zone 14 North, North Amarican Datum of 1963, U2. Survey Feet, es derived from an onthe
ground sutvey parformed by TAC Pipeline Services LLG, onsucted in Mey of 2017,

For rufetence and further information sea Exhibit “A’, Sheet No. 3 of 5, crewing number CN-O089,000, Rev. 5,
mime

 

Page 4cf3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 73 of 407

Chanlere Midstream EXHIBIT “A” MIDSHIP Mainline
Owner: Calumet Industries, Inc. ‘TRACT NO. Ch-0069.000

Aai-foorwide strip of land stturted in the northasst quarter of the narthenst quarter of the northwest quarter
(MES AINE2MNW1/4) of Section 12, Township 12 North, Range & Weet of the Indien Meridian, Canadian Gcunty,
Olfshorna and baing over, through and across a tract of lend conveyed to Calumet incustrieg, inc, recorded In
Book AB 2825, Page 287, of the Office of the Clerk and Recorder of Canadian County, Okishoma (0.C.;.C.0.08,),
sald stréa of ancl being tureive are one-half (12.5) fant on asch side of a centering being more particularly
decbed mw follows:

COMAMENGIG at an *X" in concrete found marking the north quarter comer of sald Section 12; THENCE South
08°51'42" Weel, with the north fine of sald Section 12, a distence of 184.87 feet; THENCE South 10°00" 28" Ezst a
istence of $9.00 fast to the PORT OF BIGRINING at the south lina of the edsting roadway eneemert:

‘THENCE South OO°00'00" Best, e distanca of £3.16 feet, to a poling:

‘THEINGE South 20°54'S3" Gast, a distanos of 208.41 feet, to a point;

THENCE South 00°S2'05" Enst, a distance of 821.58 feet, to the POINT OF TELAENATION on the south line of the
north half of the nartheast quarter ofthe northwest quarter of mid Section 12, from which en "K° in concrete
found marking the north quarter corner of eakl Section 12 beara North 89°S1'42" Gast, with the south line of the
north helf of the northeast quarter of the northwest quarter of seid Section 12, « distance of 52.56 feat, THENCE
North OO°S2'24" Wast, with the east Ene of the northwest quarter of aid Section 12, a distance of G80.81 fest,
having & total length of 643.10 fest snd an area of 0.569 acres.

A bearings, distances, and coordinates shown heres are grid, bused upon the Universal Transverse Merostor
Coordinate Syatam, Zona 14 Worth, North Amarican Detum of 1988, LLS. Survey Peet, ab derived from an onthe
ground survey performed by TAC Pipeline Services LLC, concucted in May of 2017.

 

 

Page 5 of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 74 of 407

Tract No(s). CN-0071.000

1. Surface Owner(s):
Christy Lou Fees,
Successor Trustee of the Wysetta V. Todd Farm Trust No. II
1520 W. Ash
El Reno, OK 73036

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$8,493.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 75 of 407

 

 

EXHIBIT "A"

CANADIAN COUNTY, OKLAHOMA
BECTION 12, TOWNSHIP 12 NORTH,
RANGE 9 WEST OF THE INDIAN MERIDIAN

a — <<

 

 

 

 

 

  

ee st

4
oe

1
il

 

 

 

 

 

 

 

 

 

 

 

& S85 GE 6 OFF POR CEPT.

 

GRAPHIC ECALE TERT

 

 

 

 

 

 

 

 

 

 

 

PR, {AIDGHIP PIPELINE COMPANY, LLO
Ss) peor OR) dingy NB PROJECT
ast )p Se er
fs 14 SA: Vico, WYONTTAY. TORD AARUITRINTNO.W
Md ee cave] DATE DERORPTION
‘ Ye | monet COMNPED DRANG
8 | aereo: 200i DaTALa
ORANG: GNOM:002_Mul| BHETNO, 1 OF F

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 76 of 407

 

EXHIBIT “A”
CANADIAN SOUNTY, OKLAHOMA
SECTION 12, TOWNSHIP 12 NORTH,
RANGE 8 WEST OF THE INDIAN NBRIOIAN

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 77 of 407

 

 

EXHIBIT "A"
GANADIAN COUNTY, OKLAHOMA
SECTION 12, TOWNGHIF 12 NORTH,
_ RANGE @ WEST OF THE INDIAN MERIDIAN
LOSATION
an —————

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

)ORAWING: = GNL-DOY2.000_0°TE] giETNO. § OF ¥ |

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 78 of 407

 

EXHIBIT "A"

IAN COUNTY, OKLAHOMA

12, TOWNSHIP 12 NORTH,
RANGE B WEAT OF THE INDIAN MERIDIAN

POnT OF
COM
FR "3 N OONORETS w
i NM GOR, 620. ta Ligospinraes Seton
VOINTY MAP oan — ea se a :

RTS a a a

 

er en ae I

   
 

i ozs

 

 

 

 

 

 

iiSSHie MAPELINE COMPANY, LLG

yee
5
H
a
aa

 

 

 

 

 

 

 

 

 

 

 

GRAING: CM-I) OS CMT) (HTML 4 OF 7

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 79 of 407

Chaniere Midstream EXHIBIT “a” MIDSHIP Mainiine
Quner: Girt, Lau Fee, Successor Trustne of the \i}eetts ¥. Todd Farm Trost No. II TRACT NG. G-O07L000

 

Description ef a fifty-foct wide Permonent Easernant & Right of Way situated in the nortirwast quarter of Section
12, Township 12 North, Range @ Waeet of the Indien Mazidian, Canadian County, Oldahame ant being over,
through and across & tect of land conveyed to Christy Lou Fees, Successor Trusize of the Wysstte V. Toda Ferm
Trust Ne. Il, recorded In Bonk RS 2525, Page 285, of the Offfos ofthe Clark and Recorder of Canadian County,
OMahows (0.C/.CC.GX), sak fifty-foot wide Permanent Basement & Right of Wey being stunted twentytve-
feet on eech side of the herain described beseline, the akdalinas of sald Permanent Bassmont & Right of Way
being lengthened or shortened to mast the boundary [nes ef sald tract of land, sald baseline bsing mora
particularly desoribed aa fallow:

COMMENCING at an “XC fn concrete found mating the north quarter comer of suid Section 12; THENCE South
OOPE2'24" Enat, with the east Ine of thei northwest quarter of sald Section 12, a distance of 660.61 feat, THENCE
Gouth 65°S1°42" Wast a distance of 40.06 feet ta the POINT OF BESINRING; ;

THENCE South GO°BS06" Reet, o dletence of 1415.56 feat, to 2 poind;

THIRECE South O0°L7'4.1" Weat, u distance of 36.94 feet, to the POINT OF THRMIMATION on thee north right of
way ine of Interstate Highway 40, from which a 2/2 Inch ion red found marking the center of eek] Section 22
beara Moth O9°50'20" Fast o distance of 46.40 feet, osid bavelina hariing a totel distance of 1875.80 feat (119.75
rods), seid Permanent Easement & Flight of Way conipining 2.208 sore of lend.

All bamrings, distanoes, sad coordinates shown hereia ara grid, based upon the Universal Treneverse Mercator
Coordinate System, Zone 14 North, North Americen Datum of 1588, LL Survey Feet, os derived trom anon the
ground survey performed by TRC Mipaline Services Lit, conducted in May of 2027, -

For reference end farther Information see &xjic.i,9, Sheet Ne, 2 of 7, denving number CH-OO71.000_MM, Rev.
, AS
Fe

a

re

yes

   

Page Bot?
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 80 of 407

Chenfara Midstream EXHIBIT “A” MIDSHIP Malniine
Gumer: Christy Lou Fees, Successor Trustes of the Wiyceten V. Todd Farm Trust Ne. il ‘TRACT NO, GN-0O7L900

A200-square-foot parcal of land eftusted in the northwest quarter of Section 17, Township 12 North, Range 8
West of the Indian Mertdian, Canadian County, Gkishon and being over, through and ecrossa tract af fang
conveyed to Christy Lou Fees, Sucosssor Trustes of the Wysetin V. Todd Farm Trust Ne, @, recorded in Book RB
2025, Page 285, ofthe Office of the Clerk end Recorder of Canadien Caunty, Okiahoma (0.C.R.C.C,0X.), satel ABG0-
square-foot parcel being more particularly described as follows:

COMMENTING at an °! in concrate found marking the north quarter comer of sald Section 12: THENCE South
CO"S2°24" Bast, with the eest ine of the nortinvest quarter of sxid Section 12, « distance of GA.S5, peseing st
O00.61 feet tha northeast comer of the scutheast quarter of the northesst quarter of the northwest quarter

(081/4NE1/e2nW71/4) of ead Section 12, THENCE South A5°25'S0" West a distance of feet to the POINT OF
DENTE; 1

‘THENCE South 00°S8'0S" East, « distance of 70.00 feet, to a pointy

THENCE South 09°21'55" Wast, s distance of 10.06 feet, toa polnt;

THENCE North DOSS Weet, a dlateace o!'70.00 feat, to a point;

‘THE North 85°21'S3" Fant, o distance of 80,00 feat, to the POINT OF BEGINNING having an prea of 0.020
meres (8300 square fant).

A2¢-foobwide etrip of land sttunted in the northwest quarter of Section 52, Township 12 North, Range # West of
the Indian Meridien, Canadian County, Okiahones and baling over, through and ecross 9 tect of lend cormmyad to
Christy Lou Faas, Successor Trustes of the Wyestts V. Todd Farm Trust No. fl, recorded In Book AS 22%, Pagan 2&5.
of the Office of the Clark and Recorder of Canadian County, Oidahome (0.C:2.¢.C.0k,), seld strip of land baing
twalve anu one-half (12.5) feeton each skle ofp centerline being more perticelarly destribad aa follows:

COMMENCING at an "X" in concrete found marking the north quarter comer of seld Section 12; THENCE South
OOPag at" Best, with the sest fine of the northwest quarter of seid Section 12, = distance of 080,61 feet the
northeast comer of the southcast quarter of the northenet quarter of tha northwest quarter (SE1/4N

of said Section 12, THENCE South 90°5L'42" Weee, with the nortt line of the SE1/ANET/ANWL/4 n distance of
52.58 featto the PORT CF MEAMEN NG:

THENCE South OO 88°03" Eust a distance of 1.17 feat to che POINT OF TERMINATION, Having a total length of 1.17
fant end on eves af 25 ocgare feat.

AE bearings, distences, and coordinates shown herein are grid, based upon the Univereel Treneverne Marcator
Coordinaia System, Zone 14 North, North American Datum of 1268, U.S. Survey Feat, os dared from anon the
ground survey performed by TAC Pipeline Barvices LLC, conducted ii May of 2017.

For reference ane forties information see Eohib) “ 9", Sheet No. B of 7, drawing number CH-0071,000_SITH, Rev.

 

4, came dite oG, ue
NX Ase
“hy #4% ak
‘ fief om Vuk
= = aS lee See
Jerry ebual Denney > —  t Date:
Rngintaed Profensione! Land Surveyor, JN ng
Cktaborna Ragistration No. 144 "By
Firm License No. 144

Paya 6 of 7
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 81 of 407

Ghontore Micseraca EXHIBIT “A" Cana Meter Tap
Owner Christy Lou Fees, Sucemesor Trustea ofthe Wisetts V. Todd Perm Trust No.  TRACTMO, CH-0071.000

DEMAISENT EASEMENT ©: ATT OP tay
Description of a ffty-foot wide Permanent Bemenent & Aight of Way sltusted in tha nortinweet quarter of Section
2, Township 12 North, Ranga 9 Weetef the indian Meridien, Canadian Courty, Okishoma ancl being over,
tfreugh and across a tract of land conveyed to Christy Lou Fens, Succesnr Trustee of the Wyaatte V, Tocd Farn
‘Trust No, IL, recorded In Book AB 2028, Page 228, of the Office of tha Clerk end Recorder of Canadian County,
Olishonva (0.C0.6.0.0%0}, sald Bfty-foot wide Permanent Essemant & Ngitt of Wey being ettusted twenty-five-
feat on each side of the haraia described basalina, tha sidelines of said Permanent Basement & Right of Way
being lengthened or shortened tz: meat the boundasy [ines of seid tract of land, axid basaling baling more
particularly described as follows:

COMAAINCING at an“ In conereta found marking the north quarter comer of sald Section 12; THENGH South
GO°S5'24" Bast, wich the exet ine of the northwest quarter of sald Section 12, s Hetence of OB0.34 feat tn the

‘THERICE South $0°23'20" Wael, a distance of 40.02 feat, te the POINT OF TERMINATION on the centariine ofthe
proposed MIDSHIP meiniina, from which a 1/2 inch irom yod found marking the canter section af exk] Section 12
. haar South 01°42°S7* Enst a distence of 1950.41 feet, sald baseline having a total distence of 40.02 feat (2.45
rods}, sald Permenent Eosement & Right of Way containing 0.056 acres of nad.

Al bessings, distances, end coordinate: shown herein are grid, based upon the Universal Tremeveree Marcator
Coordinate System, Zane 14 Worth, North American Datum of 1983, U.S. Suny Pest, ns derived from anon the
ground survey performed by TRC Pipaling Sarvinna LLC, psaducted in May of 2017.

Se a eee te dette meter a De

a cape

      

SS DENNEY |S!
damini'¢\ichesl Denney Ae. fme
Rogistald Professional Lend Servo 2... MOF!
Oldahome Raghtration No. 248600) peg

bugs

Page 7 of ?
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 82 of 407

Tract No(s). CN-0074.000

1. Surface Owner(s):
Caldwell and Sons Drilling, Inc
c/o Dennis Caldwell
3 Altamira St.,
Borger, TX 79065

or
c/o Larry Miller
14523 W Elm St.
Calumet, OK 73014
2. Other Persons-in-Interest:

3. Legal Description:
See attached plat.

4, Just Compensation:
$11,907.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 83 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 12, TOWNSHIP 12 NORTH,
RANGE @ WET OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 
   

  
  
  

fore Liste

he See oR tate mus
© Raia ead oe ra "SE Sone Team womans,
2 Fe ie an moore —F—

 

 

 

 

 

 

 

 

 

 

| eo MADGHIP PIPELINE COMPANY, LLO
~\, f BwOnY: CR) = wIDsHiP MAINLINE P:
I ) ‘ Gon: Ts EASEMENT & RIGHT OF WAY
sit es ee
oe f = ae TAP TRE
© rae See eee

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 84 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A" _
CANADIAN COUNTY, OKLAHOMA
GECTION 12, TOWNSHIP 12 NORTH,
RANGE 2 WEST OF THE INDIAN MERIDIAN
WORUCEPACE URSMNNNT TANLE
Ta ae
li | eanrew «Tae
“2 | ermww | inner
la | meororw | sor
“| eee | ior |
is | Noreen | aes
u |) owes | oe
yw | a |
u | arses | muse
Lo | meoew | mor
0 | mresra | Haw
in | moran | ae
| —_
ee
CMOENELIOS
CALCERLL AND
OND DRILLAOM, INC
BOCK RO Sse), PARI 412
BOTW Ree
“a eererW 4.0 ‘inane onpy
Lr
NOTE:
ime S82 GHEET 1 CF 4 FOR NOTRA, SONATURE, AND SHAL,
a Fae _MIDGHIP PIPELINE COMPANY, LLC
a [ONO OR) ep aHIP MARLEE PROJEOT
acne Sommerer \ : PRNMEAAENT RASNMANT & RIQHT OF WAY
cehoee, TRNGRAAY ERIC AGROUS THE PROPERTY OF
OALDWALL AND BOND DRILLING, BO.
— DNORIPTION
— es TAR. WOTH SARA
CHOUTLO0O. GHENTNO. 2 OF 4

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 85 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 19, TOWNSHIP 12 NORTH,
RANGE 0 WEET OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VICINITY MAP
NTS.
WORMEPACH DRGMMINT TABLE TAR CROMENT
Leg | BEARD §6| DESTANON | | UNE
La | eereerw | (ied re
Ce | oor ua
erraarw aor um
mosatw | ir uaa
NOnentS Ler Lat |
corcure | snr ~
nrere mer
weet ae
maar
war

 

 

 

 

BEE GB) E)6) 5/5/45) a) e\5

 

 

 

 

 

 

 

 

 

 

 

MPSTE- HE —

 

a

NOTE: :
G0 SHEET 1 CF 4 POR NOTES, SIONATUAR, AND GMAL.

MIDGHIP PIPELINE COMPANY, LLC

 

 

 

 

owen: GR MIDSHIP MAINLINE PROJECT
OO RO PaRAAIST EAMEDEAT A RATT OF WAY
a ee GALDWELL AND OGNS DRILLING, INC.
Rae | DATE DERCFUFTION

3 | aoe TAR WOTH RARSA

 

 

 

@ | eaeHOsG | ADDED TAA AVATEN SOURCE DETAL
DRANG: Ci0074.000] “GHEETNO. 2 OF 4

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 86 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Oumar Caldwell and Sons Drilling, ine. TRACT NG. CN-0074.000

 

Daacription of « fifty-foot wide Permenent Easement & Right of Way atuated In tha soutinwest quarter of Section
12, Tewnehip 12 North, Range $ West of the Indian Markilan, Canadian County, Cidshome and belng over,
thraugh and eeross a tract of land canveyed to Caldwell and Sona Drilling, inc. recorded In Book RB 2542, Paga
413, of the Offfce of the Clerk and Recorder of Canmdian County, Cldefhow (0.C.C.C.O0.), nid fityfuot wile
Permanent Easement & Right of Way being eltusted twenty-five-feet on each side of the herein described
baselina, the sidelines of ead Permanent Exsament & Right of Way being lengthened or shortened to meet the
boundary fines of seid trect of land, naid baseline baing more perticulerly described as foliows:

CORSMENCING at 2 16 inch iron red found marking the south quarter comer of said Section 12) THENCE North
O0°8S"24" West, with the eset [nw ofthe southwest quarter of seid Section 12, a distance of 2163.68 feat, THENCE
North 86°19'80" West, with the south right of wary dine of interatate Highway 40 and the north ne of the subject
tract, a distance of 55.16 fact w the POINT OF DISURENG;

THENCE South CO°17'41" West, « distance of 58141 feat, to a point;

‘THENGH South C3°Se'S4" Woeet, a distance of 1008.25 feat, to a point;

‘THENCE South UP S552" Gest, 2 distance of 656.05 feet, to tha POINT OF THRMENATION on the couth line of seid
Section 12, trom which weld % Inch Iron red found rearking the south quarter comer of esid Section 12 bears North
09°S0°06" Enst, with the south line of ald Section 12, a distance of 25.88 feat, sald baseline having a tote!
distance of 2210.83 feet (155.08 rods), safd Permanent Easement & Right of Way conteinig 2.587 ecres of land.

All bearings, distances, and cpordinater: shown herein are grid, based upon the Universal Transverse Mercator
Coordinate System, Zone 14 North, North Amarican Detum of 1988, U.S. Survey Feet, os derived from an on the
ground survey performed by TRC Pipeline Services ULC, conducted In May of 2077.

Porte race wed further Information oon Exh "A", Steet No. 1-$ of 4, drawing number CN-O074.000, Rev, 8,

   

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 87 of 407

Tract No(s). CN-0090.010
1. Surface Owner(s):

John D. Von Tungeln
200 W. Parkland Dr.
Yukon, OK 73099

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$1,306.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 88 of 407

 

 

 

 

 

 

 

EXHIBIT *A°
CANADIAN COUNTY, OKLAHOMA
SECTION 31, TOWNSHIP 12 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

| |
VICINITY MAF OnCONT 010
Ne soos ia om anes
ow
CeDRe?
AD
mas eerie me
|
ee |
OeNe* 1 N e
LA : i i GOR. Quo. 01
One aeE see ee oe eee
Ce 4 sr hae THN,
enrnoort- ee ! f |
ER "
ty !
ete 7 Post GF
wr wan nan S777 18
co wan tm Lia A |
ATSUA, LINE TABLE a) é
Lt te beers Bo X20 — ir Lg ROoi ee aan wal oot
li | mowwara | anne =— ts ROOK AB 100K, PAE O90
Le | Mercer | see SPONGE - $ F BOOK RG OW, PASE THY
is | soreriw| soar j |
ee JOHN BD. VON 4 8
= sear | | SDS C001, PON a7 . .
“Le | eoesouee | ee z7
Ly | eowere| tor f; f
we | crores | sar "4
3

 

 

 

 

 

 

 

 

 

 

 

 

DEBT: _oA MIDGHLP MAINLIN® PROJEOT
CXOBY: TRO | PGRMANERT EXOMANT & RIGHT OF WAY
DATE RDO ACOSO THE PROPERTY OF
ae JOHN D. VON TUNGELN
“Rew | DATE DRRORD TION

1 | \amow ADDED DIMENSIONS
“9 | aunty
‘DRAWING: ONOONAOK) SHEETING. 1 OF 2

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 89 of 407

Chenfere Midstraam EXHIBIT “a” MIDSHIP Mainline
Oumer: John D. Yon Tungeln TRACT NO. CN-0090,010

Description of a fifty-foot wile Parmanent Eezement & Might of Way stunted In the northeast quarter of the
southeast quarter of Saction 81, Township 12 North, Range @ Weet of the Indian Meridian, Canedien County,
Oidehome and baling over, through end scroay ¢ tract of land conveyed to John D. Vou Tungein, recorded in Book
AB 4001, Page 517, ofthe Office of tha Clerk and Recorder ef Cenacien County, Okishome (0.C.7.C.C.01.}, eald
fifoyloot wide Farmanent Easement & Might of Way being situsted twenty-fve-faat on each side of the harain
described beeeline, the sidelines of said Parmanent Easement & Night of Way being langthaned or shortened to
meat the boundary nes of anid tract of land, seid baseline being more particularly described as follows:

COMMENCING ct 5 Mag nell found marking the east querter comer of sald Section 81; THENGH South 99711'40"
‘Went, with the north lina of the southeest quarter of eald Section 21, a distance of 208.59 feat to the POINT OF
ERSINENS;

THENCE South B0°29°18" Best, a distance of 22.15 feet, to a pointy

THENCE South $5°45'S4" Enst, a distance of 190.35 fast, tom point:

‘THENCE South 89°O7'49" eat, n cletance of 79.82 feet, to tha POINT OF TERMINATION on the enct Ene of snkd
Section 91 from which aeid Mag nal found marking the east quarter corner of sald Sactian &1 hears North
00°38'50" West, with the east ling of pald Section 84, a distance cf 172.67 feel, said besalina having 4 total
distance of 292.22 feat (17.72 rods), eald Permanent Essement & Rightof Way containing 0.996 acres of land.

All bearings, distances, end coordinates shown herein ere eric, beved upen the Universal Transverse Mencator
Coordinata System, Zane 14 North, Nerth American Datum of 1923, US. Survey Fest, aa derived fram an on the
ground survey performed by TRC Pipeline Services LLC, conducted In May of 2017,

For raflarence and further information see Exhibit “A”, Sheet No. 1 of 2, drawing number CN-O080.010, Rav, 1,

 

 

sore dana. aera
~, goo Mi
™y (ar
Al heey 3 sh Jeislue
a hl ey Qe De
tered Professional Land Surveyor lum”
onva Registration No. 1434 tresses
Firm License Wo, 144

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 90 of 407

Tract No(s). CN-0097.010
1. Surface Owner(s):

Betty J. Johnston
5600 S Country Club Rd.,
El Reno, OK 73036

Sheila Preno
4710 S Country Club Rd.,
El Reno, OK 73036

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$7,802.00
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 91 of 407

 

EXHIBIT "A"
CANADIAN COUNTY, OKLAHOMA
SECTION 8, TOWNSHIP 11 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

!
eerreroer peta i = i
aaa 1d
YQ copes :
YY e | g
Y o WOE TS, E F
XK uae
Xe
a WDE TVA, SS @Y WOE PRM. en aaein
SY w !
Te em
rh es "1 Si a | =r
[sor se ene “rererore-syunse +4 f
oe
mocks Beh Pe | 5
re
lls

 

 

 

 

 

b 5
eae PCE aoa Be
Pia, Pe

‘* - GAAP Boat PT

 

 

MIDGHIP MARILIM PROJECT
BASEMENT & RIGHT OF VAY
| AQRORS TH PROPEITY OF
7 BESTTY d, JOHNSTON AND SHEILA PRENO
DEBORIFTION
‘ADDED DENTAL
GnRTTSaD
GHENTO GHMNITWO. 1 OF 3

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 92 of 407

 

EXHIBIT "A"

CANADIAN COUNTY, OKLAHOMA
SECTION G, TOWNSHIP 11 NORTH,
RANGE @ WEGT OF THE INDIAN MERIDIAN

=

 

 

 

 

 

E

 

 

 

 

 

 

 

 

UHM

bal

 

 

 

 

 

 

 

| MIDQHIP PIPELINE COMPANY,LLO
[RO ON) anoeeap MARELINE PROUROT
CMOS TAO PEedANENT BAREMAINT & OGHT OF WAY

DATE 728 ADROSS THE PROPERTY OF
aul Th BSTTY .L JGHNSTON AND BHEILA FRENG

 

 

 

 

 

1 | ane ADDED BETAS

 

 

 

| DRANG CHOOBT.:c) SHEET NO, 2 OF @

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 93 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainline
Owner: Betty 1 Johnston and Shetls Prano TRACT NO. CA-0087 010

Description of fiftwinot wide Permanent Easement & Right of Way situated In the southeast quarter of Section
§, Township LL North, Ranges 8 West of the Indien Meridian, Canadian County, Gklehama and being ever, through
and peross 2 tract of lend comvayed tn Batty J. Johnston and Shalla Prano, recorded in Rook AA 2904, Page 602
und Book AB 2868, Page 77, of the Office of the Clark and Recorder of Canedian County, Oklchoma
(A.CACCOK), auld fifty-foot wide Permanent Easement & Right of Way being situated twantyfive-feet on each
aide of the herein described basalina, the ekdelines of aid Permanent Easement & Right of Way being lengthened
or shortened to ment the boundary fines of seid tract of land, anid baseline belng more particularly described es
folews:

COMMENCING at a 9/2 Inch tron red fourcl marking the south quarter corner cf sald Section 9; THIEICE Narth
OO°RS'12" West, with the weet Ene of the southesst quarter of sald Section @, m distance of 1004.55 feet to the
PORIT OF BEGINNING,

THENIGH South 55°27°05" East, a distance of 96.53 feat, to & polrtt

THENCE South 42°S0'5O" Gust, a distance of 1548.08 feet, tou point;

THENGH South 24°19'28" East, a distence of 208.25 fant, to the POINT OF THEMENATION on the south Ine of eald
Section , from which a 3/8 Inch iron rad with cup found mariéng the southenst comer of seid Section 3 bears
North 80°23'01" Bust, with the south iine of sald Section 0, a distence of 1122.23 feel, ald bassline having a total
distance of 2102.23 feet (105.23 rods), sald Parmmunant Easement & Might of Way containing 2.525 ecres of lend.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Trangveres Mercator
Coordinate System, Zone 14 Nerth, North American Datum of 1983, U.S. Survey Peat, 5 derived from ac on the
ground survey performed by TRG Pipeline Hervicas LUC, conducted In May of 2017.

For reference and further information see 5) et No. 1 of 8, drawing number CN-GO87.010, Rav. 1,
warns date. eg hag

  

Page 3 ofS
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 94 of 407

Tract No(s). CN-0104.010

—

. Surface Owner(s):
John D. Von Tungeln
200 W. Parkland Dr.
Yukon, OK 73099

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

ue

. Legal Description:
See attached plat.

4. Just Compensation:
$9,107
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 95 of 407

 

{ EXHIBIT “A"
CANADIAN COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP 11 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee eee

So BPS, MDI PPELINE COMPANY, LC

wie) ==
o 2 “2 fe =

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 96 of 407

 

EXHIBIT "A"
OANADIAN COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP 11 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

CCECEEEEr
LEEPER

 

 

 

 

 

 

 

 

 

 

 

=n Rema
r Pea noo S25 SHEET 1 OF SPOR NOTES, INGHATURE, AND BGAL
Mm
y MIDSHIP PIPELINE OOMPANY, LLC
yeatt OF war [Dwast: = OR) DaHIP MAINLIKa PROJROT
oan ee cr ~  PERAIT ENERRENT A RSH OF Er
— ay ur Ce JOHN D. VON TUNGELN
= [REM | DATE BEAORIPTION
1 | mo ‘ADDED DETAL
a

 

 

 

OIRC Sra BSS

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 97 of 407

Chenlera Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: John D. Von Tungsin TRACT NO. CN-0104,030

Description of a fifty4bot wide Parmmnant Easement & Right of Way stunted in the southauet quarter of Section
22, Township 14 North, Nange @ West of the indian Markiien, Canadian County, Cidehome and baing over,
through ana ecroes 4 tract of land conveyed to John D. Van Tungein, recorded in Book W5 4001, Page B15, of the
Office of the Clark and Recorder of Candia County, Oidshoma (0.C.8.C.C.01), enki fiftyfoot wide Permanent
iesement & Right of Way being situated twenty-five-fest on eech side of tire herein described baseline, the
sidelines of epi Permanent Resemant & Right of Way being lengthened or shortened to meat tha boundary lines
of sak trect of land, sald baseline being more particulerly described as follows:

COMMENCICE ut a PK New with washer stamped “TRC CA 61.44" agt merking the anet quarter comer of seid
Section 22; THENCE South #9°29'25" Waet with the north ne ofthe southeast quarter of sak! Section 22 8
aistance of 775.54 fast to the PORT OF BEGGING;

THENCE South 25°93'22" Enet, « distance of 1741.27 feat, ta & pokst;

‘THENCE South 54°42'56" Enet, a distance of 100.06 feet, to the MOUNT OF TERATINATION on the east line of said
Section 22, from which 2 6/8 Inch ron rod found marking the southeust comer of sald Section 22 baare South
O0'82'28" Bast a distence of 829.40 feat, sald beselina having « total distance cf 12.52.95 fast (112.24 rods), ald
Pernianent Easement & Right of Way contelning 2.126 mere of land.

All bearings, distances, and coordingine chown harsin are grid, based upon the Universal Transverse Mercater
Coordinate System, Zone 14 North, North Amerigan Datum of 1565, U.S. Survey Fest, as derived from an on the
ground survey performed by TRC Pipeline Services LLC, conducted in May of 2007.

For reference and further information ans Gxhibit “A”, Sheet No(s}, 2 ofS, drawing number CN-0104.010, Rav. 1,
gate ae ,

   

Pege 3 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 98 of 407

Tract No(s). CN-0107.030

1. Surface Owner(s):

Billy Long
8053 N Alberts Dr.,
Yukon, OK 73099

Melvin Long
8053 N Alberts Dr.,
Yukon, OK 73099

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$1,422.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 99 of 407

 

EXHIBIT "A”
CANADIAN GOUNTY, OKLAHOMA
SECTION 38, TOWNGHIF 11 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

rourer —
VIGINTTY NAP ma
NB, ere ene. :
CH-CAT 28 PONT GF
BOOK FS 4907, PAGE Tay BEOnnING
hoe
reawis

 

 

 

 

 

 

 
  

 

ly Bo
jatar mt
An?
wot TO SoA
hl Of ear
‘WORE
ADIETIONAL TEMPOHAIY @ORKSRACT
PERMISEM] TAGEMEKT & Pl GF mar
PURER Lee pO? Goaeee
PORT une
ec 6 ac rel

a BA Pet

 

 

MIDGHIP PIPELINE COMPANY, LLC

 

 

 

 

 

 

 

 

Dwe st: co
: ABDRHIP MAINLINE PROUBOT
Com hh BASEMENT & RUGHT GF WAY
GATE: mMOAy ACROGS THE PACPSERTY OF
SAE fom BALL LONG AND MELVIN LONG
Rene | DATE DERORIPTION
Oo | wear GEARED

 

 

 

 

ONSIC7.000| BHEETNO. 4 OF fi

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 100 of 407

Chenilere Midstream EXHIBIT “A” MIDSHIP Mainline
Gwner: Silly Long and Maivin Lang TRACT NO. CNA1L07,090

Description of a @fty-foot wide Permanent Essement & Right of Way sttuated la the southwest querter of Section
35, Townalilp 11 Naerth, Range 8 Weet of the indian Maridian, Canadien County, Okiahome and being aver,
through end acrogs a tract of lend conveyed to Billy Long end Melvin Long, recorded In Book AB 2224, Page 432, of
the Office of the Clerk and Recorder of Canadian County, Okishoms (0.C.A.C.C.O1.), said fifty-loct wide

Permanent Eanansant &, Right of Wey being situated isanty-five-feat on sect side of the haraln described
baseline, the siielines of aaid Permanent Essemert & Right of Wey being lengthened cr shortened to meet the
boundary Enes of sald trect of land, exld barsiine being more particularly decoribed as follows:

COMMBNCIO’N at a 3/8 Inch iron rod found marking the center of sald Section 35; THENCE South 00°28'00" Enet,
with the eset Ine ofthe scuthweet querter of sald Section 35, a distanos of £821.06 feat to the northeast comar
of Govamnment Lot 4 of mld Section 24, THENCE Gouth 29°27'47" West, with the north One of said Goverment
Lot 4, « distance of B46 feet to the POINT OF BECINRING:

THENCE South 01°40'50" inet, ao distence of 1051.72 feat, to the POINT OF TERAUNATION on the onrterfine af the
Canadian River, from which a 9/8 Inch iron rod found marking the sputhesst comer of sak! Section 85 bears North
SP°40'21" Hest a distance of 5460.68 feet, seid beeeine heving = tutel distance of 105.78 feet (100.51 rode], aad
Permanent Easement & Right of Wey containing 1.696 acres of land.

All bearings, distances, and coordinates shown herein ere grid, based upon the Universal Transverse Mercator
Coordinate Syatem, Zone 24 Narth, North Arperican Datum of 198%, U.S. Survey Feet, as derived from anon tha
ground sanvey performed by TAC Pipeline Serviens LUC, conducted In May of 2017.

For reference and further jnfsrmation se Exhibit “A”, Shast No.3 of 2, drawing number CHHO07-080, Rav.

 

Page 2 cfd
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 101 of 407

GRADY COUNTY
Tract No(s).GR-0111.010
1. Surface Owner(s):

Fitzgerald Farming and Ranching, LLC
c/o Larry Joe Fitzgerald

714 NW 3rd,

Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$6,819.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 102 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
\ af RECTION 11, TOWNSHIP 10 NORTH,
\ RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OIRS yo tee ’aentiot) SaETNO. 1 OF 8

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 103 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION 11, TOWNSHIP 10 NORTH,
RANGE 6 WHET OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

z
i

 

 

 

 

 

 

 

 

 

 

 

 

-
S/G/S/S/S/e/s\cies/B
B} EVR) E/EIG\E|@|e|e 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLC

Drei On

CRONV: TRS] PONMAAAIINGT SAMMARAT & RisrtT OF WAY
| DATE: Treva AGROB THE PROPERTY OF
‘SOA: MTS. | TZ PCE FR, 2 | ce

RM | BATE DGNPTION

_ 4 | 7 ADDED DETAL

0 | enmaory, ___coRTIeD —_|

DRAWING: @AO0111010| BHEETND. .2 OF 43

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 104 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
uner, agardd Farming and Ranching, LC. a nied Inhity company TRACT NO. GROts1.940

 

Description of a fifty-foct wide Permanent Exsement & Right of Wey situated in the northwest querter of Section
11, Township 10 North, Renge 8 West of tire indian Meridien, Grady County, Okighoras end bang over, through
end across e tract of Jand conveyed to Flagereld Farming end Ranching, LC. a imited isbllity company,
recorded in Sook 4608, Fage 64, of the Office of the Clerk and Recorder of @rady Gounty, Oklahoma
(D.CLG.COIL), sald fifty-foot wide Perraanent fesement & Right of Way balng situated twanky-five-feet on seth
side of thee harein described baseline, the sidelines of anti Permanent Eqeemant & Right of Way baing lengthened
of shortened to meet the boundary Gnas of sald tract of lend, said baseline being more particularly described as

COMMENCING at a 4/2 inch iron rod with cap found marking the narthwest comer of anki Section 11; THENCE
North 65"G2'40" East, with the narth line of said Section 11, = distancs of 2100.75 feet to tha POINT OF

THENCE South 25°44°06" Enct, a distance of 78.08 feat, to a pointy

THENCE Saath O8°00'48" Rest, a distance of 282.71 fant, to a point

‘THENCE South 05°02'25" Exst, a distance of 555.52 fast, to « pales

THINGS South 19°15'19" Exst, a distance of 477.44 fest, to a point:

THINGE South 25°28°00" Gest, a distance of 914,06 feet, to the POINT GF TERMBIATION on the eset line ofthe
nortinwest quarter of seid Section 11, from which «1/4 lech ren rod with cap found marking the north quarter
eormer of seid Section 11 bears North O0'47°S5" Weat, with the east line of the nortivest quarter of seid Section
13, a distance of 129648 fant, mid baseline having a total distance of 2001.81 fant (121.82 rode], aald Permanent
Rasement & Right of Way containing 2.298 acres of land.

All bearings, distances, and coordinates shown herein are grid, beeed upon the Universal Transverse Merestar
Coardinxte System, Zone 14 North, North American Datum of 1983, U.S. Survey Fest, a0 derived from anon the
ground survey parformad by TRC Pigullze Services LLC, conducted In Mey of 2017.

Forrefaranca and further ivformution see inhibit "A", Steet No. 1, of Z, drawing number G8-0111.010, Rev. 1,

   

Iie ‘chal Denney *
Reghteced Professfonal Land Surveyor
Oklaborke Registration No, 1454 *

Page 5 of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 105 of 407

Tract No(s). GR-0113.010

1. Surface Owner(s):

Betty C. Starkey Revocable Trust dated December 17, 2010,
Betty C. Starkey, Co-Trustee,

434 County Road 1170

Minco, OK 73059

Betty C. Starkey Revocable Trust dated December 17, 2010,
David Starkey Starkey, Co-Trustee,

4248 Dartmouth Ave.,

Houston, TX 77005

Trust B created by James R. Starkey Revocable Trust,
David Starkey, Co-Trustee,

4248 Dartmouth Ave.,

Houston, TX 77005

Trust B created by James R. Starkey Revocable Trust,
Betty C. Starkey, Co-Trustee,

434 County Road 1170

Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,043.00 (with GR-0115.010)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 106 of 407

 

 

L 2 EXHIBIT “A”
‘ GRADY COUNTY, OKLAHOMA
vba SACTION 11, TOWNGHIP 16 NORTH,
“ RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRC Somer So

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 107 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 11, TOWNBHIP 10 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATR. LR TABLE
LINE] ARING | CeTANCE
Lt | earorarw) ence
ia | eersquer | manor
Ls | eorcrere | ener
ue | eweern | eat
1s | errseoew) sor
Le | Weaneseew | sa0Ln'
i> | mersrerw| anny
Ta
wo | Neermrw| Teer
Li | ezruepiw| sine
Ltt | Nearer | sane
kta | Wemtererw)| {eee
LO | NOPASOIRE |" aoc
Li | SuMeerR | anes |
Lig | cererera |) seer |
NOTH:

{1 REET { OF 3 FOR NOTES, GIGNATURE, AND GHAL.

 MIDSHIPPIPEUNE COMPANY,LLG
Pwany: OF | = ID@HIP MAINLINE FROJEOT
OKO BY: TAC | #ERMANENT BASEMAINT 4 RIGHT ON WAY
ACROGE THE PROPERTY oF

 

 

 

te"

 

[DATE = FAMAD

SCALE Nv, | RETTVC. @TAMCHY RAVOGHELE TRLBT, TA,

| Raw | GATE __|
| Tae AnOND NTA

 

 

 

REVERED LO NAME
GROUS010| GHIRTNO. 3 OF 5

 

i
:

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 108 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Gumear: Batty C. Stork Revocable Trurt, at al TRACT NO, GR-0115.010

 

Daserfation of a fifty-foot wide Permanent Easement & flight of Way situated in the wast half of the southesst
quarter of fection 14, Township 10 North, Ranga @ Weet of the Indien Markflan, Grady County, Okiahoma and
balng over, through and scross a trect of land conveyed to Batty C. Sterley and David R. Starkey, Co-Frustecs of
the Betty ¢. Starkey Revocable Trust und es Co-Trustees of Trust B crested by James R. Starkey Revocebie Trumt,
recorded in Book 4830, Page 505 and Book 4668, Page 129, cf the Office of the Clerk and Recordar of Gracy
County, Oidshoma (0.C.1.6.C.0%.), anid fifty-foct wide Permanent Easement & Right of Way being eftusted
twenty-five-feet on exch side of the herein described bassline, the sidelines of maki Permanent Easement & Right
of Way baing Jangthened or shortened tp meet tha boundary finss of sald tract of lend, eaid bassline being more
particularly described as follows:

COMMEDICING at a 6/6 Inch found mariting the edet quarter comer of eafd Section 11; THENCE South @9°05'25"
‘West, with the north line of the sbuthenst quarter of seid Section 14, 9 distanne of 2223.97 feat tn the POINT OF
Sean00NG:

THENCE South 890°S9'43" Gest, o distance of 648.01 feut, to & point;

THENCE South 12°40'52" Eest, a distance of 415,00 feat, tn & point;

THENCE South 62°5a'S0" Bast, a distance of 557.71 feat, to the POINT OF THRAENATION on the oust line ofthe
went half of the southeest quarter of maid Section 14, fram which a 8/8 inch iron rod found marking the snutheest
corner of sald Section 14 baare South 00°S8'20" Beet, with the eest Ane of the weet half of the southeast quarter
* ef sald Section 14, a distunes of 1371.08 feat: THONCE North @9°00*02" East, with the aouth line of mid Section £1,
a diztance of 1813.56 feet, aaid baseline heving a tote! distanoe of 1621.68 feat (58.28 rodaj, sald Pannanart
Easement & Right of Way containing 1.861 sores of land.

All beerings, distances, and coordinates shown herein ere grid, based upon the Universal Tranevares Mercator
Coordinate System, Zone 14 North, North American Datum of 2983, U.S. Survey Feet, as derived from an on the
ground eurvey performed by TRC Fipaline Services LLC, conducted in May of 2027.

For reference and further Information see Exhibit “A”, Sheet No. 1 of 8, drawing number GIR-0128.040, Rev. 2,
same dete. _

 

 

Page 3 ofB
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 109 of 407

Tract No(s). GR-0115.010

1. Surface Owner(s):

Betty C. Starkey Revocable Trust dated December 17, 2010,
Betty C. Starkey, Co-Trustee,

434 County Road 1170

Minco, OK 73059

Betty C. Starkey Revocable Trust dated December 17, 2010,
David Starkey Starkey, Co-Trustee,

4248 Dartmouth Ave.,

Houston, TX 77005

Trust B created by James R. Starkey Revocable Trust,
David Starkey, Co-Trustee,

4248 Dartmouth Ave.,

Houston, TX 77005

Trust B created by James R. Starkey Revocable Trust,
Betty C. Starkey, Co-Trustee,

434 County Road 1170

Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0113.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 110 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT *A"
GRADY COUNTY, OKLAHOMA — a
SECTION 14, TOWNGHIP 106 NORTH,
RANG# 6 WEST OF THE INDIAN MERIDIAN
roc ;
04 es, AND BT couneone t
. PD. aL
postr GF NE CON, O80, 14
Pot SRPON EIA = 102.00"
’ tSOEN.38 COUNTY RD. 1190 -\ __
r CaammeN VICINITY MAP
Ge = NTS.
- aay —_ ii
ey a
“ “YY \ an { ’ ATSUB, LINE TABLE
a iy . o wine + ws ‘ Log | BEARING | DIETANCE
a NY we, 1 Li | eorow) sor
mraser > | op | 12 | soreeara| svar
‘P SL Sslal ‘1S | corevera| tao00
ao WE TW, ee |. u | eremew) mor
ee i +f [ us | Kowarnew]| e240
i ‘ ‘ 4 A Lo | eee) se
SNIP E- 001.1 ey Xs S wy | sorieera| eaar
Ca % ; ‘ is |seeweatw| 204r |
anatase : Yi *% 4 is | Rererore| sono
ORTTY ©. BTARARY AND CAV. BTARRRY, ltr. ™ Lo | esrevets| tan00
mavooaL tt ‘AND TRUST 8 ORSATED Ni 1 Li | enrerere | aac
ana, rae ot » iS aN : Le | NOPOIW | Tier
nee ‘, ’
Le :

 

 

 

 

 

 

 

AGROGS THE PROPERTY OF
GETTY CG. STARKEY REVOOABLE TRLGT, ET AL.

 

 

ACCED ATV LNG TA

 

 

 

 

 

 

 

OR-OTIED1| GHENTNO. 1 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 111 of 407

Chernlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Gumen Getty C. Starkey Nevoouble Trust, at al TRACT NO. G8-0115.010

 

Description of a fftyfoot wide Permenant Basement & Right of Way sttunted in the northeast quarter of the
northeast quarter of Section 14, Township 10 North, Range & Wet of the indian Merkilen, Grady County,
Okdzhome and belng over, through ancl across 6 tract of land conveyed to Batty C. Sterkey and David K. Starlary,
CO-Thustees of the Batty C. Gleraxy Revocabte Trust and Trust B Created by Jemes R. Starliny Revocaiia Trust,
recorded In Rack 4220, Page 508 and Book 4668, Page 129 of the Office of tha Clerk end Recorder of Grady
County, Oklahoma (0.C.4.6.C.01K.), sak] ffainot wide Permartent Easement & Right of Way being sttuated
twanty-five-feet on eech side of the herein described basalina, the skialinas of said Permanent Exement & Right
of Way being lengthened or shortened to mest tha boundery lines of sald tract of lend, ad baseline being more
particularily described as follows:

COMMENCING sta 8/8 Inch Iron rad found marking the northeast comer of ssid Section 14: THENCE South
OB'OS'53" West, with the north line of sald Section 14, a distance of 808.60 feat to the POINT OF BEQUNRE;

‘THENCE South 36°a0'21" Gest, a distance of 531.52 feet, to the POINT GF TERAGNATION on the east ine of anid
Section 14, from which a 1/2 Inch ron rod foend marking the east quarter comer of mid Section 14 bears Sayth
@i°06'17" East, with the eart Ene of said Section 14, u distance of 2221.18 feet, ssid bess!ine having e total
distance of 531.12 feat (52.16 modal, aul! Permanant Eesement & Right of Way containing 0.610 ecres of lana.

All Bearings, distances, sod coordinates shown harein ave grid, bused upon the Linivernal Treneverss Mercator
Coordineta System, Zone 14 Werth, North American Datum of 1888, U.S. Survey Puat, as derived from an on the
(round survey performed by TRC Pipeline Services LLC, conducted in May of 2017.

For reference aileneieemmietenie>™relaaadial drowing sunnier GR-0145.030, Rev. 4,

 

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 112 of 407

Tract No(s). GR-0117.010

1. Surface Owner(s):

Ventris Family Trust, a revocable trust dated December 15, 2008,
Eldon R. Ventris and Barbara J. Ventris, Co-Trustees,

1354 SW 3rd St.,

Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$5,962.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 113 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
= SECTION 13, TOWNSHIP 10 NORTH,
RANGE 8 WEGT OF THE INDIAN MERIDIAN

|
anovieno

 

 

 

 

 

 

 

manne Ga

 

oie = PLE
=f PATI Eo.
Oearel Soar ee

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG
WCB GR | ADGHIP MAINLINE PROJECT
GY: TRG’) PERMANENT BASEMENT a RIGHT OF WAY
‘DATE: TAR AGROBS THE PROPERTY OF
SCALES sano! \VIENTRSS FAMILY TRUST
“eve | CATE DRRORIPTION

1 | TAO ADDED DETAR °

'. 6. | aime. CERTIFNDD

 

 

 

 

 

 

 

 

 

| GRAM: DAO1I7.010|. GHIITNG. 1 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 114 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 13, TOWNSHIP 10 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

Faire | Mair

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aD NOTE:
. iis S85 SHEET 1 OF 3 FOR NCTED, HOMATURE, AND GAL,
opr att MDOHIP PIPELINE COMPARY, LLO
Dama? mt WORT CF Paomy: OR | DSP MAINLINE PROJBOT
FAR, Mig CKOBY: = TRO'| PaRGIANENT BASSAENY &. ROHT OR WAY
DATE 7a AQROGS THE PROPERTY OF
mn NTA. _ MINTER FAMILY TRUST
aE | DATE SESCRIFTION
+ | Tots ADDED DETAR
c | amamor? CERTIFIED ——1
BRAINS GRAF) GHEETNG. & OF B

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 115 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainline
Gener: Ventrla Furnily Trst TRACT NO. GR-OLI7.010

Description of a fifty-foct wide Permanent Easement & Nght of Wey situated In Lots 7 and @ of Section 28,
Townshia 10 Horth, Range ® Weet of'the Inclan Meridian, Grey County, Ckiahoma and baing aver, through ned
ectous u tract of land conveyed to Veniris Family Trust, Iidon R. Versi and Barbera 1. Ventria, Co-Trusteas,
recorded In Book 4424, Pays 257 and Book $198, Page 384, of the Office of the Gerkand Recordar of Grady
Qounty, Okiahome (0.0.G.C.0K), said fffty-foot wide Permanent Basement & Right of Way beng situated
wanty-five-fect on each sida of the herein described beselina, the aidelines of cald Permanent: Emaament & Right
of Way being Jangthenad or shortened to meat the boundary lines of sald tract of lord, said baseline being more
particularly described as foftows:

COMMENCING at 6 1/2 Inch Iron red with aluminum cap stamped “TRC CA 144" set marking the northeast
comer of Lot? of sald Section 18; THENCE South @9°17°0S" West with the north line of the couthwnet quarter of
ould Section 18 = ditence of $58.07 feet to the PORNT OF BEGHENING;

THENCE South 86°S8'21" Eant, a distance of 61.99 feat, 2 point;

THENCE South 29°20°20" Best, a dletance of 1702.99 feet, to tre POINT OF THRREINATION on the eust line of lot 8
of sald Seciian 18, from which a 1/2 inch iron rod with aluminum cap stamped “TRC CA 8144" eat marking the
anutheast comer of Lot § of anil Section 13 bears South O"S7'14" fast, with the east Ine of Lot B of sxid Section
28, a distance of 1006.05 feet, sald basaling having a totul distances of 1704.98 feet (106.97 rods}, sald Permanent
Easement & Right of Way contelning 2-026 acres of land.

Al bearings, distances, and coordinates shown herein are grid, busad upon the Universal Tranaversa Mercator
Coordinate System, Zone 14 North, Nerth American Datum of 1908, U.S. Survey Feet, ex derived from an on the
ground survey parformad by TRE Pipeline Services LLC, conclucsed In May of 2017.

 

 

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 116 of 407

Tract No(s). GR-0119.010

1. Surface Owner(s):
Fitzgerald Farming and Ranching, LLC
c/o Larry Joe Fitzgerald
714 NW 3rd,
Minco, OK 73059

2. Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
1027 W. Choctaw
Chickasha, OK 73023

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$ 9,384.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 117 of 407

 

EXHIBIT "A"

 

    

 

 

 

 

 

 

 

 

 

 

  

her |

nl

 

GRADY COUNTY, OKLAHOMA l a
| RANGE & WEEY OF THE INDIAN MERIDIAN \
AH
ancien
perror.  ROOK1S1, Pamew
aaT UL,
wane roca,
W4GOR, O80. 56 ict ke venry War
ae [ ie ee ~ BEET ‘ii cre |
mel \ aoe
aheatte.c10
7 Wine Taka, PTIEONALD FAMING A RAND, L1L0.
|
x48
a |
TRTST
iB LATA "¢* x
OHEET:ROF S
Neer tnaire = 12014 |
onninio10 :
, MOCKS PMT | =
ee
pomrror f
TRROORATION yay Meee a

AYMPORMET WOESGPASE
Cis Cae i HT oF KAY

:
a
|

PL eat
SRT A.

ee

E

oO oo

ie =
GRE. LOAD! Poni

 

 

 

 

 

 

 

 

 

 

 

 

 

GACI00| GHEETHO. 1 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 118 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
GECTION 24, TOWNSHIP 10 NORTH,

RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WTS, LAB TABLE

ung | BEARING | cieTANcE
Li | moneorw| sins
es | recor ieee
is | ere | poo
i | eoperore | ipo”
us| ooenrerw| Boe
Wo ,| MOMOEW! TRO
uy | eowiroew| smoy
we | wenarerw) son
le | Nerivore | amor |
Lio'| Gane! socor
Li | ares) eter
Lig | eared | sono
Lis | euroragw! seco
“L4 | RePeW) Booed
Lis | MeO | seo
6 | ew) ro
Le | eee) 8
Lie | MT W|  terar
‘Le | NEFOPUOH |  s6.50"
ao | earn | ize

 

 

 

 

 

 

 

 

 

 

 

BEE GHEET 1 CP 3 FOR NOTES, GISNATLEE, AND HAL.
ee

 

| MIDGHIP PIPELINE QOMPANY, LLG

 

 

 

 

 

 

 

 

 

 

 

ewe OR! MIDSHIP MAINLINE PROJMOT
[OxD an TRS | PERMANENT BAREMENT & ROGHT OF WAY
DATE wee ADROGS THE PAGPRRTY GF
SEALE AT, | POTSIMIRALD FARMING & RANCHING, LLG.
‘Rs | DATE DESCRIPTION

a | Ae __ OED OETALS

+ [exept] BOOK NUNES
DRIVING: GRCIIGSl) SHEETNG, Z CH 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 119 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Omar: Fitzgeraid Farming & Ranching, LLC. ‘TRACT NO. GR-0119.010

Desteription of a fifty-foot wide Permanent Easement & Right of Wary siurted In tha northeast quarter of Eection
24, Township 10 North, Range 8 West of the indian Maridlen, Gredy County, Okishome and being over, trough
and ecrose.a tract of lend convayed to Fizgerald Farming & Raaching, LLC, recorded in Soak 4662, Page 487, of
tha Office of the Clerk end Recorder of Grady County, Oldahame (D.C.1.4.C.O8.), anid fifty-foot wide Parmenant.
Euserment & Right of Way being eltuated teenty-fire-feet on each skis of the herein described baanling, the
sideiinas of anid Permanent Esserpant & Right af Wey being lengthened or shortened to meet the boundary Hnes
of anid tract of land, anid baseline being mare particularly described as follows

COMMENCES at a 1/2 inch ron red with aluminum cep stamped “TRC CA #146" eet maridng the north quarter
comer of anid Section 24: THENCE Neth 88°27'S4" Bast, with the north fink of said Section 24, = distencs of

228.5] fast ta the POINT OF BEEING;

THENCE South OO°R408" Bast, a distance of 896.95 feet, to 4 points
THENCE South 28°40°83" East, a distance of 1500.94 feet, to a point:

‘THENCE South 24°52'51" Enst, a distance of 665.251 thet, to the POINT OF TRAKENATION on the south line of the
northeast quarter of sald Section 24, from which a 1/2 inch Iron rod with aluminum cap stempad “TRE CA 044”
oat marking the east quarter comer of sal Section 24 bears Notth £0°42°85" est, with the south lina of the
northeast quarter of ssid Section 24, « distance of 1551.44 feet, cold baseline havirg: & total distance of 2878.40
feet (174.15 rods), anid Permanent Easement & Right of Way contelning 5.296 acres of lend.

All bearings, dletances, and coordinates shown herein are grid, based upon the Universal Transvarme Mercator
Coordinate System, Zone 24 North, North Americen Detum of 1083, U.S. Survey Feet, a: derived from an onthe
ground survey parformed by TRC Pipelina Services LLC, conducted in Muy of 2027.

poke egal alia hememlemlaeml orp Lof2, drawing number @A-0119.010, fev, 2,

 

Page 3 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 120 of 407

Tract No(s). GR-0126.010
1. Surface Owner(s):

Mark Massey
1157 SW Gin Rd.,
Minco, OK 73059

Carrie Massey
1157 SW Gin Rd.,
Minco, OK 73059

2. Other Persons-in-Interest:
Liberty National Bank
629 SW C Ave.
Lawton, OK 73501

Chickasha Bank & Trust Company
5003 E Highway 37
Tuttle, OK 73089

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$485.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 121 of 407

 

 
   
 
 

EXHIBIT "A"
i GRADY COUNTY, OKLAHOMA
BECTION 90, TOWNGHIP 10 NORTH,
[Cc RANGE 7 WEST OF THE INDIAN MERIDIAN
Mer} et

 

 

 

 

   

70 PIPE Severe,

+ Maar Beam == aa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 122 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Mark Mittin’ endl Carrie Massey TRACT NO. @R-0126.010

Desertption of a fifty-foct wile Pernenent Easement & Right of Way stunted In the southemst quarter of the
Aortiuest querter of Section 80, Township 10 North, Range 7 Veet of the indian Maridian, Grady County,
Okishome and being over, through end across & tract of land conveyed to Mark Masssy and Carte Muse,
raconded in Sook 9804, Page 283 of the Office of tha Clark and Recorder of Grady County, Okiahoma
(O.2.5,8.C.0K. sald fifty-foot wide Permanent Eesqment & Right of Wey being stunted twanty-five-feat on each
side ofthe herein describedl baseline, the sidelines of maid Permanent Eesement & Right of Wey being iangthaned
or shortaned to meet the houndary lines of sald treot of land, said baseline being more particularly described us
follows:

COMMENGING st a 1/2 Inch Iran rod found marking tha weet quarter comer of sald Gaction 80; THENCE North
85°27 00" Enot, with the south Ene of the northwest quarter of exid Section 30, a distance of 1700.08 feet,
‘THENCE North 00°2:1'48" Enet, with the weet ne of the subject tract, a distance of 145.70 to tha POINT OF

‘THIGH South §4°94'29" Bnet, u distence of 25.62 feat, to a point;

THENCE South 55°12'12" Enst, m distance of 114.82 feet, to tie POINT OF TERMENATION on the south line of the
northwest quarter of mid Section 86, from which a 1/2 inch iron. rod with cap found marking the east quarter
corner of sald Section $0 bears North 89°27'98" Gest, with the outh lien ofthe north half of xtc! action 90, a
dievence of 3478.96 fest, cald besaline having a total distance of 140,44 feat $2.51 rods), said Permanant
Ensemert & Right of Way containing 0.101 acres of land,

All bearings, distances, end coordinates shown herein are grid, based upon the Universal Transverss Merontor
Coordinate System, Zone 14 North, North Amariarn Datum of 1863, U0. Survey Feat, as derived from an on the
ground survey performed by TRC Pipeline Services LLC, conducted In May of 2017,

For reference and further Information see Exhiitt “A", Sheet Nofa). 1 of 2, drawing number @R-0128.010, Rev. 0,

 

Pegs 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 123 of 407

Tract No(s). GR-0127.010

1, Surface Owner(s):
Martin Dale Hardesty and Sharon Ann Hardesty
1454 State Highway 37
Tuttle, OK 73089

Betty Ann Lindheim
1454 State Highway 37
Tuttle, OK 73089

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

Travis Peak Resources, LLC

c/o Capitol Document Services, Inc.
1833 S Morgan Rd.,

Oklahoma City, OK 73128

TPR Mid-Continent, LLC

c/o Capitol Document Services, Inc.
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$ 5,914.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 124 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
—<——— SECTION 26, TOWNSHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

women |

onotanoig
BOOK S286, PAGE 68 BOCK S04, PABA =3:,

 

 

VICINITY MAP
nn mee,
“rine
NOOPRPUOE = 4,7B5,0F ne
\ | manRe.

PONT OF

Cosco =

Fac ua LR. wxter

WSOOR, Min.29 ATW =

semper? my Wane PERW,
HET ice eerie - ane

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Nore oy Rov
a SE wt a re
MEDAL,
® are nam Woe THLE bat Trower cose acc
. EVE te Rennie
Lee aes —— > ee
site, a ee
FEE —— An Guin OGLE FEET
iy Se. MIDSHIP PIPGLINE COMPANY, 1LO
~ ‘eof 2. : foe on wanna
zai OGNNEY gi SOB Tne | ree Ae MeOH ay
fy Lf4 ThA se FS PATE THANG ACRONS THE PROPERTY OF
. 6 | amor nT
"fen tiene ‘DAABING: Gnon7010|. QHEETNG. 1 OF 8

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 125 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 20, TOWNSHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

ATILE. LINE TAGLE

 

 

 

entre

 

 

 

ents

 

 

 

Weert aw

 

 

 

 

ale|R|\a |e)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 126 of 407

Cheniere Midstreem EXHIBIT “A” MIDSHIP Maliniine
Owner: Martin Sela Hardesty, Sharon Ann Hardesty and Betty Ann Uindhein TRACT NO, GR-0127.010

Description of a fiftyfoot wide Parmunent Easement & Right of Way ctunted in the north half of the south half of
Section 90, Township 10 North, Range 7 Weet of the Indian Maridian, Gre:ly County, Gidehome and being over,
through and scroas a tract of land comveyed ta Martin Dale Hardesty, Sharon Ann Hardesty and Batty Ann
Lindhelm, racorded it Beok 3522, Page 488 and Book 2027, Page 385, of tha Office of the Clerk and Recordar of
Grady County, Oklahoma (0.C.1.6.C.0X.), enid fifty-foot wide Permanent Easement & Right of Way baing situated
twentfive-fest on each side of the hare described baseline, the sidelines of suki Permanent Easement & Right
of Way being langthanad or shortaned to meet tha boundary linea of sald tract of land, anki baseline being more
particularly described as follows:

COMMENCING at a 1/2 inch Iron rod found marking the west quarter comer of eaid Section 30; THENCE North
00°27°58" Enat, with the nerth line of tha southwest quester of paid Baction BQ, a cistanan of 1785.08 feet to the

"THENCE South 95°12" Gast, a distance of 1603.18 fest, to the POINT OF TERMENATION on the south line of the
portnweet quarter of the southeast quarter of suki Section 80, from which a 1/2 Inch fron rod with aluminum cap
stumped “TRC CA #144" set marking tha south quarter corner of sald Section 80 bears South @9°25'17" Waet, with
the south Ena of the northwest quarter of the southesst quarter of seid Section 20, a diztunce of 74.25 fast,
‘THGNCHE South 00°00'24" Bast, with the weet few of the southenst quarter, a distance of 1822.94 font, anid
—— a tote! dletance of 1800.15 feet (97.45 rode), anid Permanent Easement & Right of Wey containing
1.246 scres of land.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Tranavares Mercator
Coordinrin Systara, Zone 14 Worth, North American Datum af 1908, U.S. Survey Fest, as dartved from an on the
gpound survey perfarmed by TRC Fipaline Services LLC, conducted in May of 2037.

For reference and further information eae Aiepiheet Note). 1 of 2, drawing number @M-0127.010, Rev. 1,
eho ues

oh eins,
*_
ef au
ff oeNwey |e Z PUR

Bes Date

 

Page S of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 127 of 407

Tract No(s).GR-0129.610

1. Surface Owner(s):
Chris J McComas and Christy D McComas
878 Highway 152
Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$13,318.00 (with GR-0130.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 128 of 407

 

 

 

 

 

 

 

SECTIO
RANGE 7 WEOT OF THE INDIAN MERIDIAN

EXHIBIT “A"
GRADY COUNTY, OKLAHOMA
N30, TOWNSHIP 10 NORTH,

 

 

 

 

 

ensinsts :
GHIUB J. MeGOMAS AND CHARITY DB. IeGOHAD
34, PAGE 208

N18, Sook tar PAGASSS
FORT oF
MPO TE = For Wom
Srinsente.ss
nA =
\ —f BOOKS
\ w hoe PEA.
allele meme \, an CoE Leet
XK 22 VDL TL,
\ 9 WOE Tina, a -F  ASNRT Moat
——
w ae —
ey Url w Be eT ad
ALLA fa AP
“The CA 4a"
BA COM, BEC. sa
mock sis PN S20

 

 

  

 

 

 

 

 

 

 

 

 

bab MIDSHIP MARILINE PROJECT
PXORY: = TRO | PERMANENT EASEMENT 4 RIGHT CF WAY
DATE: mere AGROSS THE PROPERTY OF
BAZ Teor GEIR 4. BCOMAS AND GHIUETY D. MCODMAS
nave | DATE DERORIPTION

= | Marana ADDED TAAL DEAL

¢ | emanois ADD TAR WITH AND ARIA
DRAWING: @ROzhsit| SHANTNO. 1 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 129 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, O
SECTION 30, TOWNEIF 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN
a
VICINITY MAP
NTA.

 

 

 

MEDBHIP PIPELINE COMPANY, LLG

 

wan: CR aioaeaP MAINLINE PROMIOT
RO | SRrUSANENT BARRAMINT & RotEIT OP WAY

 

 

 

 

 

 

 

 

om RY

DATE: @Eriip| AGROSS THE PROPERTY OF

PT for GHPILL. MAQOMAL AND CHHMITY D. MaOMAR
2 7B ADDED TAN. DETAL

1 | oMmow MOTALWOHADA |

GMS) SHETWO. 2 OF 3.

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 130 of 407

Chentere Midstream EXHIBIT “A” MIDSHIP Mainiina
Quer: Chris J. MeComes and Christy D. McComas TRACT NO. GR-0128,010

Description of a fifty-foot wide Parmanant Basement 4 Right of Way situated In the southwest quarter of tha
eputhesst quarter of Eection 30, Township 19 North, fange 7 West of the indian Meridien, Grady County,
Gldehomea end being over, through and across e tract of lind conveyed ta Chris J. MeComes and Christy D.
fMcComes, recorded In Nock 3124, Page 538, of the Office of the Clark and Recordar of Grady County, Okiehome
(0.C.R.2.C.08,), sald fWty-foot wide Pannenant Geesiuent & Right of Way belng stustad teenty-fie-feat on enci
aide of the herein described buseling, the sidelines of ald Parmanent Eesament & Right of Way being lengthened
or shorianed to mest the boundary lings of meld tract of lend, enid baseline being mara particularly described as

COMMENCING at a 1/2 inch Iron rod with aluminum cap stamped “TRC CA #144" set marking the south quarter
comer of ssid Section 20; THENCE North OC°a8'24" West, with the west line of the southeust querter of auld
Section 30, a distance of 1922.94 feet, THENCE North £9°25'17" East, with the north ne of the southwest quarter
of the southeast quarter of cule Section 80, a distance of 74.85 feet to the POINT OF BESENNNEy

‘THENCE South 35°2:1°12" Gael, a distance of 1608.41 feet, to the FORT OF TERMINATION on the south line of
anid Section 30, from which a 1/2 foch fron rod found marking the southesst comer of ssid Section 30 bewra North
00°27'55" Best, with the south Ene of sald Section 50, 9 distance of 1655.52 feat, sald beseline having a tote!
distance of 1806.41 feat (97.86 rods), sald Permanent Easement & Right of Way containing 1.044 acres of land.

All bearings, distances, end coordinates shown harels are grid, kased upon the Universe! Transverse Mercetor
Coontinate System, Zona 14 North, North American Datum of 1988, U.S. Survey Foot, as derived from en on the
q@round survey performed by TRE Pipeline Services LLC, conducted in May of 2027.

 

 

Page 8 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 131 of 407

Tract No(s). 0130.010
1. Surface Owner(s):

Chris J McComas and Christy D McComas
878 Highway 152
Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0129.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 132 of 407

 

 

 

 

 

 

Oe

AN

\ smrererm.t

2 EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 31, TOWNSHIP 10 NORTH,
| RANGE 7 WEST OF THE INDIAN MERIDIAN
Py
(|
VIOINITY MAP
NB. awn
I —_ BOOK 9124, PAGE sae =
E / momarie Por or i
{| =e See, ES |
; Eeeeerat | GROTH  V ks
‘ : a ak ea a A cS ee se ay
—ie— Soe I YX = : : a
\ io Wana TR,
| SY |
|

 

 

 

 

 
 

 

pen a Boe ree A Tar Gatibay mney Pa
& Se EE ae ie DAD UPC TLE aan aoe may
i ae Gee vee ho ne Ne i nt
SSS La iter ——
i ave: EET
___ MIDGHIP PIPELINE COMPANY, LLO
BAGBY: OR] oe
DSH! MAINLINE PROUEOT
| DEY TRO,| PRRMAMENT DASEMENT B RIQHT GF WAY
DAT: Savi ACROSS THE PROPERTY OF
BOA Fermoy) OHA, MCODIAS AND CORUSTY 0 theta
2 | WERGOIS ADDGO TAR. FETAL
1 |enezow| - ADDTAR WDTHANOARBA
DRAWING: GR-O190.000) SHEETNG, 7 CF 9

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 133 of 407

 

EXHIBIT "A"

I
GECTION 91, TOWNBHIF 10 NORTH,
ms RANGE 7 WEAT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

MO Ww ie

 

 

; Wort NAB A

 

Fl NOOtES Oa.

 

 

acl
MOIR Ww

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPRLING COMPANY, LLG
wer Gn MIDBHIP MAINLINE PROJEOT
oom TRO | PRROMANENT GASIAEINT 4 ODHT OF RAY
BATE: one AORGA THE PROPERTY OF
CAE "a OHA L MAOOMAR AND CHRIRTY G, nDOMAR
ra DESORPTION
- 8 | ee ADEED TAR. DETAR

1 | on ADD TAR. WIDTH AND ARGA
DRA: GR-Oisc0t| SHMETNG, 2 OF &

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 134 of 407

Chenilere Midstream EXHIBIT “A” MIDSHIP Mainiina
Qumer: Chris J, Mctomes and Chirfity D. MeComes TRACT NO, G-0180.010

 

Gescription of a fiftyfoot wide Permanent Eesement & Right of Wey dtuated in tha northeest quarter of Section
11, Township 10 orth, Range 7 Weet ofthe Indian Merkilan, Grady County, Okiahome end being over, through
and scross 4 tract of land conveyed to Chris !, MeComas end Christy 2. MeComes, recorded in Book £124, Page
889, of tha Office of tie Gerh and Recorder of Grady County, Gldahoma (0.C.1.6.C.0K.), aid fifty-foot wide
Permanent Easement & Right of Way being situated twenty-five-feat on seach side of the harain dascribed
baseline, the sidelines of eaid Parmenant Exsement & Right of Wey being langthened or shortened to mast the
boundary lines of said trest of lone, anid! baseline being mare particularly described pa follows:

COMMENCING st 5 1/2 Inch Iron rod found marking ta northwest comer of sald Section 81; THENCE North
B'22'8S" East, with the nosth line of seid Section 81, a distance of 8608.97 feet to the POINT OF BEGENAENG;

‘THENCE South 35°11'12" Enat, & cletimes of 2155.14 fest, to & point;

THENCE South OS'A0S7" Enst, a distance of 207.40 feet, to the POINT OF THRENNATION on the south Ene of the
north half of the southeast quarter of the portheset que:ter of eeki Section 31, from whlch a 1/2 Inch iron rod
found marking tha northesst comer of exkt Section 51 basrs North §6°28'13" Exst, with the south line of the north
half of the southeast quarter of the northeanst quarter of sald Section Bi, a distance of 414.76 feat, THENCE North
OOPR7'a2" Weet, with the west Ene of seid Section 81, a distance of 190:L.02 feet, sald bacaline having a total
distance of 2862.65 feet (1.42.19 rods), salt Permanent Easement & Right of Way containing 2.712 acres of ind.

All boarings, distances, anc coordinates shown, herein are grid, beeed upon the Universal Traraverse Mercator
Coordinate System, Zone 14 North, North American Saturn of 1983, U.S. Survey Feat, oc derived from ae on the
ground survey performed by TAC Pipeline Services LLC, conducted in May of 2017.

For reference and further Information ase Exhibit “A", Sheet Nols), 1 of 2, drawing number @A-O250.010, Rev. 2,

 

ceme date,
“an et
. ae
Lees ES.
as LN, PALA Liege ok
vo 73 7. ¥, Zz:
Michael Denney poy PENNEY 2:
Professional Land Survayor % Ne, MK Si
Clehoma Regiatration No.3AB4 Yl) at

Page 8 of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 135 of 407

Tract No(s). GR-0131.010

1. Surface Owner(s):
Chris J McComas
878 Highway 152
Minco, OK 73059

Christy D McComas
878 Highway 152
Minco, OK 73059

2, Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$2,310.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 136 of 407

 

EXHIBIT "A"
GRADY OOUNTY, 0
GEOTION 31, TOWNSHIP

KLAHOMA
419 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

  
   

 

 

 

 

 

 

 

 

r aE
iT ESN Gey OF mar
BADER UAE BOT BALL

Pry Le

 

 

 

 

 

 

 

 

 

 

 

 

 

GROIN. =GHEETHO 1 OF & 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 137 of 407

 

EXHIBIT "A"
GRADY COUNTY, CKLAHOMA
SECTION 31, TOWNSHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

5
S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sle lg|e}e elelelele elelelels

 

 

 

 

 

 

 

 

 

 

Liy | Molarere

Lio. | oomataew j. j.

 

 

 

 

 

 

 

 

 

 

 

 

re
ie

 

 

 

 

 

 

 

 

 

 

NOTE:
908 GHENT { CF 2 POR NOTER, SIOHATUPES AND BEAL,
MIDGHIP PIPELINE COMPANY, LLC
CKD RY: TRG | MERUAMENT RASUMGINIT A SHT OP WKY
DATE a ADROGS THE PROPERTY OF
| Sox Ts, | CHRIS 2 MeCOuNE AND OLcEBTY D, AnGOMAS
ave | DATE pet
_ 6 | anon | ACONDTAR WETHANDAREA
My that ot Tar Pie |. 2 | eee TAR.OBTALADOED
& ; Ses | DRANG OROWLO SHEETNO. A GH 9

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 138 of 407

Chaeniere Midstream EXHIBIT “A” MIDSHIP Mainiine
Ownert Chris J. McComas end Christy D. MeComas ‘TRACT NO. GRQISLO10

 

Description of « fiftyfeot wide Permanant Exsement & Right of Way sltuated! in tha acuthesst quarter of tha
northeast quarter of Section 81, Township 10 North, Range 7 Weet of the Indian Maridian, Grady County,
Okishoma end being over, through and cross a treat of land conveyed to Chris. McComas and Christy D,
McComes, recorded In Book £124, Page 818, Book 2746, Papa 88 and Book 2180, Pena 68, of the Offica of tha
Clark and Recordar of Grady County, Cldehome (0.C.2.4.C.Oi), sale fifty-foot wile Permanent Remernant & Right
of Way baing altuated twenty-five-feat on each aide of the herain described besalina, the sidelines cf sald
Parmenent Basersent & Right of Wey being langthenad or shortened to mast the kouncary Rnae of said trect of
land, ssid baseline heing mare particularly described as follows:

COMMENCING at 2 1/2 Inch ron red found marking the northexst comer of sald Section 34; THENCE South
00°37°42" Raat, with the east Ine of sald Section 21, a distance of 1963.52 fant, THENCE South B9"20'28" West,
with the north dine of the southeast quarter of the southeast quarter of the northesst quarter of aid Saction 81,
ditence of 414.76 feet to the POINT OF BEEING: ,

‘THENCE South 0574057" Exst, a distance of 282.59 feat, to a point;

THENCE South 69°08'41" Eust, 2 distance of 420.98 feet, to the POINT OF TERMINATION on the east line of anid
Section 34, from which e railroad spike found marking the southeest comar of sald Section 51 baars outh
00°87'42" Bast, with the oust ine of mic! Suction 54, 9 distence of 2887,15 feet, eatd baseline having a total
distance of GR3.27 ipat {41.41 rode}, sald Permenent Easement & Right of Way containing 0.784 ecrea of land.

All bearings, distances, and coordinates shown harain are grid, based upon the Universal Transverse Mercator
Coordinate @rtem, Zone 14 North, North Amarfoan Datum af 2888, U.5. Survey Feet, as derived from enon the
ground survey performed by TRC Pipalina Services LLC, conducted in May of 2017.

Por reference end further Information see Exhibit “A”, Shaat Nats}, 1 of 5, drawing number GR-0125.020, Rav. 3,

  

/mefoe iret Rag
a sec ONAL 7,
a2 fa pee
Rughstebe is Prafassionel Land Surveyor Co WSF
Registration No. £434 Te Le a
Firm License No. 144 BEES

Page B of S
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 139 of 407

Tract No(s). GR-0132.010

=

. Surface Owner(s):

Joe McComas and Arlene McComas, Co-Trustees of the Joe W.
McComas Revocable Trust dated December 11, 2000,

510 NE Cemetery Rd.,

Minco, OK 73059

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

os

. Just Compensation:
$5,566
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 140 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 32, TOWNSHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

   

REVOCABLE TRLST
BOOK 3810, PAQE 455

  

 

 

 

 

 

 

 

 

 

 

 

 

 

C DANN: OnCi=2\c] SHEETNO, { GF 4

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 141 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
BECTION 32, TOWNSHIP 40 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

17 WOR TVA.

& a Lea
= 4
4 =
5 © a WDE THB,

@
5 ee q
5 \ we
‘ = yp

>

5 ; “s Ze
a}s a7; L

 

 

 

 

 

 

 

 

 

   

i
Se
at

ee

      
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TE
NOTE
4. GER GHERT 1 OF 3 FORMOTHN, SGNATURM, AND SAL.
2, OPE GST 8 OF 4 FOR LINE TABLE,
MIDSHIP PIPELINE COMPANY, LLG
" DOR = OR) wipsHie WuUNLINE PROJEOT
Dey PNT aor: TO QAG2VENT E RIGHT OF WAY
ir Acces ie DATE ware AQRGS6 THE PROPERTY OF
al Lae Nor won LaCALE: RGTE | SOX, BOORIRS RRVOOANLE TRLET
a ‘Ad | DATE DESORPTION
—— 2 REVNED TAR DRTAL
CTRC S300 Pork Ten Flece 1 | Eas ADGED DETALS
a oh DREAD: GRCISLn| EHEETWO. 2 OF 4

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 142 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
GECTION 32, TOWNSHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN
ATHA.UATAME AJB. Lam TARA TAR LUMETAGLS =|
Li | eeeeere| 400 Lip | onereenee | poner La | moreeerr | | ecoy
19 | Noten | anor Liv | Nerarorw | saw Le | NY) ae
is | Cerone | srt Lip | Mowarocy| 187.01' ‘(aa | Pew) 7
4 | cwerern| se Lie | Nerarera| 1onr Lec | eye) Tee
ws, | eessrarw| ancy ee Las | EOTEeW | ime
is | Neeezew| 204e9 Ta ee ‘Le | farenery |) ize
 |.eerecura| anor | Le: | exrayera| wear Loy | NeeeeW | Bar
1s | oreeere | woo | Te Us | eer) oer
wa |eersrew| mmo iss | eOterore | anor na de
10 | NOIFermana| tL Les | SOVerers | sooo 40 | Navewerw) 1:.aF
Lit | NOPE | | oes Le | Geriezre | iano La | eee) sneer
Lae | eee) 11Lor Lar | setereerw) sur Le | rire) oe
Lea | eeyereew)| sno ims | marian | 117.6F
L4 | Near | 200e7 Les | werarorw| si7.2r
| Lee | Nereratr | = oc Lao | OePESEa | encod
eT:
1, ORE SHEET 1 OF G FOR NOTWR, SIQNATUFUL, AND GBAL
&. GEE SHIBT £.CF 4FOR DITALD.
MIDGHIP PIPELINE OOMPANY, LLC
DAO BY: on
we ONDE: TRO] perauatnr mamta neil OF WAY
a A0ROC8 THE PROPERTY OF
at J08 i SeCOMAG FEVODARLE TRUST
Rav | DATE DESCRIPTION
a anna ONG LAR. DETAR,
4 | "anew ‘ADDED DETALS
| DRAWING: angiaepii GHEETNO. 3 OF 4

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 143 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Qumar: Tha Joe W, MeComas Revoonble Trust ‘TRACT NO. QR-0182.010

Description of « fifty-foot wide Permanent Easement & Right of Way situated in the weet half of the west hell of
Section $2, Townwhip 10 North, Range 7 Wast ofthe inclan Meridia, Grady County, Oldshoma and baling over,
through and aoroes e tract cf land conveyed to Joa W. McComas and Arlene £. McComas, Co-Trustes of the Joa W.
MeComas Revocable Trust, recorded in Book 3518, Page 465, of the Offiea cf the Clark and Racarder of Grady
County, Oldahome (0.C.1.6.C.01K), eald fihyfoot wile Permanent Easement & Right of Wey being stusted
twentpfive-feet on each skle of the herein described bassline, tha didelines of saki Parrmanant Easement & Right
of Wey being lengthanad or chortenac! to mact the boundary lines of sald tract of land, seid baseline being more
particularly described as follows:

COUMENCING nt a 1/2 inch tron rod with eluminum cap stamped “TRC CA #144" eat marking the weet quarter
comer of' seid Section 02; THENCE North 00°S7"42" Weet, with tha weet ine of said Section 32, a distance of
245.10 feat to the POINT GF BEGINNING;

‘THENCE South 69°0S'41" East, « distance of @2.29 feat, to = points
THENCE South 38°22'28" East, a distance of 723.97 feat, toa points
‘THENCE South 01°S7'07" Exst, a cletence of 483.74 feet, toa point

THENCE Eouth 40°14'22" Feet, a distance of S05.80 feet, to the POINT OF TEAMENATICON on the south Ine ofthe
north half of the southwest quarter of said Section 2, from which o rallrond apie found rariding the southwest
comer of sald Section 82 bears Eguth 69°20°S0" Weak, with the south Ine of the north half of the southwest
querter of cal Section £2, a dictance of 083.31 feet; THENCE South 00°37"42" Enel, with the weet Ina of sak
Section 32, a distance of 1921.01 feat, sold baseline having @ totel clstencn of 1805.00 feat (114,26 rode), sald
Parmanent Easement & Right of Way contelning 2.184 acrex of tand. .

All bearings, distances, and coordinetes shown harain era grid, based upon the Universal Transverse Mercator
Coordinate 2ystemn, Zone 14 North, North American Datum of 1682, US. Survey Feet, as derived from anon the
ground survey performed by TRC Pipalina Services LLC, conducted in May of 2027.

For referanes and further informetion see Exhibit "A", Sheet No{z), 1 of 4, dewwing number Gf-0182.030, Rev. 2,

 

Tr Gils
“=, 3. 4
\y fof 3 \%,
NA Hf. ul Lins 18)
Jaren fy Icheat Denney | a Se ate:
 Profemslona Lartd rs, fe
Cideboma Registration Ko. 1454 wo
Finm License No. 144

Page d of
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 144 of 407

Tract No(s), GR-0133.010

1. Surface Owner(s):
Wesley and Mary E Burchfield,
co-trustees of the Wesley and Mary E Burchfield revocable living
trust
1953 SW Clayton Road,
Minco, OK 73509

2, Other Persons-in-Interest:

Minco Wind, LLC,

Assignee of Boulevard Associates LLC,
c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$11,888.00 (with GR-0134.010, GR-0135.010)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 145 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 32, TOWNBHIP 10 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

a

 

 

 

 

 

 

2
Ss on-cianow
a BOOK S808, PAGE 455
VIGINITY MAP
ALT.
“ NOTE:
WIND PARM EASEM :
BOOK 4242, PAQE Bat:

 

  
   
 
  

 

— (=
ef Qe"

 

 

1 o af WOR PERW,
i " XK OC eRER-1A180F

: a7 WDE THB, x 7 Wee TL.

iL —— STW « 1 LY ,

oar em carers mean

ocr 4904, Pod bos ay aT walle

t ee XS, ye ‘

Re eatintetee crea ewe *

5 PORT OF member mance caster

f ees anole ae

I

acme: Mie Ares

   

boa Uae poammecs oTeiat Ra 1 HO
A eer :

ye Prue

    

   
 

CRAPS lal ea PET

 

 

 

 

 

DCM DETAL
ORNTFED
OR-Dz.010| GHEITNO 1 OF &

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 146 of 407

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
of GRADY COUNTY, OKLAHOMA
- GACTION 32, TOWNSHIP 10 NORTH,
RANGE 7 WHBT OF THE INDIAN MERIDIAN
. 5
i
ViOINITY MAP
NTA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

uae

rn

ation MIDGHP PIPELINE COMPANY, LLC

keke. foie MIDSHIP MAINLINE PROJEOT

nee aes: EASEMENT 6 OGHT OF WAY

PAR, area Li Samar nvr eacomamreearonrwl
ir _— ADDED DEAL

CIRC ORC=0io] SHENTNG, § OF 8

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 147 of 407

Chenilere Midetream EXHIBIT “A” MIDSHIP Mainiine
Qumar: Tha Wesicy Burchffald and Wisry E Borchileld Revecable Ltrs Trust TRACT WO, GR-O285.010

Description of « fifty-foot wide Permanent Easement & Right of Wey stustad in the south half of the southwest
quarter of Sectian 82, Township 20 North, Range 7 Waat of the Indian Mericlan, Gracly County, Oldehome and
balng over, through and ecroes 5 trect of land conveyed ta Wesley Burchfield and Mery E. Burchfield, Trustees of

the Wesley Runcirflaid and Mary 2, Burchfield Revocable Lying Trust, recorded In Bock 4254, Page 206, of tha
Office of tha Clark end Recortiar of Grady County, Oklahoma (0.0,2.4.C,0K,), sald fifty-foot wide Parneatennt
Easement & Right of Way belng stunted twenty-five-fest on each eke of the herein described baselina, tha
sidelines of sald Permanent Easement & Right of Way being lengthened or shortened to ment tha boundary [naz
of anid tract of land, sald basefine being reore particularly described es follows

COMMENCING xt a raliroad eplba found marking the southwest comer of sald Section 82; THENCE North
073742" Weat, with the wast Ene of sald Section 82, a distance of 1821.01 feat, THENCE North 69°29'°90" Heat,
with tha north fina of the south heif of the southwest quarter, a dlstence cf BEE.31 feat to the POINT OF

‘THENCE Kouth 40°1622" East, a distance of 1418.45 feet, to a point;
‘THENCE South 40°S5'08" Rest, a distance of 244.98 fest, to a potty

‘THENCE Scuth OO'9e'37" Wast, a distance of 41.92 feat, to the POINT OF THERENATION on tha south line of anid
Section 92, from whioh a PK cell with washer etemped “TRC CA #144" ext marking the south querter comer of wald
Saction 22 bears North 69°22°45" East, with the south line of sald Section 22,0 distence of 708.82 feat, said
baseline having 5 total distance of 170441 feet (103.80 rods), said Permanent Easement & Right of Way
containing L056 acres of land.

AS bearings, stances, end cnoriinates shown herein are grid, based upon the Universal Transverse (Mercetor
Coord inata System, Zone 14 North, North American Datum of 1908, U.S. Survey Feet,.os derived from an on the
ground survey performad by TRC Pipeline Services LUC, conducted In May of 2017.

Foreaiirooee ard Sarton leferastion van mei 3, Hpet eGe ot 2, Grewing mera GR CAAA000, Be. 3

 

treet Cig
Firm License No, 144

Page of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 148 of 407

Tract No(s).GR-0134.010

1, Surface Owner(s):

Wesley and Mary E Burchfield,

co-trustees of the Wesley and Mary E Burchfield revocable living
trust

1953 SW Clayton Road,

Minco, OK 73509

2. Other Persons-in-Interest:

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0133.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 149 of 407

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
@RADY COUNTY, OKLAHOMA
BEOTION B, TOWNGHIP 0 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

OR-0180.010
BOK 4954, PARE SDS

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

TOTAL DETMAE ACROSS PROPERTY
ere an
Sones "TOTAL ANEA GF A. Ac
La
La mie OG
fH oS
fowg
Ot Tp sae
aoe HT CH ea
Thea eo
ariel, TLR Wore
PCRRAHENT CASTES a ea) Gr ee
Bry UNE MOT Seber
a (thet
bday, iL
a Pe : ene
meiffee TUCT §0 8
GRAPE GOALe i Fa!
MIDGHIP PIPELINE COMPANY, LLC
———— 1
BY: on
owe [ LADOHIP MNLINE PROUECT
|CXDBY: = TRO | PURMANEINT EAGMMEINT & EBHT OF WAY
| DATE: we AGROGG THE PROPERTY OF
Tannin REEL
ms Poa LL a
| ME | DATE DESORPTION
 ¢ | eee ADDIE DETAR,
© | KeRDT are
| DRAWS ORO140| GHEETNO, 1 OF &

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 150 of 407

 

EXHIBIT "A"
@RADY COUNTY, OKLAHOMA
SECTION 8, TOWNSHIP 6 NORTH,
RANGE 7 WEGT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— ATW UNE TASLE
Le | smARNO | DEBTANOS|
Li | aor aor |
te | eoemnew) ar |
is | Eres | cece
4 | OPeew | ise
“Ws | ORrarer| tomat
La. | asreowrw | Bbeo
iy | ereetew| 4eher
To i Ne
Lo: | qeeraaverw | enor
Lio.| eonraearw | Tia
“Lit | eoraetem | trae
‘La | Caeeiee | 4oaoe
Lis | eeramerw| coor |
"Lid | NPR | | aOLor
“Lis | sever | muen °
Lis | cereee | seer
Li? | eareere | moor
“Lie | aersoaery | Eo -
Lio | Nereew | sooo
Leo | NEFSOMEE | spac

 

 

 

 

 

 

 

iy Be er = 2) a

 

DEC ACOTE ea
Dt
—— STL
en ee CALE ATS.
i hae | DATE

 

 

 

 

MIRC ae [su a So 20 8

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 151 of 407

Chenlere Midstream EXHIBIT “A” Midship Mainiine
CQwnar: Wesley Burchiield end Mary & Burchfield Revocable Living Trust TRACT NO. GR-0194.010

 

Description of a fifhioct wile Parmanent Easemant & Right of Way situated in the north half of Suction 5,
Township @ North, tangs 7 Weet of tha Indian Meridian, Grady County, Okishoma and being over, through and
ecroase tract of lend conveyed to Wasley Burchfield end Mary 2. Gurchfiald, Trustees of the Wesley Burchfiek
ane Mery E. Berebiield Reveceble Living Trust, recorded In Book 4234, Fags 208, of the Olffce of the Clark and
Recorder of Grady County, Okishoma (0.C.2..C.0%), suid fifty-foat wide Permanent Eswament & Right of Way
being stunted twenty-five-feet on each side of the herain daseried baseline, the sidafines of sekl Fermenent
Essoment & Right of Wey being langtiumed or shortened to meat the boundary Enes of sald tract of lend, sald
baseline being more particularly described! en foliowe:

COMMENCING at 4 relliroad epike found marking the nortinvest comer of sald Saction 5; THENEGE North $9°22'48"
Enst with the perth line of said Section 5 a distance of 1942.50 feet to the POINT OF BEGIINING;

THENGE South O0°A6'S7" Want, 0 disterice of 53.54 feet, t0 & point;

THENCE South 32°29°14" East, o distance of 190.41 feat, to a pola:

THENCE South 32°20'14" Eset, m distance of £200.87 fat, io the POINT OF TERMINATION on the north Ene of Lot
19 of aid Section 5, from which a }-inch iron rod found marking the weet quarter comer of ald Section 5 beara
South 89°26'17" Wast 2 distance of 59.70 fleet to tha northwest comer of meld Lot 19, THENGE South 02°09'87"
est w distance of £911.18 feet to the southwest comer of sald Lot 19, THENCE South 89°2948" West with the
south Ine of the nortiwest quarter of said Section 5 « distence of 2670.27 feat, sald baselina having a tatal
distance of 1584.27 feet (97.90 rade), sald Permanant Exsement & Right of Way containing 1.701 ears of lend.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Transverse Mercator
Coordinete System, Zone 14 North, Harth American Datum of 1088, U.S. Survey Feet, as derived from an on the
ground survey performed by TRC Pipeline Services LLC, conducted ln May of 2017,

xeon wd friar ifarmaon a Ess eg an an 1 OF rang mrrber SECA, ee

 

2 ssl, ‘
fo 4;
LL Wetines iar LY .

75 = 3 a
Regist EO scm
Otlahoons Registration No, 1434 BY wae
Firm License No. 144 gin #9

Page 5 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 152 of 407

Tract No(s). GR-0135.010

1. Surface Owner(s):
Wesley and Mary E Burchfield,
co-trustees of the Wesley and Mary E Burchfield revocable living
trust
1953 SW Clayton Road,
Minco, OK 73509

2. Other Persons-in-Interest:

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0133.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 153 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
BECTION 8, TOWNSHIP 9 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN
a

 

——\ ae

 

 

 

 

 

 

 

 

e— UF WADR TAS,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 154 of 407

Chenlere Midstream EXHIBIT “A” Midehip Meiniine
Owner: Wesley Burehfield and Mery E. Burchfield Revounble Living Trust TRACT NO. @7-0105.010

 

Description of a fifty-foot wide Permanent Easement & Right of Way stunted In tha nartheast quarter of Eaction
5, Township 0 North, Range 7 Wast of the indian Markiian, Grady County, Okishoma and heing ever, through arid
across. 2 tract of land conveyed to Wesley Burchfield and Mery E, Burchileid, Trusteas of the Waaley Burchvfteid
and Mary E. Burchfield Revocable Uving Trust, records: in Book 4234, Page 206, of the Office of the Gark and
Recorder of Grady County, Odahome (0,0.2:6.C.0%.1, esd Gity-foot wide Permanent Eneament & Aight of Way
belng situated twenty-five-feat on aech side of the herein deacribed baseline, the sidelines of anid Permanent
Easement & Right ef Way being lengthened or chortanad to meat the boundary lines of cald tract of lend, zald
buselics being more particularly described 2a follows

COMMENCING at e 1/2 inch iron red found marking the weet quarter comer of anki Gection 5; THENCE North
00°25°40" Bast, along the south lina of the nortwest quarter of suid Section 5, a distance of 2070.27 feet, THENCE
Worth 01°s's7" Weet, along the wast line of the northeast quarter of esid Section 5, a distance of 1511.16 fant,
THENCE North 89°28°7" Gast, jong the north Roe of Lot 19 of sald ection 5, a distence of 58.70 feet to the
POINT OF SGRHGNG;

THENG? South £2°29°14" Bast, a distance of 259.55 fest, to the POINT OF TERMINATION, from which a 2/8 inch
rod with cap found nvarking the sputheaet comer of Lot 21 of said Section I buars South 02°A0'12" West, with the
aust [ine of Lots 19, 20 and 24 of sald Section §, a dletence of 5751.28 feet, asid beseline having a tote! distance of
220.35 feet (14.51 rodd, sak! Permanent Exserent & Right of Way contelnicg 0.275 ecres of land.

AL buarings, distances, end coordinates shown horein ere grid, based upen the Universe Traneverss Mercator
Coordinaie System, Zone 14 Nerth, North American Datum of 1888, U.S, Survey Feet, as derived from anon tha
ground survey pacfarmed by TRC Pipalina Services LLC, conducted In May of 2017.

Forte rence and further information eve Exhibit “A”, Sheet No. 2 of 2, drawing number GR-0135.010, Rev. 4,
enedsic St

1 \_ m MY: Lt CeL-3 iy =

 

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 155 of 407

Tract No(s).GR-0137.010

1. Surface Owner(s):
Chris Joe McComas
878 Highway 152
Minco, OK 73059

Janice McComas Estes
5725 W OKC Reno St
El Reno, OK 73036

2. Other Persons-in-Interest:

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:*
See attached plat.

4, Just Compensation:
$ 13,937.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 156 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA ent
SECTION &, TOWNSHIP 9 NORTH, 4
RANGE 7 WEST OF THE INDIAN MERIDIAN j
gl os
i

 

 

I woos ann, Poa 204

 

 

 

 

t .
| : y

 

      

 
  
 

 

SO afar - 2400

 

 

 

vamianaa wimactiae

BEADETAA =r :{DNSetaEb P

HERTZ GFE }:
wa . Fg — awn ih

 

 

 
  
     
  
  
 

eran
i
5M OHEHT 4 OF 8 POR DaSOHWPTION an ne
9 sR
1 ace
274 AO
Lege
~ BR ee
Gate EB ey
Sah Pern ae GOMES FEOR, A oe s SeOMT oF
| a eee ee ane ws, “EMAGRART, WYRETEGH .
. Fi awa, FEO PFO et ee a
2. The Cenereea? OF TNE BcBIEsT THOT, BONE BAAD Uo Intz DERM. ‘ eT SARENNGY 6A) CORLL LwN,
eRcANC coe oreD We tha PEAS eee res ERA acess a
ME MTT ALAR
mii FEDS Mu ee 3
ae SANT BW

 

 

 

__ MIDSHIP PIPELINE COMPANY, LO
ame!" MIOBHIP MALILINE PROJECT
_____1H8'] PERMANENT EAGRMBHT & RIGHT OF WAY"
homes | ACROSS THE PROPRRIYOF

* ett sm MQIOMAR 8 JANICE MODOMAE BETES |
(a

 

  

| emenemeemalalrien- hare Ae: pcs oe weer soo
arose) siren. 7 oF

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 157 of 407

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lae | earn Jomrance)
is | seuracere | teqae
ue | eeaemeare | snk.
Lp | cemroezew |. asa
ie | eure | conte |
ta | meworese | cane |
bd | tenoraaragre | amr
iy [eerericw | sum
ye | sores | unr |
29 | rere |) ore
a
te | areew | Moor
Pei ecrnew| aa |
| was | evecare | daae |
| Ute. | agrareire | pear |
g Le | RRS | Aer |
ROK ADB

 

EXHIBIT "A"

GRADY COUNTY, OKLAHORA

GECTION 2, TOWNSHIP &@ NORTH,
RANGE ? WEST OF THE INCIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

a

 

 

 

er

 

 

 

alerts
4, BER BREET 1 OF 4 POR NOTES, GIQNATUME, AND BEAL,

 

 

 

MIDSHIP PPE COMPANY, LUC
wae wer oF MOH MAIHLONE PRET
CAD. TRC | PaRaAwENT SOSSenWT & poe or ay
aT ACES ADAGE THE PROPERTY Ge
Sg | CNM SOM WARNING MARR E
mew | care =a
Ea | CENTRALE SADC
ee aaa
CMW SST) GMT AO. F OF OT

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 158 of 407

 

“EXHIBIT "A
GRADY COUNTY, OKLAHOMA
SECTION &, TOWNGHIP BP NORTH,
RANGE rwaar OF THE INDIAN MERIDLAH

ii"

   
    

 

 

 

 

 

 

pe AE
PARA ede a

zt ACRE — aE = ae

gmaitroi BP 3,
CHRD JOS Motu AMID
JAMEEE Gio OOS ETE “
haat 1, Pe A ey
= =i 1 PAM RESMEMT TARLS
"Le | SG | DertAncet]

Te) soeroraew | ay |
tia Teaocew| mor |
i wea Tis |merere| me
rok OiNTANCE, a | aairerioe | ner

 

 

 

 

if

 

 

Heo atten yp mayen ent — a Byrn oe

| &
a
Z
E
fe

Darayiri 2.11

 

 

 

 

 

 

 

 

Lace pierre tee fond i el
“hie | aot | “We | Mrs | ce
iit) Kern | kor u Laewere | mar
Li2'| enioesew ) veo | ka | eottmrnee |:  saeet

 

 

 

 

tu | orurerw|° stag.

EEO W | | Te PORT OF COUMESOND
16 | Horr |: FRO. PR MALL.
homey

oer ar sion. bene
Fijen —y hp cma eee Waa Bo = Bienen mameztreon Hema od : 1
seerions

BOONTY RB. 1200

 

=|
i
~ ant
DS. MAY IT
Th tee am

 

 

Ree Eat

 

 

   
   

 

| ea:

 

 

" BROTICN & a - rT
op Nenagh meee pipe Time ah mee fn i BA mae femme me, mmm " ‘ ree
7 x

TOU. ORTTANOE: OF FAR pe1.00 frat
SEE SHEET SOF FPGR CEBCRO TIONS Lepein Cemomed TRA AMA OF MY STE = GLOBK ADRES
ees 1. “pein ees

om - a : Pre.
% 5), eS 2 ee AT AE GR GS Loh “FF my
"Gal, TRO MESGATON ROOAOMATE BNET, ORE 6 eater, i Sst Yp.Stele

SG Tees er eM ee as ices waa oe AN
Thc MiPCLIN GC, LL her a7, ATE. ees Beer its in
| PER. : & MGKT OF wi
* LSE TGR Soa se es SR mee ge
he me aan A
EEA a ean cs aaa

: es ‘f " WIOSHIP PIPELINE COMPANY, LLG

oH € RW “OR, LADaHIP MAIILINE PROJECT

pENNEY FS. Oe “TRS | MARSUNE. VALVE 81TH

: (DATE mete! _—-AGROSM'YHE PROPERTY OF

. 1A re PATE: RPS ye ca BCOMAS AN BUCA TN

=, 2 a ae pees OMT, a z

 

a

 

 

 

 

 

 

 

‘Save CGRDISTAT, LV) BHEETNG "3 OF 6.

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 159 of 407

 

Chenlere Midstream EXHIBIT “A” MUDSH:P Malniine
Oumar: Chris Joy McComgs Qi Jenice MeComar stay TRACT NO. GR-0497.010

 

Description of a fifty-foat wide Permanent Easement & Right of Way situated In the southeast quarter of Section
4, Township B North, Range 7 West of the Indien Meridian, Gredy County, Obishona and baing ever, through and
across a tract of lend conveyed to Chris Joe McComas and Jenice McConms Estes, recorded In Book 4967, Pages
863 & 960, of tha Office of the Clerk and Recorder of Grady County, Oldhoras (0.CILG.C.0iL), culd fifty-fact wide
Permenant Easement & Right of Woy being situated twenty-five-fcet on each ekie of the herein desorbed
baseline, the sidadines of sald Permanent Easement & Right of Way baing langthaned of shortened to meat the
boundery ines of sald tract of lend, said besaline being mora particularly described as follows:

COMUSHOHTS at a MAG nail found marking the enst quarter corner of said Section 5; THENCE South £9°20'40"
Wet, with the north line of the southeast quarter of xeld Section 3, a distance of 1808.25 feat to the POINT GF

‘THENCE South 41°S'20" Enst, 2 dletance of 427.29 fast, to B pont;
THENCE South 88°SS'97" Enst, a distance of 2162.93 feat, to a point;
THENCE South 0:1°23'S6" Ennt, « dlatance of 24.02 feat, to & point;

THENCE South 69°38'10" Exet, a distance of 215.00 feat, to the POINT OF THAAZZATION on the ext [ne of sald
Section 5, from which a PK nell found marking the coutheast comer of sald Section 5 bears South O7°55'48" Exst,
with tha enst line of izid Section 5, « distance of 251.96 fant, sald baseline having s total distance of 3065.04 feat
(455.00 rods), sald Parnmnent Excement & Reht of Way containing 3.519 acres of land.

All bearings, distences, and coordinates shown herein are grid, besed upon the Universal Transverse IMercator
Coordinate System, Zona 24 North, North Amertean Datum of 1988, U.S. Survey Feet, as derived from an on the
ground survey performed by TRC Pipafine Services LLG, conducted ln May of 2007.

For reference and further irformation sea Esaki, Show Nob). 1.05, dratng muber GROA7 £30, Rew 4

bam’ Site.

   

Page 4 ofS
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 160 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Chrisjon McComes KJankeNMcComasEstes TRACT NO. GR-01397.020

parcal of lend situated tn the exuthavet quarter of $action 5, Township 9 North, Range 7 West
atthe Indien Maridion, Gredy County, Otakoma ond being ever, through 2nd derees & Yroct of land conveyed to
Chris Jee Rctomes cnd Jenita iMeCoraa Extea, recorded In Boek 4967, Pasco 363 0: 260, of the Office of the Gark
and Recorder of Grady County, Oldthema (0.01L,6.C.0%.), rald 9500-cquansfoot pereel bing more perticutarly
daxeribed ce follows:

CONLLIEROHUA at 6 PR nell found matiing tha vouthenst comer of sald Section B THEFHCE North OO°SS'4a" Wes,
with the coat fino of setd Soction 5, 2 distence of 270.97 fest; THENCE North 89°50"10" Wast, « ditnnes of 190.54
feot; THENCE Herth 01°23'99" West, a distance of 25.44 fect to the POINT OF EERO;

THENCE South £2" 424" West, 5 distanca of 80,09 feat, to 5 point;

THERES North 01°28°R" West, a distence of 70.00 feat, to ¢ polet;

THENCE North B2a6'24" Enst, c distances of 50.02) feat, to a polity

THINCE South 01°23'S6" Fost, c distuncs of 70.00 feat, to the POT OF MCIRNING having an areo of 0.030 acres
(3800 square feat).

A20-foot wide strip of lind cttusted In the zouthzest quarter of Section 4, Township 9 North, Rang 7 Weat of tha
Indien Meridian, Grady County, Okichame and boing over, through and ccrose a tect offand conveyad to Chris
Joa McComas aed Janice McComas Estes, rocordad in Bool 4267, Pages 368 & 580, of the Office of the Clark end

Recorder of Gnady County, Oklahoma (0.C.9.6.6.010), suid atrtp of land baing twelve and one-half (12,50) feat on
each ade of 0 contesting boing more perticulorly described as follows:

COMMENCING ct 2 PK nell found mesidng the southuext eomr of sald action 5) THENGE North OO°89'42" West,
with the cast line of ald Section 5, 5 distance of 257.82 fact; THENSS South 09°20'12" Wast, 1 dlstanes of 20.63
feat to the POINT OF BECKS ot the edga of an existing roadway within the right-of-way of U, §. Highway 02;

VHERCH South £0°s7"25" West, e distance of 24.00 feat, to sn angie paint;
THENCE Nerth BE°RHI0" West, a diztenea of 140.87 foot, to on ongle polat;
‘THANCH North 74°49°18" Weet, c dlstenca of 28.11 fest, to on engle pointy
THENCE North 47°08'83s* Wast, a distance of 22.90 fact, to on engla polity
THENCE North 14°10'89" West, o dietancs 07 22.91 fect, to en angla point;

‘SHRIOR Morth 02°25'06" Went, a distenca of 16.58 feet, to the PORT OF THINMESATION In the south ling of tha
Malin Linc Valve Sito described chova, heving a total lexeth of 283,03 feat and an eres of 0.123 ecres.

All baorings, distances, and cooniinates shown herein ara grid, beord upon the Universal Trenverce Mercstor
Coordinuta System, Zone 14 Nerth, North Ameriecn Datum af 1823, U.S. Survey Feet, as dorhrad from ex) on the
ground survay porformed by TRC Pipaline Servicss LLC, conducted in May of 20:17,

For rig zat further irom on Oa 17, oop Wei 8 of, Sang mmr P-CRIT CACM,
aeseat . y

: oh tth

James Xt:shael Demey “a0
Reglte ket Profascional Land Surveyor _~
Okishama Registration Ho, 1434 %
Firm Licence No, 144

  
 

Pega Gof 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 161 of 407

Tract No(s). GR-0138.010

1. Surface Owner(s):
Chris Joe McComas
878 Highway 152
Minco, OK 73059

Janice McComas Estes
5725 W OKC Reno St
El Reno, OK 73036

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See GR-0137.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 162 of 407

 

| EXHIBIT "A"
ay GRADY COUNTY, GELAHOMA
; | SECTION 4, TOWNSHIP 8 NORTH,
: RANGE 7 WEST CF THE INDIAN MERIDIAN

 

 

. “4 4 [ ‘Arie, Cine AR
4 er mitted og
: ‘ £ be | BEARING ' pEETANCE
10 Rach te —— l CALA. | | See) SS
Geers Joe MecOMAS AnD JANICE meccMA eaTEe LZ | MoITOATW) (wer

 

FeSMK ace", PG GD a STD

4]
= at
&

VICINITY MAP
i.T.B.

 

| oeors | wrer I

HF | | ie a mor

| FF | ere |) jue

 

SeUnONS

 

 

4 F
OR4197.B10 | ry
BOOM 4647, PAGES 983 4 300 | ; onde
% |. bl
itd. (pee
§ [ga
POT OF we Pa.
BEGUM eT |
Me ee) Le - .
Eee 4
oon OF WIDE PER,
| ye at

   

TE ir ected

a
MICRA BGA et fn at NSE TE

 

 

 

 
 

 

2. peel WE TM,
[-
%.
ie
apne nferemnfrmag ive! ‘ an
aes —. “ Psat =: — = eae aan ay Te
= 38 fis | | power om
:_, TERAIMATION
oo FONT Ee [ls eT lay Cnc
FRO. PA AML iy onsimatio ee
ey OOFL, BE, A . | BOOK TaKd, PAGE 127
fm
Tan peNTAMOS Aenea iam) PEST
fore au MER Df PERM: ea oes
LEA Wey POT, ARE OF STs, | Gace Aca
iy 2
tow & bartitces HEEL ANE Ona hea |i 3 — .
i ar es Bee EE SUR
ie, rid nm
TAG. Soeaeh iN id oe AEN, ADUTONA TAPER ARE ‘
% Te Cenenesh OF THE Hm OT TRACT, 2HOWN HEIN, RAGED DREN TLE fa Atel nonin DME Ra” OF WAY:
BAPE COADUCTED. oy TRS PIPELINE SEAi0e@, £16, 1 Seuporany Access bid
Und aT O68)
3 pm wa te excuse 7 ate Sane een ee SOA) NLS
Ab 3 COPY aR ROE TH Gms... SSS
ona, PaaS
moet STATUTORY @ 0

 

 

 

 

 

 

 

[pao oe ‘woser wilt pacieod 7
"OAD ett TRO | PenaWithT PAREMEMT & RIGHT OF Way |
tpare: waste —__AOROBB TE PROPERTY OF

SQA Sn | SAM OR MOONS a ncaa ATE
[wnat Tow [OS _ peacawerion
ee
[3 woes | REVIEED ALIGNMENT

 

 

 

{ORANG Gnaistofd antec 1 OF 2 ]

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 163 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Dwper Chris Joa McComas & Janice MeComas Extes a: TRACT NO. GR-0138.020

 

 

Description of s fiftydoct wide Panranent Exeement &: fight of Way situated In the eouthwest quarter of the
southwest quartar of faction 4, Tewnship 9 North, Range 7 Weat ofthe indian Meridian, Grady County, Okiahorra
and balng over, through and across a trect of land conveyed to Chris Jos McComas und Janice iMcComes Estes,
recorded in Book 4987, Peges 363 &. 960, of the Office of the Clark und Recorder of Gredy County, Okdshorra
(0.6.24.C.0%), sald fifty-foot wide Parmenest Easement & Right of Wey belng situnted twenty-five-feat on each
thin ofthe herein described baseline, the sidelines ofsald Parmenent Eacomont & Right of Way baing lengthened
or shortened to meet the boundary fines of cafd tract of lend, sald beroline being more perticularty decoribed az
follows:

COMMENCING eta PK nafl found merking the ecuthwest comer of sald Section 4; THENCE North OO°9‘48" West,
with the west ling of esld Section 4, a distance of 231.50 fect to the POINT OF BEGINNENG)

THENCE South BS°26"I0" Batt, « distance of 99.12 feat, to a polat;
THENCE South 96°29°02" Eust, a distance of 140.83 feat, tn 2 point;

‘THENCE South 48°47"°45" East, a distance of 210.80 feet, to the POINT OF T2XiIMATICN on the south line of said
Section 4, from which sald PK nall found marking the southwest comar of sald Section 4 bears South 9°0°21"
Wast, with the south line of ssid Section 4, a dlstence of 08.25 feat, sald baseline having a totel distance of
446.75 feat (27.06 rode), sald Parmanent Easement & Right of Wey containing 0.519 ecres of lend.

Ail bearings, distances, and coordinates shawn harein are grid, based upon the Universal Trensverea Mercator
Coordinate System, Zone 44 North, North Arsarioan Datum of 1953, U.S. Survey Feet, a1 derived from an on the
ground survey parformed by TRC Pipuiive Bervices LLG, conducted in May of 2017,

Sa nee eae, , Shwat Nols). 1 of 2, drawing number SR-0188.010, Rev. 8,
sams relearn,

 

 

CL a
“x Me itl ue e Fae Ss
re 2.3 DENNCY
mei waht ade per
magia refentone nd en ye
Fam License No, 144 nate

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 164 of 407

Tract No(s). GR-0139.010
1. Surface Owner(s):

Jimmie L Vickrey and Shelly R Vickrey
296 County Street 2790
Minco, OK 73059

2. Other Persons-in-Interest:

Chisholm Trail Farm Credit FCLA
1027 W. Choctaw
Chickasha, OK 73023

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$7,918.00 (with GR-0140.010)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 165 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION @, TOWNBHIP 6 NORTH,

RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDSHIP PIPELINE COMPANY, LLC

Or = oR |
MIDGHIP MAINLINE PROJEOT

GOB TRO | PERMANENT EASEMENT QRIGHT OF WAY
Cm AQROGE THE PROPERTY OF
OAL Pm accy) SAGE. VICHY AND GHELLY FE VICHREY
Reve | DATE RaSORUPTION

3 | aeemow ADO ‘TAR. WIDTH AND ARGA

2 | .neMnD. ADDED DETAILS
BRAIN: enciensi:| GHEETNO. 1 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 166 of 407

 

EXHIBIT "A" -

GRADY COUNTY, OKLAHOMA
BECTION 6, TOWNSHIP B NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Une] mens | OleTANCH) ie | SEARO TDmTANCE]
Li | serseatw| peo Lao | eovepaerw | ‘sree 7:
us | owawa| «sr ™
3 | omer | isa
| eerercrs| ir
Le | eerew| tcoor
Lo | NeW) 280.0F
Ly | Meverors | 1ea78
Ls | soournen | sts8
Lo | NEPOMOW | 140.08
Lio | esrererw) 4ood
Lit | SerEnurW | 5m00
Lig | 'Nerorow| soucr
Lis | aravern | wr
Li¢ | aercrora | sonor
tae | Mewraweta | oney
Lie | werewera | 100.60
Lty | SerONnETm | on.0e
Lie | aPeserw | « enor
18 | impose |” <28.0t"

GSE SHEET 1 OF 2 POR NOTES, RIONATURG, AND OHAL,

 

MIDGHIF PIPELINE COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

| MIDSHIP MAINLINE PROJECT
GHD BY: TRO | PERUANINT BASEMENT & RIGHT OF WAY
Bas wien ACROSS THE PROFARTY OF
CALE: LT, | SNL. UKE AND GHELLY R. VIDHRETY
_ Fi | BATH DERORIFTION

2 | eam ADD TAR. WIOTH AND AREA

a | exer ADDED DETALE
DRAWING: Ghoti] SHEETNO. 8 OF 8

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 167 of 407

Chenlere Midstream EXHIBIT “A° MIDSHIP Mainiina
Owner Emmis L Vickrey and Shelly B. Vickrey TRACT NO, GR-0199.030

Description of a Rity-foot wide Permanent Easement & Nght of Wey situated In the northwest quarter of the
northwest quarter of Section 9, Township § Worth, Range 7 Want of the inden Meridian, Greatly County, Oidahorrm
and being cver, through enc ecrose a tract of land conveyed #1 Jramia L. Vickrey and Shelly R. Vickrey, recorded in
Book 2382, Page 127, aa described in Book 2040, Page 179, of the Office ofthe Clark and Recordar af Grady
County, Gkishoma (0.C.2.LC.0K.), set fifty-foot wide Permanent Easement & Might of Wey being aitunted =~
twentyfive-feat on each skis of the herein desorthed baseline, the sidelines of eri) Permenent Geesment &, Right
of Wey being langthened or shortened to meat the boursiary Bases of anid tract of land, ould baseline being (nove
particularly described us follows:

COMMENCNS at a PK nell found marking the northwest corer of said Suction 0: THENGS North 85°B8'21" Geet,
with the north line of said Section @, a distance of 359.25 feat to the POINT OF BEGINNING;

THENCE South 48°47°44" Saat, a clistance of 674.06 feet, to the POINT OF BGT on the oust ine of te west half of
the northeast quarter of the nortivmet quarter ofthe northwest quarter cf seid Section G;

THENCE South BO°SS'05" Bast, a distance of 126.98 fest, to the POINT OF RE-ENTRY on the north Ene of the
southeast quarter ofthe northweat querter of the nortinvest quarter of sald Section 8;

THENCE South 52°0S'09" Fast, a distance of 298.22 feat, to the POINT OF THRAMNATION on tha east line of the
northwest quarter of the northwest quarter of sald Sectian ®, from which a 4/2 ech tron rod with cap found
marking the north quarter comer of seid Section 9 bears Nérth S¢°55'54" East 6 distance of 2562.76 fant, mk
busaline beving 4 totel distanca of 2473.14 feat (71.10 rods], ssid Permanent Easement & Night of Way containing
1.947 acresof land.

All bearings, distances, end coordinates shown herein are grid, based upon the Universal Treneversa Mercator
Coordinate System, Zone 24 North, North Amarican Deturn of 1088, U.S. Survey Feet, as derived from an or the
ground survey performed by TRE Pipsiina Senices LLC, conducted in May of 2027.

For refaranca and further information ase Exhibit “A°, Sheet Nofs), Land 2 of & crewing nuntber GR-0129.010,

 

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 168 of 407

Tract No(s).GR-0140.010

1. Surface Owner(s):
Jimmie L Vickrey and Shelly R Vickrey
296 County Street 2790
Minco, OK 73059

2. Other Persons-in-Interest:

Chisholm Trail Farm Credit FCLA
1027 W. Choctaw
Chickasha, OK 73023

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind II, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 169 of 407

4. Just Compensation:
See GR-0139.010
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 170 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SEOTION 6, TOWNSHIP @ NOATH,
RANGE 7 WEST CF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

Rie AN

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 171 of 407

 

EXHIBIT °A”

@ NORTH,
RANGE 7 weer OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O88 BEET 1 OF 3 POR NOTE, MQNATURE, AND ORAL

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG
owely: oP
vw | MIDOHIP MAJNLING PROJECT
oom To PURAAOnT WOGINabIT a ean OF Wnty
DATE yen AQROGS THE PROPERTY OF
‘soul ~=~NTS. MEL. VENRGY AND BELLY . icicnaly
FOO | DAT ___ DEBORPTON
2 | ence AOPEDOSTAL
UD Pade Tin Pd | | ow REVIOHD WORKEPACE
‘aarkeae DRAMING: GROMOMi| GHEETNO. & GF 3.

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 172 of 407

Chaniere Midstream EXHIBIT “A” MIDSHIP Maintine
Ovmer: Brame L. Vidrwy and Shelly B. Vickrey TRACT NO. @-0140.010

Desorption of g ffty-foct wide Permanent Easement i flight of Way eftuated In the northwest quarter of Section
9, Township 9 North, Range 7 Vest of tha indian Markiles, Grady County, Oidehome and being over, through and
across a tract of land conveyed to Ammie L. Vickrey and Shelly R. Vickrey, recorded In Rook 2982, Page 127, of the
Office of the Clark and Recorder of @raciy Gounty, Okdahoma (0.C.0.4.C.C%.], sald fifty-foct wie Permanent
Remtoent & Right of Way baling stunted twenty-five-feat on seach side of the herein described baselina, tha
didalines of seid Permanent Easement & Aight of Way being lengthened or shortened to meet the boundary tines
of said crect of land, said basaline being more particdarly described as follows:

COMMENCING at & PK nail found meriing the nortinvast comer of seid Section 0; THENCE Morth £9°S9'22" East e
distance of $89.54 feat to the northwest comer of the aust half ofthe northeast quarter of tha northwest querer
of tha northwest quarter of said Section 9, THENCE South 00°42'21." Eest with the weet line of the exct half of the
northeast quarter of the narthweet quarter of the northwest quarter of ald Section 0 0 distance of 580.29 feat to
the PONT OF BREETNNG;

"THENCE South 48°47'44" Test, a distance of 35.51 feat, to a polnt;

THENCE South 52°00 TE" fast, « distance of 70.92 fast, to o POINT OF BOT on the enuth Rne of the exst half ofthe
nerthesst quarter of tha northwest quarter of the northwest quarter of ald Section 8;

THENCE South 52°06'09" Rest, a distence of 200.22 fart, ty 2 POINT OF RE-ENTRY on the west Ine of the east helf
ofthe northwnst quarter of sald Section By

THENCE South $2700" Hast, a distance of 491.81 feet, t 4 POINT OF DUT on the westerly right-oF-wey ine of
the Oldahome, Kenses and Tenet Ralirond;

‘THENCE Soutit $2°OS'08" Hest, a distance of 290,06 fest, to a POINT OF RE-ENTRY on the easterly right-of-way Ene
ofthe Oldshomve, Kansas and Teme Railronc:

THENCE South 82°O6'0S" Rest, a distance of 122.08 feat, ty tha POINT OF THRIGRATION on the east fine af tin
weat half of the east half of the northwest quarter of seid Section 0, from which o 4/2 lech Iron rod with cap found
marking tha north quarter comer of sald Section 9 beers North GO'41'27" West, with the east Ene of the wast half
ofthe aast half of the northwest quarter of setd Section 0, a distance of 1268.08 feet; THENCE North B9°29'21"
Rant, with the north line of sald Section 8, 0 distence of 699.42 feet, ssid bassline having a tote! distance of 740.97
font (44.87 rode), exki Permanent Exsamtnt & Right of Way containing 0.050 acres of lend.

All bearings, distances, and coordinates shown herein are grid, based upon the Univereal Treneveres Mercator

Coordinate System, Zona 14 Marth, North American Datum of 1523, U.S. Survey Feet, os derived from anon the
graund survey parformed by TAC Pipeline Zervions LLC, conducted in Mey of 2017.

For reference and further information sea Exhibit "A", Sheet Note). 4 and 2 of 8, drmeing number GR-0140.010,
[iat , mre.date,

'

   
 

irs chee Darin ™\ samy SF
hegise red Professional land Surveyor \<>,. 2434's
Okinhome Registration No. 1434 fee:

Firm Licerwe Na. 144 BT ib

Page Sof
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 173 of 407

Tract No(s). GR-0141.020

1. Surface Owner(s):
Jimmie L Vickrey and Shelly R Vickrey
296 County Street 2790
Minco, OK 73059

2, Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
1027 W. Choctaw
Chickasha, OK 73023

Boulevard Associates LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind, LLC,

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Minco Wind I, LLC

c/o The Corporation Services company
10300 Greenbriar Place,

Oklahoma City, OK 73159

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$1,069.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 174 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 6, TOWNSHIP 8 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN
Lit
ke),
lir-—,
Lie—
wo]
ro
@R-Ot1010
BOCK 4144, PAGE 141
BOOK 802, PAGE 456
ORAH42.010 4
BOOK 4040, Paar!
PD. 1" LR
iL GOR. GE
024, an. ¢
(aa)
ae Mee BAe GF Tees fi .
* TPG FOr ace
2 am! 1S OED UPON THLE PERIEX! CEMENT 2 ROE Ef ad
AOL AAD
* 2 UR EEE Sr ine
4 TH cements LT ll 18 i ox) 40
if CE Pea
ee ae SE Oe ee Seale eT
MIDGHIP PIPELINE COMPANY, LLC
AGnY: JO —
5 MIDSHIP MAINLINE PROJECT
CDE: TRO ‘TEMPORARY ADCS ROAD
BATE Mie ACKOSS THE PROPERTY OF
SOAP mae EL OY 0 WELL Vcr)
a BEBCRUPTION
1 | ARC] = ADDED TAR. WIDTH AND ARRA
"0 | oan cCoRTInaD
| GAAAAWINGs CRM) CHEETNO 1 OF 8

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 175 of 407

 

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION 6, TOWNGHIP 8 NORTH,
RANGE 7 WHET OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAR LAE TABLE TAR UNE TASLE
UNE | mmAREO | DISTANCE LUNG | GEARING | DISTANCE
ti | | Tr Lae | oerieorw) aler *
2 | erwerw) far | Ls | eEowrE | seat
Lo | Mertrerw| ee Lae | Moses) weer
“| enerw) ior a ee
Ls | Ore) steer Le | owore | ener
is | RoW sORAT Lr | orsere | ster
cr | Nextew)| fohor is | power | recy
Le | NeW) aa uae | socesern’| anar
Lo | seesrorw) 4170 ban | moxseewn | esag
LO | perewarw| 4720 Lat | screnere | 1008s
Li | eur) sory ioe | eorarera| ori’ .
Lin | enreetw| seer “Le | eormarm | tere.
Lf |-aeeerw| steer ud | sorerorm | tar.
Lia | Soreeniw| seer Les | sororave | sat
Li | seromnew) 33.18 Lon | soar | aos7
Lis | OmurnW)| shor LaF | ooirorw) aan
Li | earw| sas Lae | Gururw) acer
Lie | amnerw| 205 et
‘Lie | uereew| se Lao | COW) (10.98
Le | e"enew| ener i | serararw) ior
Ly | ecemenow) ote

 

 

 

 

 

 

 

 

note:
O88 GHEET 4 OF A POR NOTIN, SIGNATURE, AND BEAL
MDSHPPIPEUNECOMPANY,LLC i
me |
Mb

Gow: ™0| Tmecumralmnmes
DAT: EB. ADROBS THE PROPERTY OF
COAL: wre. SAE L VIR A Wd SLL 8 oe
| aM | DATE DIORIFTION

1 | em | ADDEDTAR WOTHANDAREA
8 OH, OTD

DAWN: "_ GROWiox| GHEETNO. & OF 8 |

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 176 of 407

Tract No(s). GR-0147.010

1, Surface Owner(s):
Deanna Hardesty, Trustee of the Deanna Hardesty Living Trust
2318 N Gregory Rd
Tuttle, OK 73089

Byron Alan Hardesty and Abigail Karen Hardesty
2318 N Gregory Rd
Tuttle, OK 73089

2. Other Persons-in-Interest:
Farm Credit of Central Oklahoma
509 W. Georgia Ave.,
Anadarko, OK 73005

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$11,002.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 177 of 407

 

 

   
  
         
 

 

 

 

 

B tM 2 ee aes
pe Poot anmccL te:
wi iia ST levied |

  
 

* ES ae Rae eR

2 ign» se war a ee

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP 6

NORTH,
RANG2 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii ——
; & ae MIDSHIP PIPELINE COMPANY, LLO
“Ky iS DENNEY Je laser ma MIDAHI" MAINLINE PROJECT
DT a ae ae
“st ba Testes “sgnagerb ? = aan =
OIRC Sx —<—— ee

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 178 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP @ NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lea NOTH:
LR Pg GG GHEE 1 OF 4 FOR NOTES, BIQNATURE, AND GEAL.
Pe MIDGHIP PIPELINE COMPANY, LLG
Ta : pore a! MIDEHP MAINLINE PROJECT
ra : DATE aririe) SOROS THEPAGPSRTY OF =
= Re | DATE DEORFTON = ;
> |W AROMD TAA. WIGTH AND AREA
a | aRuzo TAR DETAIL
DRAWING: OR Dic| GHEETNG. 8&8 OF 4°

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 179 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAKOMA
SECTION 22, TOWNGHIP § NORTH, -
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAA SROMENT TABLE TARGRSUET TARE | | AJL SEBMINT TABLE
Lm | BaARING | DBTANGE| | LOM) MMARING | DlSTANOE) | Leas) MEANING [ooTANCE
Las | NEIFORETW | 98.87" La7'| NOFOOETW |) 80.er Las | Ritareom | set
Loe | Meraritw| sale Las | NoPemtow) mas Uo | Merexeia| sas
Lar | Meweraiw) (a1? Lap | Newawtew! seer Ln | MerenerE | sent
Le | eran | tase) | | 40 | Nore) ate ven.) Nara | rar
Loo |Marererw) 1149 tat | Nooo) 71er Ls | NEPOODNH | ars
Lao | @amowaerw |. 11.08 Pd
in | Neto | (rai Léa | NOwRroow)| 2x Les | NOPeeei"E | aoe
jan | NEPoTEew | BOF Las | MOO | (BLE Le | ee) | aPAR
Las | Nowoniew) a28t' Lam | CO | Mee Ur | eater) anar
Le | mermow |) ater Lea | ROPoweCW)  seyT Ls | NewErora | 4a7E
Las | Nosarirw |) any Le | eoroow | ar
Le | oressew) Srey Lee | MOPCTETE | seer
NOTE:
SRESHIST 1 OF 4 POR NOTES, SIDNATURE, AND BEAL.
MIDGHEP PIPELINE OGOMPANY, LLO
Pd oP
CRTNVi TRO’) PEMNWOGINT SAWIBMIT & OOHT OF WAY
DATE iNa| ACROSS THE PROPERTY OF
On NT ‘JHE DRANNA HARDESTY LAANG TRUGT, ET AL
Reve | DATE DESCRIPTION ;
6 | aaane ‘ADDED TAR. WIDTH AND AREA
a | watanie TAR DOTA
DRANG: GMOVP2ic| GHEETNO. § OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 180 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Malniine
Ownar: The Desnna Hardesty Living Trust, aval TRACT NO. @R-0147.010

 

Daseription of a fifty-foot wide Permanent Besemant & Right of Way situated In the northwest quarter and the
northenst quarter of tha southwest quarter of faction 22, Township 9 North, Range ? West of the Indian
Maertdim, Grady County, Gkiahome end being over, through and across a tract of land conveyed to The Deanna
Hardesty Living Trust end @yron Alen Herdesty end Abigell Karen: Hardesty, recorded in Book 4028, Page 277, of
the Office of the Clot and Recordar of Grady County, Ollehome (0.CJLG.COK.), enld Sfty-foot wide Panranent
Easement & Right of Way being sttusted twanty-five-feat on each skle of the herein dasarbad bzealing, the
sidelines of said Parmanant Enxsament & Right of Wey being langthanad or shortened tc meet the boundary lines
of cald tract of land, sald besnline being more particularly described es follows:

COMMENCING at: 2.6 Inch fron red found marking the north quarter corner of eld Section 22; THENCE South
BS"15'L2" West, with the north line of sald Section 22, m distance of 1107.96 fest ta tha POINT OF BAGENnNG;

‘THENCE South OC°O0'00" Bust, u distance of 157.56 fest, to a point;
‘THENCE South 24°S5'22" Beat, a distance of 495.36 fest, to « point;
‘THENCE South 22°38'SS" Eat, 0 distance of 628.99 fegt, to w polity
THENCE South 15°0S'08" Exst, a distance of 691.97 fast, to 8 point;
‘THENCE South 82°51’ 30" Enet, 0 distance of 807.01 fest, to « palit;
THNNCE South 22°82'E0" Gest, u distances of 210.88 fest, toa polity

‘THENCE South 22°92°S9" Eust, a distance cf 579.29 fast, to the POINT OF TERMINATION on the asst Ine ofthe
wast kaif of sid Gection 22, from which eaid 1/2 Inch iron rod found marking the north quarter comer of said
faction 22 bears North OO'40'"0" West, a distance of 2008.11 feet said beselina having a tote! cletence of $080.70
font (107.22 rods], sald Parmanant Easement & Right of Wey contelning 8.548 acres of fand.

Al bearings, Glstences, end coordinates shown herein ere grit, based upon the Universal Treneverss Marcator
Coordinate System, Zane 14 Worth, North American Datuin of 1988, U.S, Survey Feet, ox derived from an on the
ground survey performad by TRG Pipetion Servioes 1..C, conducted In Mey of 2017.

For refarence and further Information sea Exiihit “A”, Sheet No. L of 3, drawing namber QR-0147.010, Rav. 8,

 

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 181 of 407

Tract No(s). GR-0149.010

_

. Surface Owner(s): .
Terry Garrett and Wynetta Garrett
1072 County Road 1230
Pocasset, OK 73079

Zz. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

i

. Just Compensation:
$4,055.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 182 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP 0 NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

  
  

 

 

 

 

 

 

 

 

 

 

Sah
ORC ae Filet BRN 80300010] GHEETNO. 1 OF 8

 

SY Soon RUT
Mee is jC TERRY L GARRETT AND WYNETTA GREET)

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 183 of 407

Chenlera Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Terry L Garrett and Wiynetts Garrett TRACT NO. GR-146.010

Description of a @ifty-foot wide Permmenent Easenant & Right of Wey situates fn the northwest quarter of the
southeast quarter of Section 22, Township § Nerth, Range 7 West of the indian Merkiian, Gcady County,
Okishoma end being over, through and across: a tract of land conveyed to Terry L. Garrett and Viynetin Garrett, ,
Tecorded in Book 4029, Page 871, of the Office of the Clerk and Recorder of Grady County, Oldshome
(0.C.2.G.C.0K), enld fifty-foct wide Permnanant Resement & Right of Way balng tuted twanty-five-feet on each
sida of tha herein described baseline, the sidelines of cald Parnraungnt Eesersant & Right of Way being lengthened
or shortened te meet the bouncery Enes of seid tract of land, sald baseline being more particularly describad as

COMMENCIES ot o 1/2 bran rod found marking the north quarter comer of sald Section 23) THENCE South
00°40'5S" Gest, with the west ine of'tha east haif cf exki Gaction 22, u distance of 2005.21 feet to the POINT OF

‘THINGS South 22°82'53" East, a distance of 1180.20 fest, to the POINT OF TERMINATION on the zceth [ine of the
northwent quarter of the southenst quarter of sald Section 22, frora which a 4/2 Inch iron red found merking tha
south quarter corner of sad Section 22 bears South S8°18'36" Wast, with the south fina of the nortinvest quartar
of the southeast quarter of said Saction 22,0 distance of 439.59 feet, THENCE South O°40' ES" inet, with the west
Bne cf tha east half of said Section 22, « distance of 1320.22 fest, cold basaline having a tote! distance of 1380.20
feet (71.53 rode), suid Permanent Essement & Right of Way conteleing 2.555 acres of land.

Ail baasings, cistanoas, and coordinates shown herein sre grid, based upon tha Universal Traneversa Marcetor
Coordinate System, Zona 14 North, North American Datum of 1983, U.S. Survey Pent, os derived from en on the
ground survey performed by TAC Fipelina Services LLC, conducted in May of 2027.

For reference afal further information ese Exhibit "A", Sheet No. 1 of 2, drawing number @8-0149.010, Rev. 0,
wrme date. rae

 

Page tof 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 184 of 407

Tract No(s). GR-0150.010

1. Surface Owner(s):
Terry Garrett
1072 County Road 1230
Pocasset, OK 73079

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$5,231.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 185 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 22, TOWNSHIP @ NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MRE

See. ke

moa OF Ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gn16c010] SHBETNO, 7 OF B

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 186 of 407

 

EXHIBIT "A"
@RADY COUNTY, OKLAHOMA
GECTION 22, TOWNSHIP @ NORTH,
RANGE 7 WEST OF THE INDIAN MERIDIAN

 

ae)

 

 

 

 

 

 

 

 

 

 

G|S|G)5\c/5/5|§%
’
s
<

= /RIR Ela ia]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE
O08 CHEN 4 OF 3 FOR NOTES, GIONATURS, AND AZAL
| _ MID@HIP PIPELINE COMPANY, LLO 1]
bwcey: OP MIDSHIP MAINLINE PROMEOT
CKD: TRC | PRUMAMENT EASEAAINT & RIGHT OF WAY
air ACROSG THE PROPEATY OF
An ute | THARY L. GARRET?
RW | PATE DESCRIPTION
1 |-7emee ADDED DECAL
o | MNT ONRTPED
| ORANG: GROWOCTD) GEETNO. & OF 3.

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 187 of 407

Cheniere Midstraam EXHIBIT “a” MIDSHIP Mainiine
Oemer: Terry L. Garrett TRACT NO, GR-GI50.020

Description of a fifty-foot wide Permanent Easement & Right of Way situated in the southuvest quarter of the
southeast quarter of Section 22, Township 9 North, Range 7 Weet of the indian Markdlen, @redy County,
Oblshora and being over, through and ecross a trect of land conveyed ta Terry L. Garrett, recorded In Book 2927,
Page 387, Book 984, Page 204 of the Office of tha Clark and Recorder of Grady County, Chishome (0.C.2.4.C.01},
sald fifty-foot wide Permanent Insament & Right of Wey being situated twenty4ive-feat on each side ofthe
haretn described Gaealina, tha cidalinas of ssid Parmranent manent & Right of Way baing langthaned or
shortened to mast the boundary lines of sald tract of lend, cald beealine being more particularly described ap

COMMENCING ot 26 inch iron rod found marking ths south quirter comar of sald Section 22; THENCE North
00*40'9" West, with the weet Ena of the scuthenet quarter of seid Section 22, « distance of 1820.22 fest, THENCE
North £3°19°B6" Gast, with the north Dna of the aoutinweet quarter of tha southeast quarter of eal Section 22, a
Gistance cf 430.58 feat to the POINT GF BERINMING;

‘THENCE South 27°52'S5" Rast, a dlstence of 1960.78 fest, ta 9 point
‘THENCE South 25°34°19" Gast, a distance of 55.25 feet, to te POINT OF TERMINATION on the south Ine of anid
Section 22, frons which said 34 Inch iron red found marking the south quarter comer of sald Section 22 hears Seuth
00°109'52" West, with the south [ine of sald Section 22, a distance of 972.57 feet, said beeefina having « tote!
distance of 1424.00 feet (56.80 rod), sald Permanent Easement @ Wight of Way containing 1.828 acres cf land.

All bearings, distances, and coordinates shown herein ere grid, based upon the Universal Transveree Mercetor
Coordinata System, Zone 14 North, North Amarican Datum of 1684, US. Survey Feet, us derived from an on the
ground survey parformed by TRC Pipelina Services LLC, conducted in May of 2027.

Por reference and further informution see Exhibit "A", Theat Note). 1 of 2, drewing number @R-0150.016, Rev. 1,

 

Page B ofS
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 188 of 407

Tract No(s). GR-0151.010

1. Surface Owner(s):
Terry Garrett
1072 County Road 1230
Pocasset, OK 73079

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$6,672.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 189 of 407

 

EXHIBIT "A"

| GRADY COUNTY, OKLAHOMA

 

 

endirlen
TERRY LYNN GARRETT
BOOK 6702, PAGE 448

SECTION 27, TOWNEHIP 6 NORTH,
RANGE 7 WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

» ER SeO Lee mee sium scim,  wcial be Uberaian

 

 

 

 

 

 

 

   

 

 

 

 

 

OIRC nd Se a saa mae 1 oF 8

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 190 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 37, TOWNSHIP @ NORTH,
RANGE 7 WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE
Leen,

O08 SHEET 1 C70 POR HOTES, SIONATURS, AHD BEAL

Fat

Fi tar yo SOME
er nym MID@HIP PIPELINE COMPANY, LLG
Fe aw oF wt BwORe OR | BHP MAINLINE PROMEOT
PAR xD Bt naw ee ere
— EA rent tenes Tete, THARY LYMN GARNETT
— av] OAT pStexrTien

| 4 | mao ADDED DETAL

 

 

 

 

GIRS oe a saraaer aaa aoa

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 191 of 407

Chaniere Midstream EXHIBIT “A” MIDSHIP Meiniine
Owner: Terry Lynn Garrett TRACT NO. GR-O181.010

 

Description of a fifty-foct wie Parmenent Exsament & Mabt of Wey sitziated In the northenst quarter of Section
27, Townahip 5 North, Range 7 West of the lodian Meridian, Grady County, Oiiehome and being over, through
end across a trect af land conveyed to Terry Lynn Gerrett, recorded In Book 2062, Page 448, of the Office of tha
Clark and Recorder of Grady County, OWdahowta (0.0.8.4.0.010), said fifty-foot wide Permanent Exsernont & Right
of Way being situsted twanty-five-feet on each aide of tha herein described basaling, tha skialinas of said
Parmanant Exserrent & Right of Way Seing lengthened or shortened to meat the boundary [ines of said tract of
lend), aud] bassline being more particularly described as follows:

CONOAENGING st a 1/2 inch fron rod found meridng the rorth quarter corner of sald Section 27) THENCE North
29°1°S5" Eset, with the north line of sald Section 27, a distence of 072.57 fext to the POINT OF DRGINIING;

THENCE South 25°30"20" Gust, a dietence cf 1520.08 feat, to the POINT OF TERMINATION on the gauth line of the
north inet’ ofthe north half of the south half of the northeest quarter of sald Section 27, from which a 1/2 inch
ren rod with akaninum cep stamped “TRC CA #144" ant marking the east quarter comer of sald faction 27 beers
Nerth £p°20'S4" Gast a dietence of 294.08 fest, THENCE South 00°42°20" Gast, with the east line of enki Section 27,
ecistance of 000.55 feet, seid bassline having a tote! dletance of 1020.08 fast (110.80 rode), sekl Parmxanent
Exsement & lUght of Way containing 2.089 ecrea of lend.

All bearings, distances, end cooreinetes shown herein ere grid, based upon tha Universal Transverse Mercator
Coordinate System, Zona 14 North, Marth American Datum of 1983, U.S. Survey Fest, es derived from an on the
ground survey parformed by TRC Pipalins Services LLC, conducted In May of 2037,

For reference and further informetion me Exhibtt “A”, Sheet Nofe). 1 of 8, drewing number @R-0282.010, Rev. 1,
“G POMS.

| A tl coe dt wa OB LB

cit OSNNEY Jer

  

 

 

Jims Micheel Denney a =} Date
foghgcred Profemional Land Surveyor BN
Gidahoma Ragistration No. 1454 sR

Firm Licenses No. 144 *Vereap ee

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 192 of 407

Tract No(s). GR-0169.010

1. Surface Owner(s):

Chuck's Rig Repair LLC,

if in existence, or if defunct,

its unknown successors, trustees, or assigns
c/o H Craig Pitts

1503 E. 19" Str,

Edmond, OK 73013

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

Chisholm Trail Farm Credit FCLA
P. O. Box 868
Chickasha, OK 73023

D&H Rig Service, Ltd
941 S. Treadaway
Abilene, TX 79602

Oklahoma Unemployment Tax Commission
P. O. Box 52003
Oklahoma City, OK 73152

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 11,000.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 193 of 407

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
BECTION 7, TOWNSHIP 5 NORTH,
3 RANGE 6 WEST OF THE INDIAN MERIDIAN
PT
re ee ee —
hot
t ALE Ge
7 Pro eee eee ie
ar a one _ gee Eta
Fi
fe
Z J. M.
ig DENNEY :
a wr
/. ee) DATE:
ALLS eb Co
union ’ . mre | DATS
ones a. a
DRRAATER: ORGe0.0i) GHEETNG. 1 OF 8

 

 
 
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 194 of 407

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA

 

 

SECTION 7, TOWNSHIP & NORTH,
NANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

VIOINTY NAP

NTS. i

i

|. |

fl —— Lie.

1 BOCK 3008, PAE

i"

_ |

8

 

 

 

 

 

 

 

 

 

 

“ !
\ i
\ i
\ FF
\ |
\ Hf
. |
. &
w \, 2
A ro)
| mE tpn ven
@8 GOR, 280.7
Lien nore:
GEE SHRETT( OF 5 FOR NEITED, SEANATURE, AND GEAL,
| MIDSHIF PIPELINE COMPANY, LLO
Ca
: rv
CT ACROSS THE PROPRATY Cr
[sca ene) OHUORS RIG REP LLG.
|_eawe | DATE DESORPTION
—— me <1 | 3 | Ue ADOED ATIVS. DEFAL,
anwo Paice ; : | 2 | earect ADDED TAR. DETAR
IRS i SP SCE SPSS | DRAWER!  ‘SIGWNOIG] SHERTNO. 2 OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 195 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 7, TOWNSHIP & NORTH, A
RANGE 6 WEST OF THE INDIAN MERIDIAN
? y e "
7 e
‘ ome a! _ 7 S|
fl — aa vi ou i
VIOINITY MAP i
NTS. re
IF he
En fos
all u one
ee: r CHUCICE Rid ARPAIM, LL,
lh us BOOK S008, PAI 101
4 -
| 7
Ue la
x J a
=. ug
| Le
= i“ TAR-22
= Lis | sor29 woe
ar Lie aT
al | 4 41.03 ADR
ll “a
=a 5 Tt :
a
is a
F TAR OOONTTASLE «=| | TARSEOMENT TABLE |
Une | seanva |DeTAvo! | rer] Beane || DieTANice|
H Li | OeMrE | att | | Lo | screed | eror
¢ La | woreesr'a |) vagy || Ltr | eeeinerm.| see
| to |. cemrra | sour || Li | seer | war
r is | oerewura) case || L10 | seoteniae| sot
: La | wererors | iwiwe || wo | errsorn| mate
| oe | cee | Tee Lol | eeroeae | sane
if Ly | cevieare | enw | | ban |News] sone
uu | eee 6or Las | MPR | 40
Lo | SerevEFE | ocoF || Lad | NOCOUUA|) aner
| tio | euearera| vecr || Las | Newoocow ined
Lt | snrssnen| exer || ios | sewer | wear’
Lia | girowsea | «ney | | ler | Meo‘ieuem| tomar
wiz | coratsm| sosr || ies | orveen| nar
Lid | eotetore | tones || LOO | Neen | mer
Lis | eererure | 117.ni'
NEDGHIP PIPELINE COMPANY, LLC
Own: OF
MEOH MAINLINE PROJECT
OXDSY: TAD |. PaMAMEINT GASEBABT LROMIT OF WAY
DATE ss @RTHG ACAORS THE PROPERTY OF
SAE. Fear CHUONS Kid AEPAUR, LILO,
| Rane | DATE DRAORETION
200 3 | een ADOED ATA DETAR
2 | oanote AGED TAR, DECAL
wrurt | paawi: " OAMesG] GHENT. 9 OF 8

 

 

 

 

 
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 196 of 407

 

 

 

 

 

 

 

ATS.

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 7, TOWNBHIP 8 NORTH,

RANGE 6 WEST OF THE INDIAN UFRIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLC
OF | MIDSERP MAINLINE PROJRET
To GMENT & RIGHT OF WKY
ares ACROSS THE PROPERTY OF
kth OHLIOICE iia FERPA, LL,
DATE DRRORIFTION
ana ADOED ALTAR GRTAIL
re | ACDED TAR. DETAL
ORC) CHEITK, ¢ OF @

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 197 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Owner: Chuck's fig Rapatr, LLG, TRACT NO. GR-0188.020

Gaecription of a fiftfoot wide Permenent Easement & Right of Way shunted in the exet half of the wast half and
‘the east half of Section 7, Township & North, Range 6 Weet cf the indian Markiian, Gracy County, Okahoma snd
being over, through and across # tract of land conveyed to Chuck's Rig Rapetr, LLG, recorded In Book 9006, Page
401, of tha Office of tiie Clark and Recorder of Grady County, Oidshoma (0.C.1.8.C.0001, said (ifyfoot wide
Parmenent Easement & Right of Wey being situnted twenty-five-feat on each sida of the herein deseribed
beeelina, the sidalinns of mid Permanant Eseemant & Right of Way being lengthened ar shortened 10 maet the

_ boundary ines of said tract of inna, onid besaline being more particularly described en follows:

COMMENGHSS at a 2/2 Inch Iron rod found marking thea wast quarter oomer of sald Saction 7; THENGE Worth
O0°R2'41" Woet with the weet line of said Section 7, a distence of 1778.71 feet; THENCE South 62°2425" Gast with
the north boundary of the subject trect, a distance of 1027.50 featy THINOGH South 60°S4'88" East continuing with
‘the north boundary of the subject tract, a distance of 408.80 feet; THENCE North $0°28'27" Hast continuing with
the north boundary of the subject tract, 2 distance 774.27 feet to the POINT OF BEGINNENG on the northerly
boundary ioe of sald subject tract; .

‘THENCE South €1°20'24" Haat, a distance of 694.51 fest, to a poling
‘THINCE South 5é°52'10" Enat, a distance of 152.07 feet, to 4 poly

‘THENCE South 45°12'00" East, « distance of 1920.09 feat, to tha PORIT OF TERMUNATION on the northweeterty

Fight-of-wey line of State Highway 92, from which a 1/2 Inch kon red found marking the southeast comer of sald
Section 7 bears South $1°51'S0" East o distance of 2299-68 feat, seid baseline bering & total distence of 2621.37
feet (150.66 rode), seid Parmenant Easement & Right of Wey contalning 3.009 acres of land,

All bearings, distances, und coordinates shown herein are grid, besed upon the Universal Tranaverse Mercator
Coordinete System, Zone 14 North, North American Datum of 2083, U.S, Survey Feet, os derived from an on the
ground survey performed by TRC Pipeline Services LLC, condocted in May of 2017,

For reference and forther information see Exist “A”, Sheet No(e). 1 & 2 of 3, drawing number @R-0100.010, Rev.

Poet, Pr
go bei
Je ttt Leads eit, e

 

Pegs 5 of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 198 of 407

Tract No(s). GR-0170.010

1, Surface Owner(s):

2. Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
P. O. Box 868
Chickasha, OK 73023

3. Legal Description:
See attached plat.

4, Just Compensation:
$13,427.00 (with GR-0171.010)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 199 of 407

 

 

 

 

 

! EXHIBIT "A"
j | GRADY COUNTY, OKLAHOMA
= _ SECTION 7, TOWNBHIP & NORTH,
, RANGE 6 WEBT OF THE INDIAN MERIDIAN
jal [
VICINITY MAP L

NTA, - A

 

      
 
 

   
 

 
  

a 2 OB i Wn

1

ain

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DRAIN: Chores] @EETNO 1 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 200 of 407

 

EXHIBIT “A"
GRADY COUNTY, GKLAHOMA
SECTION 7, TOWNSHIP 6 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i=en some
aml _ GER SHIET 1 OF 9 POR MOTD, BROMATURS, AND QHAL,
: LEWORY: GF | _ADSHIP MAINLINE PROJET
Oona: = TRE PORUARCNT EASEMENT BOOT OF WY
q on AGROGE ra PROPERTY
=—— = are _fu ik ‘TURNER LAND AND DATTLE, LUO
=—— See pen | Ve |. DATE DESORPTION
—_— . . 4 | iD ‘ADDED DETAL,
ORS o | tmaot a
.DRADID: cacao) OHMETNO. 3 OF 8

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 201 of 407

Cheniera Midstream EXHIBIT “A” MIDSHIP Mainiina
Owner: Tumar Land and Cattle, LLC TRACT NO. GR-0L70.020

Description of » fiftyfoot wide Permanent Exsamant & Right of Way stunted in the southeast quarter of Section
7, Township 8 North, Ranga 6 West of the Indien Meridien, Grady Counly, Okighome and being over, through and
ectoss & tract of land comvryed to Turmer Land and Cattle, LLC, ncorded in Book 4550, Faga 536, of the Office of
‘the Clark and Recorder of Grady County, Okdshonm (0.C.9.6.0.01.), sald (iftyfoot wide Permanent Easement &
Right of Wey being situated twenty-flve-feat on anch side of the harain described baselina, tha sidelinas of sald
Permanent Easement & Right of Way being lengthened or shortanad tc meet the baundary Hnes of said tract of
lend, mld baseline being more particularly described es follows:

COMMENGNG at a 1/2 inch on rod found marking the south quarter comer of seid Section 7; THENCE North
30°81'A2" East w distance of 2412.96 test to the PONT OF BEGINMING on tha southeasterly right-cluvay of State
Highway 82;

THENCE South 43°31'00" East, a distance of 647.05 fest, to a paint;
THINGS South 2816417" Gast, a distance of 1924.67 feat, to a points

‘THENCE South 00°40'00" Rest, a distance of 134.54 feat, in the POINT OF THELMENATION on tha south [ine of anid
Section 7, from which a 1/2 Inch iron red found marking the southeust comer of sald Section 7 beers North
9°2052" East a distence of 181.50 fast, suid baseline having a total dlatence of 2108.06 fart (127.80 rods}, seid
Parmanent Easement & Right of Way containing 2.420 acres of lend.

All bearings, distances, and coordinates shown herein are grid, besed upon the Universal Transvares Mercator
Coordinate System, Zone 14 No¢th, North American Datum of 1909, U5. Survey Feet, us derived from an on the
ground survey parformad by TRC Pipeline Services LLC, conducted in May of 2027,

For reference ard further information see Exhibit "A", Sheet Nofa). 1 of 2, drawing number @A-O170.020, Rev. 2,
ime date. 7

 

Pega 3 of a
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Tract No(s).GR-0171.010

Surface Owner(s):

Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
P. O. Box 868
Chickasha, OK 73023

Legal Description:
See attached plat.

Just Compensation:
See GR-0170.010

Page 202 of 407
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 203 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

    
 

7 EXHIBIT "A"
i GRADY OOUNTY, OKLAHOMA
SECTION 18, TOWNSHIF B NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN
I |
I
a ii
Te nun w j
= int aii ormarw:1 <
VICINITY MAP reuror | ||
NTS, wera | > Sorree
aim, | eee | | ee ee
Sa se |
Pe eras aS wrter
NU ATS
eererere-9..2 - "| Shors
fi I
40 WOR THE, —— |} le
oe We Pu :
aia of TT We Tae. =
TURNER LAND ASD GRTTLE, LLG a al Fe
aeeo, ream one ay
SOREN 1,000.22 , i |
4) Wl
AN
AVL
AN
pooner TERRIATION ATION _| fi oot r= 1 2TRe
mreeeas |.
WeererteR 17.20
i
OWL DSNTRNDE AGROSS PROPERTY: tl PND. US" LAL WE PLABTIG.OAP
i tt EM COM, GNC. 5B
ow Boo
© MACOPRE ELMS IE ROLE "mS oo me —oaes
mn a a ee
Hf ees WO THR COEEUN SS peer pene See ———”
== err bee
MIDGHIP PIPELINE COMPANY, LLC
MIDSHIP MAINLINE PROJET
GAREMENT 8 RIGHT OF WAY
AOROOS THE PROPERTY OF
TORE LAND AMD CATTLE, ILO
DEECRIPTION a
__ ABORD DAMRAINE
REAGUTE & WORKEPAGE DETAR
GRIT EHMITNOL 1 OF 5

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 204 of 407

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 8 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ati al ‘room, ow.1a ae
anasto ae fires aoe Y ql
Tos Ls ce

== |
= eee a :
= !
roe ST us } Vel
saan AA
=—_ ||

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
MIDGHIP PIPELINE COMPANY, LLG
Duet oF MODGHIP MARTLINE PROJRCT
a el AMON TMPACPOR Ce”
SOM Twen|  WRNIRLADANDOATTLE, LI
OIRG Saar "ese ee oes

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 205 of 407

Chaeniere Midstream EXHIGIT “A” MIDSHIP Mainiine
TRACT NO. GReG172.010

 

Description of 2 fifty-fact wide Permanent Easemant & Right of Wey sftuntad In the northeast quarter of tha
Aortheest quarter of Section 18, Township & North, Range 6 Weet of the indian Metidian, Grady County,
Oliehoma end haing over, through end acrose a tract of land conveyed to Tumar Lend eed Cattle, LLC, recomied In
Book 4560, Paga 556, of the Office of the Clerk and Recorder of Grady County, Okichoma {0.C.2.G.C.0K), sald
fiftp-foot wide Perrmament Exserment & Right of Way being sittustad twenty-fve-feat on each side of tha herein
described Lasefing, the sideiinas of said Perrsenent Easement & Right of Wey being lengthened or shortenad tp
meet the boundary Sines of eald tract of land, sald beeeline being more particularly described as follows:

COMMENCING at 21/2 ren rod found marking the northeast comer of sak] Section LB; THENCE South B9°20'S2"
‘West, with the north fine of sald Section 18, » distance of 254.39 fast to the PORT OF BERING)

THENCE South 00°40°00" Kost, 0 distance of 104.82 feat, to a point;

‘THENCE South 45°40'00" East, a distance of 08.82 feat, to a point;

‘THENCE South O0°21'20" East, u distance of 1055.56 fest, to the POINT OF TERMEALATION on the south line of the
northeanst quarter of the nartheset quarter of ssid Settion 0, from which a 2/2 inch iron rod with plastic cap
found marking the east quarter comer of suid Section 18 bears Nerth 68°25'15" Gast, with the south line of the
northeast quarter of the northesst quarter of zaid Eaction 18, 9 distence of 67.56 fest, THENCE South Go"40'01"
Est, with the oust line of anid Section 14, a distance of 1839.22 feet, extd baseline heaving « totel distance of
1548.50 feet (01.72 rods}, sald Permanent Easement & Right of Way containing 1.548 acres of tand.

All benrings, distences, and coordipites shown herein are grid, based upon tha Universal Tranavarse Marcetor
Coordinate Sytem, Zone 14 North, Narth American Datum of 1988, U.S. Survey Feet, os derived from en.on the
gfound survey performed by TRC Pipeline Services LLC, conducted in May of 2017.

For reference end further information sea Exhibkt “A*, Sheet No(s). 1 of 8, drawing number @R-0173.010, Rev. 8,
ig Cate, avert hess

   

Page Sof 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 206 of 407

Tract No(s). GR-0186.010

1, Surface Owner(s):

2. Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
P. O. Box 868
Chickasha, OK 73023

Martin Farms, Inc.
1718 CR 1280
Amber OK 73004

Cardinal Midstream III, LLC

c/o Capitol Corporate Services, Inc.,
206 E. 9" St., Ste 1300

Austin TX 78701

3. Legal Description:
See attached plat.

4, Just Compensation:
$16,189.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 207 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
+h nr SECTION 20, TOWNSHIP 6 NORTH,
RANGE 6 WEST OF THA INDIAN MERIDIAN

&

 

 

 

 

 

 

 

 

 

 

 

 

 

PALLY
tas PIPE,
STi. Ao

a

 

 

 

 

 

 

 

 

 

 

SRAROS EOALE PED
MDGH® PIPBLINECOMPANY,LLC |
or MIDSHIP MAINLINE PROJEOT
TRO | PERMANENT GASEMENT & RIGHT OF WAY
Thee). AORDEB THE PROPERTY OF
Fre ag] SANTA TUNAR 20D TIPPANY DTU
TIGRE ADOED DETAIL
orienotr ___ CeRTPED
GRIMLDI SHMITNG. 1 OF &

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 208 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
BECTION 29, TOWNGHIP 8 NORTH,
RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
S23 GHEET 1 OF 8 POR NOTER, RIGNATUNG, AND SEAL

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLC
two BY: oR ctiMiimenninas I
w [| MIDSHIP MAINLINE PROJET
| PERMANENT EASEMENT & RIGHT OF Way
DATE = THOS ACROSS THE PROPERTY OF
ROALE:, AT, | GRANT A. TURNER AND TOFANY D. TUDE |
mew | DATE DESONIPTION
1 | si@eo ADDED DETAIL
oO | ata OntTrmD
DRAWING: ORCie.c12|] GHENTNO. 2 OF 6

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 209 of 407

Chantere Midstream EXHIBIT “A” MIDSHIP Mainiine
Cemer: Grant A. Turner and Tiffany D. Turner TRACT NO. @2-0156.010

Dagcription of a fiftfoot wide Permanent Easement & Right of Woy ettunted in the eest half of Section 29,
Township 8 North, Rarge 6 West of the Indian Meridian, Grady County, Okichomm and betng over, through and
Saee eee een een eee eee
Office of the Clerk and Recariar of Grady County, Okiahoma (0.C.€.C. 01), sal fftyloot wide Parmanant
Easement & Right of Way balng eftunted Gwanty-fve-feat on each shle of the herein described bassline, the
sidelines of sid Permanent Easernant &, Right of Way being lengthened or shortened te meet the boundary linge
of sald trett of lend, said beeeline being raoce particularly described an follows

COMMENCING st a PK neil with washer stamped "TRC CA #144 ° eet maridng the north quarter corner of sald
Section 29; THENGE Narth 69°84" Beat, with the north Ine of suld Section 29, « distance of 554.41 feat to the

POINT OP BEQINRiHi8;
THENCE South 25°55'35" Bast, a ditence of 71.56 feat, to a points

THENCE South 28°R542" Gest, a distance of 4825.91 feat, to the POINT GF THRAGINATTION on the enet Ene of said
Section 29 from which a relirond spike found marking the ecctieast comer of said Section 29 bears South
0040'S" Eset, with the east Eine of said Section 29, = distance of 050.40 feat, sald baseline having a total distance
of 4537.06 feet (206.04 rods], exid Parrmanant Easement & Wight of Wey containing 5.022 acres of lend,

Al bearings, distencas, aad coardinates shown herein ure grid, based upon the Universal Transvarse Mercator
Coordingia Syatem, Zone 14 North, North Amerionn Datum of 1968, U.E. Survey Feet, ee derived from an on the
ground survey performed by TRG Fipeline Services LLC, conducted in May of 2017.

For refurence and further Information see lxhibft "A", Bheet Wo{s) ofS, drawing number @R-0136.010, Rev. 3,
ana = ttt gg,

ny e ORAL
fs <P oe

   

Page 3 of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 210 of 407

Tract No(s). GR-0190.010

1. Surface Owner(s):

2. Other Persons-in-Interest:
Chisholm Trail Farm Credit FCLA
P. O. Box 868
Chickasha, OK 73023

3. Legal Description:
See attached plat.

4. Just Compensation:
$ 8,350.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 211 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
BECTION 89, TOWNSHIP 8 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

  
   

 

 

 

Cwenys OF anpaHiP MAINE
ODay: TRO) preAaNeT
AOROMS THE PROPERTY OF

 

 

 

 

 

DATE: FOG
SCALE eter THA TURNER PAMLY REVOCABLE TRUET
naw |- DATS DESORPTION
1 |7aeo | = ADE ETAL
“0 | maiz CORTE
DRAM GRCI0000 GHENTNG. 1 OF 3

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 212 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 33, TOWNSHIP & NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

ATA UTABLE |

 

 

 

 

imsT

 

 

 

glelelslclc|s|ele|=|§

Ca
&

 

 

 

 

 

 

 

 

 

 

 

 

 

| La
rt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MDSHIP PIPGLING COMPANY, LLC
wee OP | nsvIP MARLON FROMCT
CXDAY: TRO | PmRMLANINIT RAMEAEDVT G GT OF WAY
RATE aoa AOROSS THE PROPERTY OF
became acre.) THU TURIN PAMILY REVOCAR TRUE
ae | OE, TEScrurTiow
[t ae ‘AGOEE DETAIL
|_o | remot enna

BRAING @ninef) GHEITNO. 4 OF 8

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 213 of 407

Chenlere Midstream _ EXHIBIT “A” MIDSHIP Mainiine
Oumar: The Tamer Farnily Reworabie Trust TRACT NO. @R7190,000

Description off a fiy-foot wide Permanent Eesamant & Right of Way stuntec In the eest ball of Section 53,
Township i North, Range 6 Weet of tha indian Meridian, Gredy County, Giishoma and betng over, through end
across a tract of lend conveyed to The Turner Family Revocable Trust, recarded in Book 4129, Page 372, of the
Offica of the Clark end Recorder of Grady County, OMahome [0.C.8.0.C,0K), auld iifiy-foot wie Permanent
Easernent & Right of Way being situated twanty-five-feat on exch sida of the herein described ieseiina, the
sidelnas of exki Permanent Easement & Right of Way being lengthened or shortened to meet the boundary Enes
of said tract of land, zuid beveline being mare particularly described us folica:

COMMENCING at a MAG nell with shiner found marking the north quarter comer of sali Section 33; THENGE
South O0°33'21" Gast, with the west line of the northeset quarter of sald Section £4, p distanoa of 2038.74 feat to
the PORT OF BERING)

‘THENCE South BE"02'45" East, a distance of 227,03 feet, to « paints

‘THENCE South 14°07 46" East, a distance of 226441 fant, to the POINT OF TERMINATION on the south lina of tha
north half al'the southeast quarter of sald Section 06, from which = 1/2 inch Iron rod with sluminuan cap stamped
* TRC CA 0144" ont marking tite eust quarter comer of said Section 93 hears Marth 0°2P27" East a distance of
925.70 feet to tha southenst comer of the parth heif of the qgthesst quarter of saki Section 8, THENCE North
008421" West, with thm auat ine of sald Secting 23, a distance of 1815.74 feat, mold baseline having a total
tance of 2402.24 feat (151.04 rods], sekd Parrnanent Easement & Rght of Wey comtaking 2.861 sores of lend.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Traneveree Mercator
Coordinate System, Zone 14 North, North American Datum of 1068, U.S. Survey Feat, as derived from anon the
ground mrvey performed by TRC Pipeline Services LLC, conducted in May of 2017.

For reference md finthar information see Exhibit "A", Sheat Nojs) 1 of 8, drawing number @R-<0190.010, Rev. 2,

 

Pega 3 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 214 of 407

Tract No(s). GR-0192.010
1. Surface Owner(s):
DISMISSED

2. Other Persons-in-Interest:
JP Morgan Chase Bank
4 New York Place
6th Floor
New York, New York 10004

Farm Credit of Western Oklahoma
P. O. Box 790
Tuttle, Oklahoma 73089

GTP Acquisition Partners II, LLC
c/o The Corporation Company
1833 S. Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,419.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 215 of 407

 

 

BROTION 4, TOWNGHIP 7 NORTH,
RANGE 6 WH6T OF THE INDIAN MERIDIAN

"J EXHIBIT "A"
GRADY COUNTY, OKLAHOMA

 

 

 

 

1 Te
BOOKSa88,
PAGILID
), PAGE O88 wate
ATA
“neeTaore
> PORT oF
oA eo
ri TT
sonic. Danes
eRDETAL "6 +
GHEET ROFS -

 

 

 

 

 

MIDSHIP MAINLINE PROMIOT
EARRING & RGHT OF WAY
AGROOS TH TROFERTY OF
PAUL.L BROWN AND KAY 1. BROWN

 

 

 

 

 

 

GRATER] “GHENTNO, 1 GF 3 |

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 216 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 4, TOWNBHIP 7 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Une | SRARING | DISTANOS we | BEARNe | DmTANOE|

Lt | Netrerm| irae Lio | MMenrW| e044"

i: | wreere| ar Liv. | NEE | s08.0F

re | MPR | Bar Lio | meneame | nor

La) renee | ere EAB | MOSORRr | PiPat!

as | eurarary | enor ‘Leo | eware| iar

be | Rereenrw | 12008 Lat | SOOO | Rar

wy | earowere| tor bee | eOverore: | er

Ls | NewerweE | Boor Lae | AeA) free

wo | seorare | socnr Lat | OPO) | 7.00

Lm | setaerrw) Bor

iit | Newbenew| sono!

Lee | sorsrama| veer

Lim |.Newtereew | 0040"

Li“ | HEMeIW|  128F

Lis "| SaOneW |) Boer
OHE CHEST 1 OF 8 PORINOTES, MONATURE, AND BEAL,

MIDGHIP PIPRLINE COMPANY, LLO
wr owe By: oP
DeVoe] renee AAR mORST
DATR  @flan? AOROGI THE PROPERTY OF
Oe NTS. | PALL. BRCWH AND AY L. BROW
nvé | DATE DESCRIPTION
1 THORDAG ADDIE DRTAILS __
G | ‘rao CORTIMND

| DRAINING: FCW) GHERTNO, 2 OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 217 of 407

Chenlere Midstream EXHIBIT 7A” MIDSH:P Mainline
Owner: Paul J. Brown and Key L. Brown ‘TRACT NO. GR-0192.010

 

Description of a fifty-font wile Pennanent Basement i Right of Way situated in the northass: quarter of Section
4, Township 7 North, Range 6 Wast of tis indian Meridfan, Grady County, Oldshomae und being over, through and
across ¢. tract of land conveyed to Peul J. Brown and Kay |. row, recorded in Book 3407, Page 583, of the Offica
ofthe Clark and Recorder of Grady County, Okdshome (0.C1.G.C.0&.), maid fifty-foot wide Parneenent Eneament &
Hight of Way being eltusted twanty-ive-faat on each side of the herein cascribed basslina, the sidelines of sald
Permaneat Exeament & Right of Wey being lengthened or ehortaned to meet the boundary linag of sald treet of
land, cxkd baseline being more particularly described as follows:

COMAAENICIGR ot a ralirced spike found maridng the narth quarter comer of eld Section 4; THENCE Nerth
BS"17'50" Sast, with the north Ene of seid Section 4, = distance rf 1580.01 feat to the POINT OF RAGING,

THENCE South 57°24'20" East, o distance of 388.38 feat, 2 a point;

‘THENCE South 51°aF-4a"* Eset, o dlstence of 902.78 feet, to & poling

THENCE South 28°05'23" Enct, a distance of 1041.61 fect, to a pointy

‘THENCE South 59°44'24" East, a distance of 244.01 feet, to tha POINT OF TIRENATION on the ezst ine of sald
Section 4, from which a 1/2 neh Iron rod with aluninum capetemped “TRC CA #44" put meeridng the northeast
corner of mid Section 4 baars North O0°S7°02" Weet, with the east line of suid Section 4, a distance of 1776.58
feat, sald beselina having a totel distance of 2206.09 feat (139.01 rodaj, sald Permanent Ensemant & Right of Way
containing 2.625 sores of lund.

All bearings, distances, and coordinates shown herein ere grid, bised upon the Universal Tranaverse Mercator
Coordinets System, Zone 14 North, North American Detum of 1982, U.S. Gurvey Fast, a: derived from anon the
ground survey parfonmad by TRC Pipeline Sarvices LLC, conducted In May of 2017,

For reference and further Infermartion sve Exhibit °A’, Shaat Nols). 1 of 8, drawing number GR-C1G2.040, Rev. 3,

 

Paga of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 218 of 407

Tract No(s).GR-0192.020
1. Surface Owner(s):

2. Other Persons-in-Interest:
Farm Service Agency,
U.S. Department of Agriculture
828 W Choctaw
Chickasha, OK 73018
c/o Robert J. Troester, U.S. Attorney
210 West Park Avenue, Suite 400
Oklahoma City, Oklahoma 73102

and

U.S. Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Chisholm Trail Farm Credit PCA
PO Box 868
Chickasha, OK 73023

3. Legal Description:
See attached plat.

4. Just Compensation:
$3,560.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 219 of 407

 

EXHIBIT "A"
@RADY COUNTY, OKLAHOMA
SECTION 3, TOWNSHIP 7 NORTH,
RANGE 6 WET OF THE INDIAN MERIDIAN

 

 

 

 

NTS,

 

 
 
 
 

 

Perea CL sleer See ee ee

= ed - a on vn 7 ous a Ens) CF f
- a
SUR FeRE Sera TES = om me
i AD ADCS See OT ONED AND Sensi

aE
Pe
TAR

G —f—— DRE. Lert
gun - at —_e PCT! LIN

————
— ——
=e

 

GhAPOG Boal Wy FEET
MIDGHIP PIPELINE COMPANY, LLG

 

 

 

 

 

 

 

 

 

 

joan: GF | UIDSHIF MAINL OM PROJECT
ORD BV: TRO |” S2UMANENT SASEMINT & RIGHT GP Wav
DATE waore| © AOROBSTHEPROPERTVOF
conn Foie GRIT ALLEN THROU

naw | DATE DESCRIPTION

1 | rane ADDED DRITAR.

D | SMeROTT | OlnTiPan

 

 

 

 

ERaWats On010800) GHMITNO. 1 OF 8

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 220 of 407

 

EXHIBIT "A"

 

2
F

 

 

 

 

 

 

 

 

 

 

 

 

 

a
3(/6/6/G\e\e/S\e\5/5/§

 

 

 

 

 

18) e/g a} 2) eis] aig Rie alela

 

 

 

 

 

NOTE
Ol SHEET 1 OF 3 FOR NOTES, BIONATURE, AND GBAL,

 

 

 

 

 

 

 

 

 

 

 

 

MIDSHIP PIPELINE QOMPANY, LLG
em OF, MIDSHIP MADELING PROJEST
a, one) eee
—_— AE NTS GRANT ALLEN TURNER:
= i ORECRIFTION
+ | aod ADOSD PETAL
© o | einer | OnNTIFRED
bs emo GRCixiic| RHEETNO, & GF 8

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 221 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Qunen: Grent Allen Tuner TRACT NO. @f-O082.020

 

Description of » fifty-foot wide Parmenent Sasemant & Right of Way sueted in the southwest quarter of tha
Bartiunet quarter of Section i, Township 7 North, Ranga 6 Waestof tha fodian Maridian, Grady County, Olfehome
and being over, through and acroes a trect of land conveyed to Grent Allen Turner, recordad in Sook 5623, Page
220, of the Office of the Clerk and Recorder of Grady County, OMahoma (0.C.2.4.C.0K.), said fifiy-foot wile
Permanent Easement & Right of Way being situated twenty-five-feet on each aide of the herein described
baseline, the sidelines of mid Parmanent Easement & Right of Way baling langthened or chorinned to meet the
boundary Ines of seid tract of land, seid baseiina being mare particularly described as follows:

COMMENCING at 0 1/2 Inch Iron rod with aluminum cap stamiped “TRC CA #144” set marking tha nortinees?
somer of eal Section 8; THEPICE South 00°70" East with the weet Ine of sald Section & a distance of 1770.96

THENCE South 55°44°24" East, a distance of 105.02 feat, to o point;

THENCE South 24°52"28" East, a distance of 906.04 fast, to the POINT OF TREMINATION on the south ine of the
northwast quarter of ssid Section 9, from which a 1/2 Inch fron rod with aluninum cap stamped “TRE CA #144”
oat marking the west quarter comer of said Gaction 8 beens South B9°25'28" West, with the south line of the
northwest querter of ssid Section 8, a dietence of 457.04 feet, seid basalina having a total distance of 101.85 feat
{61.32 rods), enld Permanent Easement & Might of Wey conteining L161 acres of land.

All bearings, distences, ax! coordinates shown herein are grid, based upon tha Universe! Transverse Marcetor
Coortiyate Syatun, Zone 14 dorh, North American Datum of 1985, U.S. Survey Feet, as derived from anon the
ground survey performed by TRC Pipeline Services LIC, conducted in Mey of 2017.

For reference and further information see lxhibit "A", Gheet Mote). 1 of 3, drawing number 6-0202.020, Rev, 1,

 

Pagan 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 222 of 407

Tract No(s). GR-0196.010
1. Surface Owner(s):

Norman G, Sloan and Marilyn G. Sloan,
Trustees of the Norman G. Sloan Grantor
Trust dated September 13, 1995, and any
amendments thereto,

11434 S. Yale

Tulsa, OK 74137

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$5,511.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 223 of 407

 

 

 

 

 

 

i
EXHIBIT "A"
GRADY COUNTY, OKLAHOMA :
t SECTION 16, TOWNGHIP 7 NORTH,
\ RANGE 6 WEST OF THE INDIAN MERIDIAN
. !
]
id BOOK. pane
VICINITY MAP ™ arn |
NTA PecTBoH
Pom or ™
| Tower a wancen

MMGGR, BEC. 18

NeOOROT 1 a0ReF cmmicrr = 4 - pe _

| TT staal anqrenersnarater

ee ene ON tak ame
- wre eeeaagwemme |
area | wi BTA 3 |
"aunTeora ‘ 1 We THA. ee
ao wee Twa, —~ Or)

   

 

aErorwe-14rz40—~ \\\

tr WOR PRAM. \

i

 

 

ae TL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 224 of 407

 

EXHIBIT "A"
@RADY COUNTY, OKLAHOMA
GECTION 15, TOWNSHIP 7 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

=
alk

se
=
=

 

me7z || Lio | orem) mst
qtrar || tt) | Newewrt| aoe

Sd

 

e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

om || Li eeeetrE) arr La !

mor || Lis |.emroreem) 4a id om

aw Li4 | Carn) 1387 La wLar

waa || OM, baa aw

Ce Le naw
TAR GEORGY TABLE

 

EARS | DieTANCH|
eormeura.| tier |

 

 

 

 

 

 

 

NOTE

SEE BHT 1 OF SPORHCTES, SIGNATURE AND OEAL
MIDGHIP PIPELING COMPANY, LLO

Be BY: cn |.

lL — MIDEHIP MAINLINE PROJECT
OD TRO | PaRssNNNT RASEBINT & ODHT OF WAY
DATE: annie AQRORS THE PROPERTY OF
SOALE MLTR, | THR NORMAN, GLOAN GRANTOR TRUBT
Reve | DATE DESCRIPTION

4 |G ARGED TAR WHITH A ARBA
5 anomie ADDED DETALS

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 225 of 407

Cheniere Midstream * inline
Owner: The Norman @. Sioan Grantor Trust exMerr a’ Meal? Mainline

 

Description of e fity-fout wide Parmenset Ensement & Right of Way situxted in the northasst quarter
northeast quarter cf Section 15, Townutip 7 North, Ranga ¢ Wast ofthe nclan Meriden, Grech Counies
Okiahoma and being over, through and across « tract of land convayed to The Norman @, Sioan @rantor Trust,
recorded in Boole SE2, Page 380, anc! Book 6228, Page 206 of tha Office of tha Clark and Recordar of Grady
County, Ofdahorns (0.C-RALCOK), aatd fifty-foct wide Parmanent Easement & Right cf Way being sltusted

OT Wey betty angthanet oF a ced baal, th iidtnas of sad Parenat Easarnent Bight
7 nngthened shortened boundary of mid tract of lari, sald beseline being mere

COMMENCING at 0 7K nell with washer stamped “TNC CA.#144" pet marking the north quarter comer of
wd
PORT GF Samar aneg ne ot” Eat, withthe north ne of sald Section 25, « dlacance of 538.66 foot to the

AR bearings, distances, and coordinates shown herein are grid, heeed upon the Universal Transve
Coordinate System, Zone 14 North, North American Datum of 588, U.S, rota en on th
a ue Sheen or aerial fromm an on the

For reference end further information see Exhibit “A”, Sheet No(s}, 2 ofB, drawing number GA-G106.00, Rev. 4,

same date ~ peste
. ssl

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 226 of 407

Tract No(s). GR-0197.010

_

. Surface Owner(s):

2. Other Persons-in-Interest:
Farm Credit of Western Oklahoma FLCA
P. O. Box 790
Tuttle, OK 73089

7)

. Legal Description:
See attached plat.

_

. Just Compensation:
$3,555.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 227 of 407

 

EXHIBIT "A" |
GRADY COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 7 NORTH,
RANGE 6 WEBT OF THE INDIAN MERIDIAN

   

 

 

 

 

 

aan fale

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 228 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT “A"
GRADY COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP T NORTH,
RANGE 6 WEGT OF THE INDIAN MERIDIAN
| jy TAAL LE TALE
Lom | GSANNG | DISTANOE
Li | serorw! Ter
to | arroripa| aay
La | SerorurE | snot
ta | eeeeaew! poor
us | Werestew! sooo
te | Neverww| ssor
oy | oruew| ever
be | eeruerw) ése0
Le | eee) shee
Lt) | Meee | soy
LY | rorwe| wer
NOTH
$2281 CHMAT 1 OF 0 PORNDTES, GHATUFER, ADE) HAL
MBGHIP PIPELINE OOMPANY, LLC
wo Ry: or
ana LOGE MABEINA PROUT
OTE Tne AGRORE THe PROPERTY OF
SOLE NTE | S0YOA GARCIAAND LIDOMIR. GARDA
ae | DATE ~ BESCRFTION
1 | are | ADDO
0 | eneeoty | CRATIFaD
DRAWING: GAIGc10| GHEETNG. @ GF Ss

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 229 of 407

Chenlere Midstream EXHIBIT “A* MIDSHIP Mainline
Qwnen Goyo A. Garcia and Undste A. Garcia TRACT NO. #R-0197.010

Description of a fify-foot wide Permenent Eetement & Right of Wey sttusted in the northeast querer of Saction
15, Township 7 North, Ranga 6 Wast of the indian Markdian, @rady County, Oidshome end being over, through
end across 5 tract of land conveyed to Goyo A. Gareis and Lindsta R. Garcia, recoried in Sook 8008, Page 88, of
the Office of the Clerk and Recordar of @redy County, Oldahoma (0.C.1.6.C.01.), eatd fifty-foot wide Permanent
Easement &, Right of Way being sftuated twenty-five-feet on each side of the herein destrived baseline, the
sidelines of ssid Parcanent Easement & Right of Way being langthaned or shortened to meet tha bouncary Eines
of said tract of land, said beveling being more particutarly daserined as follows

CONSMENCING st a ralirced spike found marking the northeast comer of snld Section 15; THENCE South
OO&2'S4" Enst, with the east line of sald Section 18, = distinoe of 1820.59 feat, THENCE South S5°Os'S8" Went, —
with tha north [ine of the southeast quarter of the northeast quarter of exld Section 15, = distance of 449.14 feat
to the POINT OF BEGREING:

THENCE South 27°00'15" Gat, a diatanoe of 757.50 feat, t the POINT OF TERMINATION one southensterly line
of the subject trect, from which » 4/2 inch iron rod found narking tha eest quarter comer of mld Section 35 baer
Marth 89°27'06" Haat a cietence of 92.47 feet, THENCE South 00°42'S4" Est, with the eunt line of sald Section 18,
adistence of 814.22 fest, seid basefine having a tote! distenes of 787.58 feat (47.75 rode], calc] Permanent
Fosement & Right of Way containing 0.904 acres of land.

All bearings, distances, and coordingiva shown herein ara grid, based upon the Universal Trensvares Mercator
Coordinate System, Zone 14 North, North Americen Detum of 1909, U.9. Survey Peat, ba derived from an on the
round survey performed by TAC Pipeline Services LEC, conducted In May of 4017.

For refarance anc further information see Bdwbit “A”, Sheet No(s). 1 of 3, drawing number GR-0197.010, Rev. 1,

 

Paga Sof3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 230 of 407

Tract No(s). GR-0210.010

—_

. Surface Owner(s):
Phillip 8. Schmidt and Kambi K. Schmidt
1823 State Hwy 39,
Blanchard, OK 73010

2. Other Persons-in-Interest:

[7%

. Legal Description:
See attached plat.

ay

. Just Compensation:
$6,955.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 231 of 407

 

 

 

 

 

 

 

 

 

  

ay So 5D

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 34, TOWNSHIP 7 NORTH,
c\ RANGE 6 WHET OF THE INDIAN MERIDIAN
a
Ga-asonet0
3 BOCK 1608, PAOK 10
VICINITY MAP
NTS.
PORT OF
besihben PND. PHHAZ
~1eaber aetareser.s7 NM COR., GEG. 28
lh ioe w
mus: —— BATE HWY. 48 [Aw
a as | St SY eae Ysa
= ATMS. 1
=) * |
: ou Sreerrt «m0
| | Twas — no v ww - |
- ALS Ci wf WE F |
CapuL *y" .
ww l f NO dW = Lot 1
7
t ay WO THe wy 9 no TAN.
an, Grice =919ae |
| QR-A1LOTS NY
PLL Ss, BCHAOT WN |
| AD RAMS RecteeeT \\\ i
H BOOK 3310, PAGE 378 |
a poarror NOGA RETF
vie oe
F x F pe
i anariinw
T BOCK S348, PAGE Et
|
‘TOTAL Cea AtateE ater 4 ee
ey
t i ina
"Shae amare a ae (raat Are MDT }0 WORE
Seana eto 1 ee
TEMA.
BSD UPOW TLE

 

 

MIDSHIP PIPELINE COMPANY, LLG

 

 

 

 

 

 

 

 

 

pmveay: CR | WIDATIP MAINLINE PROJECT
|OXDEY: TAO | PENMANENT EASEMENT & RIGHT OF WAY
ox Mis AQROBE THE PROPERTY CF
SOA fre ace) PHLUP 8, SCHMIDTAND AME K, OCHMIDT
=

| 2 | sauce | REMSEDOWMERARRECLESTED

1’ | FAREO18 | REVIROAT.W.A AND ADDED DETAL
‘BRAN: GMOS CHET. 1 OF 3

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 232 of 407

 

EXHIBIT "A"

a6, ORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wOTE
GER SHEET 4 OF 3 POR NOTA, SOONATURE, AND SRAL.
MIDSHIP PIPELINE COMPANY, LLG
jOWOmh OR | —_LDSHIP MAINLINE PROJEOT
ORDSY: TRO | PERMANENT BASEMENT B RIGHT OF RAY
DATE: aia) AQHOES THE PROFINTY OF
GALE 1CTe, | PHOLUP €. SORMECT AND KAMEN K, SOHIEDT
Rave | DATE DERORIPTION
2 |amente| REARDOWMERAS REQUEOTID
1 | Tie | EVES ATALE AND ADDED DETAIL
DRAWING: QRORO010) GHEETNO. 2 OF 5

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 233 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Meiniine
Gwar: Phillip &. Schmidteand Kambt K. Schmidt TRACT NO. @8-0210.010

 

Description of'a fifty-foot wide Permanent Easement & Night of Way stunted in te north half of the northwest
quarter of Saction 86, Township 7 North, Range & West of tha Indian Meridian, Grady County, Gldshoma anc
being over, through and across a tract of tuned conveyed to Phillip %. Schmidt, recorded is Book 5210, Pege 374, of
‘the Office of the Clark and Recorder of Grady County, Okdahona (0.C1.0.C.0K.), sald fift-foot wide Pennanent
Ensematt & Right of Way being elunted twentyfive-fect on euch aids of the herein described basalina, the
sidelines of sald Parmanent Essemant & Right of Way being lengthened or shortenad to mast the boundary linss
of said tract of land, cald bassline being more particularly descrived aa foflows:

COMMENCING at & PE nail found marking the nortinvest commer of sak] fection Bf; TENGE South BSU7'S6" Enet
a Distance of 1439.42 feet to the POINT OF BERAGGNE on the south right of wey line of Highway 88, and the
north Ene of the subject tract;

‘THENCE South 22°34'29" Dent, a distance of 020.78 feat, to a point;
‘THENCE South 27°R0'18" East, 2 distance of 315.55 feat, to a paint;

THENCE South 57°39'36" Zect, a distance of 140.87 fort, to the POINT GF TERMINATION on the south line of tha
northeast quarter of the northwest quarter of cald Section 56, from which a PK neil found marking the north
quarter comer of maid Section 36 baera Worth 86°25'46" East, with tha south Ine of the northeast quarter of the
northwest quarter of eald Section 34, a distance of G27.57 feat, THENCE North 00°44'24" Wael, with the sect lina
of the nortiewsst quarter of said Section 36, a distance of 1919.18 feet, said beesiine having s totel distance of
‘1385,00 feat (52.94 rode], said Permanent Easement & Right of Way containing 1.590 acres of lard.

All bearings, dletencas, and coordinates shown herein ere grid, besed upon the Univernal Transverse Mercetor
Coontinata System, Zone 14 North, North Americen Deum of 1983, U.S. Survey Fest, es derived from an onthe
ground survey perfarmed by TRC Pipeline Services LLC, conducted In May of 2027.

Por ee Hater earns ht, owt MA. 08 eg ber CO. fs. 3
gene SS

ect bE os Vel
use 19

  

   

Pagn 9 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 234 of 407

Tract No(s). GR-0289.010
1, Surface Owner(s):

John H Mason and Martha Mason
1400 Tilden Street
Wichita Falls, TX 76309

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$6,467.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 235 of 407

 

 

 

 

| EXHIBIT"A" |
ihe ae GRADY COUNTY, OKLAHOMA
SECTION 20, TOWNSHIP 6 NORTH, —
RANGE 8 WEST OF THE INDIAN MERIDIAN
| | soos
PORT oF
= = ey Brien “ae. Tw Gon, 900. 8°
bec ai -iinenw-sdae
bees soreeere- ;
! “ew soo tae}
SaTET —— —

weer — TS 4
| i ae
4 2 a WE TE A
Ww WS TS. .
' TAR- As POF LP,
eunr tors .

oanrsors.

SOHN 1. MASOH AND MARTHA MASON

i BOOK 4174, PAGE S04

 

 

 

 

 

 

er

 

 

 

 

 

 

 

 

 

 

ae te
ST ae 06
“SCALE bi FEET
MIDGHIP PIPELINE COMPANY, LLC
DAGHY: GR
MIDGHIP MAINLHGE PROJROT
aon: TRO GAMRANT & REHT OF WAY
‘BATE: oaene GRC THE PROPERTY OF
Co || JOH H. MASON AHD MARTHA MARON
| wave | DATE DESORPTION
a | seam OORAECT AREA TASLE
2 | eeemoie | ACE TAR, DETAL
DRANEE GRONGDID| EMENTND. 1 GF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 236 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 20, TOWNSHIP 6 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

z

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/6\6)G\/6|6/5|\G\/6/5/§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTH

 

 

 

 

 

 

 

 

 

man: Of

 

 

 

 

 

 

 

ony: TRO’ SAMMENT 8 RIGHT OF WAY
DAT ACROSH-THE PROPERTY OF
SGA ET, SOHN DL AAACN AND MARTHA MASON
mre | ATE DESORIFTION
5 | anomots | OORRECT ARBA TARLE
a | wien | ‘DOWD TAN, OETA

 

 

 

 

ORCA) EHEETNO. &§ OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 237 of 407

Cheniera Midstream EXHIBIT “A* MIDSHIP Mainiine
Ourner: Sohn H, Mason and Marthe Mason TRACT NO, @F-0280.010

Description of a fifty-foot wide Permenant Easement & Right of Way altunted in the north half cf the northwest
quarter of Section 20, Townahip & North, Range 5 Wast ofthe Indian Merkilan, Grady County, Okishomea and
belng over, through and ecross a tract of land conveyed to Jol H. Mason and Martha Meson, recorded in Soak
£174, Page 204, of the Office of the Clerk and Recorder of @rady County, Gkdehome (0.C1..6.C,0ic), antl fiftfoct
wide Parmanant Easement & Right of Way baling ettunted twenty-five-feat on each side of the herein dasorited
baseline, the sidelines of sald Parmanent Basamnertt & Right of Way being langthanad or shortened to maatthe
baunclary Snes of eeid trect of lend, sald besatine being more particularly deseriized en follows:

COMMENCING at 2 00 nell found marking the northwest corner of seld Section 20; THENGE North £9°00'24"
East, with the north lina of seid Section 20, a distance of 1208.23 feat to the POINT OF BEGINING,

‘THENGH South 04°SG°54" Hust, a distance of 022.64 feet, to 5 pointy

THEMEE South 7272580" East, a distance of 701.91 feat, to the POINT OF TERAGINATION on the exct line ofthe
weat half of the northeast quarter of the nortirweat quarter of said Section 21, from which e 1/a inch tron red
found marking the north quarter corner of mid Saction 20 bears North 00°41'34" West, with the exet Bne of the
west half ofthe northeust quarter of the nartivweet quarter of sel] Section 20, a dlstuncs of 1043.26 feat, THENCE
North 85°0s'24" Bust, with the north Ine of anid Section 20, 4 distence of 663.01 feet, enid buseiina having a totel
diptance of 1524.55 feat (82.40 rods), sald Parmanent Eassment &, Right of Way containing 1.729 acres of lend.

All bearings, distences, end coordinates shown herein are grid, based upon the Universal Traneversa Mercator
Coordinate System, Zona 14 North, North American Datum of 1963, 1.5, Burvey Feet, es derived from an on tha
ground survey performed by TRC Mpeline Sanéces LLG, conducted In May of 2017.

For reference eed frthrefrmation aoe Bx “A, Shaet Mo, 1 af 8, dewing number GRCQBO.OA, Rew. 8
ine

 
    

mx \ilehwal Denney

cre ele oe ct
Okdahoms Registration No. 1434 >, ALO
Firm Licenes Bio, 144 aes

Pagan 5 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 238 of 407

Tract No(s). GR-0310.000

1. Surface Owner(s):

First National Bank and Trust Company,

Corporate Trustee of the James L. McElvany and Linda R.
McElvany Irrevocable Trust I dated the 28th day of December,
2012,

302 Chickasha Ave,

Chickasha, OK 73018

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$6,550.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 239 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 8, TOWNEHIP 8 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

  
 
 

 

 

 

 

 

 

 

 

 

- inl at teenie OOEEREEE GYeTa
nen Pannacant | Menace we
c A A a aaa

ore Oe q u u
PRPILISG SOLIS = om om me
WwW
D AIG eater et are
a e

THE Chee

 
 

     
 
  

Le
CET et
wy how

 

GAPS fiat i FEE!

 

MIDGHIP PIPELINE COMPANY, LLC

 

 

 

 

 

 

i ei
aK A 5
k Ht uo arn SF
Seer ere
1B

 

 

 

 

 

 

 

OIRG SAF

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 240 of 407

 

EXHIBIT °A"

GRADY COUNTY, OKLAHOMA
SECTION 6, TOWNEHIP 8 NORTH,
RANGE 5 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

ATIC. LEE TARE

 

 

 

 

 

 

 

ii

 

 

 

 

 

ELE

 

:

 

e\/elele
@/8/3/$/6|6/G/s\c/sicisic|&

 

 

iu

a

 

 

&

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
O08 GHENT ( OF 3 FOR NOTER, RIGNATURE, ANDGHAL
MID@HIP PIPELINE COMPANY, LLG
wom oF
COD evi TAO]. Pamussnam EASEMENT & IGT OF WAY
DATE: = 7B ADRIOOS THE PROPERTY OF
DAZ RTs. COLO ICT
raw | OATH DESCRIFTION
1 | toma ADDN PETAL
0 | ‘ear CARTED
DRA ~ CFG] SHEET. 2 OF @

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 241 of 407

Chaniere Midstream EXHIBIT “A” MIDSHIP Mainline
Ownan James L. McMiveny and Linde R. ivicEhveny irrevocable Trust TRACT NO, GR-0810.000

Daription of a fifty-foct wide Permanent Besement & Rght of Way situated in the enst half of the east half of
Jection 8, Township & Korth, Ranga 5 Wat of the Indian Meriden, Grady County, OMahome and being over,
trough and across a tract of land conveyed to the First National Bankerid Trust Company, Chickasha, Oblahocma,
‘Trustes of the James L, McEWveny and Linds R. MeGiveny Irravousble Trust |, recorded in Book 4567, Page 83, of
the Offices of the Clerk and Recordar of Grady County, Oktshoma (0.C/L0.C.0iC), enid fifty-foot wide Parmanart
Easement & Right of Way bulng stunted twantyfive-fect on euch aide of the herein described Busatina, tha
gdolines of said Permanent Basement & Rigitt of Way being lengthened or shortened to meet the Gourkdary Hines
of said tract of land, eeid baseline being more particularly described an follows:

COMMENCING ot the aust quarter comer cf anid Section &, from which corner 0 1/2 inch Iron rod with cap

stumped “TRC CA 00144" sat for witness beurs South 00°50'42” East, a distance cf 400.00 feet) THENCE North

Proledaet Waste distance of 772.41 feat to the POINT OF BRGINNING on the canteriine of the current channal of
Wasldte River;

THENCE South Oc"2e'09" Enst, a distance of 1065.05 feet, toa potrty

‘THENCE South 29°45"17" Gast, a distance of 965.28 fent, to tha POINT OF TERMINATION on the south line of the
north half ofthe southesst querter of said Seation @, from which a 8/8 inch ron red found maridng the southeast
comer of sald Section 8 beara North 291010" Eset n distance of 48,08 feet to the southeast comer of the north
half of the southeast quarter cf anid Section 8, THEMCH Eouth 00°59'54" East, with the eaet fine of anid Section &, a
iztenca of 1322.80 fest, said besefine heaving u total distence of 2020.35 fest (122.53 rods}, said Permanent
esement & Fight of Way containing 2.828 acres of lend,

Al bearings, distenona, and coordinates shoam herein are grid, based upon tha Univertal Tranmveres Marcator
Coordinate fystern, Zona 14 North, Nerth Amariam Datum of 1883, U.S, Survey Feet, as derived from an on the
ground survey parformned by TRC Pipefina Services LLC, conducted In May of 2047,

For reference and further information ses Exhibit “A?, Shest Wols) 1 of 8, drewing number @A-0210.000, Rev. 2,
dete.

patie Ma

Moras,
{0
igs: NaS

eo

1 iy ~ 7.
so

Meg} fet ait av Lig
i= . mt:

: Taek

aed reset ee af

na Reguatration No, 3454 v4, ARLE
Fire Licenses No. 144 Miby arent

   

Page 8 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 242 of 407

Tract No(s). GR-0312.010

1. Surface Owner(s):

Lyndel D. Shelby and Lanelle Shelby
4980 Fig Ave.,
Ireton, [A 51027

2. Other Persons-in-Interest:

Chris Witt and Chancey Witt
1595 County Rd., 1440,
Ninnekah, OK 73067

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$9,820.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 243 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
   
 

  

      

      

    

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
GECTION 16, TOWNSHIP 5 NORTH,
% RANGE 8 WEST OF THE INDIAN MERIDIAN
is
enon,
%, BOOK E216, PAGE O+
\
VICINITY MAP werenel POINT OF
NTA. eeu incnerrean.0 or
ij e EaHeenAl -
roar or ——"47 = # N =o
ao Le ON
HW OOR, BEG. 18 af WEE TVA, ‘
E Y ieiaraor4
7 oe
pore 4H
x —| AA LYNDGIL O. SHELBY AND
(— ED TOOK BOR, MAGEE 131
5
“ 1 =
f 7 TAR. "2
Re taint \ i sme
: GETS Ors
[ : | OW 4 OL
Xe, ; a io WON TLS,
z See, | Hl le RL.
ty, f ”
- H oun DETAL
| anontenno d SHEET ROF 4
SCOKS7#, (my
PND. "LE. I RARE OM a] ite
WOAP ‘ir THRONATION
WR ee eURETWOTE.BS
ee Ben 100 EanieTeLed
es / ATHIB.
ies "REA
=
on i an oa
a AR ge Geeliahias Sonncaiion
ry scene LT © ew wen Tae hime POEMAMLET CAGTEB! ance oF tan
Ey 7 (0 AMIR DERE A We Sete A — Baca it MALE
STMRaT «0.8
a PRE!
MIDGHIP PIPELINE GOMPANY, LLG
JOEY: OF | SND etUF MAINLING PROJECT
[XO BY: TRO | PuRMsANENTSASSMINT & RIGHT OF WAY
DATE: Gas AQROOS THE PROPERTY OF
‘eon, many) LYMOMLD, CHELEY AND LANELLE BHELEY
Reve | DATE DEORIPTION
: 2 | ane FESR TAR. DETAR
1 | ane ADOID DETALS
DRANG: GROHE2H) GHEETHG. 1 OF 4

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 244 of 407

 

EXHIBIT "A"

 

 

1? WIDE TAR.

GRADY COUNTY, OKLARGMA
SECTION 18, TOWNGHIP & NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

WEE TWA

oF WEE TE.

 

 

wy WD Tawa. |

 

Lig le

eA Ee

a

Jitealinctieatiatinals

kk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

4S

 

 

 

i kh hd

 

 

 

 

 

1. O68 BET '1 OF 3 POR NOTES, BOINATURE, AND GAL,
© CRGHEETAOP4PORLEZANCCUNETALLE =

 

 

 

 

 

 

MIDOHIP PIPELING COMPANY, LLG
SWART: _ CP MIDSHIP VAIHLINE PROJECT
OXY: TRS | PRRUZAMINT SAMMLEIT A RIGHT OF WAY
DAT 60st ADROSS THE PROPERTY OF
Soe Hira. | LYNDELO. GHELBY AND LANELLE GHELEY
reve | pon ABORTION
a | ee REVEED TAR DEAL
1 | menos ‘ADDED DETAILS

 

 

 

 

 

 

 

 

ehoract| GHITNG. £ OF 4

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 245 of 407

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
GECTION 16, TOWNGHIP 6 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ATS. LO TAR ‘Tyan uma |
tem | makes | DasTANCR leat] manna |oermeca|
Ls | sarerirw| set Lie | Nooreners |- Tae
- Le | eericw) agnor Lia | Norrie] ser.t
bb |mareerw) anor Lia | MOeehtw] ener
4 | Morerira| toner Ls | eoroperm | irr
cs | Nerootre| wnat
te | monertte | tae TAR. CURVE TASLE
y | aw) sr Curves | AROLENGTH| RaDUe| DELTA | CHE | CHL
eae ei vas =| soso | ceeamos"| wnemeets | rose
ta | wocsertere | mat - =
Lie | somone | soc
Uff | eomeriiw) tang

 

 

 

 

 

 

 

4. CHESHEET 1 OF G POR NOTES, INQHATLRE, AND OBAL.

 

 

 

 

 

 

 

 

 

2 CGLOHEETR OF 4 FOR PETAL.
MIDEHIP PIPELINE COMPANY, LLC
Dwar: MIDQHIP MAINLINE PROJGOT
OXDTVY: TRO | ParEANENTBAQEWEINT EL ROHT OF Way
PATE AB ACAOGS THE PROPERTY OF
SAT | YOM D. Steet AND LANL SHELBY
Cy DESORPTION
a | pmanct8 REVIMD TAR. DETAL
4d | MOLD ADOED DATARS Tt
“DRAETS: GAGrhoo] SHMETNO. 8 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 246 of 407

Cheniera Midstream EXHIBIT “A” MIDSHIP Mainline
Qwmant Lynde! D. Shalby and Lanalle Shelby TRACT NO, GR-0812.010

Description of a fity-foat wide Permanent Easement & Right of Way situated In the nortinveast quarter of Bection
18, Township 5 North, Range 5 Weet of the iricdlan Markdian, Grady County, Okdahoma and being over, through
and peroes a tract of lend comveyed to Lyndel 0. Shaisy and Lenalia Shaliry, recorded In Book 558, Page 124, of
tha Office of the Clerk and Recorder of Grady County, Olishome (0.C.8.4.C. 0%), ssid @ftyfbot wide Pomnenent
Casamant & Right of Way being sttunted turanty-Sve-teet on exch side af the herein deecribed baseline, the
didelines of sald Permanant Easement & Right of Way being langthanadd or shortened to maet the boundary (ines
of neld trect of land, unt] baseline baing more particularly described as folown:

COMMENCING at 0 2/8 Inch iran rod found marking the northwest comer of seid Section 16; THENCE North
09°29'48" Best, with tha north line of seid Section 16, a distance of 680.56 feat to the POINT OF BREEN,

‘THENCE South 10°45'17" Bast, 2 distance of 777.23 feat, to 8 point

‘THENCE South 00°41'22" Weet, a dletance of 1902.28 feat, to the POINT OF TERMENATION on the centeriine of en
abandoned reflroad and the southwest line of tha subject tract, fram which 53/8 Inch Iren rod with cap found
marking the west quarter corner of seid Saction 16 beans South 65°19'24" Weet a distence of 1005.68 feet, mid
baseline having a total distance of 2579.54 feet (182.35 rode}, seid Perrmenent Essament & Right of Way
containing 8.076 acres of lend.

All beweiings, distanoes, and coordinates shown herein are grid, based upon the Universal Traneversa Mercator
Coordinate System, Zone 14 North, Morth American Detum of 1988, US. Survey Feet, os derived from anon the
ground survey parformad by TRC Pipeline Services LLC, conduched In Mey of 2017.

For refarance and further information sea 2xhibit “A”, Sheat Nofs), 1 of 4, drmwing number GR-0012.010, Rev. 2,

 

Page 4£cf 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 247 of 407

Tract No(s). GR-0313.010
1. Surface Owner(s):

Melford Scott and Margaret L. Scott,

Trustees of the Melford Scott and Margaret L. Scott Revocable Trust
dated the 7th day of July, 2005,

271 US Hwy 277

Cement, OK 73011

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Okiahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$9,762.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 248 of 407

 

  
  
    
   

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 16, TOWNSHIP 5 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

  

4 Jee oe
oF bE
Te

The f

 

 

 

 

 

 

 

 

 

 

 

 

 

" Glare: ELALE MS PEET
MIDGHIP PIPELINE COMPANY, LLG
OF |. MIDSHIP MARNLINE PROJECT
L) BAREAAINT A ROGHT OF WaRY
AGHORS THE PROPERTY OF
“ $a | CAPRA STOO MR OT CSL NT |
DATE BESORIFTION
masa ROVIGED TAR. DETAIL
es) EVID TAR ETAL
enoMasi| SHEETKG 1 OF 4

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 249 of 407

 

 

 

SS

 

3

&

5 mecnincre

EELPOID |. BOTT AMD
MARGARET L. SOOTT
REVOUASLE TRUST AGHEIREZT
ef BOOK 27m, PAG ard
a

 

 

 

 

41. G08 SHEET 1 OF 4 FOR NOT2B, SIANATUPE, AND S04.
2 O08 SHEETS OF 4 PORLLDE TALL

_ MIDSHIP PIPELINE COMPANY, LLO
DAY: or .
GEDSY: = TAC. | PERRIAMENT BAQIEGENT & RQHT CF WAY
DATE Oa ADROOS THE PROPERTY OF
AE Pa Pas EL

aM | DATE DESGRIFTION

4 | emeonia RIGID TAR GSTAL

£ Wana .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 250 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP & NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN
TARLAETARLE | ATWA.UNSTARLE 16 WOE TWA, = It
wai] Seva |oveTamom, [Lem] scan | oman al
uy [ermiw| ae Les] Nerecserw | scare Se
is |eorwnrw| mer | | Loo | neriew| snae S38)
“bt | eormmiem | ate ‘Lot | Nowe) eae LoL We Te.
La | waroreyn | acog# | | ye | serra) watt | | roan
La | eowovarn | atacer Las | eurageerw | saat! i
Lo | eorwors | we ut | sowie taeey 1
Tar In tsa | eoneew| seo
La | porcrara | ter Loa | ewer | done
; Lo | soomemma | sence Lor | poser | sone or WHE Twa, |}
‘Lid | wonawara | aren Le | eee | oo ,
iis | soversen | srost Loe | Nocrereos | sar
tee | sooorerw| sens! ao | eorursrw | ont?
Lik | soowere | donee vai | Mower | soar!
ia | seroeara| ier uae | sotrere | eco
Le | saoeogw| is94e La | sorutiew| sono
te | eoreezon:| meer |
uy | soriourn | set | $
Lit | MMSTE | seer a7 WE TAA, eee
Le | asrarere | attr At 40 WIR Tein,
Lo | ocean | sone
ini.| eecarern | star “eee
Lt | eererira| sor
Les | edverpen| aoe
Ls | eowereen | one
La | eerarore | sec
Los | orotate | simon
uy | NPAC | Lee
ims | morencore | Mr |

 

 

 

 

 

 

 

 

 

 

 

GRE SHRET 1 OF 4 FOR NOTRE, RGNATURE, AND SEAL.
| MIDGHIP PIPELINE COMPANY, LLG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mywea = GP
| pDEY: TRO] PaRMAMENT SASGAMINT 8 ROSHT OF WAY
DATE iwi ACROSS THE PROPERTY OF
PCT, | MAPAOL ACO NTL NT LL AE |
maw | OATH DEBORIFTION

5 | omeaoie AAV TAR. DENTAL

2 | ena REVI TAR DETAL
ORAWinitt: GROMSDic| SHEETNO. 3 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 251 of 407

Chanlere Midstream EXHIBIT “A” MIDSHIP Mainiina
Owner: Melford L. Seott and Margaret £. Scott Revocebla Trust Agreensert TRACT NO. @R-0813.010

Dascription of'g fifty-foot wide Panmanent Eacament & Right of Way situated in the wast hall of Section 14,
Townnlilp 5 North, Ranga 5 West of the indian Meridian, @redy County, Cidshome end baing over, through and
across a tract of land conveyed ta Melford L. Soot? and Margaret L Scott Revocable Living Trust Agreement,
recorded In Sook 4751, Page 574, of the Offica of the Clerk and Aecorder of Grady County, Gkishoma
(@.C.1.6.C0K), sald fifty-foot wide Permanent Easement & Right of Way being situated tueity-five-feat on each
aide of the herein described baseiing, the sidaiinas of nel? Permanent Easement @ Right of Way being lengthanad
or hortarnd to mast tha boundary heen af wl tract of lend, oxi asus being more parti-vterty Generfoed an

COMMENCING at 0 8/8 Inch iron rod with red cap found marking tha weet quarter comer of sald Section 18;
‘THENCE North O0°4iF19" Waat with the weet fine of seid Saction 16 a distanca of 654.65 feet, THENCE South
49°O0'88" Bust with the canterlina of an abandoned raliroed a estence of 1040.68 feet to the POINT OF

BEGINNING;
‘THIS South 00°41'11" West, o distance of 1995.45 feat, ton pointy

THENCE South 00°49'45" West, « distance of 50.05 feat, to a points

‘THINCE South: 00°92'02" Want, # distance of 222.77 feat, to the POINT OF TERMENATION an the south lina ofthe
souttewest quarter of seid Section 16, from which a 4 inch Lron pipe found marking the coullwest comer of said
Section 16 beara Scuth £9°29°0" Waat u distance of 985.14 feet, anid hasalina having a total distance of 2728.27
font [185.25 rode), sold Permanent Easersant & Right of Way containing 3.182 perez of lend.

AA bearings, distences, and coordinates shown herein ere gril, based upon the Universal Traneverss Mercator
Coordinate Stem, Zone 14 North, North American Datum of 2923, U.S. Survey Reet, ap derived from an on the
ground survey performed iy TRC Pipeline Services LLC, conducted in May of 2017.

ee ee teen ee eee Reel es Greeting number GR-OS13.010, Rev. 8
a 1"

 

 

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Tract No(s). GR-0314.010
Surface Owner(s):

Connie Gayle Huseman
1883 N. Main Street
Alex, OK 73002

Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

Legal Description:
See attached plat.

Just Compensation:
$4,624.00

Page 252 of 407
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 253 of 407

 

 

 

 

 

EXHIBIT “A"
GRADY QOUNTY, OKLAHOMA
GECTION 21, TOWNSHIP & NORTH,
RANGE 5 WEST OF THE INDIAN MERIDIAN
nm
7 aroris.ote
ROCH S784, PAGE 574 Power Gr
= SEaRneG
| ee
a Seneran7T
VICINITY BAP iv “ a
NTS. = he Tl z" 2. ee ak ad o a * — n
es i -—— 4 im ft, re [- =F ina % =. 74 an rt
a ! f a dy
PORT OF 4 PN
pap GnonaniD e DOS SW =e
*"iencs Post CONNIE GAYLE HINEMAM
MOOR, a8, 81 A BOOK 2203, PAGE 108 7 1? WE TAWA.

=] | /-—— oF Wie PEW.

 

4 a irw Mer

 

 

 

 

Orne CT hy
i ATWS fa cw - BF
GROHEDIO od L
J BOOK esa6, PAQS 127 RY:
j||  Boakere!. paaeato Bebe |
, otf SHEET £OR3
| o
. “" PORT OF
—
lil we qe)
-
; ote manieeele
on
bit al
PO. FLA SS

AAP ES BOALE 0 GET

  
 

MIDSHIP PIPELINE COMPANY, LLG

 

 

 

“| | SOALia abr GOMAITE GAYLE HUSHMAN
Rikal | DATE PESGRLFTION

 

 

 

 

 

 

 

 

 

f CORTES
DRAWING:  ORGI4010) GHEETNO. 1 OF 3 |

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 254 of 407

 

EXHIBIT "A"

COUNTY, OKLAHOMA
SECTION 21, TOWNGHIP 6 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

Tor

 

 

 

 

 

 

 

ee

 

 

 

 

NOTE
O08 GHEET 1 OF B POR HOTES, RONATURE, AND BEAL,

 

 

 

 

 

 

 

 

 

 

Mann
Yer
i her 70
i oF | ___MADGHIP PAPELINE COMPANY, LLC
sate oF iy WOR OP | MIDBHIP MAINLINE PROJROT
a es) ere
a ea | OAT | DRRORITION
4 | mane ADOIED DETAIL
CIRC See a cacsli| SHTNO. 2 OF 3

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 255 of 407

Chenlere Midstream GxHiaiT “A*’ MIDSHIP Malniine
Owner: Connie Geyie Huseman. TRACT NO, GR-OS4.010

 

Description of a fiftyfoct wide Permanent Easement & Right of Way sttvated in the northwest quarter of Gection
22, Townehia 8 North, Range S West of tha indian Maridien, Grady County, Oktahome and belng over, through
end ecross a tract of land conveyed ta Conia Gayle Huraman, recorded in Sook 8294, Page 154, ofthe Office of
the Clark end Recordar of Grady County, Gkiehome (0.C/.G.C.01¢), sald fifty-foct wide Permanent Easement &
Right of Way heing situated twenty-five-feat on each side of tha herein described baseline, the sidelines of sald
Parmanant Easement & Right of Wey being lengthened or shortanad to maet the boundary Ines of esid tract af
land, anil baseline being more particularly described as follows:

COMAAENGNG at an iron pipe fence post found marking the nortinvest comer of sald Section 21; THENCE North
00°22 East, with the north line of mid Section 27, 0 distance of 955.24 feet to the PORNT OF BEGINNING;

THENCE South 00°8s'02" Waet, & distance of 256.82 feet, to a polnd;

‘THENCE South 02°18°8S" Weet, a distance of 816.72 feet, to a polnt;

‘THENCE South 04°04'240" West, a dletance of 509,29 feet, to the POINT OF TERMINATION on tha centerline of
Roaring Grask, from whieh a 1/2 Inch Iron rod found marking the weet quarter comer of sakl Section 21 beers
South S5°10'40" West a distance of 1452.55 feet, anid besaline lsving a tote! distance of 1476.23 feat (0.47
rods), suid Parsnanent Eszament hk Right of Wey containing 1.6084 screa of innel.

All bearings, distances, and coordinates shown herein are grid, based upon the Universal Transverse Mercator

Coordinate System, Zone 14 North, North American Datum of 1962, U.S. Survey Feat, os derived from an on the

ground survey parformed by TAC Pipeline Services LLG, conducted in May of 2017.

For reference and further information wee fxbitt “A", Shest Note}. | of &, drawing number GR-GR14.020, Rav. 1,
a

My : 2 ae Oay"

   

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 256 of 407

Tract No(s). GR-0322.010
1, Surface Owner(s):

Melford L. Scott and Margaret L. Scott,
Trustees of the Melford L. Scott and
Margaret L. Scott Revocable Trust

271 US Hwy 277

Cement, OK 73011

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,997.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 257 of 407

 

‘ol EXHIBIT "A"

 

 

 

 

 

 

 

 

 

 

  

Bora 40rW - 867 oe

 

GROSS
MELFORD L. BOOT AND MARGARET L.. EOOTT,
TRUSTINS GF TH MELFORD L. 200TT AND
OONTT REVOCABLE TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, ELG
DAD EY: wr
‘|; MIDSHIP MAINLINE PROJECT
CHDBY: — TRO | PansAAMINT RARIANNT A ROSHT OF WAY
BATE: 7Aene AGAOGS THE PROPERTY OF
ee POA Pace Paice] MBPS | ACOTT AD RAITT TESOL LT
fv | 6DATE OBECRIFTION
1 | ramaote ADDAD DETALS
6 OMEF ‘ oT
DRAWINGS @n0aamso| SHEETNG. 1 OF

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 258 of 407

 

 

 

 

 

 

 

 

 

NOAM W = 1.27:

 

 

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA

SECTION 28, TOWNGHIP 5 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

— Sie rw - see

1. O22 CHEST 1 OF & POR NOTES, HONATURE, AND SEAL
2, G28 GHEEETS 2-4 OF 6 FOR DETAILE AND LINE TABLEL

ence
BOOK BAST, PAGE 208
BOOK 2001, PAGE 198

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPBLINE COMPANY, LLO

bey; cP MaCSHIP MANELING PROJECT
‘CDE TRO |' PURMAMENT BASEMENT BRIGHT OF WAY
OAT:  7aartd AOROOSTHEPROPERTYOF
cali 2 mr pcgy] SLAM RT MOURA OTTRNNCOHT LNT

1 | 7mamotw eT)

oO | (Omer CENTRED
T DRAWINe Geomant] OHEETNO. § OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 259 of 407

 

  

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 28, TOWNSHIP & NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN
. uu Lie: 4] |
iB “pt | Lap
A a
d Biss,
. uae
4 ||
4 A
4 "
Y a FE
4
g 4
4 §
i if
4 ,
A #
g ‘
i” &
a lr 7
A a
Le “
y 4
a Alp
Be Lea
a 5
a
vl Ms
“| 5
fd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
1. S22 HET ( CF 6 POR NOTES, GIONATUAM, AND GAL.
2, GSE SHEET 4 OF BPOR LINE TABLE.
MIDSHIP PIPELINE COMPANY, LLO

owe my oP
a, MIDSHIF MAINLINE FROJEGT
aoa TR BASEMENT & RUGHT OF WAY
BATE Taans AGROOS THE PROPERTY OF
‘Soe Arg, MUR MorreeeTL RETOOL TT
: - a

1 | Wo ADDED OETALS

oO | Wear OnNTiIFED |

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 260 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION £8, TOWNSHIP 8 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATIVE. LEM TALE
UNE | BEAREG) | OMTDANGE
kt | sezarw| esor
La | enrotsew | 4oniar
us | eoperopw) gonoy
“ | aererw) wor
La | NOwOrogm | 20
Le | pererera| saa?
Ly? | cerwerw| sat |
Le | ROPOMGH | Orso |
| Ws | ewmrerw) Goce
| Lio | acorerm,| s000y
Li | sereveom | anor
Lia | gookarosw| s00o7
Lia | Noookvam | rear
Lie | NOORETW | | Goo
“Las | Neorovore | sooo |
Lie | eempern| soor
Ur? | eorororw| once.
‘Loe | Nonotoe | tease
Lte | NeW) «Boor
Leo | NoroTtra | sooo
Lai | seorwpes.| ecor
Laz |" ‘or
3 | NOODTORE| Be
Lt) Neeser! meoe
Les | NOPE | | amO.1e
Las | eeoreea'| asa
Lar | eoowiow) OF
. NOTH:
oa, 1. SIRLGHAT 1 OF 5 POR NCTES, BDNATURE, AND REAL
4 J 2. GAR SHRET SOF 6 FOR DETALA.
_ MIDSHIP PIPELINE COMPANY, LLG
LOWORY OP | UIDEHIP MAINLINE PROT
OXDRY: JAG) PERMANGNT GASEMENT & RIGHT OF WAY
DATE: Tats AQROGS THE PROPERTY CF
ees, | MMAFORDL Gocrreeeoneegennet1 gnnr canal ale
“ave |: DATE DERG TION
4 = (| Tasos ADDED DETALS
0 | tommetT
DRAWING: GRISRLOc) SHENTNO, 4 OF 6

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 261 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainline
Qwnan Melford L. Scott und Margaret L. Scutt Revoonhis Trisst TRACT NO. @R-0822.010

Duscription of a fifty-foot wide Permanent Hesasiedt & Right of Way stunted in the weet haifof tha waxt half of
Section 28, Township 5 North, Range 5 Wast of the indian Meridian, Gredy County, Okishorna and halng over,
through and across a trect of land conveyed to Malford L. Sontt aad Margaret L. Scott, Trustees of the Melford L.
Scot! end Margaret L. Scott Revocable Trust, recorded in Seok 4801, Page 187, of the Office of the Clerk and
Recorder of Grady County, Oidehoma (0.0-1.01.C.01C), anid fifffoot wide Parmenent Exsament & Right of Way
baling situated twentypfive-fest on edch aida of the herein describert beseline, the cidelines of apie Permenent
Basement & Right of Way being lengthaned or shortened to meet the boundary [ines of seid tract of lend, sald
baseline being more particularly daseribed ua fallowsi

COMBARNCING at 0 1/2 inch tron red found marking tha northwest corer of sald Section 28; ‘THENCE North
09°17'27" Enat, with the north line of anid Section 28, « distance of 368.85 fast to tha POINT OF ROGINICING)

THENCE South 00°01°10" Waat, a distutwe of 3057.02 feat, to the POINT G7 TERMINATION on the south ina of
tha nortimest quarter of the southwest quarter of seid Baction 28, from which » 1/2 inch tron rod with aluminum
cop stamped “TRC CA #146" eat marking the weet quarter comer of mid Gaction 28 bears South 65°15'50" West,
‘with the south lina of the northwest quarter of the soutinvest quarter of seid Section 22, a distance of SUL26
feut, THENCE North 00°42'41° Weet, with the weet Eine of said Section 28, a distance of 13.18.66 fect, anid baseline
handing o otal daze of 057.12 faut (296.82 ro, weil Permanent Exsement & Right of Way containing 4.543
ecres

Ad bensings, distmnem, and coordinates shown harein ure grid, besed upan the Universal Treneverss Mercator
Coordinate System, Zone 14 North, North American Detum of 1939, 1.8. Survey Feet, as derived from an on the
ground survey performed by TRC Pipeline Services LLC, conducted in Mey of 2027.

For reference and further Infarmetion pee in nan “cheat Note), 1&2 of R, drawing number -0323.090, fev.
4 Dy i
os fer ic
MEL {f ta bas. Ral 13} | {* L& _

Micheal Denney s. AS! Date:
jagis\cred Profesional Land Surveyar . fae *

Oklshome Registration No. 1484 “Metctvsee.« a

Pinm Licened Me. 144

  
 

Jot

Page 5 of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 262 of 407

Tract No(s). GR-0336.000
1. Surface Owner(s):

Sandy Creek Farms, Inc.
c/o Kay Barrington
2311 CR 1495

Bradley, OK 73002

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

The First National Bank & Trust Co.,
302 W Chickasha Ave.,
Chickasha, OK 73018

3. Legal Description:
See attached plat.

4. Just Compensation:
$38,213.00 (with GR-0338.000, GR-0340.00 and GR-0340.010)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 263 of 407

 

EXHIBIT “A" ‘i

GRADY COUNTY, OKLAHOMA t

BECTION 4, TOWNBHIP 4 NORTH, f
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

nam Or BOOK ST, PSE B78 8 8
‘Cea amen fe omar

 

 

a7 WE T.W8. \\ 0 WD TW |

 

GANDY GHEEK FARES, ING. A CORPORATION
SOCK S008, PAGES 3, 04 fen, Tom 8 ta? a
10" LA,
anorioH 4 pohoniiane
7 croTON ® pearar COUNTY An. emp
THREAT CH... |
MSs I
RaUenEELyS ‘
Neeraeoes = 4enet: i
BOCK ROS, PACES 108, 184, 150, 100, 8 187 i

   
 

a +m me
> VE OS.g0 PUR? SRL oa OO A A,

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 264 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainiine
Oumar: Saixty Creak Farms, Inc, @ corporation ‘TRACT NO. GR-0986.000

Description of a fifhy-foot wide Permanent Easement & Nght of Way sftunted in the southeast quarter of Bection
4, Township 4 North, Range 5 Weet of the indian Meridien, Gredy County, Cldahoma und baling over, through and
acroas a tract of lend conveyed to Sencly Creek Farme, inc. 2 corporation, racoriad in Book 2008, Pages LEB, 154,
135, 156, & 157, of the Office of the Gark end Recordar of Grady County, Oldvhome (0.C1L€.C, 08), auld fifty-foot
wide Permenent Easement & Right of Way being etusted twecty-five-feat on ench aida of the herein desorbed
besefine, the siiatinas of said Permanent Easement & Right of Way belng lengthaned cr shortened tn mast the
boundary lines of sald tract of and, antl baseline being more particularly described a2 follows:

CONSMIIGING at a 2/2 Inch kon red found marking the east quarter corner of sakl action 4; THENCE South
CO"62°6" East, with the east line of said Section 4, a distance of G&121 feat to the northesst comer of the south
halfof tha north half of the southeast quarter of said Section 4, THENCE South 69°20"10" Weel, with the north Gne
of the oath half of tha north hel! of the southamst quarter of avid Saction 4, 1 distance of 1448.40 fest to the

‘THENCE South 16°40'24" Zaet, a distance of 2201.01 fast, to the POINT OF THEMINATION on the south ine of
said Section 4, from which » 1/2 Inch iren red found marking tha soutfanst anmer of psid Section 4 bears North
65°25 00" East, with the south Ene of suid Seotion 4, a distance of 402.51 feet, sak] baseline heving « total
eietance of 2204.02 feat (198.00 rods), sekd Permanent Easement & Right of Wey contnining 2.526 acres of land.

All bearings, distances, and coordinates shown herein are grid, bamid upon the Liniversal Transverse Mercator
Coordinete System, Zona 44 North, North Aranrican Datum of 1088, U.S. Furvey Feet, as derived from anon the
ground survey performed by TRC Pipeline Services LLC, conducted in May of 2027,

= een

{i> —aittsp, Fe O-ph 7%
“maui

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 265 of 407

Tract No(s). GR-0338.000

1, Surface Owner(s):

Sandy Creek Farms, Inc.
c/o Kay Barrington
2311 CR 1495

Bradley, OK 73002

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

The First National Bank & Trust Co.,
302 W Chickasha Ave.,
Chickasha, OK 73018

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0336.000
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 266 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
™ SECTION 6, TOWNSHIP 4 NORTH,

 

 

 

 

Te

 

 

 

 

@nceecos |
BOCK2008, PAGER 423, 164, 105, 106, 6107 .
PORT OF
en
Aria
cc 42a
= = : = = =
acne Pow ar
= were ¥ aT
a WOE TG. {i icon, 06.5
Cereare 007.
We TA
rior
ATMA.
eum DETAEL *T* —* f
EET EOFS
ne
ATIRG, i l
on “a
SHEET cOF 6 l
ancmesce TAR -#
GAY CREEK PATHE, ING, A CORPORATION er semen
MOOK Sich, Pci 123, 404, 108, 100, 0 tr a pray,
EET 40re
or: ie

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 267 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA

BECTION &, TOWNSHIP 4 NORTH,
. RANGE 6 WEST OF THE INDIAN MERIDIAN

 

3

 

 

 

 

 

eareeere-siiti= 2

“Sook ecm Pane 1 104 168 RAO

1? We TE

 

"2
Sf WON PLAN —-.

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

es pe a cn rr ee tt pir or eer om om TOMI AM =
Lon ORE GET 3 OFS
in ~ NOTE
we i AR SEE OHET 1 OF 6 POR NOTES, BRINATIAR, AND BAL,
a uy OF We MIDGHIP PIPELING GOMPANY, LLG
OOO TROY mmm OR] apap MALE
at fale CHDBY TRO | Pureiwone CASSUABIT A RIT CF RAY
BATE: — aaa AGRO08 THE PROPERTY OF
‘Sou mn ‘OANDY ORSEK FAVES, ING,
DATE EEOCIPTION
aeean AOD TAR WISTH AND AREA |
me REV TAR ORTAL
Gm0308000 GHEETNO. 2 CF E

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 268 of 407

 

 

 

 

 

NTS.

 

EXHIBIT "A"
GRADY COUNTY, ORLAHOMA
SECTION 8, TOWNSHIP 4 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

=
eETre-taer—
ow

17 WEE TE.

eamee AE noorgmanes awe We TS. 4 r

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

NOTE:
628 DHEETT ( OF 6 FOR NOTED, S9GNATUFE, AND ORAL,

[" MIDGHIP PIPELINE COMPANY, LLC

 

 

 

 

 

 

‘owanY: On
+ MIDSAIP MABLINE PROJHOT
[CKO mY. TRO | PRRMANENT BASSNAENT L FUGHT OF WARY
i a 0 ACROSS THE PROPURETY OF
Ca GANDY ORBRK FARM, INC,
RaW | BATH DSUORIPTIGN
a | Gapaoia REVGED TAR. DETAL
2 | Sunes ADDR DATALS

 

 

 

 

| DRAWING: CFL] SHETNO. 2 OF ©

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 269 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 6, TOWNSHIP 4 NORTH,
RANGE 6 WEGT OF THE INDIAN MERIDIAN

 

 

 

 

si

|

 

 

4

 

eae |
WEB, ,

 

 

 

 

 

 

 

 

 

 

 

|
|G/6/5/ 5 e}s\c\5/=|E
=
5

 

|
alee
ais

 

 

 

 

 

 

 

 

 

TAR GUnil TARLE

 

AF SCL

veo | aa: [ope oleae | ag

i
i
i
!
i
-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
G88 GEERT ( Cl’ @ POR NOTED, SIGMATUNE, AND GAL,
MIDGHIP PIPELINE COMPANY, LLO
|owasy: = OR
.__ MEDAHIP AIMLING PROJEOT

| ome: TRG |" PURANENT EASEMENT & RIGHT OF WAY
iC AQROSS THE PROPERTY OF
ue tor GANDY GREEK FARES, BD,
fae | DATE DaRCRIPTION
3 | oe ADD TAR. WIDTH AND AREA

a | eon, RIVER TAR. DETAR. =

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 270 of 407

 

 

EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION 8,

TOWNSHIP 4 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

a oF WE TA.

z
i

 

10 De TE) Lome

 

 

ley
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58/6) 5) 5) SG) B/S) G6) eS Ra EER S|Blssisieis

 

@ WEE TW

 

 

c/e/gle/E/&|e\e|eielelglelelelaleieleielelBlg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"Gmina

 

 

 

 

 

 

 

 

 

 

 

 

NOT
O08 SHEET 1 OF € FOR NOTES, RQNATURE, AND SEAL.
MIDSHIP PIPELINZ COMPANY, LLG

PWOBY: OF MIDOHIP WAINLINE PROJEOT
on BA ‘TRG | PERMANENT AGEMENT & RIQHT OF WAY
DATE or AGROOS THE PROPERTY OF
An NTA | ABET DRREX FAROES, IND.
Ne | DAT DEORIPTION
“3 | Oaemoie ADD TAR. WITH AND AREA

2 | amon FONG AR. GSTAL.
DORGAN: GROMLOO)) OHEETNG. 5 OF &

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 271 of 407

Chentare Midstream EXHIBIT “A” MIDSHIP Mainiina
Owner Sandy Gragk Ferma, inc. a corporation TRACT NO. GR-0888.000

 

Description of a fifh-foot wide Parmanent Basement & Right of Wey situntad in the east hel? of the asst hail of
Section 9, Township 4 North, Ranga & West of the indian Maridlen, Grady County, OMehome und being over,
through and ecronsa tract of land conveyed to Bandy Creek Ferm, inc, a corporation, recordad in Book 2808,
Pagus 158, 154, 155, 196, & 157, of the Office ofthe Clerk and Recarder of Gredy County, Ollahorna

side of the herein described buzeline, tha sidelines of ski Permanent Easement & Right cf Way being lengthened
or shortened to meat the houndery Snes of auld tract of land, anid bassline buing mara particularly described a9

CORBVENGING at a 1/2 inch won rod found marking tha northaast comer of aid Section 9; THENCE South
Ea*2708" Weet, with the aorth line of sald Section @, w dletence of 482.54 feat ip the POINT OF GEGINNENEGy

THENCE Fouth 26°18'24" Bast, a distance of 697.16 feet, 10 a point;
THENCE South O2°Be'os" Want, o distance of 6135.14 feat, to = point;
THINEGH South 02°21'48" Enat, a diatance of 1882.10 fest, to a potnt;

‘THENCE North @9°11'02" East, u distance of £28.58 fagt, to the POINT OF TEUMENATION on the anst lina of said
Section 9, fom which a 8/8 inch fren red found marking the soutiasst comer of anid Section 9 bears South
O0°R5'24" East, with the anet Une of said Section , u distance of 106.04 fest, anki baseline having a total distance
Of BSLA.BE feat (854.45 rock}, sold Permanent Sasemert & Right of Way contabiing 6.384 ecrea of lend.

Al bearings, distances, and coordinates shen harain ere grid, based upos the Univereal Treneverse Marcetor
Goondinate System, Zona 14 North, North American Datum of 1500, UJ, Survey Feet, ax derived From an on the
ground survey performed by THC Pipeline Sarvices LLC, conducted In May of 2017.

For etches are! farther brformation owe Extlble "A", Sheet Mots) 2-8 of €, drawing mimber @R-0838.000, Rav. 8,

    

Page 6 of G
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 272 of 407

Tract No(s). GR-0340.000

1. Surface Owner(s):

Sandy Creek Farms, Inc.
c/o Kay Barrington
2311 CR 1495

Bradley, OK 73002

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

The First National Bank & Trust Co.,
302 W Chickasha Ave.,
Chickasha, OK 73018

3. Legal Description:
See attached plat.

4, Just Compensation:
See GR-0336.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 273 of 407

 

EXHIBIT "A"
= GRADY COUNTY, OKLAHOMA
. SEOTION 10, TOWNSHIP 4 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

Loo",
uA fom Fob
LF oh PL
zm, oe mc. tov
; 1 wot Th Scale
oe we aT iW WaT
Tae Trea wea TL

   

. DOTA TRACY loco
* REG Ooaas wns ie ete a ET Turon Access oe
ES

 

 

 

 

 

 

 

 

 

PRR PRET Enap
eee BAEELEIE mn o 6
— aera aoe
(CGAAPee! BALE FEET
MIDSHIP PIPELINECOMPANY,LLC
LOWRY: OR | = AHDSHIP MAINLINE PROJECT
CXDBY: TRO | PERMANENT BASGAEINT A RIGHT OF WAY
DATE: ‘Tana AOROGG'THE PROPERTY CF
SCALE nor GANDY ORME FARMS, IND.
DAT BEAORIPTION
mamas | ASCED DETALE
waver? ORRnFED
cao] GHRITNG. 1 oF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 274 of 407

 

EXHIBIT "A*

GRADY GOUNTY, OKLAHOMA
SECTION 10, TOWNGHIP 4 NORTH,
RANGE § WEST OP THE INDIAN MERIDIAN

 

 

 

 

ree morn ad

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lim | BEARING | DErEMICH
Lt | OPeeeW | FO.
a | NOONE) | aoc
Lo | NOMCO | seer
La | someone |: aac
| LS | Mra w) Toor
Lo | Seromoew| Teer
L? | eeaOrW) Bloc
| Lo | Mesrecew) sete
| | eerarrw| ener
| LAO | MOC) aCLOeF
| Lat | OOP | toe
| Lea) serene | tmaer
LO | MOOPROEE | aed
La | REPO} qeqet
Lie | MEISeRrw)| tomo
Le | eeereew | inne
Li? | Noneriew | aoor
Lie | MOIFeHOH |. inet
Lie | SErecEr st | 40n8t' |
Lan | Serereew| moo |
NOTE:

 

 

908 SHRET 1 OF 2 POR NOTED, NQNATURE, AD BEAL.

 

 

 

 

 

 

 

 

 

 

 

MID@HIP PIPELINE COMPANY, LLO
eee: = OR | MIDSHIP MAINLINE PROJEOT
CROEY: TRO | PEAMANENT BASGRAIICT & ROGHT OF WAY
DATE ‘72S AQROSS THR PROPRICTY OF
lho TI | ANEYY CRIEK FARMS, IDL
"ve | DATE BIa TaN
4 | note ADDED DETALS

Oo | conor OERTOTED
DRANG @R-0M0000| ETD. & GF 2

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 275 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Qument Sandy Creek Fanne, Inc. ‘TRACT NO. GR-0940.000

 

Deswiption of a fifty-foot wide Parmanant Sasament & Right of Way situated In the south haffof'the southwest
querter of Section 10, Tewnship 4 North, Ranga 5 West of the Indian Meridien, Grady Gaunty, Gldshome and
being over, through and across = trect of land conveyed to Sandy Creek Farms, inc, recorded in Book 8044, Page
880, of the Offices of the Clerk and Recorder of Grady County, Cldshome (0.C.2,0.C.01C), sald fifty-foct wide
Parmanant Gazemeant &; Right of Wey being situated twarty-tive-faat on each skie of the herein described
isco t par pe fg enero eradicate
boundary Enes of sak tract of lend, sald beseling being more particularly dasoriied

COMMEINCHIG at a 6/8 inch iron rod found marking the southwest comer of eeld Section 10; THENCE North
OOPEE"24" West, with the weet line cf said Section 10, » distmcs of 105.04 feat to the POINT OF BEGINNING:

‘THENCE North £9°2.1'°02" Gest, a distance of 464.09 fant, in & point;
THENCE North 36°L2'11" Best, a cistence of 085.48 feat, to & point;

‘THENCE South 22°80'27" Enst, a distance of 184.03 feat, to the POINT OF TERMELATION on the south Ene of said
Section 46, from which = 2/6 inch fron rod found marking the south quarter comer of sald Section 10 beers North
05°26°02" East, with tha south Ine of sald Section 15, a distance of 1270.36 feat, said baseline having a total
distance of 1484.41 fect (00.96 rods}, seid Permanent Exeament & Right of Wey containing 1.704 acres of land.

Ail bearings, distance, and coordinates shown herein ere grid, based upon the Untverme! Transverse Mercator
Coordinate System, Zone 14 North, North Amerioan Datum of 1083, ULS. Survey Feet, as derived from an on the
growed survey performed by TRC Pipalina Services LLC, conducted In May of 2017.

For referenca and further information see Exidbi “A”, Sheet No(s). 2 of 8, drawing number GR-O840.000, Rev. 3,

eune bzte
t, \ <P

 

Pega B ofS
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 276 of 407

Tract No(s). GR-0340.010

1. Surface Owner(s):
Sandy Creek Farms, Inc.
c/o Kay Barrington
2311 CR 1495
Bradley, OK 73002

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

The First National Bank & Trust Co.,
302 W Chickasha Ave.,
Chickasha, OK 73018

3. Legal Description:
See attached plat.

4. Just Compensation:
See GR-0336.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 277 of 407

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
2 GRADY COUNTY, OKLAHOMA
1 | SBCTION 18, TOWNSHIP 4 NORTH,
RANGH 6 WEST OF THE INDIAN MERIDIAN
2
j
VIGINITY MAP

iH NTA. BOOK 6068, PAGE Bae

i PoniToF

I IOP OORT - (200.67 mateevt.te POOL oF

l aecToN 40 OD clue WEOOR..war: 12 ca NI
IN pare TEN iN a ce Nae -
iow OOH, ou 8 OX aes a -
0 wnat ee rane
| LN NOC aE 4,an.o1
| nook 00h, Pham s08 \ ee ae,
: I» Wy sori a-bar
F l | % AN o WEE TL
t ‘\ iewers-sae
© AN oe wine Tw,
fl — Nese
i macnecsa.e oa
ROOK 680, PAGE SIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 278 of 407

Chenfere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Sandy Creek Fare, ine. TRACT NG. GR-0340.010

ERRRAANENT BARE MONT @i RIGHT OF WAY
Description of a fifty-foot wide Parmanant Eesereent & Right of Way sttusted in the northeast quarter of the
nortivweet quarter of Saction 15, Township 4 North, Renge § West of tha indian Merkllan, Grady County,
Cidshome and bateg qver, through end across a tract af land conveyed to Sandy Creek Farms, inc., moorded in
Book 3046, Page 580, of the Office of the Clerk and Recorder of Grady County, Gidahoma {0.C1LG.CD0), anld
fifty-foot wide Permanent Eesement & Right of Way being stunted twenty-five-feet on eech side of the herein
described baselina, the sidelines of seid Permanent Eseement & Might of Wey being lengthened orshortened 10
mast the bounstary Sines of seid tract of land, enidd baseline being more particularly described sa follows

COMMENCING at 2 8/8 inch iron rod found marking the northweet comer of sald Section 15; THENCE North
2972602" Bast, with tha north line of seid Section 15, » distance of 1368.42 fest to the POINT OF BEGINNING;

‘THENGS South 22°30/27" Enat, e distance of 583.71 feat, to p point:
THENCE South 27°25's3" Enst, 2 dtence of 240.92 fest, to 2 potty
THENCE South 29°0S'05" East, a distinen of 68.22 feet, to a pong
‘THENCE South 22°26'12" Gest, a disterica of 210.87 feet, ta a paints

THENCE South 36°84'24" Enact, a distance of 24.06 feat, to the POINT OF TERMINATION on the sauth Ene of the
northeast quarter of the northwest quarter of maid Gaction 15, from which a 9/8 Inch iron red found marking the
north quarter comer of seid Saction 35 beers North 80°24'23" Bast a distance of 742.06 feat to the southesst
comer of the nosthasst quarter of the nartiwest quarter of sald Section 15, THENCE North 00°48°26" Weet, with
‘the enet Ena of tha nortinvest quarter of seid Section 18, « distancs of 1527.01 feet, asid baseline heving a total
Gatance of 1425.55 feet (W658 reds), ent Parmmament Exsemant & Right of Way containing 1.640 acres af land.

All bearings, distances, and coordinates shawn herein are grid, based upon tha Universe! Tranaverse Mercator
Coordinate Systam, Zone 24 North, North American Datzon of 1628, U.S. Survey Fast, as derived from an oa the
ground survey performed by TRC Pipelina Services ILC, conducted! in Mey of 2017.

For reference and further Information ase Echihit “A’, Sheet Nofs). 1 of 2, drawing number Gi-1840.020, Rey. 0,

 

 

! — gos i “
| Ld dLieg oe pEnneY Vela FF
na siood tuaney oN /g! Date:
d Professional Land Surveyor Ww ae."
Oideherita Reglvention No. 434 desea
Finm License Na. 144

Page 20f2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 279 of 407

Tract No(s). GR-0353.000
1. Surface Owner(s):

Mark A. Morris, as Trustee of the Mark
A. Morris Revocable Trust dated March
27, 2012,

2840 County Street 2791

Chickasha, Oklahoma 73018

Marylin Morris, Trustee of the Marylin
Morris Revocable Trust dated March 27,
2012,

2840 County Street 2791

Chickasha, Oklahoma 73018

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

Farm Service Agency,

U.S. Department of Agriculture,

828 W. Choctaw

Chickasha, Oklahoma 73018

c/o Robert J. Troester, U.S. Attorney
210 West Park Avenue, Suite 400
Oklahoma City, Oklahoma 73102

and

U.S. Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

First National Bank of Chickasha
302 W Chickasha Ave,
Chickasha, OK 73018
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 280 of 407

3. Legal Description:
See attached plat.

4. Just Compensation:
$ 7,571.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 281 of 407

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 28, TOWNSHIP 4 NORTH,

RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

» A
el
PORT GP
VICINITY MAP wrisenoee ot
"ALT Pe |
2 a w caveege SOOT 6.02
= “ euriture. mast
| pene RIGHT OF WAY AGRESMMINT NB
eons spouraas hana ae wef)
AD. 1 hg
fw OCR, @B.28 BOOK s0ee, PAGE and 11H a
80’ PIPELING EASMENT o
i]
S88 OETA. — & WE TL
* MET RANDSGF4 ~~: 7
ma * . am WOE Tit
THE MARK A. OWNS II
‘AND WARYLIN il
i ‘TRUSTIN OF THE MARVLIK
a anrortew-1
ii BOOK 4095, PASE cus : or Wins PERM
=z .
BereregW- ia8.0 I
——
GHEET & AND S0R4 we
SHEET EANDSGE4
ni
‘\ ; no ew evern-usi2z
= oy
Swe eee
SRP avOrW - a7anay ponir oF
We COR. ono. a8 pooanee Prem 288-7" naar
‘TOTAL DSTANGE ACROED PROPERTY:

 

er MROME fee
imo Pee

To SOME
OF ar

 

 

 

OLE Pee MARK A. MORRG REVOCABLE TRUST, ET AL.

 

 

 

 

 

 

 

No Ase IO Ren)

 

 

GROsL00C) GHEETNO. 1 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 282 of 407

 

EXHIBIT "A"

 

GECTION 26, TOWNSHIP 4 NORTH,
RANGE & WEST OF THE INDIAN MERIDIAN

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O28 CHEST 1 OF 4 FOR NOTED, ONATURE, AND OBA.

 

 

 

 

 

ORCI) SHEETNO. 2 OF 4

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 283 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GRADY COUNTY, OXLAHOMA
GECTION 26, TOWNSHIP 4 NORTH,
RANGE 8 WEST OF THE INDIAN MERIGIAN
[ TARUETAME | ATA LOS TABLE
une | BEARING | DISTANGE| ug pieTANCE
Li | senenerw| 4eare Lao | sowowrw| Siero
a | wererera| i4er LH | oormare | moe
is | eau) ara Lan | eurcmurw) acecc
ia | erreciea| aor a oe
Lo | eorerera| ser Lo | NOPD | meeocr
‘yo | verre | mor Los | sorUrIw |) 44701T
Ly | derevers | etoe Loo | Gerersrw |) twrar
Lo | OererE | aay lay | MOR) aor
wo | aaron! anae Le | Nererora | rae
Lio | aparece | | yew ue | OwUnre |) mor
Lil |. Goer) | eater Loo | eersraew) sae
Lit | were) err La | MeeoTerW) ‘coor
rr ee Lee | SINR) denon
4 | errs | ea Lo | OReRoErW | a0C
Lid | eOrerora| eve La | NoPererw |’ fete
Lie | MOOMOUE | 10108 ee ee
Liv |'yazraoe | aera Lee | ore | 00
Lis | nawrers | aearr | la? | OUPOFH | 1h.09
Lio | Newurese | sre | ve | verre | senor
Leo | RE | 14o | NOPD | 100.00"
La | NEOovEE | 10m ao | serenera | anor
Len | heeotsom | 1enFr Led | ROI | 1104
La | NESTON | eee Le | eeErarW) 190.0"
i | Newer | eer um | Mare) oot
im | RPO | Let" La | ner | ene
ia | NESrEeUre | 160.08" ue | Mereverw| e027
“per | Neerererel | tetra Lee) aeroverw| oer
Lae | NOOOEMETH| ener Lay | Ni | sonad
Lao | Nrevera | ausr Le | eee)
Le | Sere | eer
Lao | Nisrewmew| iDRag
Ln | eracirw| mor
Lue | Mier! sone"
Les | reese) sor
Le | rere! wae
La PoHes
Ty no S01 GHEET 1 OF ¢ FOR MOTHS, RIGNATUNE, AND SEAL
na Err [HF PPR COMPANY, LCC
women LDWORY: CF | DAHIP MAIKLINE PROJECT
om & eer GF wer onm Treo a or
acres a et
—— ee have | DATE ee
i 2 | wean ADDEO DETALS
oar nau parte { | soe MIVIEED ADOESS ROAD
‘GIRS = BRAND DRGSn)| OHEETNO. 6° OF 4.

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 284 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainline
(Oumer: Mark A. Morris avocable Trust, at el TRACT NO. GR-OS53.000

 

Description of @ fifty-foot wide Pernarant Easemunt & Aight of Wey sttusted in the nevth ball’ af Section 28,
Township 4 North, Range 5 Waeet ofthe indien Meridian, @rady County, Oldahoma and being over, through and
ecross a tract of land conveyed to Mark A. Morris, a5 Trustee of the Merk A. Morris Revocable Trust and Marylin
Morrlg, Trustee of the Marylin Morris Rewocahle Trust, recorded in Book 4505, Page Et, ofthe Office of the Clark
and Recorder of Grady County, Oldahome (0.C.1.6.6,01.), sald fifty-foot wide Permanent Easement &, Right of
Way being situated twenty-tfive-fest on arch pide of the harein described basalina, tha sidelines of mid
Permanent Gaanement & Right of Way being lengthened or shortened to maat the boundary Gnes of eek! tract of
land, extol baseline being more particularly described as follows:

COMMENCING at 5 1/2 fron rod found marking the northwest comer of seid Section 20) THENCE North 69°28's0"
Enst, with the north ine ofaekd Section 26, » distance of 1785.54 feat to the POINT OF REGINNING:

‘THENGHE South 02°10/08" Fest, a distance of 2.64 fest, toe point;
THENCE South 00°12'47" net, « distance of 358,51 feat, to & point;
‘THENCE South O5°0S'19" Want, a distence of 1286.94 fest, to a point:
‘THENCE South 44°5 7°33" Want, a distance of 228.06 feat, to a point;

THENCE Bouth 16°83'22" East, a distance of 934.27 fest, to the POINT OF TERGNATION on the south Ena of the
north half of anid Section 28. from which a 1/2 Inch fron rod found marking tha weet quarter comer of said
Section 26 bears South 65°28'07" Weet o distance of 2745.55 feet, sald baselinn having a total distance of 2767.57
feat (187.75 rods), cald Permanent Exeemant & Right of Way contelning 3.177 ecres of land.

Al bearings, distances, and osonfinates chowe herein are grid, based upon the Universe! Treneverea IMarcator
Coordinate Systern, Zone 14 North, North American Datum of 1888, U.S. Survey Feet, ax derived from en onthe
ground survey parformed by TRC Pipsline Servions LLC, conducted in Mey of 2027.

For'ifecainen and further brformation nee Extibtt “A”, Sheet Wola). 1 cf2, drawing number GA-0058.000, Rav. 2
ae sone

    

SONA
ot “Lil re
Cilaabin Pagltetcn bn, 244 “pregT®

Page 4. of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 285 of 407

Tract No(s).GR-0355,000

1. Surface Owner(s):

Shana Marie Elledge and Johnathan Eugene Elledge,

Trustees of the Shana & Johnathan Eugene Elledge Family Trust
Dated June 27, 2018

4126 County Street 2980

Bradley, OK 73011

2. Other Persons-in-Interest:

Farm Service Agency,

U.S. Department of Agriculture

828 W. Choctaw

Chickasha, Oklahoma 73018

c/o Robert J. Troester, U.S. Attorney
210 West Park Avenue, Suite 400
Oklahoma City, Oklahoma 73102

and

U.S. Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

Mark Morris
2840 County Street 2791
Chickasha, Oklahoma 73018

3. Legal Description:
See attached plat.
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 286 of 407

4. Just Compensation:
$3,534.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 287 of 407

 

. EXHIBIT "A"

GRADY COUNTY, OKLAHOMA
SECTION 28, TOWNSHIP 4 NORTH,

RANGE 0 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

cae
oF PPRLING EASES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 288 of 407

 

EXHIBIT "A"
GRADY COUNTY, OKLAHOMA
SECTION 26, TOWNSHIP 4 NORTH,
RANGE 5 WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j aaa

 

 

 

 

 

 

 

 

 

 

GR-ch000| BHEETNG. 2 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 289 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Shana & Johnathan Eibectge Family Trt TRACT NO. GA-0255.000

 

Description of a fifty-foot wile Penrament Eassment & Right of Wey situsted In the sputhmest quarter of Section
26, Township 4 North, Range 5 West of the Indian Meridien, Grady County, Okishoma snd being over, through
and perose a tract of Jand conveyad to Shana Marie Elledge and Johnathan Eugene ERedga, Trustees ofthe Shans
& Johnathan Elledge Trost Family Trust Deted June 27, 2018, recorsied In Book 8444, Pagan 458, of the Office of the
Clerk end Recorder of Grady County, Oidehoma [0.C1.G.C.60.), eet fiftyfoot wide Parnahart Espement & Richt
of Way being situnted twanty-five-feet on each aide of tha herein described besiiina, the sidelines of sald .
Permanent Eesemnent & Right of Way being lengthened or shartanad to maat the bountiary Fines of said tract of
foncl, sale baseline being mors particularly described us folloven:

COMMENCING nt» 1/2 Inch tran rod found marking the weet quarter comer of sale Section 28; THENCE North
85°25'07" East, with the north Eine of the south heif of suid Gaction 26, a dlstunne of 2745.55 feet in the POINT OF

THENCE South 15°R0'82" East, a distance of 145.75 fest, to e point:

‘THENCE South 45°02'S4" Raat, o distance of 250.20 faet, to a point;

THENCE South 29°29°01" Gast, u distance of 1052.0: feet, to tha POINT OF TERMINATION o1-the south fine of the
north haif of the soutteest quarter of anid Section 28, fram which = 9/8 Inch iron rod with cup found marking the
south quarter comer of sald Section 20 bears South 85°15'0S" Weat, udth the eouth lina ofthe north half ofthe
southeast quarter of sald Section 26, o distance of 054.96 feet, THINCE South CO'S'S7" East, with the umat ine
of the southenat quarter of csid Section 26, u distance cf 1317.08 inet, sald baseline having a total distence of
1445.54 feet (87.65 rods), sald Parnanent Sasement & Right of Way containing 1.860 scres of lend.

Alt bearings, distences, and coordinates shown herein are grid, besed upon tha Universal Trenaverse Mercator
Coordinate System, Zone 14 North, North American Datum of 1968, U.S. Survey Feat, ea derived from an on the
ground survey parfonned by THC Pipalite Services LLC, conducted In May af 2017,

For referance and further Information see Exit: 7," Sheet sofa). of, drawing number GA-D865.000, Rav. 2,

“vm deee = Z ca

2M.

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 290 of 407

KINGFISHER COUNTY
Tract No(s). CL-KI-0026.000
1, Surface Owner(s):
Vincent N. Rother

225 S. 4th Str.,
Okarche, OK 73762

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$8,993.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 291 of 407

 

EXHIBIT “A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 18 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 anaes REVIOED ROUTE AND AT.W.8.

DRANG: CL KHOSLOO GHENTNG, 1. OF 9

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 292 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 16, TOWNGHIP 16 NORTH,

RANGE 6 WEST OF THE INDIAN MERIDIAN

 

Lar
Lit

La Lil
a1. tte

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
Ble ele mlelele|ele/ sie g\elglelelaisieia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Le
Lia
Le
Lr
Lia
Lis
| ao
uno NOTE:
i Er O8E OHEST < CFS FOR NOTES, HONATURE, AND ORAL,
ee MIDBHIP PIPELINE COMPANY, LLG
wm co
ree GOW — Tw | rma LeAnn
a on “aes”
OAR NTR)
“Raw | DATE DERCRIFTION
2 | ameoe ADOED CETAL
| 4 | ow NMED ROUEADATHS,
'DRAMING: CAHOON] SHOETNO, & OF 6

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 293 of 407

Chanlere Midstream EXHIBIT “A” Chisholm Lateral
Owner: Vincent I. Rother TRACT NO, CL1d-002m.060

 

Dascription of a fifty-foot wide Parmansint Exsament & Right of Way aftusted In tha southwest quarter of Section
15, Township 15 North, Range & Waet of the indian Meridian, Kingllsher County, Oldahoma and being over,
theough end across a tract of land commmyed to Vincent N. Rather, recorded In Book 2179, Page Gt, of tha Office of
the Clerk and Recorder of Kingftsher County, Oldahoma (0.C.0.K.C.OK), said fifhyfaot wile Permanent fesement
& Right of Way being stusted twunty-five-fest on each sida of the herein described baseline, the sidelines of aetd
Permanent Easement & Right of Way being langthened or shortened ts meet the boundary lines of suid tract of
lend, anki baseline being more particularly described as folloven

COMAENCHG ut 0 5/8-Inch ron red with sluminem cap marked "TRC TA #144" ant marking the south quarter
corner of seid Section 8; THENCE North OF'45"44" Waet, with tha eest Sine of tha couthwest quarter of sald
Section 15, u distances of 169.52 feet to the POMIT OF BEGINING:

THENCE South 9°20°03" Weet, o dletence of 2552.03 fest, to a pointy

THENCE South 44°28'05" West, a distance of 28.87 feat, to & point;

THENCE South 09°40'12" Wet, a distance of 74.26 feet, to the POINT OF TERAENATION on tha wast line of sald
Section 18, from which a 1/2-ineh iran rodad faund marking the soutierest comer of anid Section 25 bear South
OO°GE'19" East, with the weet ine of said Section 15, 2 distance of 140.85 feet, said baseline having s total
distance of 2854.16 fest (160.06 rodz), enld Perrnanent Easement & Right of Way containing 8.045 ecresof land,

Al bearings, distances, end coordinates shown herein ata grid, beeed upon the Universal Traneversa Mercater
Coordinate Syetem, Zona 14 North, North American Datum of 1983, U.S. Eurvey Feat, as derived from an on the
ground survey perfonmed by TRC Pipaline Services LLC, conducted In Mey of 2017.

For reference end further information see Exhiblt “A, Sheet Ho(s). 1 and 2 of 9, drawing number Cl-Ki-0026.000,
Rev. |. e- veerenany

 

 

Page Sof 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 294 of 407

Tract No(s). CL-KI-0035.000
1. Surface Owner(s):

Karen Schoeling Manuel
11809 Sundance Mountain Rd.
Oklahoma City, OK 73162

Dale Schoeling
1732 Green Leaf Ln.,

er

Edmond, OK
2. Other Persons-in-Interest:

Central Land Consulting LLC

c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$6,928.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 295 of 407

 

 

|

 

 

 

 

 

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 20, TOWNGHIP 48 NORTH,
RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ru A
BOOK 270s, PACT 408 wxus PONT oF
oe Wa PAL a Ss.
@ WE THE. MAOTPOOL AS
oe 77 | __, Ceo RD,
=i* " 4 1 — | am
= SEW - OTe
— — — —_
— Eorerirs = (eee
a oF
BOP EW {500.20 _ onmteuios
PRO, La
surooorW- mr jos Com Bect 38
arxer
ATH or
DaAa."T" TAR = {oer 400"
GRAD. ATALS,
DETAR 9
CLA0-eana0t
KAREN SGHOELANG NANUL AND DALE SCHOGLEN
BOOM nati, PASH 149
TOTAL BRNTANOE AQHOU PROPERTY: ee
Pt
Ce eS
eee v <=B
enn
Li on fon
Fo
Ouse
OT TO Rae
Ce
ah ATA. Tce
ORMAMOHT BASTMSY & Gel) or mae
SEH Lik a
ee | PPETT
=— Set Se
CAAPPOL BCALE i
MIDGHIF PIPELINE COMPANY, LLG
DWORY: OP | cyaeHouM LATERAL PROMOT
OXDEY: TRO | PEENMANENT BAIT 4 OHT OF WAY
DATE: = EVI ACROSS THE PROPERTY
Tecaun ("= ogc SARIN OCHOGLING MALUBL AMD NA. scHOMLNA|
RG | DATE DESCTUPTION
“9 | ween REVi0ED TAR. OBTAL
2 meaota | __ OED TAR GAT,
DRANG: CL40-008E.000|. GETING, 9 OF a:

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 296 of 407

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SHOTION 20, TOWNSHIP 16 NORTH,

RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MDGHIP PPELING COMPANY, LLG
e. CHISHOLM LATERAL FRONT
J TRO | PERMANENT BARMINT 6 Riteir OF WAY
ante AGROOD THE PROPERTY OF
HeGALEE ~ etogr/ SAREN OOHDSLING MANE AMD DALE @GHOMLONS
DATE DESCRIPTION
cman RVG TAR. DSTA
wine ADDED TAR, RATHES.
Clad-cosno0s| SHEETND. 2 OF 6

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 297 of 407

 

 

 

 

 

 

 

 

KTS.

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
FOTION 20, TOWNSHIP 18 NORTH,

a
RANGE 6 WAST OF THE INDIAN MERIDIAN

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDSHP PIPELINE COMPANY, LLG

 

 

 

RIMSED TAR. OSTAL

 

 

 

ADDED TAR BATS.

 

 

 

CLAHOGLO00) GHEETNG. 3 OF @

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 298 of 407

 

 

 

 

 

 

 

 

i EXHIBIT "A"
-_— KINGFISHER COUNTY, OKLAHOMA
SECTION 20, TOWNSHIP 16 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN
m
: AT. .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ce ee ee - Pee eee
POPOL E IE LE ELLE ats a a at

 

 

 

 

 

 

MIBSHIP PIPELINE COMPANY, LLG
DwaBY: oP OHINHOU LATERAL PROJROT
COB TRG |. CARRINTT & ONT OF WAY
DATE earns), AQROUS THE FROPSRTY CF
TROALE: Toor | MIN SCHOSLING MAIREAD DALE SOHCELING
ae oe onl
so Lo | et WMD TAR. DSTA
a | aren ADDED TAR. B ATMA,

 

 

 

 

: i x
OIR¢ SF SS we ee

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 299 of 407

Chenfare Midstream EXHIBIT “A" Chisholm Lateral
Owner: Karen Schoeling Mansal end Dele Schooling TRACT NO. CL-NI-0085.000

 

Description ofa ifty-foct wide Penmenent Hesement & Right of Way situated in the northeast quarter of Section
20, Township 15 North, Range 6 Weet of the Indien Maridian, Kingfisher County, Okiahome and baling over,
‘through and perose a tract of land conveyed to Keren Schooling Manuel end Dela Schoaiirrg, recorded in Book
2828, Page 146, of the Office of the Glerit and Recordar of Kingfisher County, Okiahome €0.C70¢,C.00.), anid fifty-
foot wie Permanant Easement & Right of Way being sttuated twanty-five-feet on asch skis of the herein
Gescrited besaling, tha ddelnes of exid Permanent liasement & Right of Wey being lengthened or shortened ta
meat the boundary Mines of sald tract of lend, said baseline belag more particulary deseribed ne follows:

COMMENCIS@ ata 1/2 Inch ron rod found marking the north quarter comer of said Section 20; THENEE Sauth
09°39'27" West, elong the north Ine of sek Section 25, a distunce of $18.82 feat ta the POUNT OF DERINNING;

THENCE South 00°40'L0" East, u cistance of 100.81 feat, to a polit;
THENCE South 60°41'12" Wast, 2 distance of 1688.42 feat, to a polnt;
THENGE South 4500/00" West, a stance of 26.77 fest, to a point;

THENCE Nozth S0°00/00" Weet, a distance of 08.70 fast, ta the POINT OF TERMINATION on the waet line of said
Section 20, from which a 2/2 Inch bron rod found marking the nortinwast comer of anld Suction 20 bears North
OSLES* West, long the weet Ine of eeid Section 20, & distance of 204.00 feat, maid baseline having a tote!
distance of 1953.20 feat (118.41 roca), ad Permanent Easement & Right of Way containing 2.248 acres of land.

AA bearings, distances, and coordinates shows herein era grid, based upon the Universal Trenevaren Mercator
Coordinate System, Zone 14 North, North Amarican Datum of 2988, U.S. Survey Feet, as derived from anon the
ground survey performed by TRC Pipeline Sarvicas LLC, conducted In May of 2017.

For one Ann Sheet No. Lo 2, drawing number CLKHOGAS.5Od, Rev. 5,

  

 

Per We a
—o_ Aa] ae ce
ied Micheal Dannay ‘st bear =? bem @fa7/eoas
cod Profesional Land Surveyor os. Ma =F
Oklahoma Regltration fio, 1484 & iia ef

Page $ of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 300 of 407

Tract No(s). CL-KI-0065.000

1. Surface Owner(s):
Terry Bruce Luber,
Personal Representative of
The Estate of Willis E. Luber, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Willis E. Luber, deceased,
221 S. 4% Street
Okarche, OK 73762

Sheryl Lynn Luber
1404 West Ash St.,
El Reno, OK

W. Bruce Luber
808 Wandering Way
Oklahoma City, OK 73170

Terry Bruce Luber,
221 S. 4% Street
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$12,826.00 (with CL-KI-0067.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 301 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
GECTION 28, TOWNSHIP 16 NORTH, |
RANGE 8 WEST OF THE INDIAN MERIDIAN j
o
m= \|
=
c PONT OF
_—!_J oy a
Co WECOR, O80.
owen ee om TAR
r— = a = ae 5 BECTON
raxamuATn SREP « 1 400. 7H — [L far Wind PUL, “Saar ces | ae
ErUO8TT.0 OF WES THE tir sacenens
|
Ie
ie
1 #
: ;
ssc rie | 5 bra Ona | an
BOCK, FADE 213 E BOOK tar, Pn 8 |
ROOK O06, PAGE @
w —t —
ae
wie
perroner = Bea7 40! I

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19

Page 302 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 26, TOWNSHIP 16 NORTH,
RANGEL § WEST OF THE INDIAN MERIDIAN

 

 

 

— in—|

ea

1

       
    

 

ee
ee ty Yip)

LEE iyi
RS Say
aS Ses

See
it

ad
os

 
   
  

 

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAR LIME TABLE
DETANOE
mia

 

 

 

 

 

 

 

 

NOTE:
G6 GHEET { OF 3 POR NOTED, HONATURE, AND SEAL

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINZ COMPANY, LLG

ay or CHIGHOLM LATERAL PROUT
GAY: TRO | PURMANSNT BASEMENT &. M@HT OF WKY
DATE wir ACROSS THE PROPERTY OF
UE NTA) SSTATHOFWLUEE LUO, DOReED
Re |; DATE DERORPTION
3 | hea | ADDED DETALS

2 | em "VIED LO NAGE
“DRANINGS CLAd-O00aLoed) GHEETHL 2 OF 2

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 303 of 407

Chenfere Midstream EXHIBIT “A” Chisholm Lateral
Ownar: Bstate of Willis I, Lubsr, daceasnd ‘TRACT NO. CL-KI-0083.000

 

Deserfption of a fifty-foot wide Permanent Essement & Right of Wey situated in the northeest querter of Section
26, Towneltp 25 North, Range 8 West of the indian Merkilan, Mingfisker County, Oldehoma and being crear,
through and scross 8 irect of lend conveyed to Extate of Wilts E, Luber, decetend, recorded In Hook 800 Page 552,
Book 627 Page 408, Book E38 Page 246 and Book 568 Page 3 of the OfSce of the Clarkand Recorder of Kingfisher
County, Gldahoma (0.C.1.5,C-Oc,), sald fifty-foot wide Parmanent Zeserment & Right of Way belng altunted
wenty-five-feet on each aif of the herein dascribad baaniina, the sidetines of 23d Permanent Easement & Mght
of Way buing lengthened or shortened to meaat the boundary Nes of ante tract of land, ssid baseline being more
particularly described an follows:

COMMENCING at 0 3/2-fach fron rod founct marking the northeest comer of seid Section 26; THENCE South
00°82'18" East a distance of 83.06 feat to tha PORT OF BEGINING,

‘THENCE South S9°RE'20" West, a distance of 1223.06 feet, ta 5 polnt;

‘THENCE South n*4n'27" West, a distance of 1402.78 feat, to the POINT OF THRIMENATION on the weet lina of the
northanst quarter of ssid Section 28, fram which a 1/2-inch inon rod found marking tha eest quarter comer of
nald Saction 26 beers South 00°9:'24" East a dlstence of 2504.20 feet, THENCE North 09°00'S8" Best a distance of
2027 40 font, said baseline having « tote! distance of 2628.68 feat (159.19 rode}, sald Permanent Easement &

Right of Wey containing 3.015 acres of land.

All bearings, distances, and cporciates shown herein are grid, basad upon the Universal Trensverse Mercator
Coordingte System), Zone 14 North, North Amaricen Datum of 1084, U.S. Survey Feet, as derived from an on the
ground survey parformed by TAG Pipeline Services LLC, conducted fn May of 2017.

wea mee and further Information sea macarons WO 3 tnd 2672 drawing newer CeEFOOSE.200,

   

ichea! Danney : ver
se ang te wae
Firm Lieensa No. 144 SS pees

Poge 2of3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 304 of 407

Tract No(s). CL-K1-0066.000

1. Surface Owner(s):

Albert Joseph Skoch
625 Queensboro Pl.,
Yukon, OK 73099

The Dennis G. and Helen

M. Jones 2015 Revocable Trust dated the

17th day of March, 2015, Dennis G. Jones and Helen M. J ones,
Co-Trustees,

1700 Leawood Dr.,

Edmond, OK 73034

The Earlene R. Allison Trust Dated September 11,

2017, a revocable living trust, Earlene R. Allison, Trustee,
203 Kingston P1.,

Yukon, OK 73099

Marilyn Elizabeth Skoch
12401 N. MacArthur, Apt. 2113
Oklahoma City

Robert Eugene Skoch
1109 NW 196" St.,
Edmond, OK 73012

Donald Richard Skoch
1825 W Highway 66
Yukon, OK 73099

Marilyn Elizabeth Skoch,

Trustee of the Marilyn E. Skoch Trust
dated June 20, 2018,

12401 N. MacArthur, Apt. 2113
Oklahoma City

2. Other Persons-in-Interest:
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 305 of 407

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$9,602.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 306 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 28, TOWNSHIP 18 NORTH,

RANGE 8 WEBT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

a
| PONT OF |
- BDU FD. aL,
Ww OR, Glic. 2 wv ven 4 COAL, GID. 25
Noeraeraw- 12 PRAM, nora. oo
’ vce TIN ar gone rn.. omen x,
= “= ‘emoTou as
= 1 L.
\ \ tape amuse eo
ele ee eee eae
een anne B1C500.00
exer
aeereenoW.-ar.er ATI.
i
=
|
cLoomano | iceman
psetty Moa CL-ncnen.000
Aono ROCK 498, PASE Be
BOOK SSS, PAGE PB

 

cance Bl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 307 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 26, TOWNSHIP 15 NORTH,
RANGE 8 WEGT OF THE [INDIAN MERIDIAN
i
B
: ,
VICINITY MAP
NLT.S.
* | Jor GOR, 650.98 BOSTORD, aanTION ss
ea — 4 — 4 a | a at
— aye ~ fl —— li $a ——+ — * —
co
" 1
Fae PE MEE LL, tea
® Gy te he ih ti SELEE Dg o YH pf ie tte tt hee
t Sie fs USTs ? pit hed htt ee
wrens YM de eed¢ LIL
’ sk HTatr Sen ea? 3
a
corraay Ayy
ATOU) ORCLINNT TABLE ATAERMEETTARE |
or oy | mete | souor
moe “po | SOOM) anaer
any "1s | CM@PW) Socor
imo Lio | NOOMPuPW| aco
Pt)
ace
NOTE:
SE GHEST ( OF @ POR NOTE, G9ONATURE, AND DEV.
MIDSHIP PIPELINE COMPANY, LLC
Dwaiy: GN
crReHOUM
aos: TRO PRRGUASERNT BASOLIINT & POOEtT OF WHY
a AORORE THE PROPERTY OF
Ci oO ALERT UGH @ROOH, Mr AL
Reve | DATE. DERORUPTION —
q orn ADDED DETAL
© | amano CaRTIMED
DINING: EL4000NLO00] SHEETNO, 2£ OF @

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 308 of 407

 

EXHIBIT "A°
KINGFISHER COUNTY, OKLAHOMA
SECTION 28, TOWNSHIP 16 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

ENED 4" LA
WH GOR, 260. a
ov
oer Rp. econo |
a eT
ee tee — a | "
—-* 7 ECTION Bp
7 WD Ve eine eee iyo ——_—— BORE = Tear
Ls Yj. KML Wi Migs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liz

aa 175
ATO EET TABLE | ATARONOEET TALE
Uve| amARING jooetece| | Lu] meARING |OreTANCE|’
Lis | meer | Bear Lis | eorernie | aor
Lia | serewrw | since Lio | emrmaw| ma |
Le | moaew| ean Liv] ooo | soc |
Lo | rere | 100r Le | newrere | ener

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

worl:

ann S00 SHEET { OF 6 FOR NOTES, BIGNATLURE, AND GmAL
He Fa MIDSHIP PIPELINE COMPANY, LLC

WoT 7S 8S DAWG BY: Ga

DNV; TRC | PanANT GAGEMINT ARIOHT OF MAY
= = - CAE 8 Or ALBERT JOSEPH GHOCH, BT AL
mu J

ovat a! | DATE DEEORPTION
—w— ae ws “ 1 | wiracte ADDED ORTAL.
CIRC lg Oo | wana
: Wiis taa-aaaa TAAPWO CALL FEET © asec, CiANino.000] SHEETEQ. & OF @

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 309 of 407

 

EXHIBIT "A”
KINGFIBHER COUNTY, OKLAHOMA
SECTION 25, TOWNGHIP {5 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lis | MOPAR Lar | emearw]| scoor
Lao | Newewerc: | 27. as | eeigerw| sa78
LH | Newemera | sannse koe | moreno |: zaor
Lae | sorertem | sor Lao | serieerw| iar
Ls | erie) seer asi | acerere | sao
Lm | seiner) Tray use | eerierw| saan
Les | mooi) sence Les | enerimarw| ieazm
Ln | eeeiwerw| freon) =| Las | sereearW) arar
WD
NOTE
ea O08 OHEET ( OF 6 POR NOTING, STUNATURS, AND SEAL.
KIDGHIP PIPELINE COMPANY, LLC
maoaY: OR —
ana TRO PERMANENT EASMMNTT & ort OF HAY
a | DATE aw AQROG8 THE PROPERTY OF
ae Teer AMET JOUPHERSCH ETAL
=— mee RIMe | DATE DESCRIPTION
—iR we -8 1 | wimnote ADDED DBTAR.
OIRC Semi Peden Paes o | aeamotr Cann
ed CAE rent DRAWING: OLn-e00.000| GHEUTND. 4 OF ¢

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 310 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 25, TOWNSHIP 15 NORTH,

RANGE 8 WEST OF THE INDIAN MBRIDIAN

 

 

 

 

 

 

VICINITY MAP
NTS.

 

 

 

 

 

 

 

 

me

Nery

SN CHEETT 4 OF 6 FOR WOTHS, RIDNATURE, A571 IAL,
MIDGHF PIPELINE COMPANY, LLG

=

jowany: CR! capgHOUM LATERAL

Se

 

 

 

SCN ery) «ABET JOONPH BDOH, ETAL

rea | care |  BINORIPTION |
1 | orm CS "
8 waa? Carn

 

 

 

 

 

DRAW: CLAbOmLOoS] GHEETNO. 6 OF &

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 311 of 407

Cheniere Midstream EXHIBIT “A” Chishokn Lateral
Oumar: Albert Joseph Skoch, af all TRACT NO, C140-0008,000

 

Deseription of a fiftyfoct wide Permanent Easement & Right of Wey situsted in the northwest quarter of Section
23, Township 15 North, Ranga 8 West of ties Indien Meridien, Kingfisher Caunty, Okishoraa and being over,
through end ecross a trect of lend convayedd to Albert Joseph Skoch, Helen Maria Skoch Jones, Earlene Rose Skoch
Alleon, Merlyn Bizebath Sich, Robert kigena Skoch, and Donald Richard Skoch, recorded In Book 2679, Fage 70,
und tet portion conveyed to Helen Marie Skoch Jones being further comeyed to Dannie @. Jones enc Helen Mi.
Jonas, os Co-Trustees of the Dennis 6. anal Helen M. Jones 2018 Revecable Trust, recorded In Book 2772, pega
70, of the Office of tha Clark and Recorder of Kingfisher County, Chiahoma (0.C7.K.C.OK.}, msid fifty-foot wile
Perrnenent Easerwent & Right of Wey lnairgy eftunted twrenty-five-feat on each skia of the harein described
fueling, the sidelines of sald Permanent Eseemant & Nght of Wey beng lengthened or shortened to inset the
boundary Ines of cald tract of lane, anid baseline being rere particularly described es follows:

COMMENCING st 2 Minch fron red found marking the north quarter comer of ssid Section 25; THENCE Sosth
00°52°L2" Best, with the ent lina of tha northwest quarter ef esid Section 25, o distence of 56.06 feat to tin
POINT OF S3CEINBIANE;

THENCE South A9°2942" Wast, a distance of 2025.58 feet, to « pointy

‘THENCE South 05°30'R0" Weet, a distance of 27.40 feet, to the POINT OF TEADENATION on the weet ine of seid
Section 24, froma which 34 Inch iron red ficenel marking the northwest comar of said Section 25 bears North
00°92'13" West, aloug the weet Ine of exid Section 28, distance of 54.03 feet, cold beaaline havitg a total
Gietence of 2052.50 feat (160.79 rode), eald Perraanent Eesament & Right of Way containing 3.045 acres of lend.

All bearings, cletences, end coordingias shawn herein ere grid, based upon tha Universe! Tranaverse Mercetor
Coordinate Syatem, Zona 14 North, North Americar Datura of 1968, U.S. Survey Feet, as desived from an on tha
ground curvey parformeed by TRC Pipeline Services LLC, conducted in May of 2017.

For refgrence and further information ee Exhfs(; “A", Sheet fio. 1 of 2, drawing number C1-Ki-0008.000, Rev. 1,

Fay

te Peery
rie ‘ esoean ys

Page 6 of 6
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 312 of 407

Tract No(s).CL-KI-0067.000
1. Surface Owner(s):

Terry Bruce Luber,

Personal Representative of

The Estate of Willis E. Luber, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Willis E. Luber, deceased,
P.O. Box 720

Okarche, OK 73762

Sheryl Lynn Luber
1404 West Ash St.,
El Reno, OK

W. Bruce Luber
808 Wandering Way
Oklahoma City, OK 73170

Terry Bruce Luber,
221 S. 4” Street
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
See Cl-KI-0065.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 313 of 407

 

 

SECTION 26, TOWNGHIP 15 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

- EXHIBIT "A" |
KINGFISHER COUNTY, OKLAHOMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIRC SE DANE CLACTON) GaietWO | OF ®

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 314 of 407

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 20, TOWNBHIP 15 NORTH,

RANGE 8 WEST OF THE INDIAN MERIDIAN

 

  
  

 

 

  

 

  

 

 

EG x a

ae *
te

 

 

 

 

 

 

 

 

dl

 

 

 

¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
GG CHERT 1 OF 8 POR NOTED, GINATUREE, AND OAL.
MIDSHIP PIPELINE COMPANY, LLO
DWORY: or CHIRMOLM LATERAL PROJECT
CRORY: = TRO | PRRMAMEIT BASBMENT 4 MGHT OF WAY
DATE: mens AQROES THE PROPERTY OF
Ba Gs, | MYATROF WLUSE LMG, DEEMED
“REw | DATE DESORPTION
3 | SHomotD ADDED ORTALD
2 ‘eroty FRVIBEDD LO NAME

 

 

 

 

OPT

CLNHONTE00| GHENTHD. 2 OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 315 of 407

Chenlers Midstream EXHIBIT “A” Chisholm Lateral
Quer: Estate of Wills E. Luber, deceased TRACT NO. CL-K1-0067.000

 

Gescription of a fifty-foot wide Parmanant Easement & Right of Way altwited tn the northeest quarter of the
northwest querter of Section 26, Township 15 North, Renge § West of tha indian Meridian, Kingfisher County,
Ghishoma und belog over, through and scrnes a tract of lanel conveyed to Estate of Wiis E. Luber, daceseed,
recordied in Book 888, Page $46, Sook 077, Page 896 and Book 864, Pega 218, of the Office of the Clarkand
Recordar of Kingfisher County, Oldahome (O.CL0COK), sald fifty-foot wide Permanent Zxeement & Right of
Wey being situated twenty-five-feet on sech side of the hargin described baseline, the sidelines of maid
Parmanant Epeenent & Right of Wey being lengthened or shortened to meet the boundary fines of sald tract of
land, auld banaline being more perticularly described as follows:

COMMENCING at 2 1/2 inch iron rod found marking the northeast comer of anid Section 28; THENCE South
90°04'48" Want, blang the north lina of said Section 24, a distance of 2028.08 feet, THENCE South 00°01'S4" Rest,
along tha eest Sine of the northwest quarter of seid Section 28, o diatence af 46.89 feet to tha PGZIT OF

THENCE South G8°4'27" Want, a distance of 14.47 fast, to n pointy

THENCE North £9°85°L7" Weat, a dlstence of 763.58 fest, to o point:

THENCE South 68°58'10" West, a distance of 552.05 feat, to the PORT OF TERMINATION on the wast line of the
nat half of tha northwest quarter of seid Section 26, from which a Pi nal marking the northwest comer of sald
Section 26 bears North 00°27'03" Weel, along tha wet line of the eect hall pf the nortiweet quarter of said
Section 24, a distance of 28.77 feet, THENCE South 65°S4'45" West, along the north ire of said Section 26, 2
Gletenos of 1842.84 feat, seid besaline heving a total distance of 1020.43 feat (79.80 rode), sell Permanent
insament & Right of Wey contalning L508 screa of land.

All bearings, Gletences, und coordlaztes shown herein are grid, based upon the Universal Transvarna Mercator
Coordinate System, Zone 14 North, North American Datum of 1983, U.S. Survey Fest, as derived from an on the
ground survey performed fry TAC Pipeline Services LUG, conducted in May of 2017,

Forrale ce and further infermation seat! (jut. en 2 of 8, drawing number CL-Ki-0087.000,

 

Sts wir / SF one
Pam Lcanee a4 oe ith,

Page 8 of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 316 of 407

Tract No(s).CL-K1-0069.000
1, Surface Owner(s):

Bradley Charles Krittenbrink
305 Memorial Dr.
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$5,851.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 317 of 407

 

 

 

 

 

 

 

 

EXHIBIT "A"
7 } KIN@FISHER COUNTY, OKLAHOMA
1 GECTION 28, TOWNBHIP 48 NORTH,
RANGE 8 WEET OF THE INDIAN MERIDIAN
»
wii
VICINITY MAP |
NTA
3
|
s
|
ae 7 —|

 

 

 

 

 

 

   

   

Ae GN o ~

Pier Pee inte

SCGEE DRREPTION ANE F0Gy Bae
‘ p

 

 

ie
‘TH AAT AD BARA OP PRL RYOOAMLEE THLE, BT |

 

 

 

 

 

Ll DEBORIPTION
1 || ae ADGED DETALA
O | Meo? CnNTIMED

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 318 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 28, TOWNSHIP 15 NORTH,
RANGE 8 WEAT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Ls | pane | DISTANCE!
Li | ROTO | Ser
Le | eerornrw| marr
Ls | apart
a | receew)| Tae
Ls | serscerw) aces
Ly | weewrora| sear
ue | werowoere | reer
Le |. eorarcem| Tmo
LO | sererww| oLar
Lit:| eoronare| mor
‘Lia | serermew| oor
tia | sersrerw| spongy
Lv | NePEerW) «Lo
Lie | weracere | areas |
ie | merevira| imede |
NOTE

 

MDGHIP PIPELINE COMFANY, LLC

7

 

 

 

 

 

 

 

 

 

 

 

 

[om GR CHORHOLM LATWRAL PROUECT
Ona BY: TAS |: PGRMANENT EASEMENT @ RIGHT OF WAY
ee ADROOS THE PROFENTY OF
eee pre, | ME MAPA GARE CPE, PRVOORELE TRURT, BF
Revi | DATS DSROReTION
1 | weno ADDED DETAILS

[6 | ny OBNTIMED
| DRAINING: OLiG-00me000] SHETNO. 2 OF 3

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 319 of 407

Cheniere Midstreem EXHIBIT “A” Chisholm Lateral
Owner: MariJohn Oppel and Sarsh Beth Oppel, Trustees of the Mark and Saruh Oppel Revocable Trust, Bradiay
Charles Krttenbrink, Anna Efiee Krittenbrink end Alison Laigh Krittentrink

TRACT NO. CL-H1-0080.000

Deseripdion of s fiftyfoot wide Permanent Easement & Might of Wey eRusted in the northeriet quarter of the
nortinenst quarter of Section 24, Township 28 Marth, Range 8 West of tha indian Meridian, Kingfisher County,
Oldahome andl being over, through and ecross a tract of fund conveyed to Mark Jolin Oppel and Sereh Beth Oppel,
Trustaes of the Mark and Serah Oppel Rewoenbia Trust, recorded in Book 202%, Page 808 end coveyad to Bradley
Charles Krittentirink, Anae Elles Krittenbrink and Alleon Laigh Krittenbrink, recorded In Book 1942, Page 158, of
the Office of the Clerk and Recorder of Kingfisher County, Oldshoma (0.C.R.£.C.0K), exid fifty-foot wide
Parmanent Ezapmart & Right of Wey being sftusted twenty-five-feat on each ada of the herein described
baselina, the sijelines of aaki Parmanant Exsement & Right of Way being lengthaned or chartened to mest the
boundary Eines of seid tract of land, sald baseline being more particularly described as follows:

COMAUDSCING at 8 PK nell found maridng the northwest comer of anid Section 20) THENCE North E8°S4\4a" East,
‘with tha novti Hing of sak] Section 28, a distance of 13:18.34 feat, THENCE South O0°27'DS" Bast, with the east [ine
of the weet half of the northwest quarter, a distance of 28.77 feet to tha POINT OF BEGINNING;

THENCE South O8°S5'25" Waet, a distance of 109.25 feet, to a point;

‘THENCE South 46°24°04" West, 2 dlatanca ef 1536.60 fest, to the POINT OF TERMINATION on the wast line of
said Section 26, from which aid PK nail found marking tha northweet comer of sald Gection 28 bears North
O0°22'52" Wast, with the weet Ene of said Section 28, a distance of 1084.97 feat, said hasaling heaving & total
distenta of 1729.98 feat (104.04 rode), usid Permanent Exsement & Right of Way containing 1.986 acres of lend,

AN bessings, distances, and coordinstes shown herein ere grid, based upon the Universal Traneverse Mercator
Coordinate Syetem, Zone 14 North, North Amarican Datum of 1983, U.S. Gurvey Peet, as derhrad from.an on the
ground survey performed by TRC Pipeline Services LLG, conducted ln May of 2037.

For reference and further Information see Exhibit “A?, Sheet Ne, 2.and 2 of 8, drawing eursber CL-KI-0080.000,
Ra. |, pr date

 

 

Page 3 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 320 of 407

Tract No(s). CL-KI-0074.000
1. Surface Owner(s):

Edward Rother
2258 4%
Okarche, OK 73762

Herman J. Rother
20351 N Chiles Road
Okarche, OK 73762

2, Other Persons-in-Interest:

The Equitable Life Assurance Society of the United States
1290 Avenue of the Americas
New York, New York 10104

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 7,315.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 321 of 407

 

 

7

 

 

 

 

 

 

 

KINGFISHER COUNTY, OKLAHGMA
SECTION 34, TOWNSHIP 18 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

EXHIBIT "A"

 

 

u
j OL0-corneny
7 DOCICEFTO, PAGE 212
BOOK 1500, PAGER
FONT OF
NLT. Brier ee Pn. PL
a ww manonn. MM OOR., GBC. 34
| 4 yt ae 48 1 ee ee a
[$1 i i
a | “ WDE TW2.
| = : oxi
= ATWA, hee
= achaieadal co)
¢ OHEETEGES
sar ieW 1,108.08
we a OO WDE PEW.
POINT OF 4) WDE Te.
TERUA TIO
MriSerenye.22 |
mrieeneg.es a DETAIL "1"
SHEET &CF 6
are
ATVB.
BOOK 4018, PAGE 18 eexiet aMragoew - ana.ar
ATMA,
| Om ETAL. “("
SHEST 20F3
q|
F Sar 1 soe
| BINSARD ROTHER AND HERMAN J. ACTER
i BOOK (816, FADE
|
FAD, WF COTTON SPINGLE
Wit GOR, BGS. 4

 

 

eit

 

  

maa Ee

 

 

 

 

 

 

 

 

 

CLMioncoo] GHEETWO, 4 OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 322 of 407

 

EXHIBIT "A"
KINGPISHBR COUNTY, OKLAHOMA
- SECTION 94, TOWNSHIP 18 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

ATI2S. UME TAGLO

 

 

 

 

 

 

 

 

 

 

 

 

§[5/6/5/5)e/S|c)c)=| 5

 

ROravOrE
Pati
L11 | nereere
Lia | Sreerrw
Lf) | Srarora
Lié | Sererorw
Lis’ | anratorw
NUP
NerarerE
CoA
NMMELPE
ereew

 

 

 

 

 

 

 

 

Lis.
Lir
Le;
Liv

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

une peor:
pee O00 BERET | OF 3 FOR NOTES, QICHATURS, AND BAL,
MIBSHIP PIPELINE COMPANY, LLS
ORY: oF
. GHIBHOLM LATERAL PROJeoT
ODE: TRC | PERMANENT BASEMENT & RIGHT OF WAY
DATE: | 44itE| AORORS THE PROPERTY OF
cub ~~«ONT S| BOWARD ROTHER AND HERMAN J. ROTHER
“ave | DATE DAROMIPTION
4 | ee ADORED DETALE
9 | aneeer| CRRTFED
DRANG: OUXHIML000| SHEETNO, 2 OF 3

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 323 of 407

Chenlere Mildetream EXHIBIT “A" Chisholm Lateral
Qwnen: Edward Rother end Harmen L Rother ‘TRACT INO. ClAE-0074.000

Deseription of a fifty-foot wide Permanent Easement & Right of Way sltunted In the northwart quarter of Section
94, Townalip 15 North, Renge 8 Weet of the indian Meridiza, Kingfisher County, Oklahoma and baling over,
twough end across = tract of lend conveynd to Edward Rother and Hanwan J. Rother, recoried In Sook 1616, Page
284, of the Office of tha Clark and Recorder of Kingfisher County, Oldahoma (0,C.2.K.C.00), enki fiftydeot wide
Permanent Basament & Right of Way being situated twantyfve-feet on each sitie of the herein described
havaline, the sidalinas of cald Permanent Easemant &. Right of Way baing lengthened or shortened to meat the
boundary Ines of sald tract of land, seid beneline being more particularly described an follows:

COMIIENCHNG at 08/8 Inch iron md found marking the north quarter corner of eld Saction 64; THENCE South
O6°25'32" West with the north line of ald Saction 34 0 distance of 1004.72 fant tn the POINT OF BEGINSENG)

THENCE South O8°20°19" West, a distance of 1182.09 fest, ta a point;

THERICE South 74°S5'04" West, a distance of 925.02 feat, to the POINT OF TERMINATION on the wast lina of
lection 54, from which e 8/a-inch cotton spindle found merking the west quarter commer of mld Section 54 bears
South 00°47°16" Gust 0 distence of 1464.06 feet, sak] besiline heving « tote! distances of 2087.91 feet (120.54
rods}, sald Permanent asernent & Right ef Wey containing 2.397 scree of land.

All bearings, distences, end coordinates ahiowmn herein are grid, based upon the Universal Tranaverea Marcetor
Goordinats Sytteni, Zone 14 North, North American Datum of 1985, LLE. Survey Feet, as derived from an on the
ground survey performed by TAC Pipaline Services LLC, conducted In May of 20:17.

Fo efor ere futhor information ww Ex ee Sheet No. J and 2 of 8, drawing number CL-KHOCTS.00d,

 

Page 8 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 324 of 407

Tract No(s). CL-KI-0076,000

1. Surface Owner(s):

Bernita M. Wolf,

Trustee of the Bernita M. Wolf Living Trust dated June 21, 2002
P. O. Box 562

Okarche, OK 73762

Donna M. Coley
Successor Trustee of the Bernita M. Wolf Living Trust dated June 21,

ann
LUUL,

4101 Champlain Ct.,
Yukon, OK 73099-2180

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$9,796.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 325 of 407

 

EXHIBIT "A"
KINGFIBHER COUNTY, OKLAHOMA
| RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

au
—— -
wT Boned AD, es ell
SSS SS SS
M1
BaOBTA AL. TRUSTEE OF i!
‘THE DMT A 2, OLE LIV TRUST
BOOK 1200, MAGE 48 Ht
or PeeLine sAsmnT —o-] [-o=- vet
us il) RT 2OFB
TOM STAOR, ‘ © We TW. :
BOCK 2708, PAGE 108 i wv woe *
wen il
ATMA : on =
} ag heer
nook 46e, Pama tr SN Ws ZEEE
iy 4 Ses ee
Sao P WOE TA,
aa ————
—_= ee
FeRMBATion 098 DETAL™Y
Mrlzyasesi0 OHEET a OF i! OPPO 1.424.020
Rrinentena il
anrirerw =d4hee {i
ae |] PONT OF
Se. AO {/ 4 |
jl GOTTON
il MOOR, 090.23 :
ss |

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 326 of 407

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA

SECTION 33, TOWNSHIP 16 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ATHALTm |
LA} BEARING | DISTANCE
Li | NPOROCH) mrer
Lk | NrPeoem | s0cor
wo | eeneera| aor
Le | Beweroew| sone
Ls | Nurser] seer
ts | NrevOrE| 14.87
7. | Neerorm | 200.00
us | @irerure | soor
Le | aererorw| sooo
Lto| MPA) Bec
Ltt | eourirm| aay
Liz | eneseorw| 2277
Le | BOO | Ber
Li4 | eprasorw) tirer |
a ee
Lie | NAPAOOR| fener |

 

 

 

 

 

 

 

 

 

 

NOTE:
G5 GHEET (1 OF 8 FOR NOTES, SIGNATURE, AND) GSAL.

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 327 of 407

Chenlere Midstream EXHIBIT “A” Chisholm Lateral
Oumar: Gernita M. Wolf Living Trust TRACT NO. CL-K-O076.000

Description of a Sftfoot wide Permanent Eusement & Right of Way etusted in the northeest quarter of Section
84, Township 15 North, Range @ West of the indian Meridian, Magieher County, Oidahoma and being over,
‘through and across a tract of lend conveyed to Berni M. Wolf, Trustes cf the Bernitn M. Wolf Living Trust,
recorded In Book U818, Page 26, of the Office of the Clerk and Recorder of Kingfisher County,
Chishoma(0.CR.0.C.G2}, seid fifty-foot wdcle Pormnanant Easement & Might of Wey being situated twanty-five-
feat on each side of the herein descriaed beseline, the skidiinas of sid Parmansnt Easersant & Right of Way
belong langthened or shortened to meat the boundary Enes of said tract of land, enki baetline belag more
particularly described as follows

COMMENCING at 9 2/8" Inch cotton spindis found marking the esrt quarter comer of maki Section 83) THENCE
Worth OO°47°16" Weet with the ant Ine of seid Section 58 a distance of 2494.86 fest to the PORIT OF

THENCE South 74°S5 04" West, « tlatance of 2280.00 feat, to a point;

‘THENCE South 75°17'45" Wast, a distance of 445.52 feet, to the POINT OF TERMENATION on the weet [ine of the
nerthesst quarter of seid Section 92, from which a 2/@4inch Iron red found marking tha canter esction of mud
Section 65 hears South Of°37°R2" Enat « distance of 809.00 feet, eafd baaalina having = total dletunes of 2738.22
feet (184.73 rods), sek! Permanent Bessant & Right of Wey containing 3.120 acres of land.

All bearings, dletances, end coordinates shown herein are grid, baend upon the Universal Transverse Marcator
Coordinate Syetam, Zone 14 North, North Amarioan Datum of 1588, U.S. Survey Feet, es derived from an on tha
ground survey performed by TRE Pipaline Services LLG, conducted In May of 2057.

ner ae oe eer nhemaion cee Beh, et Land 2 of 8, drawing number €140-0078.000,

ome
“—T Va de (UA4 & SNe. a

Da hetes bomey Gam p=

Profamtona! Land
saecemeter™ ves /
Firm Lioansa No, 144 se geek

Page 8 of 8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 328 of 407

Tract No(s). CL-KI-0077.000
1. Surface Owner(s):

KR&K Inc.

c/o Dale Rother

603 Reuter Ln.,
Okarche, OK 73762

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$9,489.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 329 of 407

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
SECTION 33, TOWNGHIP 16 NORTH,
RANGE B WEST OF THE INDIAN WERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie

wr 8a

Beh Pay

Fla

Mo? 10 SpA

es of WAT
we. THEA Wotocract

OTe Theo fee

PENAANDN EASEMTM A Eigen of way

(aeDAre. err
ees «=F
——— po
= ee

Lilies

(CRAP YE” BCALE FEE?

i MIDGHIP F'/PELINEE COMPANY, LLG
Dyer: OR CHRHOLM LATERAL PROJECT
ceOey: = TRO | pRMAEINT EAGQUSEENT 4 O0HT OF WAY
DATE = AAI AGROGS THE PROPERTY Of
ce smo EREr Ee
"aw | DATE DEECTUPTION
“s | eeonete ADDED DEL
"¢ | Amo AUKED DETALG
DRAWING: OLAO0rrco0| GHENT NO. 7 OF ®

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 330 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 33, TOWNSHIP 16 NORTH,

RANGE 8 WEST OF THE INDIAN MERIDIAN

 

a ATNS.LTALE |

 

 

 

 

"
c
_ 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
B/S/G/G\/5/e)s\sieia|§

 

 

 

&

 

=
z

 

a

 

 

 

3 a
] j
< 2
wee ge eeegigig

 

 

a

 

 

 

 

ue | WP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 331 of 407

Cheniere Midstream EXHIBIT “A™ Chishokn Letcrel
Qumer: KR& K, Inc. TRACT NO. CL-KI-0077.000

Dasertption of a fify-foct wie Permanent Eanmnent & Right of Way sftuntad in the northwest quarter of Section

88, Towrehip 15 Narth, Range 8 Wast of the Indien Marken, Fingficher County, Okishoma end being over,
dicoch ene coven tact cf land contayed te KW MK Me, recorded in Book: 3408, Page 179, of the Offos of the
Clark and Recordar of KingSisher County, Clishoma (O0.C LLCO), suid iifty-font wide Petmenant Easarsent &
Matt of Way baling etteated tenty-five-fest on each sida of the herein described bexefine, the aidelinss of said
Permanent Easamert & Magik of Way being lengthened or shortened to mest the boundary Nines of avid tract of
land, sxid baseline being more partleulerty dascribed as follows:

CORQNMBNICHO® at = 2/8 inch [ron rod found marking the center of eekl Section 38; THENCE North 00°S7"82" Wer,
along the act line of the northwest quarter of seld Bection 5%, a distence of 808.00 feet ta the FOOT OF
Cos

THENCE Souths T2174" Want, a distance of 524.75 feat, to a point;
THENCE Sccth 76°18'20" Want, o dlatence of 727.21 feat, to a polet;
THENCE South 75°20°19" West, a distance of 218.84 feat, to a point;
‘THENCE South 75°S0°18" West, a distence of 418.27 feat, to a point;
THENCE South 70°42°L8" Went, o distance of 728.77 Jeet, to a pointy

THENCE South 75°SS'0S" Waat, o cistence of 287.77 feat, to the POINT OF TERMINATION on the weet Ene of seld
Section 39, from which 2/8 inch ron rod found marking the wast quarter comer of seid Section 53 bears South
00°26'19" East, along tha west line of esid: Section 33, a distance of 154.40 fest, seid baseline having a total
distance of 2705.29 feat (164.02 rede], paid Permanent Easement & Right of Way containing 9.106 acres of land.

Al bearings, distances, and coordinates ahqem herein ara grid, based upon tha Universal Teaneversa Marcator
Goondinsie Syetem, Zone 14 North, North Amarican Datum of 1903, U.S. Survey Feet, 0s derived fromm an on the
jround survey performed by TRC Pipeline Services LLG, conducted in May of 2007.

via sree ca erties erence es aS ene Cue ete ONT

 

=e ef a 1 fe
aie [ 8 DENNEY Bi Date:
fegnered eaeaectn Survevel, 7, 1404 f
Reatstration No. 1434 ary = or
Firm Licanes Bio. 144 peat
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 332 of 407

Tract No(s). CL-KI-0078.000

1. Surface Owner(s):
Ralph E. Schaefer
3810 S 100 E. Ave.
Tulsa, OK 74146

Mary Jo Hoffman,

Trustee of the Mary Jo Hoffman Revocable Trust dated January 14,
2005

2222 Heritage Garden Ct.,

Enid, OK 73703

Matthias B. Schaefer and Marla M. Schaefer individually and as Co-
Trustees of the Schaefer Family Trust dated April 21, 2006,

8724 S 79th East Ave., Apt 79

Tulsa, OK 74133

Barbara M. Schaefer
10605 Strawberry Hill
Midwest City, OK 73130

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oktahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$2,892.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 333 of 407

 

EXHIBIT "A"

KINGFIGHER COUNTY,

 

 

OKLAHOMA
SECTION 22, TOWNSHIP 165 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

a
nt |

 

 

 

 

 

 

el
5 ig
ee a eee
yoeeee Wonl ates ce rans Pa] aes
series OL MR OF ATER: By
WOH Boh
eh
aan
MT Te cea
mo GF ter
Tierra
ADDTIOWAL bo sa
‘OPMANCM Cees? a AGE OF er
SAE LE NOT SORE
ae Laat
Carta a J a.
Statattery fine
GPa. GALE A

— a
Ena

 

 

MIDSHIP PIPELINE COMPANY, LLC

 

” PERUAANENT BABEESENT & RIGHT GF WAY

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 334 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
| f KINGFIGHER COUNTY, OKLAHOMA
‘ RECTION 32, TOWNSHIP 15 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN
Cd
a
VICONTIYMAP {
NTS.
RALPH Ik SOHAIPE, BART 20 HOFPRAN, “ AZTLA SUCUIIT OLE
TRUSTER OF THE UO MOPHAIS We | mee
REVOCABLE TRINTT, 4 7THIAG ®. HiAGPEN,
BATTHEAS , GOWARPEN AND MARA ft “| mero | sat
RORLY aT AND BARBARA BSA SPER : La || oraporw| ttear
res, Pas, | wemerw| mar
ee it a
2901, PAGE 188 | 4 | Mireerw |) Bor
BOOK wana é | Ween | seer
_-l Ld | remo | ia7E

 

 

 

 

 

 

 

 

 

 

 

 

 

Lap Norm
" ros GE SHEET 4 CFS POR NOTES, BQNATURS, AND SBAL
, MIDGHIF PIPELINE COMPANY, LLO
Ln CHENOLM LAIERN. FROME
CRERY: THO | ‘ perMANEOT EASGMENT & OSHT CF Vow
7 AGROSS THE PROPERTY GF
SORE: Pato | RALPH E GOHARPE, B7 AL
awe | DATA | ~ DEBOREPTION,
2 | ema | ROVER CMEREHP
1 | oe ADDED OTA

 

 

 

 

 

 

 

- phAR cv-00T.000] SMEETNO. 2 GF a

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 335 of 407

Chanlere Midstream EXHIBIT “A” Chisholm Lateral
Owner: Ralph E Schaefer, Mary Jo Hoffman, Trustee of the Mary Jo Hoffman Revocable Trust, Matthiaa 8.
Gcheafer, Metthies B. Scheafer and Maria M. Schuefer, Co-Trustees of tha Schaefer Family Trust end Barbara M.

Deseription of e fttyfoot wide Parmenent Easement & Right of Way situated in the southeast quarter of the
porthonet quarter of Section 82, Township 15 North, Range 6 West of the indian Maridien, lOngfisher County,
Oldahome and balag over, through end serosa a tract of lancl comveyed to Ralph E. Schaefer, Mary Jo Hoffimen,
Trustee of the Mary Jo Hoffman Revocable Trust, , Matthies B. Scheefer and Maria ML Schaefer, Co-Trustess of tha
Schaefer Family Trustand Berbera M. Schaefer, recorded In Bock 2782, Page 899, Book 201, Page 102, Book
1998, Page 235, Book 1215, Page 224, Bock 1257, Page 287, Book 1295, Page 72, of tha Offios of the Clark and
Recorder of Kingfaher County, Okishome {0.C-ACLC.OX.), sald fity-foot wide Farmanant Exegment & Night of
‘Way being situated twenty-five-feet on each cide of tha herwin described baseline, the sidelines of suid
Pantanent Exsament & Right of Way being lengthened or ahortened t meet the boundery lines of anid tract of
(ancl, anid beveline being more particularly described as faliows:

COMMENCING at 2 3/8 inch lon rod found marking the east quarteraomer of said Sectinn 92; THENCE North
O0°25'13" West, with the anst tine of esid Section 32, a distance of 194.40 feat to the POINT OF BERING:

THENCE South 75°RS'0E" Wast, a distance of 178.02 feet, to a point;

‘THENCE South 76°23°30" West, a distance of 627.22 fant, to the POINT OF TERMINATION on tha south fine of the
southeast quarter of tha northeast quarter of ssid Section 52, from which a 3/8 Inch iron rod found marking the
east quarter comer of eald Section 52 beara North 39°29'24" Exat, with the south line of the southemst quarter of
the northeast quarter of sald Section 32, 0 distunos of 780.04 feat, suid baseline heving.e total distance of 811.74
font (40.20 rods), sald Permanent Easement & Right of Wey containing 0.932 ecres of lind.

AR busrings, distances, and coordinates shown harsin are grid, bared upon the Universal Treneveree Mercator
Cooniinsts System, Zone 14 North, North American Datum of 2980, U.S. Survey Feet, es cetived from an en the
ground survey parformed by TRC Pipeline Services LLC, conducted in May of 2027.

Porn iw ares Aathiar formation ane auRIe A’, hes? No. 3 oF 2, drawing narnbar CLrIG-OHRE.LOG, pe. 2,

   

 

. Resp
MAL, SNS
— = f 7 J. Whe ‘8
Eyed Michael Dannay ‘gi RENNEY | =: Date:
st S140
Oliighomve Registration Wo, 1484 % uae AS:
fimn Licenas Na. 144 “gs ais

Page d of S
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 336 of 407

Tract No(s). CL-KI-0079.010
1. Surface Owner(s):

Louise Marie Hubbard,

trustee of the Louise Marie Hubbard Living Trust
Agreement dated November 11, 1993,

11425 NW 109th St

Yukon, OK 73099

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

tod

. Legal Description:
See attached plat.

>

. Just Compensation:
$2,276.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 337 of 407

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 82, TOWNSHIP 16 NORTH,

RANGE 8 WEST OF THE INDIAN MERIDIAN

a
ea
\e » :

 

 

 

 

eae
R277,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLaDacre.ct0) SHINTO, § OF 2 |

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 338 of 407

Cheniera Midstream EXHIBIT “A” Chisholm Lateral
Owner: The Loulse Merle Hubbard Living Trust Agreement TRACT NO. Ci-Kl-0578.010

Description of'a fifty-foct wide Permanent Exsament & Right of Way situated in the sast half of the eouthesst
quarter of Section 82, Township 15 North, Range 8 Weet of the Indien Meriden, Gagfsher County, Okdshoma end
being over, through end ecroan a tract of lered conveyed to Lopiea Marla Hubbard, Trusiee of the Loule Maria
Hubbant Ljving Trust Agraemant, recorded in Beok 2956, Page 170, of the Office of the Clerk and Recordar of
(ngfisher County, Oklahoma (0.C.R.C.O%.), sald fity-foot wide Permanent Insement & Right of Way baling
situsted twenty-five-feat on each side of the herein dascribed beesiina, the skieiines of eek? Permanant Easement
& Hight of Wey balng lengthened or shortened ta meat the boundary lines of seid tract of land, sald bassline
belng more particularly described us fallows:

COMAGINCING st 0 5/8 inch iron rod found marking the eset quarter comar of ssid Baction 82; THENCE South
00°28'24" Weet, with the north Ine of the spathenst quarter of seid Section 34, a distance of 780.04 feat to the

POINT OF mICRINTEIICG;
‘THENCE South 70°25°50" West,  dlstence of 407.74 feat, tos polit;

THENCE South TH°24\44" Went, n distance of 183,63 feet, to the POINT OF THRMEMATION on the weet line of tha
ecat half of tha southeast quarter of seid Section 82, from which a 1/2 inch iron rod found marking tha south
quarter comer of sald Section 82 bears Zouth 00°23'55" fast, with the wast Ine of the east hell of the southeast
quarter of enid Section 22, a distance of 2519.01 fant, THENCE South 05°20'41" Waeet, with the south line of anid
Section 32, a distance of 1916.25 feet, seid baseline having 5 total distance of 544.27 fest (81.84 rods}, sakd
Panmnent Exsement & Right of Wey containing 0.82.1 acres of land.

All bearings, distances, end coordineine shown herein are grid, based upon the Universal Tranaveres Mercator
Coordinete System, Zone 14 North, North American Datum of 1985, U.S, Survey Feet, us derived from enon the
ground survey performed by TAC Pipaline Services LLC, conducted fn May of 2017,

For reference and furthar information see Exhibit: “A”, Shaet Noa). 1 of 2, drawing number CL-X1-0079.010, Rav. 6,

bm \") yps2es/2

 

Page 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 339 of 407

Tract No(s). CL-KI-0080.000

1. Surface Owner(s):
Vincent Ray Mueggenborg
10380 248th ST NW .
Okarche, OK 73762

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rad.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 5,440.00
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 340 of 407

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 32, TOWNSHIP 18 NORTH,

RANGE & WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OLAd LATONAL bans
SHNgHOL LATERAL PROT

   

 

 

 

 

 

 

 

CaTIrED
“CL00c.co0| GQHEETNO. ¢ OF 8.

 

 

 

 
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 341 of 407

 

 

 

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
GECTION 32, TOWNGHIP 18 NORTH,

RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

‘VICINITY MAP

WTS.

ASU, GOST TABLE

une | mE | DeTANCE

Ls | sreecerm | seer

La | wrerere | 1000r

ee eed {penporealttlerun; -agusOuwer}

ea_ pore Puller, Deourmaiari)

ie | ew 11

Lo | Mee | | tay

Le | MEE | eke

Ly | unesosew | «Bac *

Lo | orererw | Sner

PP
ti
SONGS FR

 

  

rie, F

     
 
  
 
  

  
 
  
 

= Ss ee ee
one
ooo FS Scene
pean
TSS

2 rr

 

 

 

 

 

 

 

 

 

 

 

MIDSHIP PIPELINE COMPANY, LLO
BAGH: OR GHISHOLL LATERAL PROJECT
COBY: “TRO | PRRMMGENT RASIEGINT A ROHT OF WAY
Dati: TAME SONOG0 THE PROPERTY OF
<a Tr VINDENT RAY MUNOQENEORS:
ne | DATE DEGGRIPTION
- 4 =| remo 2D0=D DETAIL
~ o | tOMmOTT CERTIFIED
DRONEE CLAG0088.00) PHEETNO. 4 OF 8

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 342 of 407

Cheniere Midstream EXHIBIT “A” Chisholm Lateral
Owner: Vincent Rey Musggonborg TRACT NO. CL-e-Oce0.o00

Description of'e fiftyfoot wide Permansnt Easement & Right of Way situated In the weet half of the southenst
quarter of Section 82, Township 15 North, Range & West of the bedian Meridian, Kingfisher County, Otsheme and
haing over, through and scrose u trect of land conveyed to Vincant Ray Mueggenborg, recorded in Book 2334,
Fage 48, Pook 2047, Page 52, Book 2547, Page 80 anti Book 2586, Page 80, of the Office of the Clark and Racordar
of Kingfisher County, Oldahome (0,C.L..C.000), anid filty-feot wide Permanent Easancent & Right of Way baing
stunted en each side of the herein described basalina, the sidelines of said Permanant Eamment
& Rlght of Way being lengthened or shactened t9 meat the boundary lines of eakd tract of and, sald baseline
being move particularly described wafoliows: .

COMDAENCHEG at a 8/5 inch Iron red found marking the east quarter comer of sald Section 52; THENCE South
S224" Wast, with the north Ene of the southeast quarter of anid Section 82, a distance of 1948.57 feet,
‘THENCE South 00°22'5a" East, with the eset line cf the weet heif of tha southesst quarter of mid Section £2, 2
ditance of 138,72 feat to the POUT OF BEGINING;

THENCE Sout: 75°24'44" West, n distance of 1086.50 feet, ta 2 paint;

THENCE North 74°90'33S" West, 9 distanas of 293.57 feet, to the POINT OF TRRMMINATION on the weet Ane of the
southaust quarter of seid Section 92, from which a 1/2 fron red found marking the south quarter comer of said
Section 02 hears South 00°21'47" Exet, with the west fine of the soutienst quarter of sald Section 82, ao distance of
2343.77 feat, said baseline having 2 total dlatenca of 1800.47 feet (82.45 rode), euki Parmenent Ensernant & Right
of Way conteining L.5é2 acres of land.

Al beertngs, dieiancas, end coordinstes shown harain ary grid, based upon the Univermal Transverse Maroutor
Coordinate System, Zone 14 North, North American Datum of 1988, US. Survey Fast, es derived from anon the
ground survey performed by TRC Pipeline Services LLG, conducted In May of 2047.

For refarance and further information sen Exhiit “A”, Shaat No(s). 1 ofS, drawing mustiber C.40-0080,000, Rev. 1,

Ltr
Jams }tichaa! Denney fo:
Regoited Professional Land Surveyor f
Oidahoma Ragistration No. 1454 “ee Gp
Firm License No. 144

 
  

Paga 8 of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 343 of 407

Tract No(s). CL-KI-0081.000

1. Surface Owner(s):
Dale F. Rother and Marian Elizabeth Rother
10844 248th St. NW
Okarche, OK 73762

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$ 18,720.00
Case 5:18-cv-00858-G

Document 625-2 Filed 03/14/19 Page 344 of 407

 

 

 

 

 

 

  
  

 

 

 

EXHIBIT “A”
KINGFIGHER COUNTY, OKLAHOMA
SECTION 22, TOWNEHIP 18 NORTH,
RANGH 8 WHET OF THE INDIAN MERIDIAN

Cer = 1A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ies
an fee
FOUND
a To BALE
ot of may
TOSSA wee
ra ier So a we
Fas, FPauanen ocess Na
= GROMEN La eT SCALA
PAGRLRTY Lint
' ‘ ; UP BCALE Wy LET
MIDSHIP PIPELINE COMPANY, LLC
DWOEY: LAT | -
CHIBHOLM LATERAL PROJEGT
Gory: TRO | PaRMANENT EASEMENT & RIQHTOF WAY
SATE: 7izha), AGROOS THE PROPERTY OF
ROALD g*m gg) DALE. ROTHER AW MARI ELIEARETH ROTHER
fai | DATE | DESORPTION
a | Tae ADDIE DETALS
_1 | cheno RENARED ROUTE:
Sane OLAROOSII09) SHENTNG. 1 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 345 of 407

 

 

EXHIBIT "A"
KINGFISHER COUNTY, OKLAHOMA
BECTION 82, TOWNSHIP 15 NORTH,

RANGE @ WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIGINITY MAP
NT.
a
‘
AT MED. BHOMENT TABLE i
wom | BoARNO | DmTANcH |
BS | MeoTagOom | ingot
Le | Crew | tooo0 4
2 | mewn | sane !
4 | erica | to
te | NEOroroW | feeder !
Ls | move | sane fi
Bs
s
or —|
A-TJMD, SUOMINT TABLE
CC]
uw | erences | soor
ke | eerseserw | - arze :
i | eemice | wos a
Lo | eereterw | poor
Lil | BOW | deer
Lee] NeIeeore | toe ‘
&

 

 

GG BET 4 OF 4. FOR KOTES, SIGNATURE, AD SEAL.
MIDGHIP PIPELINE COMPANY, LLC

 

 

 

 

 

DORE: LAT | HISHOLM LATERAL PROJEGT
PRDGY: TRO | PERMANENT BAREMEN(T § IQHT OP WAY
CATE: Tao AGAOSS THE PACPENTY OF
Bonu: eeegg'| PALM, ROTHEILANG MARIAN ELOABETI? ROTHER
a | BATE beara
. & | Waa | ADDED DETALA

+ | stenete KEVED ROUTE

 

 

 

 

 

 

aft Rn: OL-W0IM.000| SHENTAD. B OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 346 of 407

 

 

EXHIBIT "A"
KINGFIQHER COUNTY, OKLAHOMA
BECTION 32, TOWNBHIP 18 NORTH,
RANGE 6 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

a
ATER. CHOGENT TASLE
woisry MAP Lis |. inner
Li4 ud

 

Lis

 

Li

 

 

LiF

ma
AR
ree
‘ereow| aww
STW
NeCtanerw

 

 

 

 

 

fll ef = tt tt tet Ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GR OHRET 1 OF 4 FOR NOTES, GIGNATURS, AND ORAL.

 

MIDSHIP PIPELINE COMPANY, LLC

 

 

 

 

 

 

 

 

 

DAMIBY: = LAT’
CHISHOLM LATERAL
OMDB: TRG’) PERMANENT EABEUENT & RIGHT OF WAY
DATE TAs ACROGS THE PROPERTY OF
AO ee DALE F. ROTHER AND MARIAH BLASER
MME | DATE DEOCTUPTION
2 TAaerte . AGQDED DETALS
t ney REMIGED ROUTE

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 347 of 407

Chenlere Midstream EXHIBIT “A” Chisholm Lateral
Ownen Dale F. Rother and Marian Eilzabeth Rother TRACT NO. CL-KI-0081.000

Description of a fifty-foot wide Permanent Exsement i Right of Wey sttusted in tha north half'of the southwest
quarter of Section 82, Township 15 North, Range 8 Waetof tha indian Meridien, Kingfisher County, Okishoma and
being over, through and peroes a tract of lard! conveyed to Dale F. Rother end Marien Ellzsbeth Rother, recorded
In Book 2347, Page 279, of the Office ofthe Clerk and Recorder of Kingltshar County, Cidshoma

suid fifty-foot wide Permanant Ezasment & Right of Way being sttuated turenty-fivetest on anch sida of the
horain deacribed bapeiive, the sklalnes of sald Permanent Gasement & Right of Way being lengthened cr
shortened to maet the botediry Ines of sek (reat of land, anid bassline being more particutariy described aa

COMMENCING at @ 3/2-inch [ron rod found maridng the south quarter corner of aid Section 62y THENCE North
00°221'67" Waat, with the east Ene of the southwest quarter of sald Section 22, 5 diriance of 2348.77 feet tothe
POINT OF DESTINIES;

THENCE North 74°S0°S3" West, & cletance of 612.48 fast, to a polit;
THENGE North 78°20'12" Week, a distance of 54.12 feat, to a point;
THENCE South 90°14'11" Woeat, a chstance of 1400.15 fest, toe poing
THENCE South 81°34'00" Went, a distance of 407.25 fast, to u poli;
THEICE South 00°27'11" Rest, a distance of 629.90 fest, to a polnis

THENCE North 90°00°00" West, a distance of 290.56 fant, to the POINT OF TERMINATION on the wast [Ine of sald
faction 82, from which a 3/2-Inch jron red found maridag tha wast quarter comer of sald fection 82 baars North
OOPL2E? Waste distance of 1004.08 fest, caid baseline having a tote! distance of 3372.06 feet (204.40 race), cald
Permanent Easement & Right of Way contuining 3.57%, acres of land.

All bearings, distences, end coordinetes shown herein ora gre. besed upon the Universal Transverse Mercator
Coordinate Gyetem, Zone 14 North, North American Datum of 1833, U.S. Gurvey Feet, as derived from en onthe
@round survey performed by TAC Pipeline Services LIC, conducted in Mey of 2017.

For rebirenen end further inferrention sos ae Sheet Nols}. 1 of 4, drawing number CL-£1-008:.000, Rev. 2,

 

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 348 of 407

STEPHENS COUNTY
Tract No(s). VL-ST-0003.000

1. Surface Owner(s):
Daniel E. McCarley, Trustee of the Daniel E. McCarley Trust, dated May
25,2007;
3672 Course Dr.,
Sarasota, FL 34232

Douglas Robert Irwin;
7516 Lamar Ave Apt 78
Prairie Village, KS 66208

Jennifer Ann Irwin;
1719 County Road 4480
Salem, MO 65560

Amanda L Irwin
1719 County Road 4480
Salem, MO 65560

Gina Lynn Lankford
P.O. Box 267
Blanco, TX 78606

Johnyne Rees
P.O. Box 745
Duncan OK 73534

or

1730 W Camelback Road
Duncan, OK 73533

Stephen R. Whitten
2809 Springdale Ln.,
Duncan, OK 73534
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 349 of 407

Melinda K. Craig, same person as Melinda Kay Whitten, same person as
Melinda Kay Whitten Craig

609 Larrie Ellen Way

Brandon FL 33511

John R. Whitten

4506 Hanover St
Grand Prairie, TX 75052

2, Other Persons-in-Interest:

3. Legal Description:
See attached plat.

4. Just Compensation:
$978.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 350 of 407

 

  
  
   
      

EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
SECTION 24, TOWNSHIP 1 BOUTH,
RANGE 6 WEST OF THE INDIAN MERIDIA!

 

 

 

of
i
ff
j
a
z

aoeee
ga]
GibiEti
az8e-gss3

     

     

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG
vay: LAT | VELMA LATERAL PROJECT
OXD BY: TRO | PRRMANSDITRABIMENT & RIGHT OF HRY
DATE aos . AGNOGS THE PROPERTY OF }
ecALe teaogr | WHITTEN FAMILY REVOOASLE TRUST, ET AL,
Rave | DATE OBSCRUPTION
a | ogom | ADDED DBYALS
a |Win REVIPED WORKEPAOR
DRAWING: Vi-eToon000] BMERTNG. 7 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 351 of 407

 

 

EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
BECTION 24, TOWNSHIP 1 SOUTH,
RANGE 6 WEGT OF THE INDIAN MERIDIAN

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

G82 BHIRIT 1 OF 4 FOR NOTES, SUSNATURE, AND QEAL,
owany: LAT VELMA LATERAL
CKD: TRG | PERMANENT

 

 

 

 

 

 

 

enrecee i
Bras mau ACROBE THEPROPERTY OF
AE Soe (WHITTEN FAMILY REVOGABLE TRUST, ET AL
Revs | OATR ORSCRPTION _ |
8 | Ream ADDED DETAILS
R |f0n@motT| — RSVGED WORKSPACE

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 352 of 407

 

 

EXHIBIT "A”
STEPHENS COUNTY,
SUCTION 54, TOWNEHIP | 20
RANGE 6 WHST OF THe INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

Lia
Lis
Lis

 

 

 

 

 

 

 

 

NOTE:
___ AE GHEERET ( CP 4 FOR NOTES, BIGNATURE, AMD SEAL
MIDSHIP PIPPLINE COMPANY, LLG

Deen LAT VELMALATERAL PROZEOT
COI: TRO | PERMANINT BASEMENT & RIGHT OF WAY
DATE marie GROSS THE PROPERTY OF
| SOALE Fm ag'] WHITPEN FAMILY REVOCABLE TRLAT, BT AL

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 353 of 407

Chenfere Midstream EXHIBIT “A” Velma Lateral
Owner: Whitten Family Revocable Trust, at al ‘TRACT NO. Vi-5T-0003,000

 

Description of a ffty-foot wide Permenant Easement &. Right of Wey situated In the northwest quarter of the
northwast quarter of Section 24, Township 1 South, henge 5 Weet of the indian Meridian, Stephens County,
Okdahoma end baing over, through and across a trect of land conveyed to Whitten Pemily Revocable Trust, at al,
recorded In Book 4248, Page 278, Book i871, Page 48, Sook E701, Page £48, Bock 4088, Page 155, Book 2349,
Page 2, Book 2788, Page 24, Book 1674, Page 720, Book 1982, Page 115 and Book 4625, Page 136 of the Office of
the Clerk and Recorder of Stephans County, Okshoma (0.C.1.5.C.0%.), sald fifty-4oot wide Parmanant Easement A
Right of Way baing sftusted twenty-five-feat on seach side of the herein described besalina, tha sidelines of sald
Permanent Easement & Right of Wey being lengthened or shartaned to meet the boundary Enes of caid tract of
land, suid baseline being more particutarly described us follows:

COMEIENCING at a 1/2 Inch iron rod with cap found marking tha west quarter comer of sald Section 24; THENCE
North 00°46" Wieet, with the wast Nine of sald Saction 24, 5 distance of 2028.66 feat to the POINT OF
CET

THENCE North 67°47°07" Bast, « distance of 16.45 feet, to a polet
THENCE North 76°20'18" East, a distance of 54.02 fest, to a point;
‘THENCE North 24°11 54" nat, a distance of 402.25 feat, toa polrt;
THENCE North 77°26' 13" Enet, a distance of 342.04 feat, to e point;

THBNCE North 37°23'40" East, « dlatenca of 19.78 fest, to the POINT OF TERMINATION on the north line ofsald
Sestion 24, from which a railroad aplla found marking the northwest comer of sald Section 24 bears South
Bo't)4' 38" West, witli the north fine of sak] faction 24, a distance of 861.66 feet, eald baseline having = tote!
distence of 734, 57 feat (44.52 rodaj, sald Permanent Easement & Right of Way containing 0.843 acres of land.

Ail bearings, distances, and coordinates shown herein are grid, based upon the Universe! Transverse Mercator
Coordinate System, Zone 14 North, North American Datum of 1528, U.S. Survey Feet, as derived from en on the
ground survey performed by TRC Pipeline Services LLC, conducted In May of 2027.

For reference and further information see Exhibit "A", Sheat No. Lo? 4, drewing number VL-5T-0002.000, Rev. 8,
same dete,

   

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 354 of 407

Tract No(s). VL-ST-0018.010

1. Surface Owner(s):
Norwest Capital Management & Trust Co., Trustee or Successor
Trustee of the Revocable Living Trust Agreement dated December
17, 1980,
Troy Goodwin, agent
175 N 27th St lst NW Natl Bldg,
Billings MT 59117

A. P. Goodwin, Jr.
28116 Highway 76
Foster OK 73424

Donald L. Green
13336 SE 147th Road
Wister, OK 74966

E Arline Sims
286277 E 1790 Rd.
Comanche, OK 73529

Imogene A. Lewis
P.O. Box 232
Duncan OK 73534

Lucille Sims whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Lucille Sims,
deceased, and all heirs and, or legatees, devisees, trustees, creditors
and assigns of Lucille Sims, deceased,

P.O. Box 296

Duncan OK 73534

D. Darlene Henricks
1012 W Chestnut Ave
Duncan, OK 73533

E. Arlene Sims
286277 E 1790 Rd
Comanche, OK 73529
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 355 of 407

Robert P. Sims, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Robert P.
Sims, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Robert P. Sims, deceased,

3800 Forrest Rd

Sulphur, OK. 73086

Elizabeth Beeson, Trustee(s) of the James F. Beeson and Elizabeth
Beeson Family Trust created January 20, 1992

1634 Box Prairie Cir.,

Loveland, CO 80538

Kelly J. Egebrecht
6102 Wildcat Ln
Pasco, WA 99301

Donna A. Hornberger
400 Tolas PL, #22
Fallon, NV 89406

Silas Virgil Goodwin and Sharon Diane Goodwin, as Trustees of the
Silas Virgil Goodwin and Sharon Diane Goodwin Revocable Trust,
dated July 20, 1998

8119 E 126th St N Apt 126

Collinsville, OK 7402

Charles Dean Goodwin
4619 SE Highway 82
Wister, OK 74966

Wanda Williams, formerly Daily
1213 W Stewart Ave.,
Duncan, OK 73533

William Presto Gray
c/o Anita Gray
330K ST SW
Ardmore, OK 73401

Amaleta Marline Gray
2900 Worthington dr.,
Norman, OK 73072
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 356 of 407

Kenneth Ray Gray
1213 W Stewart Ave.,
Duncan, OK 73533

Amaleia Marlina Sharp
3900 Worthington Dr
Norman, OK 73072

Lucille Gray, s/p/a Lucia Gray, whether alive or deceased, and, if
deceased, the executor, executrix and, or administrator of the Estate
of Lucille Gray, s/p/a Lucia Gray, deceased, and all heirs and, or

legatecs, devisees, trustees, creditors and assigns of Lucille Gray,
s/p/a Lucia Gray, deceased
Rt | Box 66H

Duncan OK 73533

or
207 W Florida Ave
Anadarko, OK 73005

David Nunley
3055 Hidden Lake Dr.,
Duluth, GA 30096

Alan Morgan
Address Unknown

Donny Morgan
Address Unknown

Kevin Morgan
P.O. Box 602
Marlow, OK 73055

Hettie Mae Ditmore
164484 5 Mile Rd
Marlow, OK 73055

Cleo C. Holland, Jr.
407 W Commanche
Marlow, OK 73055
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 357 of 407

Clytis Reynolds, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Clytis
Reynolds, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Clytis Reynolds, deceased,

P.O. Box 602

Marlow, OK 73055

Pernecie Bocast
P.O. Box 602
Marlow, OK. 73055

.O. Box 602
Marlow, OK 73055

to

Peggy Joe Chadwick, nee Holland
28116 Highway 76
Foster OK 73424

Donna Kay Hornback
3404 Woodknoll
Duncan, OK 73533

Ojuana A. Nichols, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Ojuana A.
Nichols, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Ojuana A. Nichols, deceased,

500 W Santa Maria St Spe 134

Santa Paula, CA 93060

Dianna Olcott now McCreight
69720 Old Wagon Rd.,
Sisters, OR 97759

Rebecca Jean Behrendt, whether alive or deceased, and, if
deceased, the executor, executrix and, or administrator of the Estate
of Rebecca Jean Behrendt, deceased, and all heirs and, or legatees,
devisces, trustees, creditors and assigns of Rebecca Jean Behrendt,
deceased,

10687 Yolo Str.,

Ventura, CA 93004
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 358 of 407

Wynema D. Nix, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Wynema D.
Nix, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Wynema D. Nix, deceased,

14901 N Pennsylvania Ave Apt 287

Oklahoma City, OK 73134

Debra D. Nix
1117 N 12th St
Duncan, OK. 7353

Donna D. Nix
1117 N 12th St
Duncan, OK 7353

Richard D. Nix
2809 Melina Dr.,
Yukon, OK 73099

Billy Dwain Ferguson
28998 N County Road 3120
Elmore City, OK 73433

Danny Ray Ferguson
703 N Walnut Ave
Cache, OK 73527

Rory Dale Ferguson
21444 E County Road 1670
Elmore City, OK 73433

Vicki Lynn Ferguson, now Fryar
1610 Wind Hill Rd.,
Norman, OK 73071

Mary Jo Bush, a/k/a Mary Jo Newman, now Hotchko, whether alive
or deceased, and, if deceased, the executor, executrix and, or
administrator of the Estate of Mary Jo Bush, a/k/a Mary Jo Newman,
now Hotchko, deceased, and all heirs and, or legatees, devisees,
trustees, creditors and assigns of Mary Jo Bush, a/k/a Mary Jo
Newman, now Hotchko, deceased,

510 Rocky Creek Rd.,
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 359 of 407

Mansfield TX 76063

Ray Gene Newman, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Ray Gene
Newman, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Ray Gene Newman, deceased,

122 Chamale Dr.,

Slidell, LA 70460

Frona Vastal Goodwin, whether alive or deceased, and, if
deceased, the executor, executrix and, or administrator of the Estate
of Frona Vastal Goodwin, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Frona Vastal Goodwin,
deceased,

2 Chickasaw Dr.,

Shawnee, OK 74801

Michael Don Goodwin
26440 E 113th Ct.,
Coweta, OK 74429

Judith Carrol Snider

26440 E 113th Ct.,
Coweta, OK 74429

2. Other Persons-in-Interest:

3. Legal Description:
See attached plat.

4, Just Compensation:
$4,410.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 360 of 407

 

! : EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
SECTION 2, TOWNAHIP 1 SOUTH,

RANGE 4 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

\VAGINITY MAP

NI |
L

| . |
V0 LYE FERAUSOR, HOU FRVAR i
; BOOKED, PAGE 198 ie
i Bl lg
‘ eurerare. f

‘ if weer MEPETOCH- OM ae wa |

‘ele BOTA *T Yi
oflee a i
Are Sree sh
‘ eee d OF VADE TOE, SX
o ‘I

 

 

 

 

 

 

 

 

tn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 361 of 407

 

-+ EXHIBIT "A"
STEPHEN COUNTY, OKLAHOMA
SECTION 2, TOWNSHIP 1 BOUTH,

RANGE 4 WEST OF THR INDIAN MERIDIAN

 

 

 

 

 

 

  
 

SS |
PER eee eee ee ee ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG ;
CAC R LAT | VELMA LATERAL PROJECT.
GROOM TRC | PERMANENT GARMGNT & REGHT OF WAY
DATE: Weene ACRORS THE PROPERTY OF
SCALE ing!) | WICH LYIAI FRAQUBON, NOWFRVAR
ew | oT ckicTnoN
a | mow AOOED DETAR.
1 |r RIMES WORKEAOR
TANS: VL-GFODIECIC, GHENTNO. A OF §

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 362 of 407

 

-- - EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
SECTION 2, TOWNSHIP 1 SOUTH,

RANGE 4 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKBPAOS BRMSIENT TABLE

uta | MmAANO =| CIBTANOR

w | merwsew | anor

i io | Nereoere | orrae

7 | sperm | 1i7eH
bead ace is | wersrere | i0ier
ily fees tee) Ge teee toe
4 Se — Lat | emrevew | ise
' Es = — a Lie | eenurew | sear

E ri aa
Tt “wae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

O82 GHENT 1 OF 6 FOR NOTES, GGNATURE, AND EAL

 

 

 

 

 

 

 

 

 

 

MIDGHi? PIPELINE COMPANY, LLG

OwORy: LAT VELMA LATERAL PROJSOT
OXOSY: = TRC | PERMANENT EAM@DENT BRIGHT OF HAY
DATE wane ADROGS THE PROPRNTY OF
‘Oe reer VIO] LYNN FEROLSOM, NCW! FRYAR
ee OUEGRPTION

a | eam ADDED DETAL. ]

1 |eemicly) REVS WORMBPACE
DRANG: VeSTONEINO| @HBETHO, 8 OF 5

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 363 of 407

 

-- . EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
SECTION 2, TOWNSHIP 1 SOUTH,

RANGE 4 WEST OF THE INDIAN MPRIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

VIGNITY MAP
N78,
(WORREFAGE GEaaIIT TABLE WORKRPACE OOERENNT TABLE
/ ae | MOePsereow et) wo | earwrirw r)
uy | wren | eer Lat | Norowerw | ote
we] aqronre mor ta | mowroe | for
we] meerw | seer Le | sororem oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDEHIP PIPELING COMPANY, LLC

 

 

 

 

 

 

 

 

Ea we LAT VELMA LATERAL PROJECT
COR TRS | PERMANENT GABEMONT A QHT OF WAY
DAT: TRS AQAOES THE PROPERTY OF
‘cue Tan \VAGIG LVN PRAIQUBON, NOW PYAR
me | DATE DRBORPTION

_ 7 a | aD ‘ADOID DETAL

1 | foREROT?. AEAORD WORGPACE
SFCET =| DRAIN: VASPOOO1) BHEETNG. 4 OF &

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 364 of 407

Chenlere Midstream EXHIBIT “A” Velma Lateral
Owner: Viedd Lynn Ferguson, now Frysr TRACT NO. VL-ST-0018,010

Description of s-fifty-foot wits Permanant Easernent & Might of Way siusted in the sauth half of the acuthwest
quarter of Section 2, Township 1 South, Rengs 4 Weet of the incllan Marken, Stephens County, Oiahonsa and
baling over, through and across a tract of land conveyed fo Vicki Lynn Ferguson, now Fryer, recorded in Book 2042,
Page 182, of tha Offion of the Clark and Recorder of itaphens County, Okishoma (0.C.R.6.COK.), said fifty-foot
wide Permanent Exsemant & Right of Wey being stunted hventy-five-fest on each aide of the herein described
baseline, tha sidelines of seid Permanent Easement & Right of Way being lengthened or shortenad ta meat the
boundary lines of said trect of land, cai! baseline being mare particularly deecribad as follows:

COMMENCING ut 2 1/2 Inch Iron rod found marking the southweet comer of mid Section 2; THENCE North
0078525" West, with the west Ine of seid Section 2, a distence of 12.40 fast to the PODIT OF REGHUGNG;

‘THENCE Marth 89°40'34" Geet, a distence of £78.83 feat, to a polit,
‘THENGE North 55°41'40" Rast, a distance of 117.26 feat, to a pointy
THENCE North 66°27°S4" Gest, ucistence of 521,56 feet, ta a point;
THENCE North 64°22'40" East, o distance of 14.94 feet, to a point;
‘THENCE South 25°07"25" East, a distance of 252.87 feet, to a point;
‘THENCE South 75°S8°S7" Gest, o distance of 84,75 feat, to a pointy

THENCE North 69°41'10? East, a distance of 031.46 feat, to a point;

THENCE South OF 0725" East, m distance of £4.55 feet, to the POINT OF TERMINATION on the south lina of sald
Section 2, from which a 2/2 inch fron rod found marking the south quarter comer of seld Section 2 bears North
90"35'42" Zant, vith the south fine of sald Section 2, a distance of 170.20 feet, seid baseline having 4 total
distance of 2504.58 feet (157.25 rode), sak Permanent Gasement & Right of Way contaiting 2.830 acres of land.

All buarings, distenoss, and coordinetes shown hareln are grid, based upon the Universe! Transverse Marcator
Coordinate System, Zona 14 North, Merth American Datum of 1988, U.S. Survey Feat, 20 dativad from anonthe
ground survey perforneed by TRC Pipeline Services LLC, conducted In Muay of 2017.

For reference and further information tae Exhibit “A", Sheat No(s). 4 & 2 of 8, drawing number VirS1T-0028.010,
Rav. 2, cama date.

~

 

Page 5 of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 365 of 407

Tract No(s). VL-ST-0024.000
1. Surface Owner(s):

Charles Allen Regan
202 E Modoc Ave
McAlester, OK 74501

Marcella W. Regan whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Marcella W.
Regan, deceased, and all heirs and, or legatees, devisees,
trustees, creditors and assigns of Marcella W. Regan, deceased,
1920 N. Honeysuckle Ave.,

Mangum, OK 73554

Robert Edward Regan
306 4th St. #16
Talihina, OK 74571

Marsha Nan Regan, a.k.a Marsha Nan Regan Purtell
1920 N. Honeysuckle Ave.,
Mangum, OK 73554

John Patrick Regan
26290 Turkey Ridge Rd.,
Bush, LA 70431

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$4,154.00 (with VL-ST-0025.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 366 of 407

 

| EXHIBIT "A"
STEPHENS COUNTY, OKLAHOMA
SECTION 1, TOWNGHIP + GOUTH,

RANGE 4 WEST OF THE INDIAN MERIDIAN

  
   

 

 

 

 

 

 

 

 

TOUM, COTANOE ACCOR aenas
cae a

 

 

A.

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 367 of 407

 

EXHIBIT "A"

STEPHENS COUNTY, OKLAHOMA
SECTION 1, TOWNSHIP 1 GOUTH,
RANGE'4 WEST OF THE INDIAN MERIDIAN

SS

 

  

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATWALMETARLE |
une | mEARIO |CUSTANCH|
Li |Noersew) 7149
ta | serearm | sooner
a | eeuew | seco
Me | neeNTE| Tere
1a | Neeatare | asec
we | seovsnem | 800
iy | aerate | sere
is | saueiw)| 7rar
Lo | Neneaieen | ionne
Lio | wesw | Bor
Lit | NeoraT ew | ec.ec ATW. LNG TABLE
Lia | Neeeae | coer UNE | BRARING | DISTANCE
Lig | eaq“oMerg | 28,00" i | seeormrm | eoaoc
Lia | eta) ar ue | eevarw | aie
Lis | peraraw| 4raa uaa | Neeeeorw | ener
Lie | saver | guar um | cararerw| 19007
Liy | Neaneerw | 4460r os | eM | seo
Lie | esarerperw | "2.07 i2e | Newerere | (an7t'
Lao | Meroreew | 24.29 Lz? | sevorerm | mar
Los | Nopoarte | may
NOTE: r
O22 BHERT 1 OF 3 POR NOTES, INGNATURE, AND SEAL,
. MIDGHIP PIPELINE COMPANY, LLC
DwaBY: LAT
[ET TRO.| PRMATENT EADRMANT 8 (URET GF WAY
DATE Tao ADROGS THE PROPERTY OF
se TL MAROBLLA W. REGAN, ET AL,
fat | DATE DEORIFON _ |
3 | eaenon RV CANES
2 | raoscde ADDED DETALS
DRANG: VL-eronac00] SHEET MO. 2 OF 3

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 368 of 407

Chanlare Midstream EXHIBIT “A* Velma Lateral
Owner Marcela W, Sagan, et al ‘TRACT NO. Vi-$7-0024.000

Description ofa fifty-foot wide Permanent Easement & Right of Way situated in the northeset quarter of the
southweet quarter of Saction 1, Township 4 South, henge 4 West of the indien Meridian, Stephens County,
Oldehomea and being over, through and across a tract of lsnd conveyad to Marcella W. Regen, Charies Allen Regan,
Robart Edward Ragan, Marshe Nen Regan, end John Patrick Ragan, recorded Book 1976, Page 446 end In Book
S14, Page 109 of the Office of the Clerk and Recorter of Gephens County, Oklehome (0.C.A.5.C.0%), sald fifty-
foot wide Permanent Basement & Right of Way baling stusted twanty-f-feat on each side of the herein
described besalina, the sidalinas of sald Permanant Easement & Right of Way being lengthened or shortened to
meet tha boundary iinet of auld tract of land, eaid baseline being mora particularly described as failaws:

COMMENCING at ¢ 8/8 inch iron rod found maridng the wast quarter comer of sald Section 1) THENCE North
00°20722" Exact, along the north Ene of the southweat quarter of said Section 1, a distance of 1318.24 fext, THENCE
South 00°42'Ba" Bust, along tha weet Ine of the northeast querter of the southwest quarter of sald Section, a
distance of 104,165 feet to the POINT OF BIGIMMING:

THENCE North 43°48°17" East, o distance of 515.88 fast, to a point;

THENCE North 60°24'28" Eset, a distence of 169.22 fest, io a point

THENCE North €5°40'42" East, a dietence of 365.46 fact, to 2 pointy

‘THENGE South 54°O4°6" Eset, a distance of 000.009 fast; to the POINT OF TERMINATION on the east Ina cf the
southwest quarter of seld Section 1, from which = 1/2 inch rod with cap found marking the south quarter comer
of said Section 1 beers South 00°4s'29" Cant, along the exst line of the southwest quarter of sald Section 1, a
distance of 1811.24 fest, paid baseline having ae tote! distance of 1062.65 feet [100.77 rads), eakj Permanent
Basement & Right of Wey containing 1.906 crus of land.

All bearings, distances, and coordinates shown herein are grid, besad upon the Universal Transveres Mercator
Coordinate System, Zone 34 North, Nerth Amerikan Oatum of 1683, U.S. Survey Feet, ec derhrad from an on the
ground survey perfarmad by TRC Pipeiine Services LLC, conducted in May of 2017.

For neferance and further information ses Exhibit “A", Sheet flo. 1 of 3, drawing number VL-8T-0024.000, Rav. 8,

 

 

Page 3 of 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 369 of 407

Tract No(s). VL-ST-0025.000
1. Surface Owner(s):

Charles Allen Regan
202 E Modoc Ave
McAlester, OK 74501

Marcella W. Regan whether alive or deceased, and, if

deceased, the executor, executrix and, or administrator of the Estate
of Marcella W. Regan, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Marcella W.
Regan, deceased,

1920 N. Honeysuckle Ave.,

Mangum, OK 73554

Robert Edward Regan
4500 Pear Ridge Dr., Apt. 913
Dallas, TX 75287

Marsha Nan Regan, a.k.a Marsha Nan Regan Purtell
1920 N. Honeysuckle Ave.,
Mangum, OK 73554

John Patrick Regan
26290 Turkey Ridge Rd.,
Bush, LA 70431

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See VL-ST-0024.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 370 of 407

 

ee =
EXHIBIT *A” |
STEPHENS COUNTY, OKLAHOMA
GECTION 1, TOWNSHIP 1 SOUTH, |
RANGE 4 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

Owany: LAT . _ |
: VELMALATERAL PROJEOT
SOP: TO | PERMANENT DASEMENT 8 ROOHT OF WAY
| oe ACROSS THE PROPERTY OF
= OA mano) MARCELLA VC REGAN, BT AL
i BRSORPTION
a | eet — 7 Fa CRE
1 | 7eQMOTs | ADDSD DETAR.
ORANG VLeT-000e.000| SHEET, 1 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 371 of 407

 

EXHIBIT "A°
GTEPHENS COUNTY, OKLAHOMA
SECTION 1, TOWNSHIP { SOUTH,
RANGE 4 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ag Wi PRL — ATAUS, LAE TABLE
—w" —| i | eorerere | sony
oF WHE THLE. pe I 5 u pe — be wor
ae ad : rr sorerieu mor
La | 14 | Serorerw | 10nar
or us | nerorerw| s0n88'
is | reeOrE | | 3s0e
Ee Ly | serovars | tooo
Wo | merevera| woor

 

 

 

 

 

 

 

MIDGHIF PIPELINE COMPANY, LLG

 

 

 

 

 

DADEY: LAT | VELMA LATERAL PROMBOT
GXD BY: TRO | PERMANENT BASEMENT & RIGHT OF WAY
DATE eons AQROSS THE PROPERTY OF
OAL: NTL MAAOELLA Wi. AGAN, ET AL
Rive | ATE DES TIOn
_# anya REG OVAERSHIP
1 | FRO ADDED DETAR,

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 372 of 407

Chenlere Midstream EXHIBIT “A” Velma Lateral
Owner: Mercalla W, Aegan, ot af TRACT NO, VL-67-0025,000

 

Geseription of a fifey-fort wide Permanent Easement & Right of Way situated In the southenst quarter of Section
1, Township 4 South, Range 4 West of tha Indien Meridien, Staphens County, Oldshoma and being over, through
and across a tract of fand conveyed to Marcella W, Ragen, Charias Allan Ragen, Robert Edward Ragen, Marsha
Nun Ragan, and John Patrick Ragen, recorded in Book 1976, Page 446 and In Book #14, Paga 289, cf the Office of
the Clark and Recorder of Stephens County, Oklahome (0.C.1.5.C,0%), sald fify-foot witle Permanent Easement &
Wight of Wey baing situated twenty-five-feet on seach side of the harein described basalina, the sidelines of eld
Pannenent Exsement & Right of Way being lengthened or shortened to meet tha boundary lines cf satd tract of
land, enid bassline being more particularly described es follows:

COMMENCING at a 1/2 inch Iran rod with cep found marking the south quarter comer cf seid Section 1; THENCE
North 00°48'28" Waet, with the west line of the southeast quarter of said Section 2, a distance of 2811.94 feet t
the POINT OF BEGINNING;

‘THENCE South 54°04'S6" East, a distence of 474.28 feat, to a point;

THENCE North 89°22'45" Sast, a ditance of 277.40 feat, to the POINT OF TERMINATION on the east line of the
weet helf of the west hell of the southenst quarter of said Section 2, from which a 1/2 inch tron rod found marking
the southeast comer of sald Section 1 bears South 00°44'49" East a distance of 207.20 feat to the southenst
comer of the soutinvest quarter of tha nortinvest quarter of the southeeest quater of said Section 1, THENCE
North 8@°20'88" East a distance of 1816.18 feat to the northeast comer of the weet half of tha southeast quarter
of the southeast quarter of sald Section 1, THENCE South GO°47°28" Enst a distance of 132.00 feat to the
southanst comer of the west hel’ of tha southeast quarter of the southeast quarter of ald Sectfon 1, THENCE
North 65°20'42" Fest, with the south Ine of sald Section J, a distance of 688.60 feet, said baseline having a total
distance of 751.74 feat (48.56 roca), sald Parmenent Eesement & Right of Way contelning 0.888 ecres of land.

All bearings, distances, end coordinates ehown herein are grid, based upon the Universal Transyerte Mercator
Coordinate System, Zone 24 North, North American Datura of 1082, WLS. Survey Feat, as derived from anon the
ground survey parfermed by TAC Pipeline Services LLC, conductad in Mey of 2027.

For referance and farther information see Exhibit "A", Sheet No, 1 of 3, drawing number VirST-0025,000, Rav. 2,

 

same Gale.

Re LER

dass ft / es
MAL @cjoi +™& \e)

i ee penne St
Jariing\Michee! Denney ec’ me / Sf Deter
Ragstred Profesor Lard Surveyor 2 ime
Finn UceneaNio.344 =O Bers

Page B af 3
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 373 of 407

Tract No(s). VL-ST-0026.000
1. Surface Owner(s):

Jimmy R. Barker
205 Rowell’s Lane
Cache, OK 73527

Marie Robinson whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Marie
Robinson, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Marie Robinson, deceased,

P.O. Box 326,

Cache, OK 73527

Jimmy Ray Barker
205 Rowell’s Lane
Cache, OK 73527

Jackie Ruth Barker, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Jackic Ruth
Barker, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Jackie Ruth Barker, deceased,

3826 Somerset Ave., NE

Albany, OR 97322

Suellen Kaye Thiessen
611 N 8th St,
Cache, OK 73527

Ronald D. Barker
205 Rowell’s Lane
Cache, OK 73527

B.G. Hestand, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of B.G.
Hestand, deceased, and all heirs and, or legatees, devisees, trustees,

creditors and assigns of B.G. Hestand, deceased,
Address Unknown
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 374 of 407

John Hestand, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of John
Hestand, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of John Hestand, deceased,

Address Unknown

Sallie Hestand Rawlinson, whether alive or deceased, and, if
deceased, the executor, executrix and, or administrator of the Estate
of Sallie Hestand Rawlinson, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Sallie Hestand Rawlinson,
deceased,

Address unknown

Cora Hestand Mosby, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Cora
Hestand Mosby, deceased, and all heirs and, or legatees, devisees,

trustees, creditors and assigns of Cora Hestand Mosby, deceased,
Address unknown

Isaac D. Hestand, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of Isaac D.
Hestand, deceased, and all heirs and, or legatees, devisees, trustees,
creditors and assigns of Isaac D. Hestand, deceased,

Address unknown

Ruth Hestand Pettijohn, whether alive or deceased, and, if
deceased, the executor, executrix and, or administrator of the Estate
of Ruth Hestand Pettijohn, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Ruth Hestand Pettijohn,

deceased,
Address Unknown

Arva Hestand Arnold, whether alive or deceased, and, if

deceased, the executor, executrix and, or administrator of the Estate
of Arva Hestand Arnold, deceased, and all heirs and, or legatees,
devisees, trustees, creditors and assigns of Arva Hestand Arnold,
deceased,

Address Unknown

2. Other Persons-in-Interest:
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 375 of 407

3. Legal Description:
See attached plat.

4. Just Compensation:

$3,354.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 376 of 407

 

EXHIBIT "A"

STEPHENS COUNTY, OKLAHOMA
SOUTH,

SECTION 1, TOWNSHIP 4
RANGE 4 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

VICINITY MAP
Te.

 

 

 

 

 

 

 

 

 

 

 

 

  

BINA DAERIES SCENT EAR YA

 

 

 

 

 

 

VLST-C08800] GHIETND. 1 OF S

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 377 of 407

 

EXHIBIT "A"
STHPHENS COUNTY, OKLAHOMA
SECTION 4, TOWNSHIP 1 SOUTH,
RANGE 4 WEST OF THE INDIAN MERIDIAN

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:
unc GH SHEET 1 OF S FOR NOTH, SIONATURS, AND BEAL.
k oe
i hor | __ BIDSHIP PIPELINE COMPANY, LLG
DWORY: LAT :
it Toren? WORE VELMA LATERAL PROJECT
rie oe aw CRORY: TRO | PERMANENT RABIRGINT & RIGHT OF WAY
—— er ea DATE Tao a ee oa
= Toe: NTA WEED err,
—— yao Rew | DATE | DESCRIPTION
3 | mone ADUED DETAW
2

 

GIRS Hur aa ee es

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 378 of 407

Chenfere Midstream EXHIBIT “A” Veima Lateral
Owner: Jimmy fay Barker and Jockie Ruth Barker, at al TRACT NO, VLA5T-0028.000

Rtecription of a fifty-foot wide Penmanant Exsament & Right of Way situated in the southeast quarter of Eaction
4, Township 1 South, Range 4 Weat of the Indien Meridien, Stephens County, Okdahome and being over, through
andl across a trect of lend conveyed to John Heetend, Saifla Hestend Rewlineon, Core Hestand Mosby, isaac D.
Hestend, Arve Hestand Amold, and Ruth Hestand Petifjohn, orthalr unincwn hel, 8.3. Hestand, Marie
Robinson, Amery Rey Sarker anc Jacke Ruth Zerker, Suelen Kaye Thisssen and Ronald D. Barker, recorded in
Book 424, Page 323, Book 802, Page 328, Book 644, Page 453, Book 2412, Page 251, Book 3281, Page 384 and in
Bock 8825, Page £28 of the Office of the Clerk and Recorder of Stephens County, Oklahoma (0.C.2-5.C.00.), mid
fiftyfcot wile Permanent Easement & Right of Wey being aitunted twanty-flve-faat on ech side of the herein
described bevelina, the sidelines of said Permanent Easement & Right of Way being langthened or ahortened tp
meat tha boundary nes of aid tract of land, sald baseline being more particularly described as follows:

COMMENCING at a 1/2 Inch iron rod found marking the east quarter comer of sald Section 1; THENCE South
90°20'83" West a distance of 2650.55 feet to the canter of said Section 1, THENCE South OOS 29" Eeste distence
Of 000.85 Suet to the southwest comer of the north half of the north half of the southeast quarter of sald Section
4, THENCE North £9°20785" East a distance of 637.84 feat to the southeast comer of the narilnwest quarter of the
norifwvest quarter of the southezst quarter of eakd Section 1, THENCE South 00°44'40" East with the exust Ine of
the weet half of the weet half of the southeast quarter of grid Section 1.2 dlstence of 458.64 fast to the POINT OF

THENCE North G0°22'40" Bust, a distence of 1268.84 fest, to a point:
‘THENCE North 04°05 ‘08" East, a distence of 167.85 fast, to a point;
THENCE North 777-5046" East, a distance of 901.91 feet, to a pol

THENCE North 79°38's2." East, a distance of 245.2: feat, to the POINT OF TERMINATION on the enst fine of sald
Section 4, fron which @ 2/2 Inch Iron rod found marking the southeast comer of sald Section 1 bears South
OU'4g47" Enct 0 distence of 1645.45 feat, cold baseline having a total distance of 1904.01 fast (120.24 rode), raid
Parmenent Exsement & Right of Way containing 2.277 acres of lend.

All bearings, distences, and coordinates shown herein are grfd, besed upon the Universal Treneverea Mercator
Coordinate System, Zone 14 North, North American Datum of 198%, U.S. Survey Feet, ea derived from an on the
ground survey performed by TRC Pipeline Services LLC, conducted in May of 2017.

Por reference end further Information sse Edibit “A”, Sheet Ne, 1 of 3, drawing mumber VL7ST-0025,000, Rew. 3,

Tow

 

Page § of B
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 379 of 407

GARVIN COUNTY

Tract No(s). GA-0444.000
1. Surface Owner(s):

Danny T. Christian
607 W. Plato
Duncan,-OK 73533

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4, Just Compensation:
$7,056.00 (with GA-0445.000 and GA-0448.000)
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 380 of 407

 

 

KY

 

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 10, TOWNSHIP 1 NORTH,
RANGE 2 WEST OF THE INDIAN MERIDIAN

 

 

 

 

VIOINITY MAP
ATS.

 

 

Pag ter

GHERT SOF 4

 

BAMINY T. GHRGSTIAN

Ws2n7 %
ATW.
GEZ DETAL "1"

  
 
    

SHIRTS OF4

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

MIDGHIP PIPELINE COMPANY, LLG
: @
MIDOHIP MAINLINE PROJMOT
| CKD BY: TO ENT EASIMANT & TUOHT OF WAY
DATE Taha ACROSS THE PROPERTY OF
OAL: fm adg! DANNY T. GHRITIAN
a Bas
_ & GRE ADDED TAR, IMDTH AND AREA
2 | TAMAS ADDED DETAILS
DRAWING: @04eu000) GHEETNO, 1 OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 381 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 10, TOWNSHIP 1 NORTH,
© RANGE 3 WEST OF THE INDIAN MERIDIAN
VICINITY MAP
NTS,
F I
! |
M
i
il DAMIY T. CHRRTIAN 4
a. BOOK 17H, PAGE &7
|
il ea 2 WEE BASERAENT Ga-ose.mn0
y C200 ACKER BOOK #878, PAGH G84
ft w ean CRTAL /
«|: GHEETSOF4 ’;
| /
“h
at a ON ny — or — she — i a —
CON ih = x “een i i — = RIVE ae
3 PK
|||  SWOOR. @it0. 10
Pr
ann
rr feel PE
Da BPR sour
THE lg
p EGHT OF Way
ee ee uber rn OOM a ———
Proneery Une WOR: GF | _ MIDSHIP MAINLINE PROJECT
= 0 id 1d? acu GRO EY: TRO EASEMENT 6. FOQHT OF WAY
—i— FATTY AGW. = lenpeearael ' CATE THAD, ACROSS THE PROPERTY OF
GAAPWIC SCALE IN PRET SCALE: =o a0 DANNY T. CHREBTIAN
NOTE:
fe | DATE DESCRIPTION
OH BHBET( OF 4 POR NOTES, GONATURE, AND BEA: F = TAR WOTHAND AREA
g0eO Perk Ten Fase a «| Tans ADDED DETAILS
CIRC Er onan a a

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 382 of 407

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 10, TOWNGHIP 1 NORTH,
RANGE 8 WEST OF THE INDIAN M#RIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/8 /5/5| 55/8) 5/5/6/ 6) S| | a|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mse EO , =
ao E |) i) S| 5) GG )G) GR) EBS S\ Se) 5/5) 8

 
 

‘ih

O08 SHEET ( OF 4 POR NOTES, SIGNATURE, AND SEAL.

CIRC SF

 

 

 

 

 

 

 

 

 

 

 

—"
MIDSHIP PIPELINE COMPANY, LLC
| ve BY: oF
eT od MOSHIF MAINLINE PROJECT
CXDBY: = TRO | PaRUMANENT RAREAEINT 2 RIGHT CP WAY
DAT MAG AGRORS THE FROPERTY OF
A NTS DANNY T. CHRISTIAN
Rave | DATE DEECRPTON
2 |emo ADDED TAR WETHANDARBA
& | TAMBOI ADDED DETALA
DRAWING: Gi-6144000) SHEETNO. 9 OF 4

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 383 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Maintine
Owner: Danny T. Christien TRACT NO. GA-0444.000

Daserigtion of a fifty-foot wide Permanent Zasemont & Right of Way stunted In the northeast quarter of the
soutiwast quarter of Section 10, Township 1 North, Range 3 Waset of the indian Markiian, Garvin County,
Okjahoma and being over, through end across a tract of land conveyed te Denny T. Chistian, recorded In Book
1782, Page 77, of the Offfos of the Clark anc Recorder of Garvin County, Oktahoma (0.C..4.C.01), seid fifty-foot
wide Parmanent Easement & Right of Way bring situsted teanty-five-fest on each sida of the harein described
baseling, the sidelines of seid Permanent Easement & Right of Way being lengthened or shorianed to meet the
boundary Enes of sefd trect of land, seid baseline being more perticutarty described as follows:

COMMENCING at a 1/2 Inch ron rod found maridng the enet quarter comar of said Section 10; THENEE South
O5°L S'S" Want, with the narth lnm ofthe south heff of ssid Section 10, a cletance of $243.05 feat to the PONT

OF BEGHINING;
THENCE South S4°27S5" East, o distence of 121.25 feat, to a point;

‘THENCE South 24°01'S0" East, a dletence of 1925.40 feat, to the POINT OF TERNENATION on tha south Gne of the
nertheact quarter of the southwest quarter of seid Sectinn 10, from which a PK nell found marking the south
quarter comer of ssid fection 10 bears North £9°18'08" East, with tha south fine of the northamst quarter of tha
southwest quarter of sek] Section 10, » distunca of 19.95 feet, THENCE South 00°S0'46" East, with the east fine of
the southwest quarter of aaid Section 10, a distance of 1318.12 feet, sxkl bassiine having a total distance of
1446.55 faut (07.68 rode}, seid Permanent Easement & Right of Way containing 1.659 acres of land.

All bearings, dlatances, and coordinates shown hareln are grid, besad upon the Universe! Traneveres Marostor
Coordinate System, Zone 14 North, North American Detum of 1982, U.S. Survey Feet, es derived from an on the
ground gurvey parformed by THC Pipeline Services LLC, conducted In May of 2017.

Far reference and further Information see Exhibit “A”, Sheet Nofs). 1 of 4, drewing number @A-0444,000, Rew. A,

     

 

Page 4-084
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 384 of 407

Tract No(s). GA-0445.000

1. Surface Owner(s):
Danny T. Christian
607 W. Plato
Duncan, OK 73533

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
See GA-0444.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 385 of 407

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
BECTION 10, TOWNBHIP 1 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

oe
i" 7: SR RHETT 6 OF 4 FOR LIME TABLE
b-

 

 

>
od ur Gn-fesnes
DAN 7. CHRMITIAN
“ BOOK 1978, PAGE SM
ui
TOTAL INSTANCE ACROSS
rao mao Maa

oF,
se EO PE aa rn
Le aa eri eeus cs T= . fa St
pt REL wee eon mmx cee Tirana
PRL W a to fee be

   

 

 

MIDSHIP MAINLINE PROJECT
PRAMANENT GASEMENT & RIGHT GF WAY
ACROSS THE PROPERTY OF
DAN T. CHRISTIAN
DEBORFTION
ADDED TAK. WHDTH AND AREA
ADDID DRINGIONS
GA-DH5000) SHEETNO. 1 OF 4

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 386 of 407

 

 

EXHIBIT “A”
GARVIN COUNTY, OKLAHOMA
SECTION 10, TOWNGHIP 1 NORTH,
RANGE 3 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SWEAT A
common =
PAD. 12" LR |
EN OOR, G25. 10 ‘
|
aoc et aw wi]
|
i 8 su 77

ec

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDSHIP PIPELINE COMPANY, LLC
wom GF |" MSOGHIP MAINLINE FROJECT
GRD EY: TRO | eran? EASEMENT & RIGHT OF WAY
DATE aaarie ADROSS THE PROPERTY OF
‘aca tg DAN T. CHRISTIAN
BEL DHEMRT 1 OF 4 POR HOTES, Q2QNATURG, AND BEAL. = a AOOEDTAR WOTHANDARIA
tas Perk Ter Pam Teer DIMENSIONS
ORS “peu meee == a anil auuNTNO, a OF 4

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 387 of 407

 

EXHIBIT “A”
GARVIN COUNTY, OKLAHOMA
SECTION 10, TOWNGHIP 1 NORTH,
RANGE 8 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAL, LIM TABLS TAR. Ll TABLE ATALS, UE TARE

Li | NOOO | smay iss | eoeoew) ior Lae | eer | oF

Le | rover | ante Ler | OPTOre | tear 4 | eon) Bat

a eto | omer | Las | Merton | eer Les | cerewarw | 00.00

us | weraeorn | seer | so | eewareen | mar ue |eroterw| rear

Le | ewer | sot! Lo | mererora| war Lar | eos | mar

| eerie | soe um | merorore | eer

Ly | erenare | sr tan | Newoeacm') ier

ue | weraworm | sasy' up | mein | sasy

Ls | Neriiere | enor im | rere) ser

LO | NOPeMr | GLer Las | Mee'SsDOE | «2201!

44 | Neaseti | gmar ae: | MARIE | a7

Lit |.NOMTNTE | exae Lay | NAMIE) thee

ute | werocest | seer cee | MeM“eeer | same

| 6 | Pe | a Lee '| WereraeTa | sure

La | nerawere | snr Leo | Warmer | anor

Le | Nereuen | seer Lo | MEPOeUeE | aioe

Ly | eewere | aon Lin | Meroe | tor

| Lie | Seeremeem | 12.08

| Lie | eerern | sear

La | sOwOrE| «ae

ust | Weerorn| tEet

Lee | hetemem | ate

Ls | NePEvOrE | (a6

Lt | rere | set

Las | Mieeire | ieae
| _ MIDGHIP PIPELINE COMPANY, LLC
Dao BY: ol
“OURAN BAIT 8 oneT OF NY
DATE: eae. AQROOS THE PROPERTY OF
oO: MTD. | DAN T. CHFIBTIAN
JMG | DATE DEEORIFTION

a «| evans ADDED TAR. WIDTH AND AREA
1 | 7aKno ADDED DMENEOND

 

OA000| GHENTNG. © OF 4

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 388 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Dan T. Christian ‘TRACT NO. GA-0445.000

 

Deserfption ofa Parmanent Easement & Might of Way attunted in the southeast quarter of the southwest quarter
of Section 10, Township 1 North, Range 8 Wast of tha indian Meridian, Garvin County, Okishomse and being over,
through and across a trect of land conveyed to Dan T. Christian, recorded In Book 1378, Page 584, of tha Office of
‘the Gark and Recordar of Garvin County, Okishoms (0.C.7.0.C.OK), sald Permanent Easement & Night of Way
being eftuated twenty-five-fect on the acuthwest side of and being all of the southeast quarter of tha southureet
quertar of sald Section 10 northesst of tha herein described beseline, seid bazeline baing more particularly
descrived as follows:

COREIINGING ot a 1/2 Inch [ron rod found marking the euet quarter comer of aid Saction 10; THENCE South
£6°1'55" Weat, with the nosth Ine of tha southeust quarter of suid Gaction 10, a distanca of 2824,55 feet,
THENCE South 00°SO4S" Feet, with the eust fine of thm soutiweet quarter of sald Section 10, a distanos of 1819.12
feat, THENGH South 89°72 0°08" West, with the north line of the southeast quarter of the southwest querter of esld
Section 10, 9 distance of 19.05 feat tn the POINT OF BRGINNECG,

THENCE South 24°01'S9" East, & distance of 50.67 feat, to the POINT OF THRAGINATION on tha azet Ena of the
aoutinenst quarter of sald Section 20, from which a PK nall founct! mucking the south quarter comar of sald Section
41D bears Bouth OO°S0/46" East, with the east line of the southwest quarter of eaid Section 10, = distence of
1271.58 fant, cald baseline having 2 total Matance af 50,67 feat {3.07 rods), mil Permanent Exzament & Right of
Way containing 0.080 ecras of land.

Al hearings, distances, and coordinates shown herein are grid, based upon the Universal Trensvarea Merestor
Coordinate System, Zone 14 North, North American Datum of 1068, U.S, Survey Feat, as derived from on on the
ground survey performed by TAC Pipeline Services LLC, conducted In May of 2047,

 

 

Page 4 of 4
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 389 of 407

Tract No(s). GA-0448.000

_

. Surface Owner(s):

Danny T. Christian
607 W. Plato
Duncan, OK 73533

2. Other Persons-in-Interest:
Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

_~

. Just Compensation:
See GA-0444.000
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 390 of 407

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 1 NORTH,
RANGE 3 WEST OF THE INDIAN MERIDIAN

  
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GA0H6.000 KEETHO. 1 OF 6

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 391 of 407

 

 

 

 

 

 

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 16, TOWNSHIP 1 NORTH,
RANGE 3 WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

1 tall BOOK 1600, MAGE O48
NTS. H GOUNTY RS. 1080
ae — | v e—i 1 — a 2 -— 1e— ak —
.e—i— — a — le
a
5
8
2 \
3 \
5
4
4
3
5
5

 

 

 

 

 

 

 

 

 

 

 

 

Gave BY
Dey
SAE .
{. G22 HUET 4 OF SPOR NOTES, SIGNATURE, AND GRAZ. nae | DATE
2. GRE GHST 4 OF 5 POR Lind TABLES. eo 5 = = a vaanite ADO TAR. WOTHS AREA
eee 1 | maamne AEST OTTANG
OIR¢ Sir Sas C—O a

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 392 of 407

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 1 NORTH,
RANGE 3 WAST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

oO mn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| eee
Ze
Y
te
ae
EZ
See i"
, Yes
7m L7s
i
ae
= MIDSHIP PIPELINE COMPANY, LLC
DWORY _P MIDOHIP MASHLING
omeyi INO EASEMENT & RUGHT CF WARY
DATE 72448 | AOROSS THE PROPERTY OF
a DANNY'T, CHRISTIAN
4. BRS GHEET 1 OF 6 POR NOTIN, SIGNATUNS, ANE BHAL. ma | oA BE AEN
ft O88 SHEET 4.0F 8 FORLOIN TABLES. 2 | wants ADDED TAR WIDTH BAREA

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 393 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
GECTION 15, TOWNSHIP 1 NORTH,
RANGE 3 WEST OF THE INDIAN MERIDIAN
‘TAR. LNG TABLE ATI. LING TABLE
LNE| @mARNG | CIBTANOE um | peamNa | CRTANON
Li | sorvcemra | ore Le | emnvorw| erat
Le | eoravoret | aaar Wo | sUNOre |
Ls | ovarara| else Lat | surerore | ipa
la | eoronerw| vase Lae | omizerw | mo
a | soroerw| oner i4e | Nereonew | tanar
La | aw Las | NOTOREEW | 9828
wy | serena | enor es |wovoemew| per
Le | Crewe | TL Lae | Mondeo | 27H
lo | corecern | sir | “Lat: | NPT | hae
Lio | poreew| sser Las | weroree | gue
Lii | sorsearw] seer | “ae | kwaere | sep
Leh | earorera | year | lo | weenoe | Ler
Les .| eoranmcrw | szar Ln | renee | 1or
mr. ie. ign | were | to
Lee | oirenew | 2cee us | meormsen.| for
Le | emereew | azar Los. | peerotas | aor
Ler | aarawerw | 27.21 us| aersrees | 40
La | eo) | oeeD Le | MTORR | | (Len
Lie | ocormmv| seer Lar | noaeera | to
Ln | eorsrterw | sec us | wempere | tor
iM | roerw)| Har We | Neral 7
ise | mosrersow| see Leo | arom | 4or
i | ewerrn | seer Loi | eraeee | 4.08
im | cerowora | esr | Lan | NOME | ale
iss | esrureen | oeag | Les'| earn | | fe
isa | een | ese Lm | women | ser
Lay | wrrenere | seer Les | wetrarn | 33F
tan | Newuonea | avon Los | Nero | | Bor
Leo | newetem | coer Ler | Mee | Fer |
Leo | Neertevom | pare Lom | Seirerw | Geer |
Lat | Neveeerm | meas we | hewermew| mat
Lae | ET | eke ‘Lro | NFPesOw | ear
Lag | MM | hae Lr | Newsowerw | ‘eer
im | wrrensa | eur Le | erseve | moe
as | esmmere | may ura | eomsouers | gence
Les | erovevera | cay L74 | sexwourn | tae
Lor | qrarzen | u4zy ue.) ewerara | war
_— ue | erwers| mor
| MIDGHIP PIPELINE COMPANY, LLS
pwelyi oF
OEY: TRO") PuMMAWINT RASGLMMNT A FOOT OF WAY
DAT: Te AGHIOS THE PROPERTY OF
[sole Mra | aa
RIVE | DATS DESORIPTION
O88 OHEET 1 OF B FOR NOTIN, SIQNATURE, AND GEAL. 2 |amac || ACOEDTAR WOTHRAREA
7 20000 PeckcTan 1 | aot ADDED DETAILS
CIRC “Gn hibems DRAW QAOURON)| SHEETHO. 4 OF §

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 394 of 407

Cheniere Midstream EXHIBIT “A” MIDSHIP Mainiine
Owner: Denny T. Christian TRACT NO. GA-0448.000

Dascription of a fiftyfoct wide Permanent Exsernent & Right of Way situated in the northwast querter of the
porthenst quarter of Section 15, Township 4, North, Range 8 Wast of'the indian Marten, Garvin County,
Odishoma and being over, through and across a tract of land comeyed to Danny'T. Chitstian, recorded in Book
1202, Paga 678, of the Office of the Clark and Recorder of Garvin County, Oklahoma (0.C.7.6.C.0K), sald fifty-foat
wide Parmanant Excement & Right of Way being sttunted tventy-five-feet on each side of the herein described
baseline, the sidelines of seid Permanent Resemant @, Right of Way being lengthened or ahartened to meet the
boundery lines of said trect of land, anid baseline being mare particularly described us follows

COMMENCING at a PK na found marking tha north quarter comar of sald Section 18; THENCE North 89°47'01"
Enot, with the north Ene of said Section 15, » distance of 351.75 feat to tha POINT OF GORENG:

THENCE South 15°47°O#" Bast, a distance of 723.76 feet, to a point;
THENCE South 22°20°48" Gest, 0 distance of 624.52 feet, toa point;

THENCS South 12°S6'14" East, a distance of 42.64 fest, to tha POINT OF TERMINATION on the south line of tha
northwest quarter of the northesat quarter of sald Section 15, from which « Pil nall found marking the northeast
comer of ani Zection 15 bears North 09°7°28" Bast, with the south line of the northwast quarter of the
northeast quarter of sald Section 15 2 distanos of 540.25 feet, THENCE North DO"45'25" Wat, with the eest fine of
the northwest quarter ef the northeast quarter of aki Section 15, a distance of 1820.51 feet, THENCE North
09°17°01" Enct, with the north [ine of seid Section 15, u distanca of 1520.08 fest, sald baseline having a intel
distance of 1990.52 faat (84.50 rode}, sald Parmanant-Lasarnent & Right of Wey containing 597 acres of land.

All bearings, distances, and coordinates shown here}n ere gtfd, based upon the Universal Tranuvere Marceter
Cooriinate System, Zona 14 North, North American Datum af 1008, U.S. Survey Feat, as derived from an on the
ground survey performed by TRC Pipalina Services LLC, conducted in May of 2017.

For reference and further iWormetion sea Extihit “A”, Shest No(s). 1 of 5, drawing number GA-0448.000, Rev. 2,
mame dee ee SSIOMAy

 

 

Page B of 5
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 395 of 407

Tract No(s).GA-0450.000

1, Surface Owner(s):
Dan Christian and Johnettee Christian
607 W. Plato
Duncan, OK 73533

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,

Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$141.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 396 of 407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ EXHIBIT "A"
j GARVIN COUNTY, OKLAHOMA
7 SECTION 15, TOWNGHIP f NORTH,
. RANGE 3 WEST OF THE INDIAN MERIDIAN
a
a
VICINITY MAP
NT. BOOK
Lest
BOOK
wy |
A~
Ponror a7 WDE THR.
FD. PK MARL aR eH = 16.01
wy fon,
=e
a
F Oni
ATA
Lf
AND DAN CHAITIAN
aD
BOOK R008, PABE 224
BOOK 1008, PAGE #72
BOOK 1av8, PAGE AT!
iam
ROrEE LR.
 MESPRSG GAME SETS "0 wow me BEES ron Yaa 6 5S wu
a FT Lay a a Bene? DER TON Uy ED A LD

  
  

  
   

  
  

a Caja Der BA

 

 

 

 

 

 

 

DET APCs,
TALhUeT ao.
GAAP BCA be FEET
MIDSHIP PIPELINE COMPANY, LLC
or MID@HIP MAINLINE PROJEOT
Tre BAREMENT & RIGHT CF WAY
Taare ADAGNS THE PROPERTY OF
PRIMEEMERGY CORPORATION,
lg Bo
| pee DESORPTION
Tea ADDED DIMENBIONS
wei |

 

 

 

 

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 397 of 407

Chenlere Midstream “AY MIDSHIP Mainiine
Oumar Prime Ene-;) Corporation and Dan Christian and Johnettes Christian TRACT NO, GA-0480.000

Dasoription of a fifty-foct wide Permanent Easiment & Right of Way situnted in the northwest quarter of the
sutheest quarter of Section 18, Township 1 North, Range 5 Waet of the indian Meridian, Garvin County,
Okizhamsa end being over, through and across a tract of land conveyed tp Primeinergy Corporation and Dan
Christian and Johnettes Christian, recorded In Seok 2000, Page B54 and Book 2556, Page 472 end Book 1558,
Page 472, of tha Office of the Glerk and Recordar of Garvin County, Gidshoma (0.C.R.4.C.01C), aatd Sifty-foot wide
Permanent Easement & Right of Wey being aitusted hwanty-five-feat on esch side of the herein deseribad
baseline, the sidelines of uid Permenant Easement & Right of Way being lengthened or shortened to meat the
boundery Hines of sald tract of lanc, anicl baseline being more particularly described as follows:

COMMENCING at a PX nal found marking the west quarter comar of paki Section 15; THENCE Nesth 69°19'0R"
Enat, with the north fine of the south half of ssid Section 15, a distance of 8045.44 feat to the POINT OF

THENCE South 22°99°10" Geet, « dletence of 18.01 fact, to the POINT GF TERMINATION on the aust Ine of the
northwest quarter of the southeest quarter of seid Section 15, from which a 1/2 Inch Iron rod found marking the
eest quartar comer of euld Section 15 bears North 00°S0'°0S" West, with the exst line of the northwest quarter of
the southeast quarter of sald Section 18, a distance of 13.93 feet, THEMCE North 86°L8°O0" East, with the north
line of the southeast quarter, a distance of 1918.96 feet, sald beesiine having a total distance of 15.01 feat (0.91
rods), sald Permanent Zasement & Right of Way containing 0.080 acres of land.

AE bearings, distances, and coordinates: shown herein ave grid, Based upon the Universal Trancverse Mareator
Coordinate System, Zone 14 North, North American Datu of 1983, U.S. Survey Feet, as derived from an on the
round survey performed by TRC Pipelhie Services LLC, conducted in Mey of 2017, .

For reference end further inforrhation see inhibit “A", Sheet No(s). 1 of 2, drawing number GA-O480.000, Rev. 3,

 

Puge 2 of 2
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 398 of 407

Tract No(s). GA-0453.000
1, Surface Owner(s):

A. Michael Monroe,
7175 E. 520 Road
Claremore, OK 74019

C. Patrick Wallace, whether alive or deceased, and, if deceased, the
executor, executrix and, or administrator of the Estate of C. Patrick
Wallace, deceased, and all heirs and, or legatees, devisees,
trustees, creditors and assigns of C. Patrick Wallace, deceased,

P. O. Box 453

Marietta, OK 73448

Jon Kent Curby
1201 S Rustic Rd.,
Columbia, MO 65201

Jay Lynn Perkins
718 9th St SE
Washington, DC 20003

Ken Christian Perkins
7846 Centaur Dr.,
Evergreen, CO 80439

Phillip Lee Perkins
5409 Maryland Way, Suite 200
Brentwood, TN 37027

Keith Carroll Perkins
1806 Country Club Road
Duncan, OK 73533

Dan Christian

607 Plato Road
Duncan, OK 73533
Dale P. Cowan

107 NB Str,
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 399 of 407

Duncan, OK 73533

Imogen Gentry
7001 Winthorp Dr.,
Arlington, TX 76001

H. F. Bare, whether alive or deceased, and, if deceased, the executor,
executrix and, or administrator of the Estate of H. F. Bare, deceased,
and all heirs and, or legatees, devisees, trustees, creditors and
assigns of H. F. Bare, deceased,

2221 Donnell Rd.,

Choctaw, OK 73020

Lola M. Bare
645 SW 13th,
Moore, OK 73160

Dawn Hull
17251 Banner Rd.,
Lexington, OK 73051

Christy Rogers
5201 SE 58th,
Oklahoma City, OK 73135

Misty Bare
10125 Bellview Dr.
Midwest City, OK 73160

2. Other Persons-in-Interest:

Central Land Consulting LLC
c/o The Corporation Company
1833 S Morgan Rd.,
Oklahoma City, OK 73128

3. Legal Description:
See attached plat.

4. Just Compensation:
$2,848.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 400 of 407

 

 

EXHIBIT "A*
GARVIN COUNTY, OKLAHOMA
+ SEOTION 16, TOWNSHIP 1 NORTH,
RANGE § WEST OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

umn.
ua
or .
a
a.
™ oe ie
* ER ter ey FOC Feta
7 20 Go 10 a
mefjoune = CEPR Pu
= ae hee GSAy—C GLa! fi FTTT
~ Ply, MIDSHIP PIPELINE COMPANY, LLO
‘ fey Ne PAO BY: OF |. _MIDSHIP MAINLINE PROJECT
“hy f wd: M CKDBY: TRO | PeRMANENT EAREMENT & RIGHT OF WAY
DATE: ° 7m AGRGES THE PROPERTY OF
— r BOALE ie gog'| THERIPUN 0. DOWN REVOOASLE TRUST, ET At.
: Rave | OATH DESCRIPTION
. 1 | remeeaote ADDED DETAR
0 | eam CORNED
DRAWING: GA0100.00| SHEETING. 1 OF 3

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 401 of 407

 

EXHIBIT "A"
GARVIN COUNTY, OKLAHOMA
SECTION 18, TOWNSHIP 1 NORTH,
RANGE 3 WEGT OF THE INDIAN MERIDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wore:
7 O08 SHEET 1.OF 3 FOR NOTES, BEINATURE, AND GHA.
i . ein eed _
ie pines PaOeENT & wy MIDSHIP PPELING COMPANY, LLC
es BRIN LO NOT BORLA pwany: OF MIDGHIP MABLINE PROJECT
mos | PRONE GOny: ‘TRG | PERMANONT EAQEMENT 4 RIGHT OF WAY
— DATE Yer ACROGES THE PROPERTY OF
BOALE DLT.g, | THIIOPLN 0. COPPIN IVOCABLE TRUST, BAL,
1 | 016 __ ABDED DETAL
0 | enum? OaRTFED
DRAWING: GA402.000/ SHERTNO. 2 OF &

 

 

 

 
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 402 of 407

Chenlere Midstream EXHIBIT “A” MIDSHIP Niainfine
Owner: The Niplic D. Cowan fevocable Trust, at al TRACT NO. GA-0455,000

Description of a fifty-foot wie Permanent Easamant & Right of Way sttusted In the southeast quarter of tha
southaeet quarter of Section 15, Township 1 North, Range 3 Waat ofthe indian Meridien, Garvin County,
Obtshoma and being over, through and seroes a tract of land conveyed to tha The Kipiia D. Cowan Revocable
‘Trust, ot al, recorded in, Book 1782, Page 27, Sook 1755, Page S75, Book 1056, Page $18, Book 1418, Pago S75,
Book 1255, Fags 200 and Book 12795, Page 825 the Office of the Clark and Recorder of Garvin County, Okishoma
(0.C.1.G.0.01.), sald fifty-foot wide Permanent Essenunt & Right of Way being stunted twenty-five-feat on each
aide of the herein described besslina, the sidelines ofsald Farmanent Exaamant & Right of Way baing langthened
orshortened to meet the bouadary lines of ssid tract of land, seid baseline being more particularly described a
follows:

COMMENCING st a 1/2 lech iron rod found marking the east quarter comer of zak Suction 15; THRNCH South
O0°S0's9" Eest, with the east line of axkd Section 15, a distance of 1319.30 tent, THENCE South 09°24°95" West,
with the north [na the southesst quarter of the scuthenst quarter of Section 18, o distence of 787.70 feet to the
POINT OF BEGINNING:

‘THENCE South 22°29°14" Eest, a dlatunce of 1982.99 feat, to « pointy

‘THENCE South 27°00'54" Zest, a distance of 32.55 feet, to the POINT OF TERAENATION on the snuth tine of sald
Sectica 15, from which a 1/2 Inch Iron rod found marking the zoutheest comer of said Section 15 hears North
90°15'41" Bast, with the south ling of aski Section 14, 9 distance of 270.62 feet, said baseline heaving = total
dletence of 1429.48 feat (06.15 rocds), sald Permanent Easameant & Right of Way containing 1.652 acres of land,

All bearings, distances, and coordinates shown haretn are grid, based upon the Universal Tranaverse Mercetor
Coorelinete Syntem, Zone 14 North, North American Detum of 1983, U.S. Survey Pest, as derived from anon the
ground survey performed iy TRE Pipaiina fervicas LLC, conducted In May of 2027.

 

Page Bof8
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 403 of 407

Tract No(s). GA-0469.010

1. Surface Owner(s):
James A, Clark and Cheri S. Clark
2410 Oakhollow Ct.,
Ardmore, OK 73401

Cecil Hooks
1321 S. Burnside Ave.,
Los Angeles, CA 90019

Chere Hooks
1321 S. Burnside Ave.,
Los Angeles, CA 90019

Dorscine S. Littles, as Trustee of The
Revocable Trust Agreement of Dorscine
S. Littles,

3310 N Forest Park Dr

Oklahoma City, OK 73121

The executor, executrix and, or administrator of the Estate of Tams Bixby
Spigner, deceased, and all heirs and, or legatees, devisees, trustees, creditors
and assigns of Tams Bixby Spigner, deceased,
16821 21st Ave., CT E, Apt 21

Spanaway, WA 98387

or
1321 S. Burnside Ave.,
Los Angeles, CA 90019

L.K. Spigner, Jr.
16821 21st Ave., CT E, Apt 21
Spanaway, WA 98387

Evelyn Edwards, whether alive or deceased, and, if deceased, the executor,

executrix and, or administrator of the Estate of Evelyn Edwards, deceased,
and all heirs and, or legatees, devisees, trustees, creditors and assigns of

Evelyn Edwards, deceased,
918 SW 66th St.,
Oklahoma City, OK 73139
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 404 of 407

Alvin Moton Spigner,
4020 § 130th East Ave., Apt. 603
Tulsa, OK 74134

The executrix and, or administrator of the Estate of Theresa Spigner “Potts”
Bonner, deceased, and all heirs and, or legatees, devisees, trustees, creditors
and assigns of Theresa Spigner “Potts” Bonner, deceased,

Address Unknown

Jessie Davis
4664 Sand Creek Ave., Apt. D
Las Vegas, NV 89103

Theresa Caldwell a/k/a Theresa Foreman
4664 Sand Creek Ave., Apt. D
Las Vegas, NV 89103

Itasca Renee’ Banks a/k/a Renee’
328 N 11th St., Apt. 225
Las Vegas, NV 89101

Clezell Foreman
4664 Sand Creek Ave., Apt. A
Las Vegas, NV 89103

Denise McGee a/k/a Denese Foreman
2219 N Rancho Dr., #2176
Las Vegas, NV 89130

Althea Foreman
114 Hughes Ave.,
Bakersfield, CA 93308

Kenneth Wright
22638 Cohasset St.,
West Hills, CA 91307

Catherine Walker a/k/a Catherine Wright
5225 E Charleston Blvd., Apt. 1056
Las Vegas, NV 8914
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 405 of 407

Zachary Wright
3950 Captain Morgan Ave.,
North Las Vegas, NV 89031

Zoe Wright a/k/a Zoelea Wright a/k/a
Zoe Lea Wright

4920 Forest Oaks Dr.,

Las Vegas, NV 89149

Jerome Wright, I
312 S Beverly Dr., Unit 3392,
Beverly Hills, CA 90212

The executrix and, or administrator of the Estate of Nathan A. Spigner,
deceased, and all heirs and, or legatees, devisees, trustees, creditors and
assigns of Nathan A. Spigner, deceased,

1141 Carverdale Dr.

Oklahoma City, OK 73117

Margaret Spigner Hudson
2133 NE 26th St
Oklahoma City, OK 73111

The executrix and, or administrator of the Estate of Bob Shirey, deceased,
and all heirs and, or legatees, devisees, trustees, creditors and assigns of Bob
Shirey, deceased,

13503 Perthshire Road,

Houston, TX 77079

Gregory Rick Shirey
110 Offord Cir.,
Jacksonville, OR 97530

Sheree R. Burkett
13503 Perthshire Road,
Houston, TX 77079

Dorothy Sue Riley, s/p/a Dorothy
Hudson

1005 Surrey Dr.,

Ardmore, OK 73401
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page 406 of 407

2. Other Persons-in-Interest:

3. Legal Description:
See attached plat.

4. Just Compensation:
$310.00
Case 5:18-cv-00858-G Document 625-2 Filed 03/14/19 Page a07 of 407

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A" I
GARVIN GOUNTY, OKLAHOMA ili
SECTION 36, TOWNSHIP 1 NORTH, He
RANGE 3 WEST OF THE INDIAN MERIDIAN |
36. Le
i
+
oR.0472.000 | le
BOOK 4009, PAGE 208 a ;
| 2
VICINITY MAP |
N.T.S, t
I
abs
All
Ga0469.010 5 ii
CHERE HOOKS, ET AL. |
BOOK 1862, PAGE 256 ef
BOOK. 1754, PAGE 406 |
BOOK. 1784, PAGE 398
BOOK 1727, PAGE 710 7
BOOK 830, PAGE 268 |
BOOK 1683, PAGE 789 !
BOOK 732, PAGE 119 3g
BOOK 887, PAGE 382 |
BOOK 383, PAGE.453 +
SET 12" LR. W
ALUMIMINUM CAP TAR-69 !
"TRC CA #144" 1,721! - 26' WIDE EASEMENT We
8/4 GOR., SEC. 36 0.880 ACRES Lu
' 1730 RD
1 eld it Of eg lB LT UB LS 4 18, 12 i. Eee RO
= 4 pei at on eo | =r mali “|
t 93° 801°00'21"E - 8.07 2
. |
PND. 1/2" LR. |
SECOR., SEC-34 j
ei)
7.4. LINE TABLE TAR. INE TABLE cR-0470.000 2
LINE | BEARING |DISTANCE| | LINE| BEARING |DISTANCE BOOK 5804, PAGE 177 35 i
ul |srr2rorw | 2a.29° Ly | ssrsssow | 7at “|
L2_.| Nestor'4a'w | 111.98! Ls | sastamaw | 182.09 l
La | NAO*I7ORTW | 63.98" Le | Nes*zezew | 228.26" i
La | Nesaszew | 75.48! Lio | sea‘tese'w | 174,74 =
us | sesseserw | 130.17 111 | saaisazw | 230.12 |
Le | See4coa"w | 90.78" Liz | ssarozs7w | 145.88 (|
ais
WwW
LEGEND
NOTES MB (ROW ROD
i. a Beary BEARINGS é DISTANCES SHOWN HEREON ARE GRIb’ BASED UPON THE ra IPE
WERCATOR ZONE 14 ne Pe. fern scaL
NORTH AION CATUM OF aes (Nossa OO0G)], R.O.W, RIGHT WAY
E ND ier PER! aie ar TW.S. ‘TEMPORARY WORKSPACE
TRC PIPELINE VLE IN MAY 2017. - ATS, ADDITIONAL TEMPORARY
ERSMIP OF THE SU TRACT, SHOWN HEREIN, 18 BASED UPON TmE PERM ENT EASEMENT é RIGHT OF WAY
2 TESEARCH CONDUCTED BY Mee ‘SERVICES, LLG Lea er oe ae
BROKEN LINE NOT SCALABLE
a 5 BY THE SWEYOR ee ee PROPERTY LINE
AS A GOPY AND NOT THE ORIGINAL, wyeosemee-y BASELINE 200 0 200 400
——] —— ee PIPEUNE
= eS GRAPHIC SCALE IN Fi=T
a, MIDSHIP PIPELINE COMPANY, LLG
Pah, cai 5 MIDSHIP MAINLINE PROJECT
*. 2 CKDBY: TRC | TEMPORARY ACCESS -ROAD
. = 3. DATE: a/2a18 AGROSS THE PROPERTY OF
Ae) Se aan GHERE HOOKS, ET AL
S REV# | DATE DESCRIPTION
is + | aRaenis ADDED T.A.R. WIDTH AND AREA
o | anzanie CERTIFIED
DRAWING: GA-0460.010| SHEETNO. 7 OF 14

 

 
